







Lease No. AGB-113
                                                    










THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY










AMENDED AND RESTATED
AGREEMENT OF LEASE


by and between


THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY


and


DELTA AIR LINES, INC.
































Dated as of: SEPTEMBER 13, 2017            
                                                    






OHSUSA:765698154.37



--------------------------------------------------------------------------------






                                                    
TABLE OF CONTENTS
Section
1.Definitions..........................................................................................................3
Section
2.Letting..............................................................................................................34
Section
3.Term.................................................................................................................38
Section 4.Conditions
Precedent.......................................................................................39
Section 5.Design and Construction by the
Lessee...........................................................40
Section 6.Port Authority D&C
Payments........................................................................71
Section
7.Rental...............................................................................................................75
Section 8.Use of
Premises................................................................................................81
Section 9.Ingress and
Egress............................................................................................86
Section 10.Compliance with Governmental
Requirements...............................................86
Section 11.Federal Regulation of
Airports.........................................................................88
Section 12.Exclusive Area
Agreement...............................................................................90
Section 13.Rules and
Regulations......................................................................................93
Section 14.Various Obligations of the
Lessee....................................................................94
Section 15.Prohibited
Acts.................................................................................................98
Section 16.Care, Maintenance, Rebuilding and Repair by the
Lessee............................100
Section 17.Damage to or Destruction of
Premises..........................................................103
Section
18.Insurance........................................................................................................104
Section
19.Indemnity.......................................................................................................117
Section
20.Signs..............................................................................................................119
Section 21.Obstruction
Lights.........................................................................................119
Section 22.Consolidated Ramp Control
Operations........................................................120
Section 23.Other
Redevelopments...................................................................................120
Section 24.Aviation
Fueling.............................................................................................120
Section 25.Third-Party Contractors and
Services............................................................120
Section 26.Handling
Services..........................................................................................122
Section 27.Other Third-Party Service
Contractors..........................................................122
Section 28.Permits and Payment
Fees.............................................................................122
Section 29.Additional Rent and
Charges.........................................................................123


i
OHSUSA:765698154.37



--------------------------------------------------------------------------------





Section 30.Rights of Entry
Reserved...............................................................................124
Section 31.Other Construction by the
Lessee..................................................................125
Section 32.Subleases
Generally.......................................................................................126
Section 33.Airline
Subleases...........................................................................................134
Section 34.Concession
Sublease......................................................................................135
Section 35.Assignment of
Subleases...............................................................................144
Section 36.Concessions Revenue
Share..........................................................................144
Section 37.Other Consumer
Services..............................................................................145
Section 38.Compliance with TCAP
Manual....................................................................146
Section 39.Club
Rooms...................................................................................................147
Section 40.In-Flight
Meals...............................................................................................147
Section 41.Requesting
Airlines........................................................................................148
Section 42.Helicopter
Operations....................................................................................157
Section 43.Intellectual
Property.......................................................................................158
Section 44.Waiver of
Depreciation..................................................................................160
Section
45.Condemnation................................................................................................161
Section 46.Termination by the Port
Authority.................................................................163
Section 47.Right of
Re-entry...........................................................................................167
Section 48.Waiver of
Redemption...................................................................................167
Section 49.Survival of the Obligations of the
Lessee......................................................167
Section 50.Reletting by the Port
Authority......................................................................168
Section 51.Remedies to be
Non-Exclusive......................................................................168
Section
52.Surrender........................................................................................................169
Section 53.Acceptance of Surrender of
Lease.................................................................169
Section 54.Termination by
Lessee...................................................................................169
Section 55.Effect of Termination by the
Lessee..............................................................170
Section 56.Effect of Basic
Lease.....................................................................................171
Section 57.Removal of
Property......................................................................................172
Section 58.Limitation of Rights and Privileges
Granted.................................................172
Section
59.Notices...........................................................................................................172
Section
60.Non-Discrimination.......................................................................................173
Section 61.Affirmative
Action.........................................................................................174


ii
OHSUSA:765698154.37



--------------------------------------------------------------------------------





Section 62.Minimum Wage
Requirements......................................................................176
Section 63.Construction and Application of
Terms.........................................................177
Section 64.No Personal
Liability.....................................................................................178
Section 65.Services to the
Lessee....................................................................................178
Section 66.Automobile
Parking.......................................................................................180
Section 67.Late
Charges..................................................................................................181
Section 68.Place of
Payments..........................................................................................181
Section 69.Business Development and Method of
Operation.........................................182
Section 70.Effect of Use and Occupancy of Premises after Expiration or
Termination..182
Section 71.Force
Majeure................................................................................................183
Section 72.Security
Deposit.............................................................................................184
Section 73.Condition of
Premises....................................................................................184
Section 74.Joint Periodic Condition
Survey....................................................................186
Section 75.Storage Tanks and
Pipelines..........................................................................188
Section 76.Environmental Compliance and Related
Matters..........................................192
Section 77.End of Term
Obligations................................................................................201
Section 78.Application of Payments; Accord and
Satisfaction.......................................202
Section 79.OFAC
Compliance.........................................................................................202
Section 80.Labor
Disturbances........................................................................................203
Section 81.Port Authority Reserved
Uses........................................................................204
Section
82.Assignment....................................................................................................206
Section 83.Right to Perform the Lessee’s
Obligations....................................................207
Section
84.[Reserved]......................................................................................................209
Section
85.[Reserved]......................................................................................................209
Section
86.[Reserved]......................................................................................................209
Section 87.Remedies under Bankruptcy and Insolvency
Codes......................................209
Section
88.Brokerage.......................................................................................................210
Section 89.Project
Financing...........................................................................................210
Section
90.Refinancing....................................................................................................220
Section 91.Quiet
Enjoyment............................................................................................222
Section 92.Waiver of Trial by Jury;
Counterclaims.........................................................222
Section 93.Relationship of the
Parties.............................................................................222


iii
OHSUSA:765698154.37



--------------------------------------------------------------------------------





Section 94.Lessee’s Rights
Non-Exclusive......................................................................223
Section 95.Third Party
Beneficiaries...............................................................................223
Section 96.Books and
Records........................................................................................223
Section
97.Counterparts...................................................................................................227
Section 98.Governing
Law...............................................................................................227
Section 99.Entire
Agreement...........................................................................................227
Section 100.Survival of
Obligations..................................................................................227
Section 101.Chief Engineer’s
Jurisdiction.........................................................................228




iv
OHSUSA:765698154.37



--------------------------------------------------------------------------------





Exhibits
Exhibit 1     List of Available Documents
Exhibit 2    O&M Responsibilities with respect to Certain Off-Premises
Facilities
Exhibit 3    Permanent Rights of Access
Exhibit 4    Mandatory Sublease Provisions
Exhibit 5    Concessions Revenues True-Up Sample Calculation
Exhibit 6    Delta Leasehold
Exhibit 7    Additional Premises
Exhibit 8    RPW Effective Date Conditions Precedent
Exhibit 9    Form of Lessee Certification
Exhibit 10    D&C Work Scope Document
Annex A    New Terminal Building (on Premises)
Annex B    Aircraft Ramp and Apron Areas (on Premises)
Annex C
East Garage Expansion and New Terminal Facilities East Garage Pedestrian Bridge
(Off-Premises)

Annex D
Public Airport Roadways Improvements and Taxi and FHV Lot

Annex E
New Terminal Facilities / West 102nd Street Connecting Structure (Off-Premises)

Annex F
New Terminal Facilities / Central Hall Landside Pedestrian Bridge (Off-Premises)

Annex G
AirTrain Right of Way (Off-Premises) - Arrivals

Annex H
[Reserved.]

Annex I
[Reserved.]

Annex J
AOA Access Gate and RVSR (Off-Premises)

Annex K
Electrical Substation

Exhibit 11
Temporary Rights of Access

Exhibit 12
Utility O&M Responsibilities

Exhibit 13
Payment and Milestone Schedule

Exhibit 14-1
Form of Contractor’s Conditional Lien Waiver

Exhibit 14-2
Form of Contractor’s Unconditional Lien Waiver

Exhibit 15
Schedule of Basic Rental Adjustment

Exhibit 16
Rentable Gate Replacement Dates and Gates

Exhibit 17
Baseline Port Authority Concessions Revenues

Exhibit 18
Airport Concession Disadvantaged Business Enterprise (ACDBE) Participation

Exhibit 19
Affirmative Action, Equal Opportunity, Minority Business Enterprise and
Women-Owned Business Enterprise Requirements

Exhibit 20
Local Business Enterprise and Employment Opportunity

Exhibit 21
Baseline Environmental Assessment

Exhibit 22
Form of Lessee Assignment and Assumption Agreement

Exhibit 23
Form of Concession Sublessee Certification









v
OHSUSA:765698154.37



--------------------------------------------------------------------------------






THIS AGREEMENT SHALL NOT BE BINDING UPON THE PORT AUTHORITY UNTIL DULY EXECUTED
BY AN EXECUTIVE OFFICER THEREOF AND DELIVERED TO THE LESSEE BY AN AUTHORIZED
REPRESENTATIVE OF THE PORT AUTHORITY




Lease No. AGB-113


AMENDED AND RESTATED
AGREEMENT OF LEASE


THIS AMENDED AND RESTATED AGREEMENT OF LEASE (this “Agreement”), made as of
September 13, 2017 (the “Effective Date”), by and between THE PORT AUTHORITY OF
NEW YORK AND NEW JERSEY (hereinafter called the “Port Authority”), a body
corporate and politic, established by Compact between the States of New York and
New Jersey with the consent of the Congress of the United States of America, as
lessor, having an office at 4 World Trade Center at 150 Greenwich Street, New
York, New York 10007, and DELTA AIR LINES, INC. (hereinafter called the
“Lessee”), a corporation formed under the laws of the state of Delaware, having
an office address at 1030 Delta Boulevard, Department 877, Atlanta, Georgia,
30354, whose representative is the Vice President-Corporate Real Estate. The
Port Authority and the Lessee are hereinafter sometimes referred to individually
as a “Party” and collectively as the “Parties”.
WITNESSETH, That:
1.    WHEREAS, by that certain agreement of lease made effective as of December
10, 1980 and identified by the lease number AG-865 (which agreement of lease, as
the same has been amended and supplemented, being hereinafter called the
“Existing Terminal D Lease”), previously by and between the Port Authority and
the Lessee, the Port Authority let to the Lessee, and the Lessee hired and took
from the Port Authority, certain premises and certain common areas located at
the Airport located in the Borough of Queens, New York, New York, as more
particularly described in the Existing Terminal D Lease (said premises referred
to herein as the “Existing Terminal D”);
2.    WHEREAS, by that certain agreement of lease made effective as of March 17,
1977 and identified by the lease number AG-751, previously by and between the
Port Authority and the Lessee and that certain agreement of lease made effective
as of June 2, 1989 and identified by the lease number AGA-126, previously by and
between the Port Authority and the Lessee (which agreements of lease, as the
same have been amended and supplemented, being hereinafter called the “Existing
Terminal C Lease” and, together with the Existing Terminal D Lease, the
“Existing


OHSUSA:765698154.37



--------------------------------------------------------------------------------





Leases”), the Port Authority let to the Lessee, and the Lessee hired and took
from the Port Authority, certain premises and certain common areas located at
the Airport located in the Borough of Queens, New York, New York, as more
particularly described in the Existing Terminal C Lease (said premises referred
to herein as the “Existing Terminal C”, and together with Existing Terminal D,
the “Existing Terminal Facilities”, and the premises subject to the Existing
Leases, collectively, the “Existing Lease Premises”);
3.    WHEREAS, by that certain space permit made effective as of December 1,
2011 and identified by the agreement number AGA-971, which was succeeded by that
certain space permit made effective as of January 1, 2016 and identified by the
agreement number AGB-108 (such space permits, as amended and supplemented,
collectively, the “Aircraft Parking Permit”), by and between the Port Authority
and the Lessee, the Port Authority granted to the Lessee the exclusive right to
occupy and use, and the Lessee accepted and has continuously occupied and used,
a certain area located at the Airport located in the Borough of Queens, New
York, New York, as more particularly described in the Aircraft Parking Permit
(such area, the “Aircraft Parking Premises”);
4.    WHEREAS, by that certain space permit made effective as of December 1,
2011 and identified by the agreement number AGA-973, which was succeeded by that
certain space permit made effective as of January 1, 2016 and identified by the
agreement number AGB-088 (such space permits, as amended and supplemented,
collectively, the “GSE Maintenance Facility Permit”), previously by and between
the Port Authority and the Lessee, the Port Authority granted to the Lessee the
exclusive right to occupy and use, and the Lessee accepted and has continuously
occupied and used, a certain area located at the Airport located in the Borough
of Queens, New York, New York, as more particularly described in the GSE
Maintenance Facility Permit (such area, the “GSE Maintenance Facility
Premises”);
5.    WHEREAS, by that certain space permit made effective as of March 1, 2012
and identified by the agreement number AGA-978 (such space permit, as amended
and supplemented, the “Trailer Site Permit” and, together with the Aircraft
Parking Permit and the GSE Maintenance Facility Permit, the “Existing Permits,”
and the Existing Permits and the Existing Leases, collectively, the “Existing
Agreements”), previously by and between the Port Authority and the Lessee, the
Port Authority granted to the Lessee the exclusive right to occupy and use, and
the Lessee accepted and has continuously occupied and used, a certain area
located at the Airport located in the Borough of Queens, New York, New York, as
more particularly described in the Trailer Site Permit (such area, the “Trailer
Site Premises” and together with the Aircraft Parking Premises and the GSE
Maintenance Facility Premises, the “Existing Permit Premises”);
6.    WHEREAS, the premises under the Existing Agreements are contiguous, and in
lieu of amending and supplementing each of the Existing Agreements, the parties
wish to enter into a single new lease amending and restating the Existing
Agreements, consolidating the respective premises under the Existing Agreements
and providing for the Lessee to continue its occupancy of the Existing Premises,
all in accordance with the terms and conditions of this Agreement;


2



--------------------------------------------------------------------------------





8.    WHEREAS, in entering into this Agreement, the parties intend that this
Agreement and the letting hereunder shall be construed as if the Existing
Agreements had been amended and restated in accordance with the terms and
conditions provided below;
9.    WHEREAS, the Lessee has determined, with the Port Authority’s approval, to
redevelop the Premises in accordance with the terms and conditions set forth
herein;
10.    WHEREAS, in order to memorialize the agreements between the parties with
respect to such redevelopment by the Lessee, the Port Authority and the Lessee
intend to enter into this Agreement;
11.    WHEREAS, on July 21, 2016, the Board of Commissioners of the Port
Authority issued the “LaGuardia Airport – Redevelopment of Terminal C & D –
Authorization of Project Contributions”, which authorizes the Port Authority,
amongst other things, to contribute certain funding to support a redevelopment
of the Premises and the Off-Premises Facilities;
12.    WHEREAS, on January 5, 2017, the Board of Commissioners of the Port
Authority issued an authorization titled “LaGuardia Airport – Authorization to
Enter Amended and Restated Agreement for Lease of New Terminal C&D” which
authorizes, amongst other things, the Port Authority to enter into an amended
and restated lease on terms and conditions substantially consistent with such
board authorization;
13.    WHEREAS, on July 20, 2017, the Board of Commissioners of the Port
Authority issued an authorization titled “LaGuardia Airport – New Terminal C&D –
Amended and Restated Agreement for Lease of New Terminal C&D – Amendment of
Prior Resolution” which authorizes, amongst other things, the Port Authority to
enter into an amended and restated lease on terms and conditions substantially
consistent with the terms and conditions set forth herein; and
NOW THEREFORE, in consideration of the mutual promises herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby mutually acknowledged, the Lessee and the Port Authority hereby mutually
agree that the Existing Agreements be amended and restated as of the Effective
Date as follows:


3



--------------------------------------------------------------------------------






Section 1.Definitions
The following terms, when used in this Agreement, shall, unless the context
shall require otherwise, have the respective meanings given below.
“179D Deduction” shall have the same meaning as set forth in Section 6(e).
“2017 Rent” shall have the same meaning as set forth in Section 7(b)(1).
“2017 Per Gate Rental Rate” shall have the same meaning as set forth in
Section 7(b)(3).
“Accommodations” shall mean and include:
(A)
Use by a Requesting Airline of Gate(s) and Gate Related Premises for its
scheduled passenger flight operations;

(B)
Utilities, janitorial services, security, maintenance and repair and other
services and facilities necessary or desirable in connection with the use
described in clause (A) above of this definition;

(C)
Relocation of one or more of the scheduled flight operations of the Lessee
and/or Airline Sublessees within the Premises to accommodate such Requesting
Airline; and

(D)
The towing of aircraft of the Lessee or any Airline Sublessee of the Lessee from
a Gate if such Gate is needed to accommodate the scheduled passenger flight
operations of a Requesting Airline.

“Accommodations Agreement” shall mean each agreement entered into between the
Lessee and a Requesting Airline covering the Lessee's provision of
Accommodations at the Premises pursuant to Section 41 (Requesting Airlines),
each of which shall be subject to the prior consent of the Port Authority in
accordance with this Agreement, which consent shall not be unreasonably
withheld, conditioned or delayed. An “Accommodations Agreement” may be in the
form of a sublease, an agreement licensing the use of property, a “Handling
Agreement” or any combination thereof.
“Accommodated Airline” shall mean a Requesting Airline that is a party to an
Accommodations Agreement with the Lessee.
“Actual Port Authority Concessions Revenues” shall have the meaning set forth in
Section 7(b)(4).
“Additional Operator” shall have the meaning set forth in Section 37(a).
“Additional Premises” shall have the meaning in Section 2(b).
“Additional Premises Effective Date” shall have the meaning set forth in Section
2(b).
“Aeronautical User” shall mean any provider of services (including Handling
Services and repair and servicing of Aircraft) to the Lessee or any other air
carrier in the Premises.


4



--------------------------------------------------------------------------------





“Affected Party” shall have the meaning set forth in Section 71(a).
“Affiliate” of any Person means any entity which, directly or indirectly,
through one or more intermediaries, (a) has a ten percent (10%) or more voting
or economic interest in such Person or (b) Controls, is Controlled by, or is
under common Control with such Person; provided, that no shareholder, limited
partner or other investor in an entity that has any direct or indirect voting or
economic interest in such Person shall be deemed an “Affiliate” of such Person
solely by virtue of clause (a).
“Affiliated Scheduled Aircraft Operator” shall have the meaning set forth in
Section 33(a).
“Agreement” shall have the meaning set forth in the preamble hereto.
“Aircraft” or “aircraft” shall mean airplanes, helicopters and every other
contrivance now or hereafter used for the navigation of or flight in air or
space.
“Aircraft Operator” shall mean (A) a Person owning one or more aircraft which
are not leased or chartered to any other Person for operation, or (B) a Person
to whom one or more aircraft are leased or chartered for operation whether the
aircraft so owned, leased or chartered are military or non-military, or are used
for private business, pleasure or governmental business, or for carrier or
non-carrier operations, or for scheduled or non-scheduled operations or
otherwise. Said phrase shall not mean the pilot of an aircraft unless he or she
is also the owner or lessee thereof or a Person to whom such aircraft is
chartered.
“Aircraft Parking Permit” shall have the meaning set forth in the recitals
hereto.
“Aircraft Parking Premises” shall have the meaning set forth in the recitals
hereto.
“Airline Sublease” means any Sublease between the Lessee and a Scheduled
Aircraft Operator.
“Airline Sublessee” shall have the meaning set forth in Section 32(d).
“Airport” shall mean LaGuardia Airport, consisting of certain premises
identified as “LaGuardia Airport” on Sheet LGA-1 of Exhibit A, and more
particularly described in Exhibit B, each annexed to the Basic Lease, and such
other property as may be acquired in connection with and added to such premises
pursuant to the terms of the Basic Lease.
“Airport Concession Disadvantaged Business Enterprises” or “ACDBE” shall mean
Airport Concession Disadvantaged Business Enterprises, as defined in 49 C.F.R.
Part 23.
“Airport Operating Certificate” shall mean the airport operating certificate
issued by the FAA pursuant to 14 C.F.R. Part 139 with respect to the Airport.
“Airport Security Manager” shall mean the Airport’s primary contact for civilian
security related activities at the Airport, who is designated the “Airport
Security Coordinator” as specified in 49 C.F.R. Part 1542.


5



--------------------------------------------------------------------------------





“Airport Security Program” or “ASP” shall have the meaning set forth in Section
12(a).
“Annual Variance” shall have the meaning set forth in Section 7(b)(4).
“Applicable Issuer” shall mean the issuer of an issue of Tax-Exempt Bonds.
“Applicable Law” or “Applicable Laws” shall mean any statute, law, code,
regulation, ordinance, rule, common law, judgment, judicial or administrative
order, decree, directive or other requirement having the force of law or other
governmental restriction (including those resulting from the initiative or
referendum process) or any similar form of decision of or determination by any
Governmental Authority (including any applicable regulation, order or statement
of policy of the Administrator of the FAA or any other governmental officer or
body having jurisdiction over the enforcement of the obligations of the Port
Authority under federal law), including any Environmental Requirements, whether
taking effect before or after the Effective Date, in each case, as amended,
revised, supplemented or otherwise modified from time to time. For the avoidance
of doubt, the term “Applicable Laws” includes FAA Grant Assurances, TSA-issued
requirements, PFC assurances and decisions and the Airport Operating
Certificate, but excludes the Applicable Standards.
“Applicable Standards” shall mean (i) the Rules and Regulations and (ii) all
applicable codes, standards, regulations, manuals, references, guidelines,
policies, specifications, handbooks and advisory circulars, including such
codes, standards, regulations, manuals, references, guidelines, policies,
specifications, handbooks, advisory circulars and similar documents referenced
within this Agreement and the Requirements and Provisions for Work issued or
published by a Governmental Authority and any similar applicable documents
referenced in the Basic Lease, as amended, revised, supplemented or otherwise
modified from time to time.
“Archaeological Remains” means antiquities, fossils, coins, articles of value,
precious minerals, cultural artifacts, human burial sites, paleontological and
human remains and other similar remains of archaeological or paleontological
interest discovered on any part of the Premises or the areas subject to the
Rights of Access or O&M Access Areas.
“Architect of Record” or “AOR” shall mean the licensed professional architect in
the State of New York employed by the Lessee with respect to the D&C Work.
“Available Documents” means the documents listed in Exhibit 1 (List of Available
Documents).
“Bankruptcy Brokerage Commissions” shall have the meaning set forth in Section
87(c).
“Baseline Environmental Assessment” shall have the meaning set forth in Section
77(a).
“Baseline Port Authority Concessions Revenues” shall have the meaning set forth
in Section 7(b)(4).
“Baseline Schedule” shall mean an initial comprehensive baseline design and
construction schedule for the D&C Work prepared by the Lessee in accordance with
the requirements of the


6



--------------------------------------------------------------------------------





General Provisions and approved by the Port Authority in form and substance. The
Lessee shall update the Baseline Schedule in accordance with the General
Provisions and provide each update for the Port Authority’s review and comment
(if any).
“Basic Lease” shall mean the Amended and Restated Agreement of Lease of the
Municipal Air Terminals between The City of New York, as landlord, and The Port
Authority of New York and New Jersey, as tenant, dated as of November 24, 2004
and recorded in the office of the City Register of The City of New York, County
of Queens, on December 3, 2004 with a City Register File Number of
2004000748687, as the same may have been or may be supplemented, amended and/or
restated.
“Basic Rent” shall have the meaning set forth in Section 7(b)(2).
“Basic Rent Cessation Date” shall have the meaning set forth in Section 7(b)(3).
“Best Management Practice” shall mean the exercise of the degree of skill,
diligence, prudence and foresight that would reasonably and ordinarily be
expected from time to time from a skilled and experienced designer, engineer,
constructor, maintenance contractor, operator, consultant, analyst or the Lessee
seeking in good faith to comply with its contractual obligations, complying with
all Applicable Laws, Governmental Approvals and Applicable Standards, and
engaged in the same type of undertaking under similar circumstances and
conditions. Best Management Practice is not static but rather will change over
time; provided, however, that Best Management Practice with respect to any
particular activity will be determined at the time when such particular activity
is performed.
“Blocked Persons” shall have the meaning set forth in Section 79 (OFAC
Compliance).
“Blocked Persons Laws” shall have the meaning set forth in Section 79 (OFAC
Compliance).
“Bond-Financed Assets” shall mean those assets (or portions thereof) to which
proceeds of the Tax-Exempt Bonds are allocated in accordance with the books and
records of the Applicable Issuer (with the consent of the Port Authority if the
Applicable Issuer is not the Port Authority, which consent shall not be
unreasonably withheld).
“Books and Records” shall have the meaning set forth in Section 96(b).
“Business Day” means any day that is not a Saturday, Sunday or other day on
which (a) the Port Authority is officially closed for business, (b) banks
located in New York City are required or authorized by law or executive order to
close or (c) the New York Stock Exchange is closed.
“Calendar Year” means the consecutive twelve (12)-month period starting on
January 1 and ending on December 31.
“Central Hall” means a non-exclusive, central arrivals/departure hall to be
located between the Terminal B Project and the future redeveloped Premises
pursuant to this Agreement that will not preclude the future development of one
or more of the following: an automated people mover


7



--------------------------------------------------------------------------------





and/or moving walkway, an air train station, conference and meeting room
capacity, retail, food and beverage space and a hotel and related facilities.
“CERCLA” shall have the meaning set forth in Section 18(a)(1).
“Change Order Proposal” shall have the meaning set forth in Section
5(cc)(1)(ii).
“Chief Engineer” shall mean the Chief Engineer of the Port Authority (or any
successor officer serving the same or equivalent function, as notified in
writing to the Lessee by the Port Authority).
“Chief Security Officer” or “CSO” shall mean the Port Authority’s Chief Security
Officer or the CSO’s duly authorized representative, including but not limited
to the Airport Security Manager.
“City Insureds” shall mean the following entities: The City of New York, the
officials and employees of The City of New York (to the extent that the
officials and employees of the Port Authority of New York and New Jersey are
likewise insured) and the EDC.
“Civil Aircraft Operator” shall mean a person engaged in civil transportation by
Aircraft or otherwise operating Aircraft for civilian purposes, whether
governmental or private. If any such person is also engaged in the operation of
Aircraft for military, naval or air force purposes, he shall be deemed to be a
Civil Aircraft Operator only to the extent that he engages in the operation of
Aircraft for civilian purposes.
“Code” shall mean the Internal Revenue Code of 1986.
“Code Change” shall mean any change to the Building Department Code, the Health
Code, the Fire Department Code or other enactments, ordinances, resolutions,
regulations or similar codes, documents, rules and regulations and issuances of
the City of New York or its departments, boards and bureaus that (i) is
applicable to the D&C Work or the Operations and Maintenance Work if the Port
Authority were a private entity or any lessee or tenant of the Port Authority
and (ii) takes effect after the Effective Date.
“Common Use Space” shall mean the area adjacent to the Public Landing Area
designated and made available from time to time by the Port Authority for common
use for the loading or unloading of passengers or cargo to or from aircraft
using the public landing area.
“Compact” shall mean that certain compact between the States of New Jersey and
New York, which, with the consent of the Congress of the United States of
America, established that certain body corporate and politic, the Port
Authority, as the same may be amended, supplemented or otherwise modified from
time to time.
“Completion Certificate” shall have the meaning set forth in Section
5(v)(1)(iv).
“Completion Date” shall have the meaning set forth in Section 5(v)(1)(vi).


8



--------------------------------------------------------------------------------





“Completion Delay Events” shall have the meaning set forth in Section 71(b).
“Compliance Standard” shall have the meaning assigned to it in Section 76(j).
“Comprehensive Concessions Plan” shall have the meaning set forth in Section
34(b).
“Comprehensive Plan” shall have the meaning set forth in Section 5(a)(1).
“Comprehensive Parking and Traffic Plan” shall have the meaning set forth in
Section 4(j).
“Concession Sublease” shall mean any Sublease entered into by and between the
Lessee and a Concession Sublessee.
“Concession Sublessee” shall mean any provider of concession goods and services
with which the Lessee has entered into a Sublease in accordance with Section 34
(Concession Sublease).
“Concessions Model Workbook” shall have the meaning set forth in Section
7(b)(4).
“Concessions Share” shall have the meaning set forth in Section 36 (Concessions
Revenue Share).
“Condition Survey” shall mean an inspection by the Condition Survey Contractor
of the Premises including, without limitation, the then current state of
cleaning, maintenance and repairs, janitorial services, painting, structural and
nonstructural conditions, surface and subsurface conditions, environmental
conditions, lighting of building areas, ramp and apron areas, and the condition
of utilities and utility systems, fire-fighting and fire protection equipment
and systems, communications and communications systems, anti-pollution systems
and devices, fuel facilities and systems, and the Lessee’s fixtures, equipment
and personal property; provided that a Condition Survey will not include an
inspection of subsurface conditions unless the Port Authority has a reasonable
basis for believing there has been a material change to such conditions; and
provided further, that a Condition Survey performed during the last twelve (12)
months prior to the Expiration Date will not include activities Lessee performs
or has performed under Section 77(b).
“Condition Survey Contract” shall mean a contract awarded to a Condition Survey
Contractor, or entered into between the Port Authority and a Condition Survey
Contractor, for the performance by such Condition Survey Contractor of a
Condition Survey at any of the applicable times specified in paragraph (b) of
Section 74 (Joint Periodic Condition Survey).
“Condition Survey Contractor” shall mean the reputable engineering firm,
licensed or authorized to do business in the State of New York, to whom the
Condition Survey Contract is awarded pursuant to paragraph (c) of Section 74
(Joint Periodic Condition Survey).
“Condition Survey Costs” shall mean and include with respect to each Condition
Survey all amounts paid and expenses incurred by the Port Authority including,
without limitation, payments to third Persons and internal Port Authority costs
and expenses as well as all interest, costs, damages and penalties, in
accordance with the provisions of Section 74(a), and including, with respect to


9



--------------------------------------------------------------------------------





each Condition Survey Contract, all amounts paid or to be paid to the Condition
Survey Contractor under the terms of its Condition Survey Contract, for,
relating to or in connection with Condition Survey work to be performed under
the Condition Survey Contract.
“Condition Survey Report” shall mean the report prepared by the Condition Survey
Contractor after its completion of the Condition Survey including, without
limitation, any and all recommendations for repair, maintenance, rebuilding and
cleaning of all items or areas covered by the Condition Survey.
“Consent to Sublease” shall have the meaning set forth in Section 32(c).
“Contiguous Travel Costs” shall have the meaning set forth in Section 96(e)(2).
“Construction Application” shall have the meaning set forth in Section 5(g)(1).
“Construction Coordination Agreement” shall mean the Construction Coordination
Agreement, dated as of June 1, 2016, by and among the Port Authority, the Lessee
and LaGuardia Gateway Partners, LLC, as amended, supplemented or otherwise
modified from time to time.
“Contract” shall mean any agreement, and any supplement or amendment thereto,
between the Lessee and a Contractor, and any Contractor and any other Person at
all tiers, to perform any part of the Work or provide any materials, equipment
or supplies for any part of the Work.
“Contractor” shall mean any Person with whom the Lessee has entered into any
Contract, and any other Person with whom any Contractor has further
subcontracted any part of the Work, at all tiers.
“Control” (including the terms Controlling, Controlled by and under common
Control with) shall mean the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting securities, by contract or otherwise.
“Corrective Action Plan” shall have the meaning set forth in Section 5(i)(2).
“Covered Area” shall have the meaning set forth in Section 77(b).
“CPI” shall mean the “Consumer Price Index – for all Urban Consumers” for the
New York/Northern NJ/Long Island area (not seasonally adjusted) as published by
the U.S. Department of Labor, Bureau of Labor Statistics; provided, however,
that if the CPI is changed so that the base year of the CPI changes, the CPI
shall be converted in accordance with the conversion factor published by the
U.S. Department of Labor, Bureau of Labor Statistics. If the CPI is discontinued
or substantially altered, the applicable substitute index will be that chosen by
the Secretary of the Treasury for the Department of Treasury’s Inflation-Linked
Treasuries as described at 62 Federal Register 846-847 (January 6, 1997), or if
no such securities are outstanding, will be determined by the Parties in
accordance with general market practice at the time.
“CPI Percentage Increase” shall have the meaning set forth in Section 7(a).


10



--------------------------------------------------------------------------------





“Customer Care Standards” shall mean The Port Authority of New York and New
Jersey Customer Care Airport Standards Manual (5th edition) (July 2008), or any
subsequent edition.
“D&C Milestone Payment” shall have the meaning set forth in Section 6(a)(1).
“D&C Work” shall have the meaning set forth in Section 5(b)(1).
“D&C Work Costs” shall mean the costs for or in connection with the D&C Work,
including without limitation, all fees, costs or reserves related to the
financing, refinancing, construction or installation of the New Terminal
Facilities or in connection with the issuance of the Lessee Debt to finance D&C
Work Costs.
“D&C Work Period” shall mean the period commencing from the Effective Date until
the Port Authority issues a “Final Certificate of Authorization to Occupy or
Use” pursuant to Section 5(v)(1)(vii).
“Date of Beneficial Occupancy” or “DBO” shall mean (i) with respect to any
Partial Occupancy Portion or Installation Portion, the effective date of the
applicable “Temporary Certificate of Authorization to Occupy or Use” issued by
the Port Authority with respect to such Partial Occupancy Portion or
Installation Portion, and (ii) with respect to the entirety of the New Terminal
Facilities and the Off-Premises Facilities, the Completion Date.
“Date of Taking” shall have the meaning set forth in Section 45 (Condemnation).
“Debarment Regulations” means (a) Federal Executive Order no. 12549 (Feb. 18,
1986), (b) Federal Executive Order no. 12689 (Aug. 16, 1989), (c) 31 U.S.C. §
6101 note (Section 2455, Pub. L. 103-355, 108 Stat. 3327) and (d) 49 C.F.R. Part
29 “Government-wide Debarment and Suspension (Nonprocurement).”
“Design and Construction Requirements” shall mean (i) the “Design and
Construction Requirements for the New Terminal,” set forth as Part B.1 of the
Requirements and Provisions for Work and (ii) the “Design and Construction
Requirements for PANYNJ Improvements,” set forth as Part B.2 of the Requirements
and Provisions for Work; in each case, as may be amended, revised, supplemented
or otherwise modified from time to time.
“Discharge” shall have the meaning set forth in Section 75 (Storage Tanks and
Pipelines).
“Early Termination” means the termination of this Agreement for any reason prior
to the Expiration Date.
“Early Termination Date” means the effective date of Early Termination.
“East Garage” shall mean the existing multi-level parking structure located
south of the existing Terminal C and east of the East End Substation, having
approximately 1,100 parking spaces as of the Effective Date.


11



--------------------------------------------------------------------------------





“EDC” means the New York City Economic Development Corporation, a local
development corporation formed pursuant to Section 402 of the Not-for-Profit
Corporation Law of the State of New York, or such successor entity as may be
designated by New York City under the Basic Lease.
“Effective Date” shall mean the date of this Agreement.
“Eligible Project Costs” shall have the meaning set forth in Section 6(d).
“Endangered Species” shall mean any animal or plant species listed as endangered
or threatened under an Environmental Requirement or that is protected from harm
or harassment under an Environmental Requirement.
“Engineer of Record” or “EOR” shall mean the licensed professional engineer in
the State of New York employed by the Lessee with respect to the D&C Work.
“Environment” shall mean air, soils, surface waters, groundwater, land, stream
sediments, surface or subsurface strata, biological resources, including
endangered, threatened and sensitive species and natural systems, including
ecosystems.
“Environmental Conditions” shall have the meaning set forth in Section 100
(Survival of Obligations).
“Environmental Damages” shall mean any one or more of the following: (i) the
presence on, about or under the Existing Premises of any Hazardous Substance,
(ii) the Release of Hazardous Substances, or violation of any Environmental
Requirements pertaining to any such Hazardous Substances, by any Lessee-Related
Entity or third party for which the Lessee is responsible under this Agreement
with respect to the Premises, the Rights of Access, the O&M Access Areas and/or
the activities thereon, and/or (iii) any personal injury (including wrongful
death) or property damage arising out of or related to any such Hazardous
Substance described in clause (i) or (ii) above.
“Environmental Requirement” and “Environmental Requirements” shall mean all
common law and all applicable past, present and future laws, statutes,
enactments, resolutions, regulations, rules, directives, ordinances, codes,
licenses, permits, orders, memoranda of understanding and memoranda of
agreement, guidances, approvals, plans, authorizations, concessions, franchises,
requirements and similar items of all governmental agencies, departments,
commissions, boards, bureaus or instrumentalities of the United States of
America, states and political subdivisions thereof, and all pollution prevention
programs, “best management practices plans”, and other programs adopted and
agreements made by the Port Authority (whether adopted or made with or without
consideration or with or without compulsion), with any government agencies,
departments, commissions, boards, bureaus or instrumentalities of the United
States of America, states and political subdivisions thereof, and all judicial,
administrative, voluntary and regulatory decrees, judgments, orders and
agreements of all Governmental Authorities relating to the protection of human
health or the environment, and in the event that there shall be more than one
compliance standard, the standard for any of the foregoing to be that which
requires the lowest level of a Hazardous Substance, the foregoing to include
without limitation:


12



--------------------------------------------------------------------------------





(1)
all requirements pertaining to reporting, licensing, permitting, investigation,
and Remediation of emissions, discharges, releases, or threatened releases of
Hazardous Substances into the air, surface water, groundwater, or land, or
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of Hazardous Substances;

(2)
all requirements, pertaining to the protection of the health and safety of
employees or the public;

(3)
all requirements adopted or promulgated under the Atomic Energy Act of 1954, 42
U.S.C. Section 2011 et seq.; the Clean Water Act also known as the Federal Water
Pollution Control Act, 33 U.S.C. Section 1251 et seq.; the Clean Air Act, 42
U.S.C. Section 7401 et seq.; the Federal Insecticide, Fungicide, and Rodenticide
Act, 7 U.S.C. Section 136 et seq.; the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. Section 9601 et seq.; the Superfund
Amendments and Reauthorization Act of 1986, Section 2701 et seq.; the Emergency
Planning and Community Right to Know Act, 42 U.S.C. Section 11001 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. Section 651 et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. Section 5101 et seq.; the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act, 42
U.S.C. Section 6901 et seq.; National Environmental Policy Act, 42 U.S.C.
Sections 4321 et seq.; the Toxic Substances Control Act, 15 U.S.C. Section 2601
et seq.; the Safe Drinking Water Act of 1974, 42 U.S.C. Sections 300f-300h-11 et
seq.; the New York State Environmental Conservation Law; the New York State
Navigation Law; together, in each case, with any amendment thereto, and the
regulations promulgated thereunder and all amendments or modifications thereof,
without regard to any exemptions from such laws or regulations that may pertain
to the Port Authority; and

(4)
the requirements and conditions set forth in the FONSI, including any
requirements and conditions set forth in the Record of Decision or the
Environmental Assessment.

“Established Integration Schedule” shall have the meaning set forth in the
Construction Coordination Agreement.
“Event of Default” shall have the meaning set forth in Section 46(a).
“Exacerbate” or “Exacerbated” shall have the meaning set forth in Section
76(f)(3).
“Excavation Boundary” shall mean the applicable Perimeter Dig Area, plus a ten
(10) foot wide (measured at the surface of the ground from the boundary of the
Perimeter Dig Area) strip of land adjacent to the Perimeter Dig Area; provided,
that the ten (10) foot wide strip will (i) be limited to five (5) feet on either
side of an excavation that is less than ten (10) feet wide, (ii) end at the
nearest property boundary, building or structure if that distance is less than
ten (10) feet from the excavation (or five (5) feet if clause (i) above is
applicable), and (iii) be limited in depth to the depth


13



--------------------------------------------------------------------------------





of the shallower of average groundwater depth or one (1) foot below the intended
bottom depth of the excavation within the Perimeter Dig Area.
“Exclusive Area Agreement” or “EAA” means the Exclusive Area Agreement Security
Program between the Port Authority and the Lessee with respect to the Premises,
as in effect from time to time.
“Exempt Sublease” shall have the meaning set forth in Section 32(a).
“Existing Agreements” shall have the meaning set forth in the recitals hereto.
“Existing Bond Mortgages” means (i) that certain Leasehold Mortgage by and from
Continental Airlines, Inc., a Delaware corporation, and Eastern Air Lines, Inc.,
a Delaware corporation, to The Bank of New York, dated as of June 1, 1990 and
recorded on June 12, 1990 in Reel 3009 Page 2322 in the official real property
records of Queens County, New York, and (ii) that certain Leasehold Mortgage by
the Lessee by and from Delta Air Lines, Inc., a Delaware corporation, to The
Bank of New York, dated as of December 1, 1992 and recorded on December 30, 1992
in Reel 3471 Page 1176 in the official real property records of Queens County,
New York.
“Existing Leasehold Mortgages” means the Existing Bond Mortgages and the
Existing Subordinated Mortgages.
“Existing Leases” shall have the meaning set forth in the recitals hereto.
“Existing Lease Premises” shall have the meaning set forth in the recitals
hereto.
“Existing Permit Premises” shall have the meaning set forth in the recitals
hereto.
“Existing Permits” shall have the meaning set forth in the recitals hereto.
“Existing Premises” shall have the meaning set forth in Section 2(a).
“Existing Storm Water Drainage Trunk Line” shall have the meaning set forth in
Section 5(b)(2)(i)(c).
“Existing Sublease Amendment” shall have the meaning set forth in Section
32(b)(ii).
“Existing Subordinated Mortgages” means the First Subordinated Mortgage and the
Second Subordinated Mortgage.
“Existing Terminal C” shall have the meaning set forth in the recitals hereto.
“Existing Terminal C Lease” shall have the meaning set forth in the recitals
hereto.
“Existing Terminal D” shall have the meaning set forth in the recitals hereto.
“Existing Terminal D Lease” shall have the meaning set forth in the recitals
hereto.


14



--------------------------------------------------------------------------------





“Existing Terminal Facilities” shall have the meaning set forth in the recitals
hereto.
“Exit Baseline” shall have the meaning set forth in Section 77(b).
“Expiration Date” shall have the meaning set forth in Section 3 (Term).
“FAA” shall mean the United States Federal Aviation Administration.
“FAA Grant Assurances” shall mean certain obligations with respect to the
maintenance and operation of the Airport facilities required by the FAA in
connection with any FAA-administered airport financial assistance programs.
“Financing Documents” means the Funding Documents and the Security Documents and
any Refinancing Documents.
“Finding of No Significant Impact” or “FONSI” means a determination by the FAA
that the FAA’s approval of the Proposed Action described in the East Side
Reconfiguration at LaGuardia Airport, Draft Environmental Assessment, prepared
for U.S. Department of Transportation, Federal Aviation Administration,
sponsored by the Port Authority (dated March 2017), as amended or supplemented,
if applicable, with respect to the Proposed Action, will not have a significant
effect on the human environment and therefore an environmental impact statement
does not need to be prepared in connection with such approval, as provided in 40
C.F.R. § 1508.13.
“First Additional Rent” shall have the meaning set forth in Section 7(c).
“First Subordinated Mortgage” means that certain Wraparound Subordinated
Leasehold Mortgage and Assignment of Leases and Rents by and from Continental
Airlines, Inc., a Delaware corporation to Eastern Air Lines, Inc., a Delaware
corporation, dated as of August 2, 1991 and recorded on November 12, 1991 in
Reel 3229 Page 506 in the official real property records of Queens County, New
York.
“Force Majeure” shall have the meaning set forth in Section 71 (Force Majeure).
“Foreclosure Rights” mean the right, pursuant to the provisions of Section 89
(Project Financing), to foreclose upon the Leasehold Mortgage and to have this
Agreement with respect to the Premises assigned to a Qualified Terminal
Operator.
“Fueling Service” shall have the meaning set forth in Section 24 (Aviation
Fueling).
“Funding Documents” means such all documents executed and delivered by the
Lessee in connection with the incurrence of any Lessee Debt in accordance with
this Agreement that are designated by the Lessee as “Funding Documents”, the
repayment obligations of which are secured by one or more Leasehold Mortgages,
and any subsequent amendment of or supplement to any such documents that is
designated by the Lessee and, to the extent of any amendment or supplement that
requires the consent of at least a majority in interest of the Lenders, or that
could reasonably be expected to have an adverse effect on the Port Authority or
its rights or obligations under this Agreement, approved and consented to by the
Port Authority.


15



--------------------------------------------------------------------------------





“Gate” shall mean an airline passenger Aircraft loading and unloading building
gate position at the Existing Terminal Facilities or the New Terminal
Facilities, as applicable.
“Gate Related Premises” shall mean as to each Gate in the Premises, all related
aircraft ramp and gate position capacity and related passenger terminal space
and facilities including, but not limited to, passenger ticketing, passenger
check-in, baggage handling and flight information systems, passenger lounge and
waiting areas, holding rooms, loading bridges, baggage claims, and such other
facilities reasonably required for the functional use of a Gate or Gates.
“General Manager of the Airport” or “General Manager” shall mean the person or
persons from time to time designated by the Port Authority to exercise the
powers and functions vested in the General Manager by this Agreement; but until
further notice from the Port Authority to the Lessee it shall mean the General
Manager (or the temporary or acting General Manager) of the Airport for the time
being, or his duly designated representative or representatives.
“General Provisions” shall mean shall mean the “General Provisions,” set forth
as Part A of the Requirements and Provisions for Work, as may be amended,
revised, supplemented or otherwise modified from time to time.
“Governmental Approval” shall mean all approvals, permits, permissions,
consents, licenses, certificates (including sales tax exemption certificates),
registrations, notices, exemptions, exceptions, waivers, filings and
authorizations (whether statutory or otherwise), which are required from time to
time under Applicable Law in order to authorize the Port Authority or the Lessee
to perform all or any part of the D&C Work or take actions required to complete
obligations in connection with the Comprehensive Plan, the Operations and
Maintenance Work, or the lease and management of the Premises as provided for
under this Agreement and that are issued or authorized by any Governmental
Authority.
“Governmental Authority” or “Governmental Agency” shall mean federal, state,
municipal and other governmental authorities, boards and agencies of any state,
nation or government including, without limitation, any court, and all agencies
under the United States Departments of Interior, Commerce and Agriculture, the
United States Food and Drug Administration and the United States Centers for
Disease Control and Prevention, except that it shall not be construed to include
The Port Authority of New York and New Jersey, the lessor under this Agreement.
“Gross Earnings” shall have the meaning set forth in Section 18(d)(1).
“Ground Rent” shall have the meaning set forth in Section 7(a).
“GSE Maintenance Facility Permit” shall have the meaning set forth in the
recitals hereto.
“GSE Maintenance Facility Premises” shall have the meaning set forth in the
recitals hereto.
“Handling Agreement” shall mean a ground handling or handling agreement as such
terms are used and understood in the aviation industry, or any other agreement
entered in to between an


16



--------------------------------------------------------------------------------





Aircraft Operator and another party, including but not limited to, the Lessee,
whereby such Aircraft Operator is provided Handling Services.
“Handling Services” shall mean collectively, those services commonly known as
“Ramp Services,” which include, Aircraft ground handling, interior and exterior
Aircraft cleaning, baggage loading and unloading from Aircraft, those services
commonly known as “cargo handling services”, the transportation of passengers to
and from Aircraft for the purpose of enplanement and deplanement and the
performance of ground services incidental to flight, such as pre-flight briefing
of air crews, and those services commonly known as “passenger handling
services”, which include passenger ticketing, passenger assistance and passenger
information services.
“Hazardous Substance” and “Hazardous Substances” shall mean any pollutant,
contaminant, toxic or hazardous waste, dangerous substance, potentially
dangerous substance, noxious substance, toxic substance, flammable, explosive,
radioactive material, urea formaldehyde foam insulation, asbestos,
polychlorinated biphenyls (PCBs), chemicals known to cause cancer or
reproductive toxicity, petroleum and petroleum products and other substances
which is, during the Term of this Agreement or in connection with any Lessee
obligations that survive termination of this Agreement, listed, identified or
declared by a Governmental Authority to be hazardous or toxic, or the removal of
which is required by any Environmental Requirement, or the manufacture,
preparation, production, generation, use, maintenance, treatment, storage,
transfer, handling or ownership of which is restricted, prohibited, regulated or
penalized by any Environmental Requirement.
“In-Flight Meals” shall have the meaning set forth in Section 40 (In-Flight
Meals).
“Initial Lessee Debt” shall mean the first issuance of Lessee Debt pursuant to
the Financing Documents.
“In-Kind Rent” shall have that meaning as set forth in Section 7(e).
“Installation” shall have the meaning set forth in Section 5(b)(2)(ii).
“Installation Portion” shall have the meaning set forth in Section 5(v)(2)(i).
“Institutional Lender” means (i) the United States of America, any state or
commonwealth thereof or any agency or instrumentality of any of them, any
municipal agency, public benefit corporation or public authority, advancing or
insuring mortgage loans or making payments which, in any manner, assist in the
financing, development, operation and maintenance of projects, (ii) any
(A) savings bank, savings and loan association, commercial bank, trust company
(whether acting individually or in a fiduciary capacity) or insurance company
organized and existing under the laws of the United States of America or any
state or commonwealth thereof, (B) foreign insurance company or commercial bank
qualified to do business as an insurer or commercial bank as applicable under
the laws of the United States of America (if such qualification is necessary in
connection with the acquisition of Lessee Debt), (C) pension fund, foundation or
university or college or other endowment fund or (D) real estate investment
fund, infrastructure investment fund, investment bank, pension advisory firm,
mutual fund, investment company or money management firm, (iii) any


17



--------------------------------------------------------------------------------





“qualified institutional buyer” under Rule 144(A) under the Securities Act of
1933, as amended, or any other similar law hereinafter enacted that defines a
similar category of investors by substantially similar terms, (iv) a
Governmental Authority acting (directly or through a trust or other single
purpose vehicle controlled by it) as a conduit for the purpose of issuing
private activity bonds authorized by law for the benefit of the Lessee or
(v) any other financial institution or entity designated by the Lessee and
approved by the Port Authority; provided, however, that each such entity or
combination of such entities, if the Institutional Lender shall be a combination
of such entities, shall have individual or combined assets, as the case may be,
of not less than $1,000,000,000 and in no event shall be a Prohibited Party.
“Insurance Subsidiary” means a direct or indirect subsidiary of Lessee that (A)
is subject to regulation by the insurance regulatory authority of its
jurisdiction of organization and (B) maintains solvency margins at least in the
minimum amount required by the insurance regulatory authority of its
jurisdiction of organization.
“Intellectual Property” means any and all patents, trademarks, service marks,
copyright, database rights, moral rights, rights in a design, know-how,
confidential information and all or any other intellectual or industrial
property rights whether or not registered or capable of registration and whether
subsisting in the United States of America or any other part of the world
together with all or any goodwill relating or attached thereto, which is
created, brought into existence, acquired, used or intended to be used by any
Lessee-Related Entity for the purposes of carrying out the Work and/or otherwise
for the purposes of this Agreement.
“Itinerant Aircraft” shall have the meaning set forth in Section 8(f).
“Labor Troubles” shall mean and include strikes, boycotts, picketing,
work-stoppages, slowdowns, disputes, or any other type of labor trouble,
regardless of the employer of the person involved or their employment status, if
any.
“LBEs” shall have the meaning set forth in Section 5(o)(3).
“Leasehold Mortgage” shall mean, depending on the context, (i) collectively, any
and all leasehold mortgages with respect to the rights of the Lessee under this
Agreement entered into to secure the obligations of the Lessee under the
Financing Documents, or (ii) collectively, any and all leasehold mortgages with
respect to the rights of the Lessee under this Agreement entered into in
connection with any Refinancing permitted under this Agreement, in each case in
favor of the Recognized Mortgagee, in each case together with any amendment of
or supplement thereto designated by the Lessee and, to the extent of any
amendment or supplement that requires the consent of at least a majority in
interest of the Lenders, or that could reasonably be expected to have an adverse
effect on the Port Authority or its rights or obligations under this Agreement,
approved and consented to by the Port Authority.
“Leasehold Property” shall have the meaning set forth in Section 7(a).
“Lenders” means, collectively, each bank or financial institution, or any other
Person that has provided a commitment to underwrite or provide Lessee Debt or
any guaranty (excluding any


18



--------------------------------------------------------------------------------





guaranty of Lessee Debt provided by the Lessee or an Affiliate thereof) or
credit enhancement in respect thereof, together with their respective successors
and assigns.
“Lessee” shall have the meaning set forth in the preamble of this Agreement.
“Lessee Assignment and Assumption Agreement” shall have the meaning set forth in
Section 89(f)(i).
“Lessee Change” shall have the meaning set forth in Section 5(cc)(2)(i).
“Lessee Counterparty” shall have the meaning set forth in Section 62(b).
“Lessee Debt” means, at the relevant time, the aggregate of (without double
counting), any bona fide indebtedness of the Lessee (including bonds, bank debt,
guaranties and credit support, subordinated indebtedness and all such
obligations arising under such indebtedness) for or in respect of funds borrowed
(including bona fide indebtedness with respect to any financial insurance issued
for funds borrowed) or for the value of goods or services rendered or received
in the performance of the Work, the repayment of which may be secured by one or
more Leasehold Mortgages. Lessee Debt includes (i) principal, capitalized
interest, interest by virtue of original issue discount, accrued interest
(including default interest under the Financing Documents), (ii) customary and
reasonable lender, financial insurer, agent and trustee fees, costs, expenses
and premiums and reimbursement obligations owed to lenders, financial insurers,
agents and trustees, with respect thereto, (iii) payment obligations under
interest rate and inflation rate hedging agreements or other derivative
facilities with respect thereto, (iv) reimbursement obligations with respect
thereto, (v) lease financing obligations and (vi) prepayment premiums or
penalties, make-whole payments or other prepayment amounts or breakage costs
arising out of the repayment of such Lessee Debt, including in connection with
the payment of any Unamortized Capital Investment. Lessee Debt excludes any
increase in indebtedness to the extent resulting from an agreement or other
arrangement the Lessee enters into or that the Lessee first incurs under a
facility provided for or permitted by then-existing Financing Documents, in each
case, after the occurrence of an event of termination giving rise to an
obligation of the Port Authority to pay any termination compensation hereunder;
provided, that subject to the following provisions of this definition, Lessee
Debt will include any increase in indebtedness resulting from a Refinancing that
occurs prior to an event of termination giving rise to an obligation of the Port
Authority to pay any termination compensation hereunder and has complied with
the requirements of Section 90 (Refinancing). In addition, no indebtedness will
constitute Lessee Debt unless and until the Port Authority has been provided
with written notice thereof and copies of any related Financing Documents, in
accordance with Section 89(j), and the Port Authority has approved (at its sole
discretion) such Lessee Debt and related Financing Documents to the extent
required under this Agreement.
“Lessee Tax-Exempt Bonds” shall mean any Tax-Exempt Bonds to the extent that the
proceeds of such Tax-Exempt Bonds are treated for federal income tax purposes as
loaned to the Lessee.


19



--------------------------------------------------------------------------------





“Lessee’s Basis of Design” shall mean the document entitled “Delta Basis of
Design Report,” prepared by the Lessee and approved by the Port Authority as of
the Effective Date, and included as a Reference Document.
“Lessee’s Pipeline” shall have the meaning set forth in Section 75(i).
“Lessee’s Users” shall refer to the Airline Sublessees and their respective
subsidiaries, Regional Affiliates, code share partners, subtenants, licensees
and handled airlines operating from the Premises.
“Lessee-Related Entity” shall mean (i) the Lessee, and (ii) the Lessee’s
Affiliates, Contractors and any other Persons to the extent (x) using or
occupying the Premises, or (y) performing any of the Work for or on behalf of
the Lessee, including in all cases their respective employees, agents, officers,
directors, shareholders, managers and members, general partners, authorized
representatives, successors and assigns; provided that, in no event shall the
Port Authority or any of its Commissioners, officers, employees or authorized
representatives constitute a Lessee-Related Entity.
“Letting” or “letting” shall mean the letting under this Agreement for the term
stated herein.
“LGP” shall mean LaGuardia Gateway Partners, LLC, a Delaware limited liability
company.
“LGP Lease” shall mean that certain Lease Agreement, dated June 1, 2016 and
identified by the lease number AGB-104, by and between the Port Authority and
LGP.
“Lien” means any pledge, lien, security interest, mortgage, deed of trust or
other charge or encumbrance of any kind, or any other type of preferential
arrangement (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any lease in the nature of
a security instrument and the filing of or agreement to file any financing
statement under the applicable State’s Uniform Commercial Code).
“Losses” shall mean any loss, damage, injury, liability, obligation, cost,
response cost, expense (including the fees and expenses of attorneys (whether
those of the Port Authority Law Department or otherwise), accountants and expert
witnesses incurred in connection with the enforcement of any provision of this
Agreement), fee, charge, judgment, penalty, or fine, including as a result of
any injury to or death of persons, or damage or loss of property.
“Material Part” shall have the meaning set forth in Section 45 (Condemnation).
“Matter” shall have the meaning set forth in Section 76 (Environmental
Compliance and Related Matters).
“Metro Area” shall have the meaning in Section 34(h).
“Milestone” shall have the meaning in Section 6(a)(1).
“Minimum Construction Amount” shall have the meaning set forth in Section
5(b)(5).


20



--------------------------------------------------------------------------------





“Minimum Wage Policy” has the meaning set forth in Section 62 (Minimum Wage
Requirements).
“Monthly Per Gate Rental Rate” shall have the meaning set forth in Section
7(b)(3).
“New Airport Design Guidelines” shall mean the “New LaGuardia Airport Plan and
Design Guidelines,” as amended, revised, supplemented or otherwise modified from
time to time, and included as a Reference Document.
“New Terminal Facilities” shall have the meaning set forth in Section
5(b)(2)(i).
“New Agreement” shall have the meaning set forth in Section 89(g)(i).
“New Storm Water Drainage Trunk Line” shall have the meaning set forth in
Section 5(b)(2)(i).
“New Substation” shall have the meaning set forth in Section 5(b)(2)(ii)(j).
“New York City” shall mean the City of New York, in the State of New York.
“NFA” have the meaning set forth in Section 76(j)(3).
“Non-Discriminatory Manner” means, with respect to requirements of the Port
Authority that are imposed pursuant to this Agreement, that the Port Authority
imposes the same requirements on all subtenants at the Airport that are subject
to the same factual circumstances and legal requirements, including the relevant
time period during which such requirements are implemented. The Port Authority
may implement changes in requirements that affect current or future actions,
construction or other work performed by subtenants and establish requirements or
restrictions that do not apply to past actions, construction or other work
performed by subtenants, and remain in compliance with requirements to implement
such changes in a Non-Discriminatory Manner.
“Nonconforming Work” shall have the meaning set forth in Section 5(i)(2).
“Notice” shall have the meaning set forth in Section 59 (Notices).
“NTF Milestone Payment” shall have the meaning set forth in Section 6(d).
“NYSDEC” shall have the meaning set forth in Section 73(b).
“O&M Access Areas” means areas over which the Port Authority grants Lessee
rights of way, access and use rights, including easements, whether temporary, or
permanent for the Term, authorized in writing by the Port Authority for the
purpose of performing Operations and Maintenance Work outside of the Premises
(and not including Temporary Rights of Access for D&C Work), including for the
maintenance, replacement, repair and upkeep of Operational Systems. All such
rights of way, access and use rights to the O&M Access Areas are non-exclusive
in nature and use of any property subject to such rights is subject to any prior
rights, interests, or charge or encumbrance of any kind.


21



--------------------------------------------------------------------------------





“OFAC” shall have the meaning set forth in Section 79 (OFAC Compliance).
“Off-Premises Facilities” shall have the meaning set forth in Section
5(b)(2)(ii).
“Operating Authorization” or “Slot” shall refer to an “operating authorization”
for one landing or takeoff at the Airport during a specific time period, subject
to a scheduling order issued by the FAA at the Airport, as defined in the Final
Order, Operating Limitations at New York LaGuardia Airport, Docket No. FAA
2006-25755 issued December 13, 2006, published in the Federal Register at 71
Fed. Reg. 77,854 (Dec. 27, 2006), as such order has been and may be amended or
re-codified from time to time, and in any subsequent similar scheduling order
issued by the FAA or any other federal agency with appropriate jurisdiction, as
such order may be amended or re-codified from time to time.
“Operational Systems” means the operating systems, components, information
technology hardware and software, and equipment that are necessary to the
Lessee’s performance of the Operations and Maintenance Work in the ordinary
course at any time during the Term, including, without limitation, elevators,
escalators, fire detection and suppression systems, HVAC and security systems
and the computer hardware and software relating thereto.
“Operations and Maintenance Work” means all work related to the operation,
testing, management, administration and maintenance of (i) the Premises;
provided, that, the Lessee shall not be responsible for the operation, testing,
management, administration and maintenance of (x) the access roadway identified
as “Elevated Roadway Excluded from Delta O&M Responsibility” and shown in red
vertical hatching on Exhibit 6 (Delta Leasehold) (page 2 of 2) or any paving,
lighting, signage, storm drains, culverts, cables, supporting structures,
cleaning and snow and ice removal in connection therewith, or (y) other than as
specified in the following clause (iii), any Utilities upon the Premises that
either (1) are not specifically identified as the Lessee’s responsibility on
Exhibit 12 (Utility O&M Responsibilities) or (2) are specifically identified on
such Exhibit 12 (Utility O&M Responsibilities) as the responsibility of the Port
Authority or other non-Lessee party, (ii) the New Substation and related systems
to the extent described as the Lessee’s responsibility on Exhibit 2 (O&M
Responsibilities with respect to Certain Off-Premises Facilities) and (iii) (x)
subject to clause (y) above, all Utilities located upon the Premises that
exclusively serve the Premises and (y) certain Utilities upon the Premises and
off the Premises as required by Section 16(c) and identified as the Lessee’s
responsibility on Exhibit 12 (Utility O&M Responsibilities); including, in each
of clauses (i), (ii) and (iii), any repair, modification, reconstruction,
rehabilitation, restoration, renewal and replacement of each of the foregoing,
all as required under this Agreement, but excluding the D&C Work. For the
avoidance of doubt, except as expressly included in this definition of
“Operations and Maintenance Work,” the Lessee shall not be responsible for
performing Operations and Maintenance Work with respect to any Off-Premises
Facilities whether or not any portion of such Off-Premises Facilities are
located within the lease lines of the Premises. For further clarity, the Port
Authority shall be responsible for performing, or causing to be performed, the
operation, testing, management, administration and maintenance of the portions
of the pedestrian bridge connecting the New Terminal Facilities to the East
Garage described in Section 5(b)(2)(ii)(a), the unifying architectural
connecting structure described in Section 5(b)(2)(ii)(c) and the New Substation
and related systems, except to the extent described as the Lessee’s
responsibility on


22



--------------------------------------------------------------------------------





Exhibit 2 (O&M Responsibilities with respect to Certain Off-Premises
Facilities), in each case shown in green cross-hatching on Exhibit 2 (O&M
Responsibilities with respect to Certain Off-Premises Facilities).
“Operations and Maintenance Requirements” shall mean (i) the “Operational
Requirements,” set forth as Part C of the Requirements and Provisions for Work
and (ii) the “Maintenance Requirements,” set forth as Part D of the Requirements
and Provisions for Work; in each case, as may be amended, revised, supplemented
or otherwise modified from time to time.
“Other Event of Default” shall have the meaning set forth in Section 89(c).
“Outside Completion Date” shall have the meaning set forth in Section
5(v)(1)(i).
“PA Wireless Provider” shall have the meaning set forth in Section 81(b).
“Partial Approval” shall have the meaning set forth in Section 5(u)(1).
“Partial Approval Work” shall have the meaning set forth in Section 5(u)(1).
“Partial Approval Work Plans” shall have the meaning set forth in Section
5(u)(1).
“Partial Occupancy Portion” shall have the meaning set forth in Section
5(v)(2)(i).
“Party” and “Parties” shall have the respective meanings set forth in the
introductory paragraph to this Agreement.
“Passenger Facility Charges” or “PFC” shall mean passenger facility charges
covered by 14 C.F.R. Part 158, imposed by a public agency on passengers enplaned
at a commercial service airport it controls.
“Payment and Milestone Schedule” shall have the meaning set forth in Section
6(a)(1).
“Payment Event of Default” shall have the meaning set forth in Section 89(c).
“Perimeter Dig Area” shall mean the boundary or boundaries around the perimeter
of the footprint, as actually excavated, of the applicable D&C Work, together
with additional excavated areas adjacent thereto for which excavation is
performed pursuant to the Comprehensive Plan for purposes of completing the
applicable D&C Work.
“Permanent Rights of Access” shall mean those certain easements, rights of way
and other agreements for access to those portions of the Airport shown on
Exhibit 3 (Permanent Rights of Access) for ingress and egress on foot and in
vehicles, utilities and other purposes during the Term and as set forth in this
Agreement or otherwise granted by the Port Authority to the Lessee.
“Permitted Liens” shall mean (i) the liens created pursuant to the Leasehold
Mortgage or any other Security Document, or pursuant to any Existing Leasehold
Mortgage, (ii) liens pursuant to materialmen’s, mechanics’, workers’,
repairmen’s, employees’ or other like liens on the Lessee’s


23



--------------------------------------------------------------------------------





interest in this Agreement arising in the ordinary course of business in
connection with the Work, either for amounts not yet past due or for amounts
being contested in good faith and by appropriate proceedings, and (iii) liens
imposed in respect of unpaid tax claimed against the Lessee that is being
contested in good faith and by appropriate proceedings, in each case of (ii) and
(iii), so long as (1) such proceedings shall not involve any substantial danger
of the forfeiture or loss of the Premises and shall not interfere in any
material respect with the ownership, occupation, use or disposition of the
Premises, and (2) a bond or other security consistent with Applicable Law
acceptable to the Port Authority has been posted or provided in such manner and
amount as to assure the Port Authority such proceedings shall not involve any
substantial danger of the sale, forfeiture or loss of the Premises upon adverse
resolution of such proceedings.
“Person” shall mean not only a natural person, corporation or other legal
entity, but also two or more natural persons, corporations or other legal
entities acting jointly as a firm, partnership, unincorporated association,
consortium, joint adventurers or otherwise.
“PIDS” shall have the meaning set forth in Section 5(c)(1).
“Pipeline” or “Pipelines” shall have the meaning set forth in Section 75(i).
“Port Authority” shall have the meaning set forth the preamble to this
Agreement.
“Port Authority Amount” shall have the meaning set forth in Section 45(b)(5).
“Port Authority Changes” shall have the meaning set forth in Section
5(cc)(1)(i).
“Port Authority Indemnified Party” or “Port Authority Indemnified Parties” shall
mean The City of New York, EDC and the Port Authority, each Commissioner of the
Port Authority and each officer, director, employee, agent and authorized
representative of The City of New York, EDC and the Port Authority.
“Port Authority Insurance Change” shall have the meaning set forth in Section
18(f)(10).
“Port Authority Reserved Uses” shall have the meaning set forth in Section 81
(Port Authority Reserved Uses).
“Port Authority Sign Standards” shall mean the Port Authority of New York and
New Jersey Signing and Wayfinding Airport Standards Manual, as amended, revised,
supplemented or otherwise modified from time to time.
“Port Authority Support Costs” shall mean direct and indirect costs of the Port
Authority relating to the inspection, engineering, management, general
administration (including salaries, benefits, fees and disbursement for goods
and services and other overhead expenses) and oversight of the D&C Work by the
Port Authority, which the parties agree shall be equal to Forty Million Dollars
and Zero Cents ($40,000,000.00), which will be offset by the Port Authority from
the D&C Milestone Payments payable to the Lessee, all in accordance with the
Payment and Milestone Schedule.


24



--------------------------------------------------------------------------------





“Port Authority Termination Notice” shall have the meaning set forth in Section
46(a).
“Port of New York District” or “Port District” shall have the meaning set forth
in Article II of the Compact.
“Predecessor Concession” shall have the meaning set forth in Exhibit 4
(Mandatory Sublease Provisions), Part C.
“Premises” shall mean (i) the Existing Premises and (ii) at such time the
letting thereof has become effective pursuant to Section 2(b), the Additional
Premises; provided that the Premises shall not include any Section 41 Terminated
Gates or the New Substation and, at such time the letting thereof has been
terminated pursuant to Section 2(c), the Surrendered Premises.
“Pro-Rata Share” shall have the meaning set forth in Section 41(b)(5).
“Prohibited Party” means any Person who is:
(1)    debarred, suspended, proposed for debarment with a final determination
still pending, declared ineligible or voluntarily excluded (as such terms are
defined in any of the Debarment Regulations) from participating in procurement
or nonprocurement transactions with the Federal government or any department,
agency or instrumentality thereof pursuant to any of the Debarment Regulations;
(2)    indicted, convicted or had a civil or administrative judgment rendered
against such Person for any of the offenses listed in any of the Debarment
Regulations and an event has occurred or a condition exists that is likely to
result in the debarment or suspension of such Person from contracting with the
Federal government or any department, agency or instrumentality thereof;
(3)    listed on the “Lists of Parties Excluded from Federal Procurement and
Nonprocurement Programs” issued by the U.S. General Services Administration;
(4)    located within, or doing business or operating from, a country or other
territory subject to a general embargo administered by OFAC;
(5)    designated on the OFAC list of “Specially Designated Nationals”;
(6)    otherwise targeted under economic or financial sanctions administered by
the United Nations, OFAC or any other Federal economic sanctions authority or
any divestment or sanctions program of the State of New York or New Jersey;
(7)    a banking institution chartered or licensed in a jurisdiction against
which the United States Secretary of the Treasury has imposed special measures
under Section 311 of the USA PATRIOT Act;


25



--------------------------------------------------------------------------------





(8)    located within or is operating from a jurisdiction that has been
designated as non-cooperative with international anti-money laundering
principles by the Financial Action Task Force on Money Laundering;
(9)    a financial institution against which the United States Secretary of the
Treasury has imposed special measures under Section 311 of the USA PATRIOT Act;
(10)    a “senior foreign political figure” or a prohibited “foreign shell bank”
within the meaning of 31 C.F.R. § 103.175; or
(11)    an entity with whom the Port Authority is engaged in litigation relating
to performance of contract or business practices (unless the Port Authority has
first waived (in Port Authority’s sole discretion) by written notice to the
transferring equity holder, with a copy to the Lessee, the prohibition on a
transfer to such Person during the continuance of the relevant litigation).
“Project Documents” shall mean (i) this Agreement and exhibits hereto, (ii) the
Reference Documents, (iii) the Construction Coordination Agreement, and (iv) the
Site Access and Indemnification Agreement, to be entered into by and among LGP,
the Lessee and the Port Authority, and any amendments to or replacements of any
of the foregoing undertaken in accordance with the terms hereof or thereof, and
any other document that the Port Authority and the Lessee may deem jointly to be
a “Project Document” from time to time after the date hereof, together with any
amendments of or supplements thereto.
“Public Aircraft Facilities” shall mean the following facilities, as they may
from time to time be provided and maintained by the Port Authority at the
Airport for public and common use, including use by Civil Aircraft Operators,
for the following purposes and which (except by reason of any Force Majeure
event) are usable for such purposes regardless of whether or not they are
actually used or usable in whole or in part by the Lessee:
(a)Public Aircraft Parking and Storage Space – by which is meant space at the
Airport for the purpose of parking and storing aircraft, for the purpose of
servicing aircraft with fuel and lubricants and other supplies for use thereon,
and for the purpose of making minor or emergency repairs to aircraft; and
(b)Public Ramp and Apron Area – by which is meant area adjacent to the Public
Landing Area designated and made available from time to time by the Port
Authority for common use for the loading and unloading of passengers or cargo to
or from aircraft using the Public Landing Area; and
(c)Runways (including approaches thereto) – by which is meant the portion of the
Airport used for the purpose of the landing and taking-off of aircraft; and
(d)Taxiways – by which is meant the portion of the Airport used for the purpose
of the ground movement of aircraft to, from and between the runways, the Public
Ramp and Apron Area, the aircraft parking and storage space and other portions
of the Airport (not including, however,


26



--------------------------------------------------------------------------------





any taxi lanes, the exclusive use of which is granted to the Lessee or any other
person by lease, permit or otherwise); and
(e)Facilities Incidental to the Runways, Public Ramp and Apron Area, Public
Aircraft Parking and Storage Space and Taxiways - by which is meant facilities
for the purpose of controlling or assisting arrivals, departures and operation
of Aircraft using the Airport, such as control towers, signals, beacons, wind
indicators, flood lights, landing lights, boundary lights, obstruction lights,
navigation lights, radio and electronic aids, or other aids to operation,
navigation or ground control of Aircraft, whether or not of a type hereinbefore
enumerated, and even though located at sites away from the other Public Aircraft
Facilities or outside the Airport.
“Public Aircraft Parking and Storage Space” shall have the meaning set forth in
the definition of “Public Aircraft Facilities.”
“Public Ramp and Apron Area” shall have the meaning set forth in the definition
of “Public Aircraft Facilities.”
“Public Landing Area” shall mean the area of land at the Airport including
runways, taxiways and the areas between and adjacent to runways and taxiways,
designated and made available from time to time by the Port Authority for the
landing and taking-off of aircraft.
“Qualified Affiliate” shall have the meaning set forth in Section 33(a).
“Qualified Terminal Operator” shall mean a Person who is not a Prohibited Party
and who has been determined by the Port Authority, acting at its sole
discretion, to be a qualified terminal operator. In determining whether to issue
such determination, the Port Authority shall only consider whether such Person
has: (x) sufficient experience or personnel, or access to sufficient experience
or personnel of an Affiliate under common Control with it, with sufficient
experience in operating and maintaining airline passenger terminals on a basis
consistent with the standards and requirements set forth in this Agreement, (y)
a reputation for honesty, integrity and reliability and (z) the financial
capability to operate and maintain the Premises on a basis consistent with the
standards set forth in this Agreement, with such Person being deemed to have
such requisite financial capability if such Person has or is projected to have
sufficient capital (or access to capital), whether by virtue of cash on hand,
sponsor support commitments, projected revenues, any combination thereof, or
otherwise, to meet all of such Person’s operations and maintenance expenses and,
with respect to the Lessee, obligations to make rental and other payments to the
Port Authority in respect of the Premises for the one (1) year period following
the date on which such Person would become a Qualified Terminal Operator.
“Qualifying D&C Change” shall have the meaning set forth in Section
5(cc)(1)(vii).
“RCRA” shall have the meaning set forth in Section 18(a)(1).
“Recognized Mortgagee” shall have the meaning set forth in Section 89(b)(i).


27



--------------------------------------------------------------------------------





“Reference Documents” shall mean (i) the Requirements and Provisions for Work,
(ii) the Lessee’s Basis of Design, (iii) the Comprehensive Plan, (iv) the New
Airport Design Guidelines and (v) any approved Construction Applications.
“Reference Month” shall have the meaning set forth in Section 7(a).
“Refinancing” shall have the meaning set forth in Section 90.
“Refinancing Documents” shall mean such documents executed after the date hereof
in connection with a Refinancing permitted to be incurred in accordance with
Section 90, that are designated by the Lessee as “Refinancing Documents”,
together with any amendment of or supplement thereto designated by the Lessee
and, to the extent of any amendment or supplement that requires the consent of
at least a majority in interest of the Lenders, or that could reasonably be
expected to have an adverse effect on the Port Authority or its rights or
obligations under this Agreement, approved and consented to by the Port
Authority.
“Regional Affiliate” shall mean a regional Scheduled Aircraft Operator that
operates under the Lessee’s or an Airline Sublessee’s airline identification
code at the Airport.
“Release” shall mean any pumping, pouring, venting, emitting, emptying, leakage,
deposit, disposal, spill, discharge or other releasing, including a “Discharge”
as defined in Section 75(d).
“Relocation Work” shall have the meaning set forth in Section 5(s)(1).
“Remediate” or “Remediation” shall mean the investigation (including any
feasibility studies or reports), cleanup, removal, abatement, transportation,
disposal, treatment (including in-situ treatment), management, stabilization,
neutralization, collection, or containment of a Hazardous Substance or
contamination implemented to comply with Environmental Requirements or more
stringent standards established by this Agreement including, without limitation,
any closure, restoration or monitoring, operations and maintenance activities
that are required by any Governmental Authority after the completion of such
investigation, cleanup, removal, transportation, disposal, treatment,
neutralization, collection, or containment activities as well as the performance
of any and all obligations imposed by any Governmental Agency in connection with
such investigation, cleanup, removal, transportation, disposal, treatment
(including in situ treatment), management, stabilization, neutralization,
collection, or containment (including any such obligation that is imposed
pursuant to an environmental permit or a consent order).
“Rentable Gates” shall have the meaning set forth in Section 7(b)(3).
“Rentable Gate Replacement Date” shall have the meaning set forth in Section
7(b)(3).
“Rental Income” shall have the meaning set forth in Section 18(d)(1).
“Rental Tax Treatment” shall have the meaning set forth in Section 7(e).
“Replacement Gate” shall have the meaning set forth in Section 7(b)(3).


28



--------------------------------------------------------------------------------





“Report Date” shall have the meaning set forth in Section 74(e).
“Requesting Airline” shall mean any Scheduled Aircraft Operator that possesses,
has an unconditional right to possess, or a contractual option under, subject to
no other condition than acquisition of a right to use a Gate at the Airport, an
Operating Authorization, or the right to use an Operating Authorization, (A)
which “Requesting Airline” has made a request of the Port Authority to make
Accommodations available to it at the Premises, or (B) which the Port Authority
has determined must be accommodated at the Premises as provided for in Section
41 (Requesting Airlines).
“Requirements and Provisions for Work” shall mean a Reference Document
consisting of (i) the General Provisions, (ii) the Design and Construction
Requirements and (iii) the Operations and Maintenance Requirements.
“Reserved Uses” shall have the meaning set forth in Section 81 (Port Authority
Reserved Uses).
“Resident Engineer” shall mean the Port Authority’s Resident Engineer Office for
the Airport.
“Rights of Access” shall mean Temporary Rights of Access and Permanent Rights of
Access.
“Rules and Regulations” shall mean applicable rules, regulations, policies,
manuals, publications, standards, practices and guidelines issued or published
by the Port Authority (including any of the foregoing resulting from any
directive or requirement by the FAA, the TSA or any other Governmental
Authority); in each case, as may be amended, revised, supplemented or otherwise
modified from time to time pursuant to a Rules and Regulations Change.
“Rules and Regulations Change” shall mean (i) any new Rule and Regulation, (ii)
any change to an existing Rule and Regulation (including by an amendment or
supplement thereto) or (iii) a repeal of any existing Rule and Regulation; in
each case that takes effect after the Effective Date.
“Runways” shall have the meaning set forth in the definition of “Public Aircraft
Facilities.”
“Scheduled Aircraft Operator” shall mean a Civil Aircraft Operator engaged in
transportation by aircraft operated wholly or in part on regular flights to and
from the Airport in accordance with published schedules; but so long as the
Federal Aviation Act of 1958, or any similar federal statute providing for the
issuance of Foreign Air Carrier Permits or Certificates of Public Convenience
and Necessity or substantially similar permits or certificates, is in effect, no
Person shall be deemed to be a Scheduled Aircraft Operator within the meaning of
this Agreement unless it also holds such a permit or certificate.
“Scheduled Completion Date” shall mean April 17, 2026 (as such date may be
adjusted only as expressly permitted under this Agreement).


29



--------------------------------------------------------------------------------





“Second Subordinated Mortgage” means that certain Wraparound Second Subordinated
Leasehold Mortgage and Assignment of Leases and Rents by and from USAir, Inc., a
Delaware corporation to Continental Airlines, Inc., a Delaware corporation,
dated as of January 17, 1992 and recorded on March 4, 1992 in Reel 3280 Page
1073 in the official real property records of Queens County, New York.
“Section 41 Gate Termination” shall have the meaning set forth in Section
41(b)(7).
“Section 41 Gate Termination Date” shall have the meaning set forth in Section
41(b)(7).
“Section 41 Gate Termination Notice” shall have the meaning set forth in Section
41(b)(7).
“Section 41 Notice Period” shall have the meaning set forth in Section
41(b)(3)(i).
“Section 41 Notice to Provide Accommodations” shall have the meaning set forth
in Section 41(b)(3)(i).
“Section 41 Terminated Gate” shall have the meaning set forth in Section
41(b)(7).
“Security Agreement” means that certain security agreement made effective as of
December 9, 2010 and identified by agreement number AX-852, as amended,
modified, supplemented, restated or replaced from time to time.
“Security Documents” means such documents that are designated by the Lessee as
“Security Documents” in connection with the incurrence of any Lessee Debt by the
Lessee in accordance with this Agreement, the repayment obligations of which are
secured by one or more Leasehold Mortgages, and any subsequent amendment of or
supplement to any such documents that is designated by the Lessee and, to the
extent of any amendment or supplement that requires the consent of at least a
majority in interest of the Lenders, or that could reasonably be expected to
have an adverse effect on the Port Authority or its rights or obligations under
this Agreement, approved and consented to by the Port Authority.
“Segment” shall have the same meaning as set forth in Section 7(b)(3).
“Soft Costs” shall have the meaning set forth in Section 18(d)(1).
“Statement of Estimated Liabilities” means a statement by the Port Authority
setting forth (i) all amounts that (A) are estimated to be due and payable by
the Lessee to the Port Authority under this Agreement as of the date of such
statement or (B) to the best of the Port Authority’s knowledge, are expected to
become due and payable by the Lessee under this Agreement on or prior to the
date that is thirty (30) days after the date of such statement, (ii) to the
extent not included in clause (i) above, all other obligations of the Lessee
under this Agreement known to the Port Authority that should have been, but have
not been, performed as of the date of such statement and (iii) to the extent not
included in clauses (i) or (ii) above, all costs and expenses (including legal
fees), taxes, fees, charges and disbursements estimated to be paid or incurred
by the Port Authority in connection with any applicable Event of Default, the
termination of this Agreement, the recovery of possession


30



--------------------------------------------------------------------------------





from the Lessee, and the preparation, execution and delivery of the New
Agreement and related agreements, in each case, to the extent applicable.
“Street Prices” shall have the meaning set forth in Section 34(h).
“Sublease” or “sublease” shall mean any sublease (including a sub-sublease or
any further level of subletting) and any occupancy, license, franchise or
concession agreement applicable to the Premises or any portion thereof.
“Sublease Fee” shall have the meaning set forth in Section 32(j)(i)(B).
“Sublease Payments” shall have the meaning set forth in Section 32(j)(i)(A).
“Sublessee” shall have the meaning set forth in Section 32(d).
“Subtenant” or “subtenant” shall mean any subtenant (including a sub-subtenant
or any further level of subtenant), operator, licensee, franchisee,
concessionaire or other occupant, pursuant to a Sublease.
“Successor Recognized Mortgagee” means a successor to a Recognized Mortgagee
selected and appointed in accordance with the Leasehold Mortgage; provided, that
such successor is an Institutional Lender (or agent or trustee acting on behalf
thereof) and not a Prohibited Party.
“Surface Carrier” shall have the meaning set forth in Section 25(a).
“Surrendered Premises” shall have the meaning in Section 2(c).
“Surrendered Premises Effective Date” shall have the meaning set forth in
Section 2(c).
“Taking” shall have the meaning set forth in Section 45 (Condemnation).
“Tank” or “Tanks” shall have the meaning set forth in Section 75(a).
“Target Entity” shall have the meaning set forth in Section 62(a).
“Tax-Exempt Bonds” shall mean any obligations the interest on which is
excludable from gross income for federal income tax purposes under section
103(a) of the Code, except for any period that any such obligations shall be
held by a “substantial user” or “related person” of facilities provided from the
proceeds of such obligations, within the meaning of section 147(a) of the Code,
to the extent that the proceeds of such obligations are allocated to facilities
leased by the Lessee under this Agreement. For the avoidance of doubt, the term
“Tax-Exempt Bonds” may include any such bonds issued by the Port Authority, to
the extent the proceeds of such bonds have been used (i) to finance construction
of improvements in the Existing Premises, (ii) as a source of funds for the NTF
Milestone Payments applied to the Eligible Project Costs with respect to the New
Terminal Facilities or (iii) as a source of funds for any investment described
in Section 6(a)(4) on components of the New Terminal Facilities.


31



--------------------------------------------------------------------------------





“Taxilane M” shall have the meaning set forth in Section 2(b)(4).
“Taxiways” shall have the meaning set forth in the definition of “Public
Aircraft Facilities”.
“TCAP Manual” shall mean The Port Authority of New York and New Jersey’s Tenant
Construction and Alteration Process Manual (March 2017), and any subsequent
edition or replacement thereof.
“Temporary Rights of Access” shall have the meaning set forth in Section
5(b)(3).
“Tenant Alteration Application” shall mean a tenant alteration application in
the form prescribed by the Port Authority from time to time pursuant to the TCAP
Manual.
“Term” shall have the meaning set forth in Section 3 (Term).
“Terminal B Project” shall mean the redevelopment of the Central Terminal
Building located at the Airport pursuant to the LGP Lease.
“Trailer Site Permit” shall have the meaning set forth in the recitals hereto.
“Trailer Site Premises” shall have the meaning set forth in the recitals hereto.
“Travel Costs” shall have the meaning set forth in Section 96(e)(2).
“True-Up Balance” shall have the meaning set forth in Section 7(b)(4).
“True-Up Balance Formula” shall have the meaning set forth in Section 7(b)(4).
“True-Up Payment” shall have the meaning set forth in Section 7(b)(4).
“True-Up Payment Cap Formula” shall have the meaning set forth in
Section 7(b)(4).
“True-Up Period” shall have the meaning set forth in Section 7(b)(4).
“True-Up Reconciliation” shall have the meaning set forth in Section 7(b)(4).
“TSA” means the Transportation Security Administration created under the
Aviation and Transportation Security Act, 49 U.S.C. § 40101 et seq., or any
successor agency thereto.
“Unamortized Capital Investment” shall mean, as of any date of determination,
(a)    for purposes of Section 41 (Requesting Airlines) of this Agreement, the
sum of:
(i)    the amount of Lessee Debt incurred by the Lessee in accordance with this
Agreement to pay or reimburse D&C Work Costs outstanding as of the date of
payment pursuant to Section 41(b)(8)(i); and


32



--------------------------------------------------------------------------------





(ii)    the aggregate amount of all equity used by the Lessee for the payment or
reimbursement of D&C Work Costs;
provided, that if the Lessee has incurred Lessee Debt, the Unamortized Capital
Investment or a portion thereof payable by the Port Authority pursuant to clause
(a) above shall be further reduced by an amount equal to the pro-rated portion
of any cash reserves then on deposit in the Lessee’s collateral accounts;
(b)    for all other uses in this Agreement, the sum of:
(i) the lesser of (1) the amount of Lessee Debt incurred by the Lessee in
accordance with this Agreement to pay or reimburse the D&C Work Costs and
outstanding as of the applicable date of payment hereunder, and (2) the amount
of the Lessee Debt incurred by the Lessee in accordance with this Agreement to
pay or reimburse the D&C Work Costs which would be outstanding as of such date
assuming a straight-line amortization of the aggregate amount of Lessee Debt in
accordance with the initial Financing Documents (or, in the case of any
permitted Refinancing, the Refinancing Documents for such permitted
Refinancing); and
(ii) the aggregate amount of all equity used by the Lessee for the payment or
reimbursement of D&C Work Costs,
provided, that if the Lessee has incurred Lessee Debt in connection with the D&C
Work Costs, the Unamortized Capital Investment or a portion thereof payable by
the Port Authority pursuant to this clause (b) shall be further reduced by an
amount equal to the pro-rated portion of any cash reserves then on deposit in
the Lessee’s collateral accounts.
“Unknown Archeological Remains” shall mean any Archaeological Remains that, as
of the Effective Date, (a) are not known to the Lessee or were not notified to
the Lessee by the Port Authority and (b) could not reasonably have been
identified by an appropriately qualified and experienced contractor or engineer
exercising due care and skill and Best Management Practice in the same or
equivalent circumstances through review and analysis of Available Documents or
publicly available information.
“Unknown Conditions” shall mean (i) Unknown Archaeological Remains, (ii) Unknown
Endangered Species and/or (iii) Unknown Facilities.
“Unknown Endangered Species” shall mean any Endangered Species discovered on the
Premises: (i) the continual or habitual presence of which was not identified or
described in Available Documents or publicly available information as of the
Effective Date or (ii) which could not reasonably be expected to be found
continually or habitually on the Premises based on a review and analysis of the
Available Documents or publicly available information as of the Effective Date,
and (iii) in either case, which, as of the Effective Date, are not known to the
Lessee or were not notified to the Lessee by the Port Authority.
“Unknown Facilities” shall mean a Utility (including wiring, piping, batteries,
mobile equipment and other supporting conduits or cables) or Tank present on the
Premises or the areas


33



--------------------------------------------------------------------------------





subject to the Rights of Access and O&M Access Areas which, as of the Effective
Date, (i) is not known to the Lessee or was not notified to the Lessee by the
Port Authority, (ii) is not identified in, or is not apparent upon inspection
of, or cannot be reasonably inferred from, the Available Documents or publicly
available information, and (iii) could not reasonably have been identified by an
appropriately qualified and experienced contractor or engineer exercising due
care and skill and Best Management Practice in the same or equivalent
circumstances through review and analysis of Available Documents or publicly
available information as of the Effective Date; provided, that any Utility for
which the actual centerline location is located at, or less than twenty (20)
feet distant from, the horizontal centerline location indicated therefor
(without regard to vertical location) in the Available Documents, shall in no
event constitute an Unknown Facility.
“Utility” shall mean a privately, publicly, or cooperatively owned line,
facility, or system (including conduits and concrete structures in which utility
lines are contained) for transmitting or distributing communications, power,
electricity, light, heat, gas, oil, crude products, water, steam, waste, storm
water not connected with the highway drainage, or other similar commodities,
including wireless telecommunications, television transmission signals and
publicly owned fire and police signal systems, which directly or indirectly
serve the public. The necessary appurtenances to each Utility facility shall be
considered part of such Utility.
“Utility Restoration” shall have the meaning set forth in Section 30(b)(1).
“Utility Servicing” shall have the meaning set forth in Section 30(b)(1).
“Value Engineering Lessee Changes” shall have the meaning set forth in
Section 5(cc)(2)(iii).
“Work” shall mean the D&C Work and the Operations and Maintenance Work. For the
avoidance of doubt, all work and services required to be furnished, performed
and provided by the Lessee under the Project Documents shall constitute either
D&C Work or Operations and Maintenance Work.

Section 2.    Letting.
(a)Existing Premises. Pursuant to the Existing Agreements, the Port Authority
(i) has let to the Lessee and the Lessee has hired and taken from the Port
Authority at the Airport in the County of Queens, City and State of New York,
upon all the terms, conditions, provisions and agreements of the Existing
Agreements, the Existing Lease Premises, and the Existing Permit Premises (the
corresponding lease lines identified as “Former Delta Lease Line” shown on
Exhibit 6 (Delta Leasehold)), and further, the Port Authority shall continue to
let to the Lessee and the Lessee shall continue to hire and take from the Port
Authority the Existing Lease Premises and the Existing Permit Premises for the
Term of this Agreement in accordance with the terms and conditions hereof,
together with all buildings, structures, fixtures, improvements and other
property of the Port Authority located therein, thereon or thereunder, and all
structures, improvements, additions, buildings, installations and facilities
located, constructed or installed, or which may be located, constructed or
installed therein, thereon or thereunder, and the equipment permanently affixed
or permanently located therein, such as electrical, plumbing, sprinkler, fire
protection and fire alarm,


34



--------------------------------------------------------------------------------





heating, steam, sewage, drainage, refrigerating, communications, gas and other
systems, and their pipes, wires, mains, lines, tubes, conduits, equipment and
fixtures, and all paving, drains, culverts, ditches and catch-basins constructed
therein, thereon or thereunder as of the Effective Date (the “Existing
Premises”) and (ii) grants to the Lessee and the Lessee hereby hires and takes
from the Port Authority at the Airport the Permanent Rights of Access. The
Lessee hereby agrees to accept the Existing Premises “as is” in the condition as
of the Effective Date and, to assume all responsibility for any and all risks,
costs and expenses of any kind whatsoever caused by, arising out of or in
connection with the condition of the Existing Premises, whether any aspect of
such condition existed prior to, on or after the Effective Date and to indemnify
and hold harmless the Port Authority Indemnified Parties for all such risks,
responsibilities, costs and expenses (excepting, with respect to the Lessee’s
obligations to indemnify the Port Authority and its officers, employees, agents
and authorized representatives, only such risks, responsibilities, costs and
expenses arising solely from the negligence or willful misconduct of the Port
Authority or any officer, employee, agent or authorized representative of the
Port Authority), including, without limitation, attorney’s fees (including fees
of in-house and outside counsel to the Port Authority) and disbursements to the
extent required under Section 19 (Indemnity). Pursuant to this Section 2(a),
Lessee assumes responsibility for all risks, costs and expenses of any kind
whatsoever caused by, arising out of or in connection with Environmental
Requirements applicable to the Existing Premises, including in connection with
the Lessee’s use, occupancy and activities under this Agreement, provided
however, that nothing in this Section 2(a) is intended to expand or limit the
Lessee’s obligations relating to Hazardous Substances in Section 73(b), Section
76(d), or the Lessee’s obligations in Sections 75(e) or 76(i), or the Lessee’s
obligations as set forth in Section 75 (Storage Tanks and Pipelines), 76
(Environmental Compliance and Related Matters) and 77 (End of Term Obligations).
(b)Additional Premises. Effective at 12:01 am New York City time on one or more
dates to be agreed between the Port Authority and the Lessee (each, an
“Additional Premises Effective Date”) after the implementation by the Lessee of
the Comprehensive Parking and Traffic Plan delivered as a condition precedent to
the Effective Date pursuant to Section 4(j), in addition to the Existing
Premises heretofore let to the Lessee under this Agreement, the letting of which
shall continue in full force and effect, the Port Authority shall let to Lessee,
and the Lessee shall hire and take from the Port Authority at the Airport in the
County of Queens, City and State of New York, upon all the terms, conditions,
provisions and agreements of this Agreement, the following (in whole or in one
or more portions thereof, and concurrently or at different times, as agreed
between the Parties):
(1)    public parking lot P4 as the Parties have agreed is required to support
the development of the Lessee’s new headhouse building and roadway network
located closer to the Grand Central Parkway shown in shading on Exhibit 7
(Additional Premises);
(2)    public parking lot P5 to support airside operation improvements,
including aircraft parking hardstands, maintaining the restricted vehicles
service roads (provided that such restricted vehicles service roads, when
constructed by the Lessee, shall be deemed the Off-Premises Facilities),
associated taxi lanes, deicing pads and the terminal gate reconfiguration shown
in shading on Exhibit 7 (Additional Premises);


35



--------------------------------------------------------------------------------





(3)    a taxihold area between the Existing Terminal Facilities as the Parties
have agreed, shown in shading on Exhibit 7 (Additional Premises); and
(4)    an area identified as taxiway M (“Taxilane M”), as the Parties have
agreed is required to support airside operation improvements, including aircraft
parking hardstands, maintaining the restricted vehicles service roads (provided
that such restricted vehicles service roads, when constructed by the Lessee,
shall be deemed the Off-Premises Facilities), associated taxi lanes, deicing
pads and the terminal gate reconfiguration shown in shading on Exhibit 7
(Additional Premises);
(5)    the bus turnaround area located between the public parking lot P5 and
Existing Terminal D shown in shading on Exhibit 7 (Additional Premises);
(6)    Air Operations Area (AOA) between Existing Terminal D and the Existing
Terminal D hardstands shown in shading on Exhibit 7 (Additional Premises); and
(7)    the approach roadways to the New Terminal Facilities headhouse and the
roadways exiting the New Terminal Facilities, as the Parties have agreed, shown
in shading on Exhibit 7 (Additional Premises).
and, with respect to each of sub-clauses (1) through (7) above, together with
all buildings, structures, fixtures, improvements and other property of the Port
Authority located therein, thereon or thereunder, and all structures,
improvements, additions, buildings, installations and facilities located,
constructed or installed, or which may be located, constructed or installed
therein, thereon or thereunder, and the equipment permanently affixed or
permanently located therein, such as electrical, plumbing, sprinkler, fire
protection and fire alarm, heating, steam, sewage, drainage, refrigerating,
communications, gas and other systems, and their pipes, wires, mains, lines,
tubes, conduits, equipment and fixtures, and all paving, drains, culverts,
ditches and catch-basins constructed therein, thereon or thereunder as of the
applicable Additional Premises Effective Date (each, an “Additional Premises”),
all of the foregoing which after the applicable Additional Premises Effective
Date shall become a part of the Premises. The Lessee hereby agrees to accept
each Additional Premises “as is” in the condition as of the Additional Premises
Effective Date and, to assume all responsibility for any and all risks, costs
and expenses of any kind whatsoever caused by, arising out of or in connection
with the condition of the Additional Premises, whether any aspect of such
condition existed prior to, on or after the applicable Additional Premises
Effective Date and to indemnify and hold harmless the Port Authority Indemnified
Parties for all such risks, responsibilities, costs and expenses (excepting,
with respect to the Lessee’s obligations to indemnify the Port Authority and its
officers, employees, agents and authorized representatives, only such risks,
responsibilities, costs and expenses arising solely from the negligence or
willful misconduct of the Port Authority or any officer, employee, agent or
authorized representative of the Port Authority), including, without limitation,
attorney’s fees (including fees of in-house and outside counsel to the Port
Authority) and disbursements to the extent required under Section 19
(Indemnity). Pursuant to this Section 2(b), Lessee assumes responsibility for
all risks, costs and expenses of any kind whatsoever caused by, arising out of
or in connection with Environmental Requirements applicable to the Additional
Premises, including in connection with the Lessee’s use, occupancy and
activities under this Agreement, provided however, that nothing in this Section
2(b) is intended


36



--------------------------------------------------------------------------------





to expand or limit the Lessee’s obligations relating to Hazardous Substances in
Section 73(b), Section 76(d), or Lessee’s obligations in Sections 75(e) or
76(i), or the Lessee’s obligations as set forth in Section 75 (Storage Tanks and
Pipelines), 76 (Environmental Compliance and Related Matters) and 77 (End of
Term Obligations). For the avoidance of doubt, any Temporary Rights of Access
that constitute Additional Premises shall no longer constitute Temporary Rights
of Access as of the applicable Additional Premises Effective Date.
The Parties shall from time to time agree to modifications to the drawings
identified as “Final Delta Lease Line” in Exhibit 6 (Delta Leasehold) as
necessary to reflect the final lease lines corresponding to any Additional
Premises let to the Lessee in accordance with this Section 2(b). Drawings that
have been modified in accordance with the foregoing shall be incorporated into
this Agreement pursuant to an agreement in writing by the Parties.
(c)Surrendered Premises. Effective at 12:01 am New York City time on one or more
dates to be agreed between the Port Authority and the Lessee (each, a
“Surrendered Premises Effective Date”), the Lessee (i) shall terminate its
occupancy of, and (ii) shall, and shall cause all Lessee-Related Entities to,
vacate, and (iii) shall deliver to the Port Authority actual, physical
possession of, one or more portions of the Premises as agreed between the
Parties, including the following areas:
(1)    the Air Operations Area (AOA) north of the Existing Terminal C shown in
green cross-hatching and numbered “S5” on Exhibit 7 (Additional Premises);
(2)    the Air Operations Area (AOA) north of the Existing Terminal D
hardstands, adjacent to the East Field Lighting Vault, shown in green
cross-hatching and numbered “S1” on Exhibit 7 (Additional Premises);
(3)    portions of the approach roadways to Existing Terminal D shown in green
cross-hatching and numbered “S2” and “S3”  on Exhibit 7 (Additional Premises);
and
(4)    the landside area southwest of Existing Terminal C shown in green
cross-hatching and numbered “S4” on Exhibit 7 (Additional Premises);
and, with respect to each of sub-clauses (1) through (4) above and any other
portions of the Premises surrendered to the Port Authority pursuant to this
Section 2(c), together with all buildings, structures, fixtures, improvements
and other property of the Lessee located therein, thereon or thereunder, and all
structures, improvements, additions, buildings, installations and facilities
located, constructed or installed, or which may be located, constructed or
installed therein, thereon or thereunder, and the equipment permanently affixed
or permanently located therein, such as electrical, plumbing, sprinkler, fire
protection and fire alarm, heating, steam, sewage, drainage, refrigerating,
communications, gas and other systems, and their pipes, wires, mains, lines,
tubes, conduits, equipment and fixtures, and all paving, drains, culverts,
ditches and catch-basins constructed therein, thereon or thereunder as of the
applicable Surrendered Premises Effective Date (each, a “Surrendered Premises”),
all of the foregoing which after the applicable Surrendered Premises Effective
Date, shall not be a part of the Premises. The termination of the Lessee’s
occupancy of each such Surrendered Premises and delivery thereof to the Port
Authority shall in


37



--------------------------------------------------------------------------------





each case be subject to and in accordance with the requirements of Sections 52
(Surrender) and 53 (Acceptance of Surrender of Lease) hereof.
The Parties shall from time to time agree to modifications to the drawings
identified as “Final Delta Lease Line” on Exhibit 6 (Delta Leasehold) as
necessary to reflect the final lease lines following the surrender of any
Surrendered Premises in accordance with this Section 2(c). Drawings that have
been modified in accordance with the foregoing shall be incorporated into this
Agreement pursuant to an agreement in writing by the Parties.
(d)Finalization of Certain Exhibits.
(1)    The Parties acknowledge that the lease lines and corresponding
coordinates and area tabulations on the drawings set forth in Exhibit 2 (O&M
Responsibilities with respect to Certain Off-Premises Facilities), Exhibit 6
(Delta Leasehold), Exhibit 7 (Additional Premises) and Exhibit 11 (Temporary
Rights of Access) as of the Effective Date (collectively, the “Effective Date
Drawings”) are subject to final verification by the Parties. The Port Authority
and the Lessee agree to work together to verify the same.
(2)    Following the Completion Date, the drawing identified as “Final Delta
Lease Line” on Exhibit 6 (Delta Leasehold) shall be amended, as necessary, to
reflect the final design and construction of the New Terminal Facilities and
Off-Premises Facilities.
(3)    Drawings that have been modified in accordance with any of the foregoing
shall be incorporated into this Agreement pursuant to an agreement in writing by
the Parties.
(e)Subordination. The Premises are let to the Lessee and the Lessee takes the
same subject to all the following: (i) easements, restrictions, reservations,
covenants and agreements, if any, to which the Premises may now be subject, and
rights of the public in and to any public street; (ii) rights, if any, of any
enterprise, public or private, which is engaged in furnishing heating, light,
power, gas, telecommunications, telephone, steam, or transportation services and
of New York City and the State of New York; (iii) permits, licenses, regulations
and restrictions, if any, of the United States of America, New York City or the
State of New York or other Governmental Authority and (iv) the Basic Lease.
(f)FAA Requirements. The Lessee shall be obligated to negotiate a reimbursable
agreement directly with the FAA to cover reasonable costs associated with FAA
review of Form 7460 evaluations, engineering support necessary to process FAA
permits and approvals, and required FAA special evaluations or analysis. The
Port Authority shall cooperate with the Lessee and shall exercise reasonable
efforts to cause its respective contractors to cooperate with the Lessee, in
respect of the Lessee’s satisfaction of associated FAA requirements, and the
costs and expenses thereof shall constitute Port Authority Support Costs.
(g)Non-Residential. The parties acknowledge that the Premises constitute
non-residential real property.


38



--------------------------------------------------------------------------------





(h)No Rights in Air Space. Except to the extent required for the performance of
any of the obligations of the Lessee hereunder, nothing contained in this
Agreement shall grant to the Lessee any rights whatsoever in the air space above
any Partial Occupancy Portion above the heights of the structures thereon as of
the DBO of such Partial Occupancy Portion.

Section 3.    Term. The term of the letting under this Agreement (the “Term”)
with respect to the Existing Premises shall commence upon the Effective Date,
and with respect to the Additional Premises shall commence upon the applicable
Additional Premises Effective Date, and in each case shall end on the earlier of
(i) 11:59 o’clock p.m. on the 30th day of December 2050, or the date of
termination of the Basic Lease, whichever is earlier (the “Expiration Date”) and
(ii) any earlier termination of this Agreement in accordance with its terms.

Section 4.    Conditions Precedent. On or prior to the Effective Date, each of
the following conditions shall have been satisfied in full, unless waived in
writing by the Port Authority or the Lessee, as the case may be:
(a)delivery by the Lessee to the Port Authority of the Baseline Schedule
approved in form and substance by the Port Authority;
(b)delivery by the Lessee to the Port Authority of the Steel Sourcing Plan (as
defined in the General Provisions) approved in form and substance by the Port
Authority, together with the certificate of an authorized officer of the Lessee
meeting the requirements of Section 6.2 of the General Provisions or a request
for waiver meeting the requirements of Section 6.3 of the General Provisions;
(c)delivery by the Lessee to the Port Authority of the submittals listed in
Exhibit 8 (RPW Effective Date Conditions Precedent) that are required to be
delivered by Lessee to the Port Authority in accordance with the Requirements
and Provisions for Work (each such item, as approved in form and substance by
the Port Authority or as was subject to the Port Authority’s comment, as
applicable);
(d)delivery by the Lessee to the Port Authority of the Payment and Milestone
Schedule approved in form and substance by the Port Authority;
(e)delivery by the Lessee to the Port Authority of evidence that each of the
Governmental Approvals required to be obtained by the Lessee prior to the
Effective Date or necessary for the commencement of the D&C Work has been
obtained and is full force and effect;
(f)delivery by the Lessee to the Port Authority of certificates of insurance
evidencing the procurement of all relevant insurance required to be maintained
pursuant to this Agreement (other than insurance coverage not required to be in
effect until a later date pursuant thereto) and delivery of a certification of
the Lessee’s insurance broker or insurance consultant stating that (i) such
insurance broker or insurance consultant has reviewed the insurance required to
be in place as of the Effective Date, (ii) the Lessee has obtained all insurance
required to be in effect as of the Effective Date and such policies comply with
the requirements set forth in this Agreement (in form and substance), (iii) such
policies are in full force and effect as of the Effective


39



--------------------------------------------------------------------------------





Date and (iv) as of the Effective Date, all premiums due and payable on such
policies have been paid in full, each in form and substance approved by the Port
Authority;
(g)(i) delivery by the Lessee of the first Construction Application and each of
the Reference Documents (excluding the Requirements and Provisions for Work), in
each case in form and substance approved by the Port Authority; and (ii)
delivery by the Port Authority of the Requirements and Provisions for Work;
(h)the FONSI has been issued;
(i)[Reserved];
(j)delivery by the Lessee to the Port Authority of a parking and traffic
mitigation plan that describes, among other things, alternative parking
solutions for each phase of the D&C Work and other parking mitigation plans,
traffic circulation and control management, roadway paving, staging, level of
maintenance service, pedestrian walkways and site logistics, during the D&C Work
Period, approved in form and substance by the Port Authority (the “Comprehensive
Parking and Traffic Plan”);
(k)delivery by the Lessee to the Port Authority of an environmental management
plan meeting the requirements of Section 76(t), approved in form and substance
by the Port Authority;
(l)delivery by the Lessee to the Port Authority of a letter describing the
Lessee’s planned tax treatment with respect to this Agreement and the Premises,
in form and substance approved by the Port Authority; and
(m)delivery by the Lessee of a certification, in substantially the form attached
hereto as Exhibit 9 (Form of Lessee Certification).

Section 5.    Design and Construction by the Lessee.
a.
Comprehensive Plan.

(1)    As of the Effective Date, the Lessee has submitted to the Port Authority
and the Port Authority has approved plans and specifications with respect to the
D&C Work based on the Lessee’s Basis of Design (such plans and specifications,
as approved by the Port Authority from time to time as required by this
Agreement, the “Comprehensive Plan”). The redevelopment of the Existing Terminal
Facilities, including landside and airside, shall be coordinated with the New
Airport Design Guidelines.
(2)    The Lessee shall update the Comprehensive Plan with respect to any
changes that would materially impact the operations (including operational
capacity), quality or functionality of the New Terminal Facilities and/or the
Off-Premises Facilities and shall submit to the Port Authority for its prior
approval any amendment, revision or modification thereof resulting from such
update, each of which shall not become effective until the same has been
approved by the Port Authority.


40



--------------------------------------------------------------------------------





b.D&C Work.
(1)    D&C Work. Subject to this Section 5 (Design and Construction by the
Lessee) and the other provisions of this Agreement, the Lessee agrees, at its
sole cost and expense, to design and to construct the New Terminal Facilities on
the Premises as described in Section 5(b)(2)(i) below and to design and
construct the Off-Premises Facilities outside the Premises as described in
Section 5(b)(2)(ii) below, all as set forth in the Comprehensive Plan and the
Project Documents and in accordance with Applicable Law and Applicable Standards
(collectively, the “D&C Work”). Removal and disposal of Hazardous Substances
conducted or required to be conducted to perform the D&C Work as described in
Section 73(b) hereof is not Remediation for purposes of this Agreement.
(2)Scope of D&C Work.
(i)Scope of D&C Work on the Premises. Without limiting the generality of Section
5(b)(1), the Lessee agrees that the Comprehensive Plan shall include the D&C
Work identified on Exhibit 10 (D&C Work Scope Document), attached hereto and
hereby made a part hereof and entitled “D&C Work Scope Document” and, more
generally, shall include the following:
(a)    the decommissioning and demolition of certain existing structures,
fixtures and other improvements comprising the Existing Terminal Facilities; and
(b)    the design and construction on and under the Premises of among other
things, the following:
(i)
a passenger terminal building consisting of approximately 1,140,000 square feet
of floor space, the foregoing together with all associated and related areas and
facilities, including but not limited to concourses, supporting buildings,
utility and mechanical rooms, concession areas, stairwells, stairways,
escalators and elevators, and all fixtures, furnishings and equipment necessary
for the operation of a first-class domestic airport passenger terminal facility,
to replace the Existing Terminal C and the Existing Terminal D, which new
terminal building shall include a minimum of thirty-seven (37) Aircraft loading
and unloading gate positions, as generally shown on Annex A (New Terminal
Building (On-Premises)) of Exhibit 10 (D&C Work Scope Document);

(ii)
all necessary and appropriate contiguous aircraft ramp and apron areas for the
New Terminal Facilities, and contiguous frontage roads on the Premises that are



41



--------------------------------------------------------------------------------





adjacent or parallel to the New Terminal Facilities, as generally shown on Annex
B (Aircraft Ramp and Apron Areas (On-Premises)) of Exhibit 10 (D&C Work Scope
Document);
(iii)
all necessary and appropriate temporary facilities on the Premises to support
passenger terminal services during the construction of the New Terminal
Facilities;

(iv)
all necessary and appropriate work together with all associated and related
areas and facilities on the Premises for the connecting of the New Terminal
Facilities with the East Garage;

(v)
all appropriate lines, mains, cables, manholes, wires, conduits and other
facilities required in connection with or relating to the mechanical, utility,
electrical, storm sewer, sanitary sewer, telephone, fire alarm, fire protection,
gas and other systems on the Premises needed for the New Terminal Facilities,
including all necessary relocations and upgrades with sufficient capacity for
the New Terminal Facilities, de-icing fluid recovery systems, communication
systems, and all work necessary or required to tie the foregoing to the utility
access stubs now existing on or off the Premises which include water, electrical
power, sanitary service lines, including all necessary valves and other
equipment and accessories necessary to the use and operation of the heating,
electrical, water and other utility systems which are to serve the Premises;

(vi)
work on Premises to facilitate the relocation of the existing taxi and for-hire
vehicle hold lots between Existing Terminal C and Existing Terminal D to parking
lot P-5, in accordance with Section 5(b)(2)(ii)(g);

(vii)
all grading and paving of ground areas and appropriate landscaping for the New
Terminal Facilities, together with all associated and related areas on the
Premises; and

(viii)
all necessary or required blast fences and other fencing on the Premises.



42



--------------------------------------------------------------------------------





(c)    the re-alignment and installation of new storm water drainage pipe (the
“New Storm Water Drainage Trunk Line”), of equal functionality to the existing
72”/78” RCP storm water drainage trunk line to the extent currently located
within the Premises and under the footprint of the Existing Terminal D building
(the “Existing Storm Water Drainage Trunk Line”), to another location on the
Premises that is not under the footprint of the New Terminal Facilities (except
as otherwise agreed by the Parties with respect to the relocation of the
Existing Storm Water Drainage Trunk Line), and the appropriate disposal of the
Existing Storm Water Drainage Trunk Line (and the content thereof) that is no
longer in service due to replacement by a New Storm Water Drainage Trunk Line.
All of the foregoing demolition, design, construction and installation work in
this Section 5(b)(2)(i) shall be performed by the Lessee on the Premises and
shall be and become a part of the Premises under this Agreement and is sometimes
collectively referred to herein as the “New Terminal Facilities.” The Parties
agree that the term “New Terminal Facilities” shall not include the Lessee’s
personal property, trade fixtures or equipment, but shall include any systems
and equipment as are affixed to the realty or are necessary for the proper
operation of the New Terminal Facilities.
(ii)Scope of D&C Work for the Off-Premises Facilities. In addition to all
hereinabove mentioned, the Lessee shall include as part of its Comprehensive
Plan the design and construction of the following work, which construction,
however, shall not be on the Premises and shall not be part of the Premises
under this Agreement:
(a)expansion of the East Garage to match the design, height and finishes of the
existing parking garage to accommodate a total of 2,000 patron parking spaces,
and construction of the pedestrian bridge connecting the New Terminal Facilities
to the East Garage as described in more detail in Annex C (East Garage Expansion
and New Terminal Facilities East Garage Pedestrian Bridge (Off-Premises)) of
Exhibit 10 (D&C Work Scope Document);
(b)certain improvements to the public airport roadways as shown on Annex D
(Public Airport Roadways Improvements and Taxi and FHV Lot) of Exhibit 10 (D&C
Work Scope Document), together with all appropriate ground lighting, lines,
pipes, drains, wires, cables, manholes and conduits and other related facilities
and infrastructure work;
(c)construction of a unifying architectural connecting structure and all
required appurtenances/utilities, to connect from the New Terminal Facilities to
a location terminating on the west side of 102nd Street as shown on Annex E (New
Terminal Facilities / West 102nd Street Connecting Structure (Off-Premises)) of
Exhibit 10 (D&C Work Scope Document). The D&C Work includes the construction of
such unifying architectural connecting structure but excludes the construction
of the section of the unifying architectural connecting structure over the
future AirTrain station. The unifying architectural connecting structure shall
be constructed by the Lessee in a manner consistent with the requirements of the
New Airport Design Guidelines and to allow for future connection to the section
of the unifying architectural connecting structure over the future AirTrain
station;


43



--------------------------------------------------------------------------------





(d)construction of a portion of the landside pedestrian bridge to connect the
New Terminal Facilities and the future Central Hall at a location terminating on
the west side of 102nd Street as shown on Annex F (New Terminal Facilities /
Central Hall Landside Pedestrian Bridge (Off-Premises)) of Exhibit 10 (D&C Work
Scope Document). The landside pedestrian bridge to be constructed by the Lessee
shall be installed above 102nd Street and shall allow for future construction
within the AirTrain guiderail/structure south of the electrical substation and
the East Garage, as shown on Annex F (New Terminal Facilities / Central Hall
Landside Pedestrian Bridge (Off-Premises)) of Exhibit 10 (D&C Work Scope
Document). The landside pedestrian bridge must be constructed to allow for the
future East AirTrain station and AirTrain rails within the right of way limits
of the AirTrain from the 102nd Street Bridge to the east end of the East
AirTrain Station, as shown on Annex G (AirTrain Right of Way (Off-Premises) -
Arrivals) of Exhibit 10 (D&C Work Scope Document). The pedestrian bridge shall
be consistent with the requirements of the New Airport Design Guidelines;  
(e)all appropriate lines, mains, cables, manholes, wires, conduits and other
facilities required in connection with or relating to the mechanical, utility,
electrical, storm sewer, sanitary sewer, telephone, fire alarm, fire protection,
gas and other systems off the Premises needed for the New Terminal Facilities,
including all necessary relocations and upgrades with sufficient capacity for
the New Terminal Facilities, de-icing fluid recovery systems, communication
systems, and all work necessary or required to tie the foregoing to the utility
access stubs now existing on or off the Premises which include water, electrical
power, sanitary service lines, including all necessary valves and other
equipment and accessories necessary to the use and operation of the heating,
electrical, water and other utility systems which are to serve the Premises;
(f)construction of a new taxi and for-hire-vehicle (FHV) parking and staging lot
providing parking and staging spaces, on the eastern side of the site adjacent
to the roadway network to accommodate approximately 300 vehicles, at the
location shown on Annex D (Public Airport Roadways Improvements and Taxi and FHV
Lot) of Exhibit 10 (D&C Work Scope Document);
(g)temporary relocation of the existing taxi and for-hire vehicle hold lots
between Existing Terminal C and Existing Terminal D to parking lot P-5 to
support terminal access improvements;
(h)all grading and paving of ground areas and appropriate landscaping for the
Off-Premises Facilities;
(i)construction of the new Air Operations Area (AOA) access gate and the
Restricted Vehicle Service Road (RVSR), approximately at the location shown on
Annex J (AOA Access Gate and RSVR (Off-Premises)) of Exhibit 10 (D&C Work Scope
Document); and
(j)construction of a new electrical substation on the Premises in the area shown
on Annex K (Electrical Substation) of Exhibit 10 (D&C Work Scope Document),
minimum of 12MVA, to serve the electrical needs of the Lessee and to service the
additional electrical load required for the D&C Work, the entirety of which
shall be turned over to


44



--------------------------------------------------------------------------------





the Port Authority for operation and maintenance upon substantial completion
thereof as an Installation Portion in accordance with this Agreement (the “New
Substation”). The Lessee shall perform all installation, testing and
commissioning of equipment required for the operation of the New Substation.
All of the foregoing design, construction and installation work in this Section
5(b)(2)(ii) shall be performed by the Lessee off the Premises and shall not be
or become a part of the Premises under this Agreement. Each of the foregoing is
hereinafter sometimes referred to as an “Installation” and all Installations
covered under this Section 5(b)(2)(ii) are sometimes hereinafter collectively
referred to as the “Off-Premises Facilities.”
(3)Temporary Access Rights.
(i)    Subject to the terms and conditions set forth in this Agreement,
including, specifically, the immediately succeeding sentence in clause (3)(ii),
and by no later than the dates that permit the Lessee to perform, or cause to
perform, the D&C Work consistent with the Baseline Schedule and, if applicable,
the Established Integration Schedule, the Port Authority will grant to the
Lessee, and the Lessee will take, for use by the Lessee and its Contractors,
those certain rights of way and access and use of those off-Premises portions of
the Airport shown on Exhibit 11 (Temporary Rights of Access) (“Temporary Rights
of Access”) for ingress and egress, on foot and in vehicles, storage of
materials, staging of construction, support, drainage, temporary utilities and
other purposes with respect to the D&C Work during the D&C Work Period and
consistent with the purposes of this Agreement, all as set forth on Exhibit 11
(Temporary Rights of Access).
(ii)    The Parties acknowledge and agree that, as of the Effective Date, the
rights to occupy and use the portion of the Airport shown in diagonal hatching
on Exhibit 11 (Temporary Rights of Access) has been granted exclusively to LGP.
The Lessee shall expeditiously and in good faith, in accordance with its
obligations under the Construction Coordination Agreement (including Section
1.1(a) thereof), coordinate with LGP to receive rights of way and access and use
of such portions of the Airport as is necessary to support the D&C Work, and the
Port Authority shall provide PA Support Services (as defined in the Construction
Coordination Agreement) in connection therewith in accordance with its
obligations under the Construction Coordination Agreement. Any such portion of
the Airport to which the Lessee receives any rights of way or access or use in
accordance with the foregoing shall be treated as Temporary Rights of Access for
purposes of this Agreement.
(iii)    Temporary Rights of Access are non-exclusive in nature and use of any
property subject to a Temporary Right of Access is subject to any prior rights,
interests, or charge or encumbrance of any kind.
(iv)    The Parties may from time to time agree to modifications to the drawings
set forth in Exhibit 11 (Temporary Rights of Access) as necessary to reflect
changes in any Temporary Rights of Access identified therein. Drawings that have
been modified in accordance with the foregoing shall be incorporated into this
Agreement pursuant to one or more agreements in writing by the Parties.


45



--------------------------------------------------------------------------------





(4)Quality of D&C Work. In the performance of the D&C Work, in addition to
complying with Section 10 (Compliance with Governmental Requirements) and other
applicable provisions of this Agreement, the Lessee shall comply with applicable
industry “best practices” guidelines.
(5)Minimum Construction Amount. The Lessee shall expend not less than Three
Billion Dollars and Zero Cents ($3,000,000,000.00) (hereinafter the “Minimum
Construction Amount”) for the D&C Work (including the Off-Premises Facilities),
consisting of the sum of: (i) the amounts paid by the Lessee to its Contractors
for work actually performed and labor and materials actually furnished in
connection with the D&C Work to ready the Premises for initial occupancy by the
Lessee and to ready the Off-Premises Facilities for operational use; and (ii)
the payments made and expenses incurred by the Lessee, in connection with such
construction, for engineering, architectural, professional and consulting
services and the supervision of the D&C Work.
c.Port Authority Perimeter Intrusion Detection System (PIDS).
(1)The Parties acknowledge that the Perimeter Intrusion Detection System
(“PIDS”) may be located and operated, at all times during the Term, from the
Premises and the Lessee shall allow such equipment to remain and be operated at
the Premises without any consideration therefor, and allow the Port Authority
and its designees ingress and egress to the Premises, and access to the PIDS, so
that the same can be maintained, repaired, replaced, substituted or removed, in
each case, by the Port Authority. In the event the Port Authority determines
that it is necessary, as a result of the D&C Work, to remove, relocate or
replace any portion of the PIDS to maintain required security coverage during
the D&C Work Period, it shall be entitled to direct the Lessee to do so, at the
Lessee’s cost and expense, following written notification thereof to the Lessee.
(2)The Lessee and the Port Authority shall cooperate with each other, and
exercise reasonable efforts to cause their respective contractors to cooperate
with each other, in negotiations with the Port Authority’s PIDS provider and in
reaching an agreement mutually agreed by the Parties with the Port Authority’s
PIDS provider. The Lessee shall comply with the reasonable written notification
and contracting requirements of the Port Authority’s PIDS provider and shall
directly contract with the Port Authority’s PIDS provider as described in the
Requirements and Provisions for Work.
d.Risk of Loss.
(1)    The Lessee hereby assumes the risk of loss or damage to all of the D&C
Work prior to the completion thereof and the risk of loss or damage to all
property of the Port Authority arising out of or in connection with the
performance of the D&C Work. In the event of such loss or damage, the Lessee
shall forthwith repair, replace and make good the D&C Work and the property of
the Port Authority without cost or expense to the Port Authority.
(2)    The Lessee shall itself, and shall also impose and enforce obligations on
its Contractors to, indemnify and hold harmless the Port Authority Indemnified
Parties from and


46



--------------------------------------------------------------------------------





against all claims and demands, just or unjust, of third persons (including
employees, officers and agents of the Port Authority) arising or alleged to
arise out of the performance of the D&C Work and for all expenses incurred by it
and by them in the defense, settlement or satisfaction thereof including,
without limitation, claims and demands for death, for personal injury or for
property damage, whether they arise from the acts or omissions of the Lessee, of
any of its Contractors, of the Port Authority, or of third persons, or from acts
of God or of the public enemy, or otherwise (including claims of New York City
against the Port Authority pursuant to the provisions of the Basic Lease whereby
the Port Authority has agreed to indemnify New York City against claims),
excepting, with respect to the Lessee’s obligations to indemnify the Port
Authority and its officers, employees, agents and authorized representatives,
only such risks, responsibilities, costs and expenses arising solely from the
negligence or willful misconduct of the Port Authority or any officer, employee,
agent or authorized representative of the Port Authority, with respect to the
D&C Work. If so directed, the Lessee shall at its own expense defend any suit
based upon such claim or demand (even if such suit, claim or demand is
groundless, false or fraudulent), and in handling such it shall not, without
obtaining express advance written permission from the General Counsel of the
Port Authority, raise any defense involving in any way the jurisdiction of the
tribunal over the person of the Port Authority, the immunity of the Port
Authority, its Commissioners, officers, agents or employees, the governmental
nature of the Port Authority, or the provisions of any statutes respecting suits
against the Port Authority.
e.Contractors Approval; Required Contract Provisions.
(1)No later than sixty (60) days prior to entering into a Contract or Contracts
for any part of the D&C Work, the Lessee shall submit to the Port Authority for
its approval (i) the names of the proposed contractors (including architects and
engineers) or potential bidders to whom the Lessee may award a Contract or
Contracts with respect to the D&C Work, and (ii) the type of D&C Work that the
Lessee anticipates each of such contractors or bidders would perform. The Port
Authority may, within ten (10) Business Days of such Lessee’s submission,
comment on the proposed contractors or potential bidders. The Lessee shall not
employ or approve any contractor or bidder to which the Port Authority has
reasonable objection and has notified the Lessee in writing of such objection
and the basis therefor within such ten (10) Business Days’ period.
(2)Without limiting the other provisions in this Agreement and the Requirements
and Provisions for Work with respect to the provisions required to be contained
in the Contracts for the performance of the D&C Work, the Lessee shall expressly
include in all Contracts it executes for the performance of the D&C Work the
following provisions, and agrees that it shall require all of its Contractors to
include in all of their respective Contracts for the performance of the D&C Work
a provision that obligates each Contractor to be subject to the corresponding
payment requirements as specified in this Section 5(e)(2) below with respect to
each lower-tier Contractor:
“If (i) the Contractor fails to perform any of his obligations under the
Contract, including his obligation to the Lessee to pay any claims lawfully made
against him by any materialman, subcontractor or workman or other third person
which arises out of or in connection with the performance of the Contract or
(ii) any claim (just or unjust) which arises out of or in


47



--------------------------------------------------------------------------------





connection with the Contract is made against the Lessee or (iii) any
subcontractor under the Contract fails to pay any claims lawfully made against
him by any materialman, subcontractor, workman or other third persons which
arise out of or in connection with the Contract or if in the Lessee’s opinion
any of the aforesaid contingencies is likely to arise, then the Lessee shall
have the right, in its discretion, to withhold out of any payment (final or
otherwise and even though such payments have already been certified as due) such
sums as the Lessee may deem ample to protect it against delay or loss or to
assume the payment of just claims of third persons, and to apply such sums in
such manner as the Lessee may deem proper to secure such protection or satisfy
such claims.
All sums so applied shall be deducted from the Contractor’s compensation.
Omission by the Lessee to withhold out of any payment, final or otherwise, a sum
for any of the above contingencies, even though such contingency has occurred at
the time of such payment, shall not be deemed to indicate that the Lessee does
not intend to exercise its right with respect to such contingency. Neither the
above provisions for rights of the Lessee to withhold and apply monies nor any
exercise or attempted exercise of, or omission to exercise, such rights by the
Lessee shall create any obligation of any kind to such materialmen,
subcontractors, workmen or other third persons. Until actual payment is made to
the Contractor, his right to any amount to be paid under the Contract (even
though such amount has already been certified as due) shall be subordinate to
the rights of the Lessee under this provision.”
(3)Without limiting the other provisions in this Agreement with respect to the
provisions required to be contained in the Contracts for the performance of the
D&C Work, the Lessee shall, exercising Best Management Practice, in each
Contract for the performance of the D&C Work that the Lessee executes, at a
minimum:
(i)    require the Contractor to carry out the D&C Work in accordance with
Applicable Law, Applicable Standards, all Governmental Approvals, Best
Management Practice and the terms, conditions and standards set forth in the
Project Documents;
(ii)    include a covenant to maintain all Governmental Approvals required by
Applicable Law and Applicable Standards for the performance of the applicable
D&C Work;
(iii)    set forth customary representations, warranties, guaranties,
performance security and liability provisions of the Contractor in accordance
with Best Management Practice for work of similar scope and scale;
(iv)    require the Contractor to obtain and maintain in force such insurance
coverages as is described in Section 18 (Insurance);
(v)    expressly require the Contractor to participate in meetings between the
Lessee and the Port Authority (if such participation is requested or approved by
the Port Authority) concerning matters pertaining to such Contractor, the D&C
Work or the coordination of the D&C Work with other Contractors and the
contractors working at the Airport; provided, that


48



--------------------------------------------------------------------------------





all direction to such Contractor shall be provided by the Lessee but nothing
herein shall limit the authority of the Port Authority to give such direction or
take such action as in its opinion is necessary to remove an immediate and
present threat to the safety of life or property;
(vi)    include an agreement by the Contractor to participate in any dispute
resolution proceeding pursuant to this Agreement if such participation is
requested by the Port Authority;
(vii)    without cost to the Port Authority and subject to the rights of the
Lenders, expressly permit assignment to the Port Authority, or its successor,
assignee or designee, of all Lessee’s rights under the Contract, contingent only
upon delivery of a written request from the Port Authority following termination
or expiration of this Agreement, allowing the Port Authority or its successor,
assignee or designee to assume the benefit of the Lessee’s rights with liability
only for those remaining obligations of the Lessee accruing after the date of
assumption, such assignment to include the benefit of all Contractor warranties,
indemnities, guarantees and performance security, and expressly state that any
acceptance of assignment of the Contract by the Port Authority, or its
successor, assignee or designee, shall not operate to make the Port Authority,
or its successor, assignee or designee, responsible or liable for any breach of
the Contract by the Lessee or for any amounts due and owing under the Contract
for work or services rendered prior to assignment;
(viii)    subject to the rights of the Lenders, expressly include a covenant,
expressly stated to survive termination of the Contract, to promptly execute and
deliver to the Port Authority or its successor, assignee or designee a new
contract between the Contractor and the Port Authority or its successor,
assignee or designee on the same terms and conditions as the Contract, if (A)
the Contract is rejected by the Lessee in bankruptcy or is wrongfully terminated
by the Lessee and (B) the Port Authority delivers written request for such new
contract within sixty (60) days following termination or expiration of this
Agreement;
(ix)    expressly include requirements that the Contractor will comply with the
applicable provisions of Section 96 (Books and Records);
(x)    expressly include the Port Authority Indemnified Parties as indemnitees,
with direct right of enforcement, in any indemnity given by the Contractor under
the Contract;
(xi)    expressly include an acknowledgement that the Contractor has no right or
claim to any Lien with respect to the Work or the Premises for failure of the
other contracting party to pay amounts due the Contractor, and a waiver of any
such right or claim that may exist at law or in equity;
(xii)    subject to the rights of the Lenders, expressly include (A) the right
of the Lessee to terminate the Contract upon any termination of this Agreement
or (B) that the Contract automatically terminates upon any termination of this
Agreement, in each case without liability of the Port Authority for the
Contractor’s lost profits or business opportunity; and


49



--------------------------------------------------------------------------------





(xiii)    expressly provide that any purported amendment with respect to any of
the foregoing matters set forth in clauses (i) through (xii) above without the
prior written consent of the Port Authority shall be null and void ab initio and
of no force and effect.
(4)The Lessee shall provide to the Port Authority (i) a copy of any suspension,
demobilization, default or termination notice provided to the Lessee by any
Contractor, within five (5) days of the receipt thereof by the Lessee or (ii) a
written notice of any suspension, demobilization, default or termination under
any Contract within five (5) days of the Lessee becoming aware thereof.
(5)Notwithstanding the incorporation in any Contract of the Port Authority
requirements, and notwithstanding any rights the Port Authority may have
reserved to itself hereunder, the Port Authority shall have no liabilities or
obligations of any kind to any Contractors engaged by the Lessee or for any
other matter in connection with the relevant Contract, and the Lessee hereby
releases and discharges the Port Authority of and from any and all such
liability and obligations (excepting only such risks, responsibilities, costs
and expenses arising solely from the negligence or willful misconduct of the
Port Authority or any of its officers, employees and agents).
fConstruction Security.
The Lessee shall cause each of its Contractors providing, in accordance with
Section 5(e)(3)(iii), a guaranty, letter of credit, surety bond or any other
form of performance security under its Contract executed with the Lessee for the
performance of the D&C Work, to expressly name the Port Authority an assignee
beneficiary, a transferee beneficiary, an additional obligee or other applicable
type of beneficiary thereof with the right to enforce such security once the
Port Authority succeeds the position of the Lessee under such Contract pursuant
to Section 5(e)(3)(vii) above. The Lessee shall deliver a duplicate original of
each such guaranty or surety bond (or other form of security, as applicable) to
the Port Authority before its effective date. The existence of any such security
shall not limit or alter any other remedies of the Port Authority under this
Agreement or Applicable Law.
gConstruction Application; Submittals.
(1)    Prior to the commencement of the D&C Work (except as permitted in
accordance with Section 5(u) and this Section 5(g)) and in addition to the
Comprehensive Plan, the Lessee shall execute and submit to the Port Authority
for the Port Authority’s approval one or more construction applications in the
form prescribed by the Port Authority and including plans and specifications of
the D&C Work pursuant to and in accordance with the TCAP Manual (hereinafter,
collectively with such plans and specifications, the “Construction
Application”). Each Construction Application shall set forth in detail by
appropriate plans and specifications for the D&C Work the Lessee proposes to
perform and the manner of and time periods for performing the same including,
without limitation, a schedule listing each contract proposed to be entered into
for the performance of the D&C Work pursuant to such Construction Application
and the estimated cost of the D&C Work to be performed under each such contract.
The data to be supplied by the


50



--------------------------------------------------------------------------------





Lessee shall identify each of the items constituting the D&C Work to be
performed pursuant to such Construction Application, and shall describe in
reasonable detail the related systems, improvements, fixtures and equipment to
be installed by the Lessee.
(2)    All D&C Work shall be performed in accordance with the Construction
Application and related plans and specifications that have been submitted to and
approved by the Port Authority prior to the commencement of the D&C Work (except
as permitted in accordance with Section 5(u) and this Section 5(g)(2)). The Port
Authority may approve the Construction Application or may, in accordance with
the TCAP Manual, issue a “Conditional Approval to Construct Letter.” Such
conditional approval may be granted for only specific areas within the Premises.
Upon issuance of such conditional approval by the Port Authority, the Lessee may
commence relevant D&C Work only in the approved areas. The Lessee shall continue
to resubmit plans and specifications as required until the Port Authority has
issued its final approval of the applicable Construction Application. Upon
approval of such plans and specifications by the Port Authority, the Lessee
shall, subject to the foregoing provisions of this Section 5(g)(2), proceed
diligently at its sole cost and expense to perform the D&C Work. All D&C Work,
including workmanship and materials, shall be of first class quality. The Lessee
shall re-do, replace or construct at its own cost and expense, any D&C Work not
done in accordance with the approved Construction Application, the requirements
of the Project Documents, Applicable Standards or Applicable Law.
(3)    The Lessee shall be responsible at its sole expense for retaining all
architectural, engineering and other technical consultants and services and for
developing, completing and submitting Construction Applications for the Port
Authority’s approval. The plans and specifications to be submitted by the Lessee
shall be in sufficient detail for Contractors to perform the D&C Work and shall
bear the seal of a qualified and licensed architect or professional engineer. A
qualified and licensed architect or professional engineer shall be responsible
for the administration of the D&C Work. In connection with review by the Port
Authority of the Lessee’s submissions under this Section 5(g), the Lessee shall
submit to the Port Authority, at the Port Authority’s request, such additional
data, detail or information as the Port Authority may find necessary. Following
the Port Authority’s receipt of the Lessee’s complete Construction Application
and related plans and specifications, the Port Authority shall give its written
approval, conditional approval or rejection thereof, or shall request such
revisions or modifications thereto as the Port Authority may find necessary. If
the Port Authority approves or conditionally approves a Construction
Application, the Lessee may, subject to Section 5(g)(2), commence performance of
the proposed D&C Work as set forth therein.
(4)    The Port Authority may refuse to grant approval of any plans and
specifications or any portion thereof, any submittals in connection with the
Comprehensive Plan, a Construction Application or any other submittals in
connection with the D&C Work, if, in its opinion, any such submittal or the
proposed D&C Work as set forth therein (all of which shall be in such detail as
may reasonably permit the Port Authority to make a determination as to whether
the requirements hereinafter referred to are met) shall:
(i)    be unsafe, unsound, hazardous or improper for the use and occupancy for
which it is designed; or


51



--------------------------------------------------------------------------------





(ii)    not comply with the Comprehensive Plan or the New Airport Design
Guidelines; or
(iii)    not comply with the Rules and Regulations with respect to external and
interior building materials and finishes of similar existing or future
improvements at the New Terminal Facilities; or
(iv)    be designed for use for purposes other than those authorized under this
Agreement; or
(v)    set forth ground elevations or heights other than those prescribed by the
Port Authority; or
(vi)    not provide adequate and proper circulation areas; or
(vii)    not be at locations or not be oriented in accordance with the
Comprehensive Plan; or
(viii)    not comply with the provisions of the Basic Lease, including, without
limiting the generality thereof, those provisions of the Basic Lease providing
that the Port Authority will conform to the enactments, ordinances, resolutions
and regulations of New York City and its various departments, boards and bureaus
in regard to construction and maintenance of buildings and structures and in
regard to health and fire protection which would be applicable if the Port
Authority were a private corporation to the extent that the Port Authority finds
it practicable so to do; or
(ix)    be in violation or contravention of any other provisions and terms of
this Agreement; or
(x)    not comply with Applicable Laws, Governmental Approvals or Applicable
Standards; or
(xi)    not comply with all applicable requirements of the National Board of
Fire Underwriters and the Fire Insurance Rating Organization of New York; or
(xii)    not comply with the Rules and Regulations with respect to landscaping;
or
(xiii)    not comply with the Rules and Regulations with respect to noise, air
pollution, water pollution or other types of pollution (including as described
in this Agreement); or
(xiv)    not comply with the Americans with Disabilities Act of 1990 and all
federal rules, regulations and guidelines pertaining thereto including, but not
limited to, the American National Standard Specifications for Making Buildings
and Facilities Accessible to and Usable by Physically Handicapped People, ANSI
A117.180; or


52



--------------------------------------------------------------------------------





(xv)    not provide for sufficient clearances for taxiways, runways and apron
areas; or
(xvi)    permit aircraft to overhang the boundary of the Premises, except when
entering or leaving the Premises; or
(xvii)    not comply with the provisions of any Project Document.
(5)    In addition to and without limiting the foregoing, with respect to the
portion of the D&C Work representing the Off-Premises Facilities or any
Installation forming a part thereof, the Lessee’s design thereof and the said
plans and specifications shall be subject to the complete prior written approval
of the Port Authority and the Lessee shall make all changes and modifications to
the said design, plans and specifications as may be required by the Port
Authority pursuant to Section 5(cc)(1); provided, that the foregoing shall not
limit the Lessee’s right to request that the Port Authority grant Partial
Approval for Partial Approval Work with respect to the Off-Premises Facilities
or any Installation forming a part thereof pursuant to Section 5(u).
(6)    The Lessee shall furnish or require its architect to furnish a full time
resident engineer or, with the consent of the Port Authority, a representative
of the Lessee authorized to act on behalf of the Lessee, during the D&C Work
Period. The Lessee shall require certification by a licensed engineer of all
pile driving data and of all controlled concrete work and such other
certifications as may be required by the Port Authority from time to time.
hNo Port Authority Responsibility for Plans and Specifications. The Lessee
agrees to be solely responsible for any plans and specifications used by it and
for any loss or damages resulting from the use thereof, notwithstanding the same
have been approved by the Port Authority and notwithstanding the incorporation
therein of Port Authority recommendations or requirements.
iWarranties; Nonconforming Work.
(1)    The Lessee shall obtain from all of its Contractors performing any
portion of the D&C Work appropriate representations, warranties, guarantees and
obligations in accordance with Best Management Practice, for work of similar
scope and scale. The Lessee shall use commercially reasonable efforts to cause
any warranties so obtained to be expressly extended to the Port Authority;
provided, that upon the occurrence of the DBO of any Installation Portion, the
Lessee shall assign in favor of the Port Authority the Lessee’s rights under the
relevant design and construction contracts with respect to the warranty coverage
for such Installation Portion under terms that provide for the warranties to run
solely for the benefit of the Port Authority. To the extent that any Contractor
warranty is voided by reason of the Lessee’s negligence or failure to comply
with the requirements of this Agreement in incorporating material or equipment
into the Off-Premises Facilities or by reason of the Lessee’s failure to comply
with the operations and maintenance instructions provided by such Contractor,
the Lessee shall be responsible, at the Lessee’s sole cost and expense, for
correcting any defects or deficiencies in the Off-Premises Facilities that would
have been covered by such warranty had it not been voided. The Contractor
warranties are in addition to all rights and remedies available to the Port
Authority under this


53



--------------------------------------------------------------------------------





Agreement or Applicable Law, and shall not limit the Lessee’s liability or
responsibility imposed by this Agreement, Applicable Standards or Applicable Law
with respect to the D&C Work.
(2)    The Lessee shall be responsible for the rectification of all D&C Work
that does not conform to the requirements of the Project Documents
(“Nonconforming Work”), including, to the extent necessary, through removal
and/or replacement, whether discovered by the Lessee or by the Port Authority.
The Lessee shall prepare and submit for Port Authority approval a Corrective
Action Plan meeting the requirements of Section 3.10 of the General Provisions
(a “Corrective Action Plan”) developed by the Lessee with respect to any
Nonconforming Work. The Lessee shall promptly implement the Corrective Action
Plan approved by the Port Authority. If the Lessee fails, within thirty (30)
days after receipt of written notice from the Port Authority of any
Nonconforming Work, to provide a Corrective Action Plan acceptable to the Port
Authority regarding correction of such Nonconforming Work or thereafter fails to
commence and diligently continue correction of such Nonconforming Work pursuant
to such Corrective Action Plan, the Port Authority may, without prejudice to any
other remedy the Port Authority may have hereunder or under Applicable Law,
correct the same or cause it to be corrected, and the cost thereof shall be
payable to the Port Authority by the Lessee upon demand.
(3)    Without limiting or affecting any other term or provision of this
Agreement, the Lessee shall be solely responsible for the design, adequacy and
operation of any utility, mechanical, electrical, communications and other
systems installed in the Premises by the Lessee as D&C Work and any other
improvements, additions, fixtures, finishes, decorations and equipment made or
installed by the Lessee in the Premises as D&C Work and shall do preventive
maintenance and make such repairs, replacements, rebuilding (ordinary or
extraordinary, structural or non-structural) and painting necessary to keep such
systems, improvements, additions, fixtures, finishes, decorations and equipment
(whether the same involves structural or non-structural work) in the condition
they were in when made or installed except for reasonable wear which does not
adversely affect the efficient or proper utilization of any part of the
Premises.
jThird-Party Claims. The Lessee shall pay or cause to be paid all claims
lawfully made against it by its Contractors and all claims lawfully made against
it by other third persons arising out of or in connection with or because of the
performance of the D&C Work, and shall cause its Contractors to pay all such
claims lawfully made against them; provided, however, that nothing herein
contained shall be construed to limit the right of the Lessee or any of its
Contractors to contest any claim of a Contractor, or other person and no such
claim shall be considered to be an obligation of the Lessee within the meaning
of this Section 5(j) unless and until the same shall have been finally
adjudicated. The Lessee shall diligently seek to resolve any such claims and
shall keep the Port Authority fully informed of its actions with respect
thereto. Nothing herein contained shall be deemed to constitute consent to the
creation of any liens or claims against the Premises nor to create any rights in
said third persons against the Port Authority or the Lessee.
kTitle to Improvements. Title to all the D&C Work shall pass to New York City as
the same or any part thereof is erected, constructed or installed and the
portion thereof representing the New Terminal Facilities shall be and become a
part of the Premises hereunder.


54



--------------------------------------------------------------------------------





lLabor Harmony. In the performance of the D&C Work, the Lessee will not permit
any situation or condition to arise or continue that causes any Labor Troubles
at, or emanating from, the Premises which interferes with the operations
(including any D&C Work) at the Premises. The determination of the Port
Authority shall be conclusive on the Lessee and upon written notice from the
Port Authority of the threat of any such Labor Troubles, the Lessee will (or
will cause its Contractors to, as applicable) use all reasonable and diligent
efforts to immediately rectify any condition causing or contributing to Labor
Troubles as specified in such notice, but nothing in this Section 5(l) shall
require the Lessee or its Contractors to waive any existing legal right. In the
event of failure by the Lessee (or any of its Contractors, as applicable) to
timely comply with the requirements of this Section 5(l), the Port Authority
will have the right, by notice from the Port Authority to the Lessee, to suspend
the Port Authority’s permission to the Lessee to proceed with the applicable
portion of each specific construction project or, as applicable, of the D&C Work
being performed by or on behalf of the Lessee and the Lessee will thereupon
immediately cease the same. When Labor Troubles will be so settled that such
interference or the threat of such interference no longer exists, the Port
Authority by notice to the Lessee will reinstate the permission to the Lessee to
perform the D&C Work on all the same terms and conditions as before the
suspension.
mNo Third Party Beneficiary. Nothing contained in this Agreement shall grant or
be deemed to grant any Contractor or any other person engaged by the Lessee or
any of its Contractors in the performance of any part of the D&C Work any right
of action or claim against the Port Authority, its Commissioners, officers,
agents and employees with respect to any work any of them may do in connection
with the D&C Work or otherwise. Nothing contained herein shall create or be
deemed to create any relationship between the Port Authority and any such
Contractor, or any other person engaged by the Lessee or any of its Contractors
in the performance of any part of the D&C Work and the Port Authority shall not
be responsible to any of the foregoing for any payments due or alleged to be due
thereto for any work performed or materials purchased in connection with the D&C
Work.
nAffirmative Action. Without limiting any of the terms and conditions of this
Agreement, the Lessee understands and agrees that it shall put into effect prior
to the commencement of any D&C Work an affirmative action program and Minority
Business Enterprise (MBE) program and Women-owned Business Enterprise (WBE)
program in accordance with the provisions of Exhibit 19 (Affirmative Action,
Equal Opportunity, Minority Business Enterprise and Women-Owned Business
Enterprise Requirements), attached hereto and hereby made a part hereof. The
said Exhibit 19 (Affirmative Action, Equal Opportunity, Minority Business
Enterprise and Women-Owned Business Enterprise Requirements) shall be applicable
to the Lessee’s Contractors at any tier of construction and the Lessee shall
include the provisions of said Exhibit 19 (Affirmative Action, Equal
Opportunity, Minority Business Enterprise and Women-Owned Business Enterprise
Requirements) within all of its construction Contracts so as to make said
provisions and undertakings the direct obligation of all construction
Contractors at any tier of construction. The Lessee shall, and shall require its
Contractors to furnish to the Port Authority such data, including but not
limited to, compliance reports relating to the operation and implementation of
the affirmative action, MBE and WBE programs called for hereunder as the Port
Authority may request at any time and from time to time regarding the
affirmative action, MBE and WBE programs of the Lessee and its Contractors at
any tier of construction, and the Lessee shall, and shall also require that its
Contractors


55



--------------------------------------------------------------------------------





at any tier of construction to, make and put into effect such modifications and
additions thereto as may be directed by the Port Authority pursuant to the
provisions hereof and said Exhibit 19 (Affirmative Action, Equal Opportunity,
Minority Business Enterprise and Women-Owned Business Enterprise Requirements)
to effectuate the goals of the affirmative action, MBE and WBE programs.
oNon-Discrimination.
(1)    In addition to and without limiting any terms and provisions of this
Agreement, the Lessee shall provide in its Contracts covering the D&C Work, or
any portion thereof, that:
(i)    The Contractor shall not discriminate against employees or applicants for
employment because of race, religion, color, national origin or sex, and shall
undertake or continue existing programs of affirmative action to ensure that
minority group persons are afforded equal employment opportunity without
discrimination. Such programs shall include, but not be limited to, recruitment,
employment, job assignment, promotion, upgrading, demotion, transfer, layoff,
termination, rates of pay or other forms of compensation, and selections for
training or retraining, including apprenticeships and on the job training;
(ii)    At the request of either the Port Authority or the Lessee, the
Contractor shall request such employment agency, labor union or authorized
representative of workers with which it has a collective bargaining or other
agreement or understanding and which is involved in the performance of the
contract with the Lessee to furnish a written statement that such employment
agency, labor union or representative shall not discriminate because of race,
religion, color, national origin or sex, and that such union or representative
will cooperate in the implementation of the Contractor’s obligations hereunder;
and
(iii)    The Contractor will state, in all solicitations or advertisements for
employees placed by or on behalf of the Contractor in the performance of the
Contract, that all qualified applicants will be afforded equal employment
opportunity without discrimination because of race, religion, color, national
origin or sex.
(2)    The Contractor will include the provisions of Section 5(o)(1) in every
Contract or purchase order in such a manner that such provisions will be binding
upon each Contractor or vendor as to its work in connection with the Contract.
(3)    Without limiting any of the foregoing provisions and in addition thereto
and without limiting any other terms or provisions of this Agreement, the Lessee
agrees that the Lessee shall, and shall require its Contractors to use good
faith efforts to maximize the participation of local business enterprises
(“LBEs”) in the D&C Work in accordance with the provisions of Exhibit 20 (Local
Business Enterprise and Employment Opportunity) hereof. It is specifically
understood and agreed that the requirements set forth herein for the
participation of LBEs shall not alter, limit, diminish or modify any of the
obligations under this Agreement including, without limitation the obligation to
put into effect the affirmative action program and the MBE and WBE programs in
accordance with the provisions above set forth and set forth in Exhibit 19


56



--------------------------------------------------------------------------------





(Affirmative Action, Equal Opportunity, Minority Business Enterprise and
Women-Owned Business Enterprise Requirements) hereof.
pPort Authority Inspections; No Duty to Inspect.
(1)    The Port Authority shall have the right, through its duly designated
representatives, to inspect the D&C Work and the plans and specifications
thereof, at any and all times during the progress thereof and from time to time,
in its discretion, to take samples and perform testing in any part of the D&C
Work; provided, however, that the Port Authority shall coordinate and schedule
with the Lessee so as to minimize any interference and delay in the D&C Work to
the extent reasonably practicable.
(2)    It is hereby further understood and agreed that the Port Authority has no
duty or obligation of any kind whatsoever to inspect or police the performance
of the D&C Work by the Lessee, and the rights granted to the Port Authority
hereunder shall not create or be deemed to create such a duty or obligation.
Accordingly, the fact that the General Manager has not exercised the Port
Authority’s right to require the Lessee to cease its construction of all or any
part of the D&C Work shall not be or be deemed to be an agreement or
acknowledgment on the part of the Port Authority that the Lessee has in fact
performed such portion of the D&C Work in accordance with the terms of this
Agreement or the Construction Application nor shall such fact be or be deemed to
be a waiver by the Port Authority from the requirement of compliance by the
Lessee with the provisions of this Agreement and the Construction Application
with respect to the D&C Work.
qForecasts. Upon the request of the Port Authority from time to time, the Lessee
shall submit to the Port Authority its forecasts of the number of people who
will be working at various times during the period of construction and the term
of the letting hereunder at the Premises, the expected utility demands, noise
profiles and such other information as the Port Authority may require. The
Lessee shall continue to submit its latest forecasts and such other information
as may be required as aforesaid as the Port Authority shall from time to time
and at any time request.
rNo Engineer Approval Authority. It is hereby expressly understood and agreed
that neither the field engineer nor the Resident Engineer nor the General
Manager has any authority to approve any plans and specifications of the Lessee
with respect to the D&C Work, to approve the construction by the Lessee of any
portion of the D&C Work or to agree to any variation by the Lessee from
compliance with the terms of this Agreement, or the Construction Application or
any Partial Approval with respect to the D&C Work. Notwithstanding the
foregoing, should the field engineer or the Resident Engineer or the General
Manager give any directions or approvals with respect to the Lessee’s
performance of any portions of the D&C Work which are contrary to the provisions
of this Agreement, the Construction Application or any Partial Approval, said
directions or approvals shall not affect the obligations of the Lessee as set
forth herein nor release or relieve the Lessee from the strict compliance
therewith. It is hereby further understood and agreed that the Port Authority
has no duty or obligation of any kind whatsoever to inspect or police the
performance of the D&C Work by the Lessee and the rights granted to the Port
Authority hereunder shall not create or be deemed to create such a duty or
obligation. Accordingly, the fact that the field engineer, Resident Engineer or
the General Manager has not exercised the Port


57



--------------------------------------------------------------------------------





Authority’s right to require the Lessee to cease its construction of all or any
part of the D&C Work shall not be or be deemed to be an agreement or
acknowledgment on the part of the Port Authority that the Lessee has in fact
performed such portion of the D&C Work in accordance with the terms of this
Agreement, the Construction Application or any Partial Approval nor shall such
fact be or be deemed to be a waiver by the Port Authority from the requirement
of strict compliance by the Lessee with the provisions of this Agreement, the
Construction Application and any Partial Approval with respect to the D&C Work.
sRelocation of Utilities.
(1)    The Lessee understands that there may be communications and utility lines
and conduits located on or under the site on which D&C Work is performed, which
do not, and may not in the future, serve the Premises. The Lessee agrees, at its
sole cost and expense, if directed by the Port Authority to do so (the Port
Authority agreeing not to act unreasonably herewith) prior to the issuance by
the Port Authority of the Completion Certificate, to relocate and reinstall such
communications and utility lines and conduits as may be deemed necessary by the
Port Authority in connection with the D&C Work, on the Premises or off the
Premises as directed by the Port Authority, and to restore all affected areas
(such work being hereinafter collectively called the “Relocation Work”). The
Lessee shall perform the Relocation Work subject to and in accordance with all
the terms and provisions of this Section 5(s), other provisions of this
Agreement, the other Project Documents, Applicable Law and Applicable Standards,
and the Relocation Work shall be and become a part of the D&C Work; it being
understood, however, that the Relocation Work shall not be or become a part of
the Premises hereunder; provided that communications and utility lines and
conduits subject to Relocation Work that are located upon and exclusively serve
the Premises shall be part of the Premises. Notwithstanding the foregoing or any
other provision of this Agreement, the Parties agree that the Lessee shall not
be required to relocate certain utilities in accordance with the applicable
Tenant Alteration Application as approved by the Port Authority.
(2)    The Port Authority shall cooperate, as reasonably requested by the
Lessee, and provide its reasonable assistance in good faith, in connection with
the negotiation of any agreements for utility relocation with third parties
owning utilities and the resolution of any disputes with such third parties; the
costs incurred by the Port Authority in so cooperating with the Lessee shall be
included in Port Authority Support Costs.
(3)    The Lessee understands that from time to time during any repair,
maintenance, reconstruction, enlargement or replacement of the New Storm Water
Drainage Trunk Line, the Lessee may be denied use of portions of the Premises
and agrees that such denial of use will not be or be deemed to be grounds for
diminution or abatement of rental hereunder or grounds for any claim by the
Lessee against the Port Authority for damages sustained thereby or claims
arising therefrom whether direct or consequential. Without limiting, and subject
to, any other term or provision of this Agreement, it is hereby agreed that, as
between the Port Authority and the Lessee, the Lessee shall be solely
responsible for any loss or damage to the Existing Storm Water Drainage Trunk
Line or the New Storm Water Drainage Trunk Line, and any loss or damage to the
New Terminal Facilities, the Off-Premises Facilities or any other part of the
Airport, in each case arising out of or in connection with the performance of
the D&C Work, or arising out of any damage to


58



--------------------------------------------------------------------------------





the New Storm Water Drainage Trunk Line by any Lessee-Related Entity in the
performance of the D&C Work or arising out of the use or operation of the New
Terminal Facilities, and at the election of the Port Authority, the Lessee
shall, at its sole cost and expense, repair, replace or rebuild the same;
provided, that the Lessee shall only be obligated to replace or rebuild all or
any portion of the New Storm Water Drainage Trunk Line if the Port Authority’s
Chief Engineer has determined that such loss or damage cannot be rectified by
repair.
tUtilities. The Lessee shall, at its sole cost and expense, and if and to the
extent required, bring appropriate roadway access stubs and service lines for
the supply of cold water, electric power, telephone communications, and sanitary
and storm sewers (said service lines and sanitary and storm sewers being
hereinafter collectively referred to as “utility service lines”) to such
locations at the perimeter of the Premises or to the nearest manhole or to other
locations off the Premises as the Port Authority, in consultation with the
Lessee, shall determine. The Lessee at its sole cost and expense is hereby
obligated to tie its utility lines and roadways into such locations at or near
the perimeter of the Premises where such utility service lines and roadway
access stubs will be brought by the Lessee hereunder.
uPartial Construction Commencement.
(1)    If the Lessee desires to commence construction of any portion of the D&C
Work prior to the approval by the Port Authority of a complete Construction
Application and plans and specifications covering all of such work, the Lessee
shall submit to the Port Authority a separate Construction Application for each
portion of the D&C Work the Lessee so desires to commence (each such portion of
the Lessee’s D&C Work being hereinafter designated as “Partial Approval Work”
and the Port Authority’s approval thereof, the “Partial Approval”), which shall
be executed by an authorized officer of the Lessee and shall be accompanied by
appropriate plans, specifications, drawings, and data with respect to such
portion of the D&C Work (such plans, specifications, drawings, and data covering
each such portion of the Lessee’s D&C Work are hereinafter referred to as the
“Partial Approval Work Plans” with respect to such portion of the D&C Work)
setting forth in reasonable detail the work to be performed in connection with
each such portion of the D&C Work. The Port Authority shall use its discretion
to determine whether to permit the Lessee to proceed with the performance of any
Partial Approval Work. If the Port Authority consents to the performance of any
Partial Approval Work, the Port Authority shall review the Construction
Application covering such work and shall give its written approval or rejection
of the Partial Approval Work Plans with respect thereto or shall request such
revisions or modifications thereto as the Port Authority may find necessary, in
all cases in accordance with the TCAP Manual.
(2)    Upon the Port Authority’s approval of the Construction Application
covering an item of Partial Approval Work and its approval of the Partial
Approval Work Plans with respect thereto, the Lessee may proceed to perform such
item of Partial Approval Work subject to and in accordance with the following
terms and conditions:
(i)    The performance by the Lessee of any item of Partial Approval Work in
accordance with the Port Authority’s approval will be at its sole risk and if
for any reason the plans and specifications for the balance of the D&C Work or,
any part thereof, are not approved by the Port Authority (provided, that review
by the Port Authority shall be consistent


59



--------------------------------------------------------------------------------





with the design assumptions of previously approved plans and specifications) or
if the approval thereof calls for modifications or changes in any item of
Partial Approval Work undertaken by the Lessee under any approval granted by the
Port Authority pursuant to this Section 5(u), the Lessee will, as directed by
the Port Authority, and at the Lessee’s sole cost and expense, either restore
the area affected to the condition existing prior to the commencement of such
item of Partial Approval Work or make such modifications and changes to such
work as may be required by the Port Authority.
(ii)    Nothing contained in any approval given by the Port Authority pursuant
to this Section 5(u) shall constitute a determination or indication by the Port
Authority that the Lessee has complied with any laws, rules, orders, ordinances,
enactments, resolutions, regulations, statutes, requirements, codes, directions,
and executive orders including, but not limited to, those of the State of New
York, Borough of Queens or City of New York, which may pertain to the Partial
Approval Work to be performed.
(iii)    Each item of Partial Approval Work shall be performed in accordance
with and subject to the terms and provisions of this Agreement covering the
Lessee’s D&C Work and in accordance with the approved Construction Application
covering such item of Partial Approval Work and in accordance with the approved
Partial Approval Work Plans constituting a part of such Construction
Application, and subject to any requirements, stipulations, and provisions which
the Port Authority may impose in its approval of the performance of such item of
Partial Approval Work.
(iv)    No Partial Approval Work performed by the Lessee pursuant to the
provisions of this paragraph shall affect or limit the obligations of the Lessee
with respect to the Lessee’s D&C Work or any prior approvals thereof.
(v)    The Lessee specifically understands that neither the Port Authority’s
approval of any Construction Application and Partial Approval Work Plans
covering any item of Partial Approval Work nor the performance by the Lessee of
any item of Partial Approval Work pursuant to such approval shall obligate the
Port Authority to approve the Construction Application and plans and
specifications submitted by the Lessee for the balance of the Lessee’s D&C Work
or shall create or be deemed to create any obligation on the part of the Port
Authority to permit subsequent Partial Approval Work to be performed. Without
limiting the generality of the provisions of this Section 5(u), it is
specifically understood that the Port Authority may withhold its approval of a
Construction Application and Partial Approval Work Plans covering any item of
Partial Approval Work if the Port Authority determines that review of subsequent
items of Partial Approval Work is required before the Port Authority can
approve, reject, or comment upon such Partial Approval Work Plans.
(vi)    In the event that the Lessee shall at any time during the construction
of any portion of the D&C Work under a Partial Approval granted by the Port
Authority pursuant to this Section 5(u) fail, in the opinion of the General
Manager of the Airport, to comply with any of the applicable provisions of this
Agreement with respect to such D&C Work, the Construction Application or the
Partial Approval covering the same, or be, in the opinion of the General Manager
in breach of any of the provisions of this Agreement, the Construction
Application or the Partial Approval covering the same, the Port Authority shall
have the right, acting through


60



--------------------------------------------------------------------------------





said General Manager, (A) after providing written notice to the Lessee and (B)
except in a situation involving an emergency or a life, health, security, safety
or environmental hazard, following the expiration of the reasonable time period
specified in such Port Authority’s notice for the Lessee to cure the breach or
the non-conforming work, to request the Lessee to cease all or such part of the
D&C Work as is being performed in violation of this Agreement, the Construction
Application or the Partial Approval. Upon such written direction from the
General Manager, the Lessee shall promptly cease construction of the portion of
the D&C Work specified. The Lessee shall thereupon submit to the Port Authority
for its written approval the Lessee’s proposal for making modifications,
corrections or changes in or to the D&C Work that has been or is to be performed
so that the same will comply with the provisions of this Agreement, the
Construction Application and the Partial Approval covering the applicable
portion of the D&C Work. The Lessee shall not commence construction of the
portion of the D&C Work that has been halted until such written approval has
been received. Nothing in this Section 5(u)(2)(vi) is intended to limit or
derogate from the Port Authority’s rights under Section 5(i)(2) with respect to
the Port Authority’s right to correct the Nonconforming Work and the Lessee’s
obligation to prepare the Corrective Action Plan as set forth in such section.
(vii)    Without limiting the discretion of the Port Authority hereunder, the
Port Authority hereby specifically advises the Lessee that even if the Port
Authority hereafter in the exercise of its discretion wishes to grant Partial
Approvals under this Section 5(u), it may be unable to do so, so as to permit
the Lessee to continue work without interruption following its completion of the
work covered by any prior Partial Approval hereunder. The Lessee hereby
acknowledges that if it commences work pursuant to this Section 5(u), it shall
do so with full knowledge that there may not be continuity by it in the
performance of its D&C Work under the procedures of this Section 5(u).
(viii)    No prior approval of any work in connection with the D&C Work shall
create or be deemed to create any obligation on the part of the Port Authority
to permit subsequent work to be performed in connection with such D&C Work prior
to the approval by the Port Authority of the Lessee’s complete plans and
specifications thereof. It is understood that no such prior approval shall
release or relieve the Lessee from its obligation to submit complete plans and
specifications for the D&C Work and to obtain the Port Authority’s approval of
the same as set forth in Section 5(v) hereof. It is further understood that in
the event the Lessee elects not to continue to seek a further Partial Approval
pursuant to this Section 5(u), the obligations of the Lessee to restore the area
and to make modifications and changes as set forth in Section 5(u)(2)(i) above
shall be suspended until the Lessee’s submission of its complete plans and
specifications.
vCompletion of the D&C Work.
(1)    Completion of the D&C Work.
(i)    The Lessee shall, subject only to the provisions of Section 71(b),
complete the D&C Work (other than punch-list items approved by the Port
Authority) by no later than the date that is eighteen (18) months after the
Scheduled Completion Date (as such date


61



--------------------------------------------------------------------------------





may be adjusted from time to time only as expressly permitted under this
Agreement, the “Outside Completion Date”).
(ii)    When all the D&C Work is substantially completed and ready for use,
including as evidenced by the issuance by the Port Authority of a “Temporary
Certificate of Authorization to Occupy or Use” for each Installation Portion and
Partial Occupancy Portion of the D&C Work pursuant to Section 5(v)(2) below, the
Lessee shall advise the Port Authority to such effect and shall deliver to the
Port Authority a certificate by an authorized officer of the Lessee and the
Lessee’s architect or engineer certifying that the requirements of this Section
5(v)(1) have been met and that the D&C Work has been constructed in accordance
with the Project Documents, approved plans and specifications and the provisions
of this Agreement and in compliance with all Applicable Laws and Applicable
Standards (including installation, commissioning and activation of all equipment
and systems required to be installed, commissioned and activated by the Lessee
in accordance with this Agreement and the Comprehensive Plan).
(iii)    Without limiting the generality of the foregoing, the Lessee shall have
satisfied (x) all of the applicable conditions set forth in the TCAP Manual with
respect to all of the D&C Work and (y) the following conditions:
(a)    (1) all certifications for mechanical, electrical, electronics and other
systems that are essential to the operation, functionality and safety of the
Operations and Maintenance Work of the New Terminal Facilities shall have been
received; and (2) all inspection reports for such systems shall have been made;
in each case in accordance with the requirements of the Project Documents,
Applicable Law and Applicable Standards;
(b)    the Lessee shall have certified that the Lessee has received, and paid
all associated fees due and owing for, all applicable Governmental Approvals
required for performing Operations and Maintenance Work of the New Terminal
Facilities, and shall have provided accurate and complete copies thereof to the
Port Authority, such Governmental Approvals shall be in full force and effect,
and there shall exist no uncured violation of the terms and conditions of any
such Governmental Approval;
(c)    all plans and manuals for mechanical, electrical, electronics and other
systems that are essential to the operation, functionality and safety of the
Operations and Maintenance Work of the New Terminal Facilities and are required
in accordance with the Project Documents, Applicable Law or Applicable Standards
shall have been submitted and, if required under the Project Documents,
Applicable Law or Applicable Standards, shall have received Port Authority
approval;
(d)    all other submittals required by the Project Documents, Applicable Law or
Applicable Standards to have been provided by the Lessee prior to or on the
Completion Date shall have been submitted and, if required under this Agreement,
the Project Documents, Applicable Law or Applicable Standards, shall have been
approved by the Port Authority; and


62



--------------------------------------------------------------------------------





(e)    the Lessee shall have prepared, in consultation with the Port Authority
(including with respect to the Port Authority’s right to add or remove items to
or from the punch list in its discretion), the punch list in respect of the D&C
Work, and such punch list shall have received Port Authority approval.
(iv)    Following delivery of the above referenced certificate to the Port
Authority, the D&C Work will be inspected by the Port Authority (and the Lessee
shall be required to cooperate and coordinate with the Port Authority to
facilitate such inspection and allow the Port Authority to perform an audit
review of all compliance-related documents in accordance with the TCAP Manual),
and if the same has been completed as certified by the Lessee and the Lessee’s
architect or engineer, and the Lessee has complied, in all respects, with the
requirements of this Agreement, the other Project Documents, Applicable
Standards and Applicable Law, a certificate to such effect shall be issued to
the Lessee by the Port Authority (as so issued by the Port Authority, the
“Completion Certificate”); provided, that, (A) except as otherwise set forth
expressly in this Agreement, all risks thereafter with respect to the
construction and installation of the New Terminal Facilities and any liability
therefor for negligence, defects, deficiencies or other reason shall be borne by
the Lessee and (B) the Lessee shall promptly thereafter transfer custody and
control of the Off-Premises Facilities to the Port Authority.
(v)    Subject to Section 5(v)(2) below, the Lessee shall not use or permit the
use of the D&C Work with respect to the New Terminal Facilities or any portion
thereof for the purposes set forth in this Agreement until such Completion
Certificate is received from the Port Authority, and the Lessee shall not use or
permit the use of such D&C Work or any portion thereof even if such Completion
Certificate is received if such Completion Certificate provides that the same
cannot be used until certain specified portions are completed to a specified
level or other conditions as specified therein are satisfied.
(vi)    The date specified in the Completion Certificate shall be referred to in
this Agreement as the “Completion Date” and shall be the date on which
substantial completion of the D&C Work (i.e., completion of all D&C Work other
than punch list items approved by the Port Authority) has been achieved and DBO
with respect to the New Terminal Facilities and Off-Premises Facilities has
occurred.
(vii)    Following the Completion Date, the Lessee shall promptly proceed to
complete all outstanding punch list items for the D&C Work and submit to the
Port Authority a “Request for Final Inspection” in accordance with the TCAP
Manual. Following (A) a final inspection by the Port Authority of the D&C Work
under the TCAP Manual, (B) confirmation by the Port Authority that all
outstanding punch list items for the D&C Work have been completed and (C) the
submission of all required documentation by the Lessee to the Port Authority and
the approval thereof by the Port Authority where such approval is required in
accordance with the Project Documents, Applicable Law or Applicable Standards,
the Port Authority shall promptly issue a “Final Certificate of Authorization to
Occupy or Use” under the TCAP Manual.
(2)    Partial Completion.


63



--------------------------------------------------------------------------------





(i)    Notwithstanding the provisions of, and without affecting the obligations
of the Lessee under, Section 5(v)(1) above to achieve the Completion Date with
respect to the entire D&C Work, when a material portion of the D&C Work is
substantially completed or is properly usable for the purposes set forth in
Section 8 (Use of Premises) (any portion of the D&C Work relating to an
Installation or a portion thereof, hereinafter called an “Installation Portion,”
and any portion of the D&C Work relating to the New Terminal Facilities,
hereinafter called a “Partial Occupancy Portion”), the Lessee may advise the
Port Authority to such effect and may deliver to the Port Authority: (A) a
certificate signed by an authorized officer of the Lessee certifying that the
requirements of this Section 5(v)(2) have been met and that the Installation
Portion or the Partial Occupancy Portion, as applicable, has been constructed,
in all respects, in accordance with all approved plans and specifications and
the provisions of the Project Documents and all Applicable Law and Applicable
Standards (including installation, commissioning and activation of all equipment
and systems required to be installed, commissioned and activated by the Lessee
in accordance with this Agreement and the Comprehensive Plan); (B) a certificate
signed and sealed on behalf of the Architect of Record by a New York State
licensed architect on its staff certifying that the approved plans and
specifications relating to such Installation Portion or Partial Occupancy
Portion, as applicable, are in compliance, in all respects, with the Project
Documents, Applicable Law and Applicable Standards and; and (C) a certificate
signed and sealed on behalf of the Engineer of Record by a New York State
licensed engineer on its staff certifying that such Installation Portion or
Partial Occupancy Portion, as applicable, has been constructed, in all respects,
in accordance with the Project Documents, Applicable Law and Applicable
Standards. The Lessee shall also certify that such Installation Portion or
Partial Occupancy Portion, as applicable, can be properly used without
interfering with the completion of the remaining D&C Work. Without limiting the
generality of the foregoing, the Lessee shall have satisfied all of the
applicable conditions set forth in the TCAP Manual and the conditions set forth
in Section 5(v)(1)(iii) above but solely with respect to the Installation
Portion or the Partial Occupancy Portion.
(ii)    Following delivery of the above referenced certificates to the Port
Authority, the Port Authority may inspect the Installation Portion or Partial
Occupancy Portion and perform an audit review of all compliance-related
documents in accordance with the TCAP Manual, and the Lessee shall be required
to cooperate and coordinate with the Port Authority to facilitate such
inspection and allow such audit review. The Port Authority in its discretion may
issue a “Temporary Certificate of Authorization to Occupy or Use” in accordance
with the TCAP Manual with respect to solely the Installation Portion or Partial
Occupancy Portion, as applicable; provided, that, (A) all risks thereafter with
respect to the construction and installation of the Partial Occupancy Portion
and any liability therefor for negligence or other reason shall be borne by the
Lessee, (B) the Lessee shall thereafter promptly transfer custody and control of
any Installation Portion to the Port Authority, (C) the Lessee shall not use or
permit the use of any Partial Occupancy Portion until a “Temporary Certificate
of Authorization to Occupy or Use” is received from the Port Authority, and the
Lessee shall not use or permit the use of such Partial Occupancy Portion or any
portion thereof even if such “Temporary Certificate of Authorization to Occupy
or Use” is received if the certificate provides that the applicable portion of
the D&C Work cannot be used until other specified portions are completed to a
specified level or other conditions as specified therein are satisfied and (D)
the foregoing is subject to the Lessee’s risks as set forth above in Section
5(u)


64



--------------------------------------------------------------------------------





relating to Partial Approval Work in the event that the Port Authority shall not
then have approved the complete plans and specifications for the D&C Work.
(iii)    The effective date specified in the “Temporary Certificate of
Authorization to Occupy or Use” under the TCAP Manual with respect to an
Installation Portion or a Partial Occupancy Portion shall be the date on which
substantial completion of such portion (i.e., completion of all D&C Work
relating to such portion, other than punch list items approved by the Port
Authority) has been achieved and DBO with respect to such portion has occurred.
Following such effective date with respect to an Installation Portion or a
Partial Occupancy Portion, the Lessee shall promptly proceed to complete all
punch list items for such Installation Portion or Partial Occupancy Portion as
set forth in, and in accordance with, the TCAP Manual.
wLease Controls. The Lessee shall comply with all the terms and provisions of
the approved Construction Application. In the event of any inconsistency between
the terms of any Construction Application and the terms of this Agreement, the
terms of this Agreement shall prevail and control, unless the Port Authority has
expressly conditioned the approval of the Construction Application on conditions
that supersede, or are additional to, the provisions of this Agreement, provided
that such conditions are consistent with, and do not materially alter, the
Lessee’s rights and obligations under this Agreement or the Lessee agrees to
such conditions.
x“As-Built” Drawings. The Lessee agrees that it shall deliver to the Port
Authority two (2) sets of “as built” drawings of the D&C Work in an electronic
CADD data file in a format to be designated by the Port Authority, all of which
shall conform to the specifications of the Port Authority (the receipt of a copy
of said specifications prior to the execution of this Agreement being hereby
acknowledged by the Lessee), together with two (2) complete hard copies of such
drawings, all engineering reports, engineering analysis, boring logs, survey
information and engineering design calculations and operation and maintenance
manuals in a comprehensive, coordinated package. The Lessee shall during the
Term of this Agreement keep said drawings and said data file current showing
thereon any changes or modifications which may be made. No changes or
modifications shall be made without prior Port Authority consent.
yCooperation.
(1)    The Lessee and the Port Authority agree to cooperate with each other, and
to exercise reasonable efforts to cause their respective contractors to
cooperate with each other, in connection with the D&C Work and any other
construction or redevelopment activities at the Airport authorized by the Port
Authority and to identify and coordinate their efforts and interfere as little
as possible with each other’s design and construction activities being
undertaken with respect to the D&C Work and any other construction or
redevelopment activities at the Airport authorized by the Port Authority.
(2)    The Lessee and the Port Authority each acknowledges the execution and
delivery by it of the Construction Coordination Agreement.
zAirline Co-Locations. The Parties shall work expeditiously, and cooperate in
good faith with American Airlines, Inc. and JetBlue Airways Corporation, to
execute an agreement


65



--------------------------------------------------------------------------------





mutually agreeable to all parties by the end of Calendar Year 2017 that sets
forth the agreed co-location arrangements, including timing for co-location
maneuvers and activities, and allocation among the parties of the costs
associated with such arrangements.
aaParking. As of the Effective Date, the Lessee has proposed in writing, and the
Port Authority has approved in its discretion, taking into account interests of
the entire Airport, the Comprehensive Parking and Traffic Plan, that identifies
and implements replacement temporary and permanent parking needs and solutions,
which support the New Airport Design Guidelines and the Comprehensive Plan, and
a related traffic management plan during all phases of the D&C Work approved by
the Port Authority. The Parties acknowledge that certain parking facilities will
be made available at the times set forth in the Comprehensive Parking and
Traffic Plan and until such facilities are made available, the substitute
parking may be provided as set forth in such plan.
bb.    Shared Taxilanes; Aircraft Start-Up Positions. Within 270 days following
the Effective Date, the Port Authority and the Lessee shall agree to
comprehensive plans addressing the control and use of shared taxilanes and
aircraft start-up positions during the D&C Work Period and during the Term.
cc.    D&C Work Changes.
(1)Port Authority Changes.
(i)    The Port Authority shall have the right from time to time during the D&C
Work Period to effectuate changes in the design and in the construction of the
D&C Work, to substitute materials and methods and to order extra work that the
Port Authority, in its discretion, deems necessary or appropriate (the “Port
Authority Changes”); provided, that the Lessee may, within thirty (30) days from
the receipt of a proposed Port Authority Change, reject any Port Authority
Change or any portion thereof if the Lessee can reasonably demonstrate, to the
Port Authority’s satisfaction, that such Port Authority Change or a portion
thereof would result in (x) a material delay to the achievement by the Lessee of
DBO with respect to any applicable phase of the D&C Work (relative to the
applicable then scheduled DBO) or the Completion Date (relative to the Scheduled
Completion Date), or (y) a material adverse change to the functionality of the
immediate and adjacent areas of the New Terminal Facilities affected by the Port
Authority Change, provided, that the Lessee shall consider in good faith
alternatives proposed by the Port Authority that would mitigate the impact of
the proposed Port Authority Change on the functionality of such areas.
(ii)    As soon as practicable but in no event later than thirty (30) days after
the receipt of the Port Authority request, the Lessee shall prepare and submit
to the Port Authority for the Port Authority’s approval a proposed change order
covering the requested Port Authority Change (the “Change Order Proposal”). The
Change Order Proposal shall set forth, as applicable, the estimated incremental
costs (including applicable soft costs) of (A) the Lessee during the D&C Work
Period, including any applicable adjustments to the Baseline Schedule and/or the
Payment and Milestone Schedule, (B) the Lessee’s performance of the Operations
and Maintenance


66



--------------------------------------------------------------------------------





Work; in each case for (A) and (B), that are directly associated with the
requested Port Authority Change, and (C) any other relevant information related
to the requested Port Authority Change.
(iii)As soon as practicable after the Port Authority receives a complete and
sufficiently substantiated Change Order Proposal from the Lessee, the Port
Authority and the Lessee shall meet to discuss the terms thereof, following
which the Lessee may revise its Change Order Proposal within ten (10) days after
the meeting. The Port Authority shall provide its approval or disapproval of the
Change Order Proposal within thirty (30) days after the later of (A) the meeting
between the Port Authority and the Lessee, or (B) if a complete and sufficiently
substantiated revised Change Order Proposal was provided by the Lessee, the
receipt thereof by the Port Authority; provided, that if the Port Authority
believes it requires additional time to review the Change Order Proposal, the
Port Authority may notify the Lessee thereof within the applicable thirty
(30)-day period and the Port Authority shall issue a response to the Lessee
within the time period specified in such notice, not to exceed an additional ten
(10) days. If the Port Authority does not respond within the applicable time
period, the proposed Port Authority Change shall be deemed withdrawn. If the
Port Authority approves the Change Order Proposal, the Port Authority and the
Lessee shall enter into a change order setting forth the agreed terms (including
the payment terms) with respect to the respective Port Authority Change, which
change order will become a part of the Construction Application, and the Lessee
shall design and make such Port Authority Change. If applicable, the Scheduled
Completion Date shall be extended to a new date reflected in the approved change
order.
(iv)The Lessee shall be entitled to claim reimbursement from the Port Authority
for any actual and reasonable incremental costs (including applicable soft
costs) incurred by the Lessee during the D&C Work Period and/or in the
performance of the Operations and Maintenance Work, in each case that are
directly associated with the impacts of any Port Authority Change; provided,
that the Lessee incurred such costs notwithstanding the exercise by the Lessee
of its efforts to mitigate such impacts in accordance with Best Management
Practice.
(v)The Port Authority may also propose, during the D&C Work Period, a Port
Authority Change that removes from the Lessee’s scope of the D&C Work a
substantial portion of any of the Off-Premises Facilities, and the Parties shall
follow the process set forth above in this Section 5(cc)(1) to implement such
deductive Port Authority Change and agree to a change order, which will set
forth, among other things, appropriate adjustments to the D&C Milestone Payments
specified in the Payment and Milestone Schedule. If applicable, the Scheduled
Completion Date shall be extended to a new date reflected in the approved change
order. Deductive Port Authority Changes shall be subject to the Lessee’s right
to reject certain Port Authority Changes or portions thereof as set forth in
Section 5(cc)(1)(i), and Lessee shall also be permitted to reject a deductive
Port Authority Change or any portion thereof if the Lessee can reasonably
demonstrate, to the Port Authority’s satisfaction, that such deductive Port
Authority Change or a portion thereof would have a material adverse effect on
the Lessee’s use and operation of the Existing Terminal Facilities or the New
Terminal Facilities. In addition to the foregoing, the Port Authority shall
consult with the Lessee prior to proposing any such deductive Port Authority
Change that could materially impact the design of the affected Off-Premises
Facilities.


67



--------------------------------------------------------------------------------





(vi)If the Parties are unable to reach an agreement on a proposed Port Authority
Change (other than a Port Authority Change that the Lessee has rejected pursuant
to Section 5(cc)(1)(i) above), the Port Authority may, in its sole discretion,
direct the Lessee in writing to proceed with the implementation of the Port
Authority Change and the Lessee shall perform the work in question as so
directed and will be entitled to claim reimbursement from the Port Authority for
any actual and reasonable incremental costs (including applicable soft costs)
incurred by the Lessee during the D&C Work Period and/or in the performance of
the Operations and Maintenance Work, in each case that are directly associated
with the impacts of any directed Port Authority Change; provided, that the
Lessee incurred such costs notwithstanding the exercise by the Lessee of its
efforts to mitigate such impacts in accordance with Best Management Practice.
(vii)Rules and Regulations Changes; Changes to the New Airport Design Guidelines
and the Requirements and Provisions for Work. The Lessee shall at all times
comply with all Rules and Regulations (including Rules and Regulations Changes),
the New Airport Design Guidelines and the Requirements and Provisions for Work
and any changes thereto, in addition to the other Project Documents, Applicable
Law and Applicable Standards. However, if, during the D&C Work Period, the Port
Authority issues or publishes any Rules and Regulations Change or any change to
the Requirements and Provisions for Work or informs the Lessee of any change to
the New Airport Design Guidelines, which, in each case, takes effect after the
Effective Date and materially adversely impacts the Lessee’s cost of performing
the D&C Work or the Operations and Maintenance Work or causes a material delay
in the Lessee’s performance of the D&C Work (such a change, subject to the
provisos set forth below in this Section 5(cc)(1)(vii), a “Qualifying D&C
Change”), the Lessee shall be entitled to claim reimbursement from the Port
Authority for any actual and reasonable incremental costs (including applicable
soft costs) incurred by the Lessee during the D&C Work Period and/or in the
performance of the Operations and Maintenance Work, in each case that are
directly associated with the impacts of the Qualifying D&C Change; provided,
that the Lessee incurred such costs notwithstanding the exercise by the Lessee
of its efforts to mitigate such impacts in accordance with Best Management
Practice; and provided, further, that any Qualifying D&C Change shall not
include any Rules and Regulations Change, which is (A) issued or promulgated by
the Port Authority in order to comply with or implement any Code Change or any
federal or state Applicable Law (whether existing or new), or any change,
amendment, supplement thereto, (B) based upon a Port Authority direction as
provided in Sections 5(dd) and 11 (Federal Regulation of Airports) and/or (C)
issued or promulgated by the Port Authority in order to address an emergency or
any life, health, security, safety, environmental or operational deficiency or
hazard. Any Qualifying D&C Change shall be deemed a Port Authority Change and
the Parties shall follow the process set forth in Section 5(cc)(1)(ii) through
(iv) to implement such Port Authority Change. If applicable, the Scheduled
Completion Date shall be extended to a new date reflected in the approved change
order.
(2)Lessee Changes.
(i)The Lessee may propose to the Port Authority during the D&C Work Period, for
the Port Authority’s approval, (A) with respect to the New Terminal Facilities,
a change in the D&C Work that increases or reduces the scope, function or intent
of, such D&C Work as described in the Project Documents, or changes the
requirements of, or the Parties’ rights and/


68



--------------------------------------------------------------------------------





or obligations set forth in, the Project Documents, or that is required to
conform the D&C Work to Applicable Law or Applicable Standards; (B) with respect
to the Off-Premises Facilities, a change in the D&C Work that is required to
conform the D&C Work to Applicable Law or Applicable Standards; or (C) a
variance from the Rules and Regulations, the requirements of the New Airport
Design Guidelines or the Requirements and Provisions for Work, in each case,
with respect to the D&C Work but excluding any proposed variance that is related
to a Value Engineering Lessee Change (such change, a “Lessee Change”).
(ii)As soon as practicable after the Port Authority receives the proposed Lessee
Change, the Port Authority and the Lessee shall meet and discuss the matters
referred to therein. The Port Authority may request additional information from
the Lessee to enable it to fully evaluate the proposed Lessee Change, propose
modification to, or approve or reject the Lessee Change in the Port Authority’s
sole discretion; provided that the Port Authority shall not reject the Lessee
Changes required to conform the D&C Work to Applicable Law or Applicable
Standards. Following such discussions and receipt of any additional information
the Port Authority has requested, the Port Authority shall issue a response to
the Lessee as soon as practicable. If the Port Authority rejects any Lessee
Change, subject only to the proviso set forth in this Section 5(cc)(2)(ii)
above, such rejection shall not be subject to challenge by the Lessee. If the
Port Authority approves the Lessee Change, the Lessee shall prepare and submit
to the Port Authority for its approval a proposed change order covering the
approved Lessee Change. If the Port Authority approves the proposed change
order, the Port Authority and the Lessee shall enter into a change order, which
will become a part of the Construction Application and the Lessee shall design
and/or make such Lessee Changes at the Lessee’s sole cost and expense. If
applicable, the Scheduled Completion Date shall be extended to a new date
reflected in the approved change order.
(iii)Value Engineering Lessee Changes. The Lessee may also propose to the Port
Authority, during the D&C Work Period, certain changes in the D&C Work that
represent value engineering modifications to the scope of the D&C Work (the
“Value Engineering Lessee Changes”) and will provide to the Port Authority such
data, metrics and/or modeling results that support the Lessee’s rationale for
the proposed Value Engineering Lessee Changes. The Port Authority shall consider
all reasonable Value Engineering Lessee Changes and may approve or disapprove
such Value Engineering Lessee Changes in its sole discretion; provided that the
Port Authority shall accommodate such Value Engineering Lessee Changes that (A)
do not materially affect the functionality, operability, safety or security of
the New Terminal Facilities or the other parts of the Airport, and (B) are
generally consistent with the intent of the New Airport Design Guidelines. As
soon as practicable after the Port Authority receives the proposed Value
Engineering Lessee Change, the Port Authority and the Lessee shall meet and
discuss the matters referred to therein. The Port Authority may request
additional information from the Lessee to enable it to fully evaluate the
proposed Value Engineering Lessee Change or propose modifications thereto.
Following such discussions and receipt of any additional information the Port
Authority has requested, the Port Authority shall issue a response to the Lessee
as soon as practicable. If the Port Authority rejects any Value Engineering
Lessee Change, subject only to the proviso above in this Section 5(cc)(2)(iii),
such rejection shall not be subject to challenge by the Lessee. If the Port
Authority approves the Value Engineering Lessee Change, the Lessee shall prepare
and submit to the Port Authority for its approval a proposed change order
covering the approved Value Engineering


69



--------------------------------------------------------------------------------





Lessee Change. If the Port Authority approves the proposed change order, the
Port Authority and the Lessee shall enter into a change order, which will become
a part of the Construction Application and the Lessee shall design and/or make
such Value Engineering Lessee Changes at the Lessee’s sole cost and expense. If
applicable, the Scheduled Completion Date shall be extended to a new date
reflected in the approved change order. For the avoidance of doubt, solely the
provisions of this Section 5(cc)(2)(iii) apply with respect to Value Engineering
Lessee Changes and the other provisions of Section 5(cc) shall not apply.
dd.    Compliance Directives. In performing the D&C Work, the Lessee shall
promptly comply, at the Lessee’s cost and expense, with any direction issued by
the Port Authority (including any bulletin, directive or other official
instruction issued by the General Manager of the Airport) to (i) remedy any
emergency or life, health, security, safety, environmental or operational
deficiency or hazard, or (ii) cause the Lessee to comply with any Applicable
Law, Applicable Standard, the Exclusive Area Agreement, the Airport Security
Program or any TSA-issued security directives, information circulars and public
advisories which the Lessee has failed to comply with (but nothing in this
Section 5(dd) shall preclude, expand or otherwise limit the Lessee's right to
seek reimbursement of certain costs as provided for in Section 5(cc)(1)(vii) for
Qualifying D&C Changes).
ee.    Project Documents; Order of Precedence.
(1)In the event of any conflict, ambiguity or inconsistency between any terms or
provisions of this Agreement, the order of precedence, from highest to lowest,
shall, except as provided otherwise in the other provisions of this Section
5(ee), be as follows:
(i)    the main body of this Agreement;
(ii)    Exhibits to this Agreement; and
(iii)    Reference Documents.
(2)In the event of any conflict, ambiguity or inconsistency between the General
Provisions, the Applicable Standards and/or the Requirements and Provisions for
Work (excluding the General Provisions), the order of precedence, from highest
to lowest, shall, except as provided otherwise in this Section 5(ee), be as
follows:
(i)    General Provisions;
(ii)    the Requirements and Provisions for Work (excluding the General
Provisions); and
(iii)    the Applicable Standards.
(3)If any portion of the Applicable Standards conflicts with or is less
stringent than Applicable Laws, such conflicting or less stringent portions of
Applicable Standards shall not be deemed “applicable.” If any of the Applicable
Standards (other than a Rule and Regulation) conflicts with or is less stringent
than a Rule and Regulation, such Rule and Regulation


70



--------------------------------------------------------------------------------





will prevail. If any of the provisions of this Agreement conflicts or is
inconsistent with any Rule and Regulation, such provision of this Agreement will
prevail; provided, that with respect to any conflict or inconsistency directly
bearing on public health, welfare or safety, the applicable Rule and Regulation
will prevail (subject to the provisions of this Agreement concerning Qualifying
D&C Changes).
(4)In the event of any conflict, ambiguity or inconsistency between or among any
of the provisions in this Agreement, or between two (2) or more Project
Documents having the same order of precedence, the standard more stringent to
the Lessee will prevail.
(5)Additional or supplemental details or requirements in a lower priority
Project Document shall be given effect except to the extent they irreconcilably
conflict with requirements, provisions and practices contained in the higher
priority Project Document.
(6)Notwithstanding the order of precedence among Project Documents set forth in
this Section 5(ee), in the event of a dispute arising from a conflict between
the Design and Construction Requirements and the Applicable Standards, or any
dispute arising out of clause (4) above with respect to a technical or
engineering matter that is governed by or based upon the Applicable Standards or
any of the Reference Documents, the provisions of Section 101 (Chief Engineer’s
Jurisdiction) shall apply.

Section 6.    Port Authority D&C Payments.
(a)Payment and Milestone Schedule and Payment Procedures.
(1)    As of the Effective Date, the Lessee and the Port Authority have
developed and mutually agreed to a payment and milestone schedule attached
hereto as Exhibit 13 (Payment and Milestone Schedule) (the “Payment and
Milestone Schedule”) that sets forth (i) design and construction milestones with
respect to the D&C Work for which D&C Milestone Payments are required to be made
by the Port Authority under this Agreement (each, a “Milestone”) and (ii) fixed
amounts corresponding to each of the Milestones (the “D&C Milestone Payments”).
The Payment and Milestone Schedule may be revised or updated from time to time
upon the mutual agreement of the Lessee and the Port Authority.
(2)    The D&C Milestone Payments shall consist of the following:
(i)    a total sum of Two Hundred Million Dollars and No Cents ($200,000,000.00)
for the costs of the D&C Work pertaining solely to the New Terminal Facilities
and the Port Authority Support Costs related thereto, in each case as set forth
in the Payment and Milestone Schedule; and
(ii)    a total sum of Four Hundred Million Dollars and No Cents
($400,000,000.00) for the costs of the D&C Work pertaining to the Off-Premises
Facilities described in Section 5 (Design and Construction by the Lessee) and
the “D&C Work Scope Document”, and the Port Authority Support Costs related
thereto, in each case as set forth in the Payment and Milestone Schedule.
(3)    Subject to any adjustment to the Payment and Milestone Schedule pursuant
to Section 5(cc)(1)(v), the entire obligation of the Port Authority under this
Agreement for the cost of the D&C Work shall not exceed a total sum of Six
Hundred Million Dollars and No Cents ($600,000,000.00) (subject to the Port
Authority’s right to offset the Port Authority Support Costs from such amount)
and shall be limited to the allocation of said sum as set forth in Section
6(a)(2) above. Except as otherwise provided expressly in this Agreement and
other than the incurrence of Port Authority Support Costs, the Port Authority
shall have no other obligation or liability with respect to the cost of the D&C
Work, and the Lessee shall be responsible for all increases to costs for the D&C
Work and any reduction in revenues resulting from any failure of performance of
the D&C Work; provided, that nothing in this Section 6(a)(3) shall be construed
to limit the Lessee’s remedies at law or the Port Authority’s liability to the
Lessee, pursuant to a final, non-appealable decision by a court of competent
jurisdiction, resulting from a breach or default by the Port Authority
hereunder.
(4)    As part of the Port Authority’s ongoing assessment of the capital needs
of the Airport, the Port Authority commits to make one or more investments in
the aggregate amount of no less than Three Hundred Fifty Million Dollars
($350,000,000) at the Airport that would provide benefit to the users of the New
Terminal Facilities. The investments are expected to take place between 2027 and
the Expiration Date, and would be made as capital expenses are incurred. The
Port Authority will consult with the Lessee on potential capital investments,
and will review proposals and plans submitted with respect to the capital
investment needs of the New Terminal Facilities. The Lessee hereby acknowledges
and agrees that any investments at the Airport by the Port Authority will be
subject to prior authorization by the Board of Commissioners of the Port
Authority. Absent such authorization, the foregoing shall not constitute any
obligation on the part of the Port Authority to make any such investments, and
shall not form the basis for a cause of action against the Port Authority to
compel such investments. Without limiting the Port Authority’s discretion to
expend the contemplated investments described in this paragraph (4) in any way,
the Parties agree that any investment by the Port Authority pursuant to this
paragraph (4) on the New Terminal Facilities shall be made solely on components
of the New Terminal Facilities that have an anticipated economic useful life (as
of the date(s) on which such components are placed in service) at least equal to
125% of the (then remaining) Term, as determined by Lessee (with the consent of
the Applicable Issuer, which such consent shall not be unreasonably withheld),
unless otherwise agreed by Lessee.
(b)Requisition Request Requirements.
(1)    When the Lessee wishes to requisition a D&C Milestone Payment from the
Port Authority for the achievement by the Lessee of the corresponding Milestone,
the Lessee shall deliver to the Port Authority (in any event no more frequently
than one time per calendar month), a certificate which shall be signed by a
responsible fiscal officer of the Lessee, sworn to before a notary public, and
shall set forth the items specified in this Section 6(b).
(2)    Each certificate shall set forth all due and payable amounts included by
the Lessee in previous certificates against which a D&C Milestone Payment has
been made by the Port Authority to the Lessee.
(3)    Each such certificate shall also certify that: (i) the Milestone for
which payment is requested has been achieved; (ii) each portion of the D&C Work
covered by said certificate has been performed in accordance with the terms of
this Agreement and the other Project Documents, Applicable Law and Applicable
Standards and (iii) the Premises, any interests and estates therein and all
improvements and materials placed thereon, for which the payment has been
received by the Lessee, are free and clear of any and all Liens and claims
arising out of or in connection with the performance of the D&C Work, except for
Permitted Liens.
(4)    The Lessee shall also deliver concurrently with such certification a copy
of a release and waiver of Liens, in the forms attached hereto as Exhibit 14-1
(Form of Contractor’s Conditional Lien Waiver) and Exhibit 14-2 (Form of
Contractor’s Unconditional Lien Waiver), as applicable, from each Contractor
employed by the Lessee with a contract of Five Hundred Thousand Dollars
($500,000) or more in value, individually or in the aggregate, or, if the Lessee
is unable to obtain any such waiver, a letter of credit or bond that has
received the approval of the Port Authority to protect the Port Authority, the
D&C Work and the Premises from any and all related claims or Liens.
(c)Payment Procedures.
(1)    Within thirty (30) days after the delivery of duly submitted certificates
by the Lessee, as aforesaid, the Port Authority shall, subject to the other
provisions of this Section 6(c), pay to the Lessee the undisputed portions of
the D&C Milestone Payment indicated in the Payment and Milestone Schedule
corresponding to the relevant Milestone, subject to the Port Authority’s right
to offset the portion of the Port Authority Support Costs indicated in the
Payment and Milestone Schedule corresponding to the relevant Milestone;
provided, however, if (i) a notice of termination has been delivered to the
Lessee in accordance with this Agreement, (ii) the Lessee is in default under
any term or provision hereof with respect to the D&C Work or the Lessee’s
obligation relating thereto, which default continues beyond any applicable cure
period, or (iii) the Lessee has failed to achieve the Milestone for which
payment is requested, the Port Authority shall have the right, in its
discretion, to withhold the payment of any D&C Milestone Payment (or a portion
thereof) to the Lessee and; provided, further, no payment or withholding of a
D&C Milestone Payment shall be or be deemed to be a waiver of any rights of the
Port Authority with respect to the termination of this Agreement, a default by
the Lessee under any term or provision thereof, a failure to achieve the
Milestone or the withholding or payment of future D&C Milestone Payments, or
with respect to any determination as to the usability of any item of work as
aforesaid. The Lessee shall re-invoice any D&C Milestone Payment, or the
applicable portion thereof, withheld by the Port Authority once the cause for
such withholding has been removed or resolved, and the Port Authority shall make
such payment to the Lessee within thirty (30) days of receipt of such re-invoice
if all the conditions thereof have been satisfied or resolved. It is hereby
understood and agreed that nothing in this Section 6 (Port Authority D&C
Payments) shall be or be deemed to be for the benefit of any Contractor.
(2)    It is further understood that at the election of the Port Authority, no
payment will be made if the Port Authority’s inspection or audit does not
substantiate the contents of any of said certificates and until such matters
have been resolved to the satisfaction of the Port Authority, but the Port
Authority shall have no obligation to conduct any such inspection or audit at
such time. The certificate shall also contain such further information and
documentation with respect to the Lessee’s costs as the Port Authority may from
time to time require, which information, documentation and certification shall
be given on such forms as may be adopted by the Port Authority.
(3)    If for any reason, including but not limited to a redesign of the D&C
Work or any portion thereof by the Lessee, the design or construction of the D&C
Work or any portion thereof is not performed in accordance with the terms and
provisions of (i) this Agreement or any other Project Document, (ii) the
Construction Application (including the final plans and specifications) as
finally approved by the Port Authority, and (iii) any Partial Approvals, it is
understood and agreed that (A) the Port Authority shall not be responsible for
such work or any costs in connection with the removal, restoration,
modification, correction or change required to cause such work to comply with
such terms and provisions, (B) such portion of the D&C Milestone Payment
corresponding to such work shall not be deemed due and payable by the Port
Authority to the Lessee until such work has been rectified in accordance with
the Corrective Action Plan as set forth in Section 5(i)(2) and (C) in the event
that the Port Authority shall have made a D&C Milestone Payment for such work,
the Port Authority shall have the right to withhold and credit future D&C
Milestone Payments against any such amount, or upon demand of the Port
Authority, the Lessee shall pay to the Port Authority the amount of any such D&C
Milestone Payment or portion thereof covering such work.
(4)    Without limiting any of the foregoing, any amounts due and payable by the
Lessee to the Port Authority pursuant to Section 83 (Right to Perform the
Lessee’s Obligations) as a result of Lessee’s failure to pay or perform when due
any of its obligations under this Agreement with respect to the D&C Work may be
offset by the Port Authority from the D&C Milestone Payments. Any amounts to be
offset against the D&C Milestone Payments by the Port Authority pursuant to this
clause (4) or clause (1) of this Section 6(c) shall be offset by the Port
Authority against the next immediately succeeding D&C Milestone Payment payable
to the Lessee under this Section 6(c). If the amount to be offset by the Port
Authority exceeds the amount of the next immediately succeeding D&C Milestone
Payment payable to the Lessee, the Lessee shall pay to the Port Authority the
amount of such deficiency within thirty (30) days from the notice by the Port
Authority to the Lessee thereof. If the Lessee fails to pay the amount of such
deficiency within thirty (30) days, the Port Authority shall be entitled to
offset the deficiency against the next immediately succeeding D&C Milestone
Payment payable to the Lessee. This clause (4) shall be applied with respect to
any amount due to the Port Authority under Section 83 until such amount has been
offset or paid directly by the Lessee in full.
(5)    If the Lessee has included in any portion of the cost of the D&C Work any
item as having been incurred, but which in the opinion of the Port Authority was
not so incurred, or which in the opinion of the Port Authority if so incurred is
not an item properly chargeable to such element of cost under sound accounting
practice, or does not represent an appropriate division of the costs of a
particular contract which are required to be designated according to time of
performance or delivery, and the Parties have been unable to resolve their
differences within ninety (90) days after the Port Authority gave its notice
objecting to the same, either Party may refer the matter to the Chief Engineer
pursuant to Section 101 (Chief Engineer’s Jurisdiction).
(d)The Parties agree that the D&C Milestone Payments set forth in
Section 6(a)(2)(i) for the costs of the D&C Work pertaining to the New Terminal
Facilities (the “NTF Milestone Payments”) shall be available solely to pay for
Eligible Project Costs. As used herein, “Eligible Project Costs” shall mean
costs and expenses incurred by or on behalf of the Lessee to perform the D&C
Work related to those components of the New Terminal Facilities that have an
anticipated economic useful life (as of the later of the Effective Date and the
date(s) on which such components are placed in service) at least equal to 125%
of the (then remaining) Term, as determined by Lessee (with the consent of the
Applicable Issuer, which consent shall not be unreasonably withheld).
(e)Upon receipt of documentation that satisfies the requirements of section 179D
of the Code, the Port Authority shall designate the Lessee, within the meaning
of section 179D(d)(4) of the Code, as the person primarily responsible for
designing the New Terminal Facilities and any related facility qualifying as an
“energy efficient commercial building property” as defined in section 179D(c) of
the Code, and shall allocate one hundred percent (100%) of the allowable
deduction (a “179D Deduction”) to the Lessee pursuant to the procedures set
forth in IRS Notice 2008-40. Notwithstanding any such allocation, the Lessee
shall pay to the Port Authority a portion of the monetary value generated from
any such 179D Deduction. The Lessee shall provide prior written notice to the
Port Authority of its intent to take the 179D Deduction. Subject to this Section
6(e), the Port Authority and the Lessee (or its authorized designee) shall enter
into a written agreement memorializing the terms agreed with respect to the 179D
Deduction, including the method of determining the monetary value of the 179D
Deduction and the method of sharing such value. The Lessee (or its authorized
designee) shall provide information reasonably requested by the Port Authority
in connection with the taking of a 179D Deduction, including the calculation and
estimated value of the 179D Deduction. The Port Authority shall be under no
obligation to allow the Lessee (or its authorized designee) to take a 179D
Deduction or to cooperate with the Lessee (or its authorized designee) or to
take any action whatsoever in connection with the taking by the Lessee (or its
authorized designee) of a 179D Deduction if the Port Authority determines in its
sole discretion that a 179D Deduction could result in an adverse tax,
accounting, financial or other commercial consequence to the Port Authority, or
could be inconsistent with Applicable Law (including the Code, the Treasury
Regulations promulgated under the Code and any Revenue Procedure, Revenue
Ruling, advice, statement, notice, announcement or proclamation, or other
applicable guidance, written advice, or statements of the IRS, and any
applicable court decisions interpreting federal income tax law) or with other
arrangements or agreements to which the Port Authority is a party. The Lessee
shall be solely responsible for all costs and expenses incurred in connection
with the pursuit of a 179D Deduction pursuant to this Section 6(e).

Section 7.    Rental.
(a)    Ground Rent.
(1)During the Term, the Lessee shall pay to the Port Authority a rental equal to
$165,035.00 per acre, per annum, as such amount may be adjusted annually in
accordance with clause (a)(2) of this Section 7 (the “Ground Rent”), with
respect to (x) the acreage subject to the Existing Leases as of the Effective
Date defined by the lease lines identified as the “Former Delta Lease Line” on
Exhibit 6 (Delta Leasehold) and (y) commencing on each Additional Premises
Effective Date, the acreage comprising each Additional Premises (or any portion
thereof) that is leased to the Lessee on the relevant Additional Premises
Effective Date, as agreed between the Parties in accordance with Section 2(b);
provided that the calculation of the Ground Rent shall exclude any acreage
comprising Surrendered Premises (collectively, the “Leasehold Property”).
(2)The Ground Rent shall be payable by the Lessee in advance on the Effective
Date and monthly thereafter on the first day of each calendar month, in an
amount equal to one-twelfth (1/12) of the annual Ground Rent; provided, that if
(i) the Effective Date shall be other than the first day of a calendar month,
the first monthly installment of Ground Rent shall be the monthly installment
prorated by the fraction consisting of the number of days elapsed from and
including the Effective Date to the last day of the calendar month in which the
Effective Date occurred, divided by the actual number of days in such month,
(ii) the last date of the Term shall be other than the last day of a calendar
month, the last monthly installment of Ground Rent shall be prorated by the
fraction consisting of the number of days elapsed from and including the first
day of such calendar month to the last day of the Term, divided by the actual
number of days in such month, and (iii) if the acreage comprising the Leasehold
Property changes during a calendar month, the Ground Rent for such calendar
month shall be prorated accordingly based upon such change in acreage.
(3)From the period commencing January 1, 2020, to and including the Expiration
Date, on January 1 of each Calendar Year, the per acre rate for Ground Rent for
such Calendar Year will equal the sum of (A) the per acre rate of the previous
Calendar Year plus (B) the per acre rate for the previous Calendar Year
multiplied by the greater of (x) a percentage composed of the CPI Percentage
Increase (but not to exceed six percent (6%) in any Calendar Year), and (y) two
percent (2%) per annum.
For the purposes of this Section 7(a), the following capitalized terms shall
have the meaning set forth herein:
“CPI Percentage Increase” means, with respect to any Calendar Year, the annual
percentage increase, if any, in the CPI yielded by dividing (x) the amount of
the increase, if any, in the CPI for the Reference Month of the year that is
immediately preceding such Calendar Year, as compared to the CPI for the
Reference Month of the year that is two (2) years prior to such Calendar Year,
by (y) the CPI for the earlier of the two (2) Reference Months.
“Reference Month” means the month of August.
(b)    Basic Rent.
(1)For the period from the Effective Date to and including December 31, 2017,
the Lessee shall pay to the Port Authority a rental equal to the sum of, in
every month during such period, (i) the product of the number of Rentable Gates
at Terminal C East and the applicable 2017 Per Gate Rental Rate, (ii) the
product of the number of the Rentable Gates at Terminal C West and the
applicable 2017 Per Gate Rental Rate, and (iii) the product of the number of the
Rentable Gates at Existing Terminal D and the applicable 2017 Per Gate Rental
Rate (the “2017 Rent”); provided, that if the Effective Date shall be other than
the first day of a calendar month, the first monthly installment of 2017 Rent
shall be prorated by the fraction consisting of the number of days elapsed from
the Effective Date to the last day of the calendar month in which the Effective
Date occurred, divided by the actual number of days in such month.
(2)Without limiting the last sentence of this Section 7(b)(2), for the period
from January 1, 2018 to and including the Basic Rent Cessation Date for the last
Rentable Gate to be replaced, the Lessee shall pay to the Port Authority a
rental equal to the sum of, in every month during such period, the product of
the number of Rentable Gates in service as of the first day of such month and
the Monthly Per Gate Rental Rate (the “Basic Rent”). The Basic Rent shall be
payable by the Lessee monthly, in advance on January 1, 2018 and thereafter on
the first day of each calendar month; provided, if the Basic Rent Cessation Date
for a Rentable Gate occurs on a day other than the last day of a calendar month,
the Lessee shall receive a credit to be allocated to the following amount of
Basic Rent to be paid in an amount equal to the Monthly Per Gate Rental Rate
prorated by the fraction consisting of the number of days elapsed from the date
of such Basic Rent Cessation Date to the last day of such calendar month,
divided by the actual number of days in such month. The Parties agree that, if
the Lessee does not cease use of a Rentable Gate to load and unload Aircraft
passengers on or before the date on which the “Temporary Certificate of
Authorization to Occupy or Use” for such Rentable Gate’s Replacement Gate is
actually issued, the Lessee shall resume paying or continue paying, as the case
may be, Basic Rent for such Rentable Gate, at the then-applicable Monthly Per
Gate Rental Rate, on the date on which the “Temporary Certificate of
Authorization to Occupy or Use” for such Replacement Gate is actually issued,
until the date that the Lessee permanently ceases use of such Rentable Gate that
has been replaced by a Replacement Gate.
(3)The Basic Rent payable by the Lessee shall be adjusted annually in accordance
with the adjustments set forth in Exhibit 15 (Schedule of Basic Rental
Adjustment); provided that the aggregate adjustment amount shall not exceed a
downward adjustment of $36,690,000.
For the purposes of this Section 7(b), the following capitalized terms shall
have the meaning set forth herein:
“Basic Rent Cessation Date” means, with respect to a Rentable Gate, the Rentable
Gate Replacement Date for the Replacement Gate that replaces such Rentable Gate.
“Excused Gate Replacement Delay Event” means any (i) Force Majeure event, (ii)
the discovery of any Unknown Conditions and (iii) act or omission or the Port
Authority, excluding any act or omission committed (1) in order to comply with,
implement or prepare for any existing or pending Code Change or any existing or
pending federal or state Applicable Law (whether existing or new), or any
existing or pending change, amendment, or supplement thereto, or (2) in order to
address an emergency or any life, health, security, safety, or environmental
deficiency or hazard or any such emergency, deficiency or hazard that the Port
Authority reasonably determines may exist, or (3) as required to comply with the
Basic Lease.
“2017 Per Gate Rental Rates” means, with respect to each Segment, for each month
in the period between the Effective Date and December 31, 2017, the amounts set
forth for the applicable Segment in the table below.
Terminal C East
Terminal C West
Terminal D
$105,548
$108,061
$139,978



“Monthly Per Gate Rental Rate” means, for each month, $150,227, which amount
shall be increased on January 1 of each Calendar Year, commencing with the
Calendar Year starting on January 1, 2019, by three percent (3%).
“Rentable Gate Replacement Date” means, for a Replacement Gate, the date
specified in Exhibit 16 (Rentable Gate Replacement Dates and Gates); provided
that, if a “Temporary Certificate of Authorization to Occupy or Use” for such
Replacement Gate is not issued by such date for any reason not primarily caused
by an Excused Gate Replacement Delay Event, then the Rentable Gate Replacement
Date shall be the later date on which the “Temporary Certificate of
Authorization to Occupy or Use” for such Replacement Gate is actually issued.
“Rentable Gates” means, on each date of determination, the 31 Gates (i.e., Gates
excluding hardstand Gates) in the Existing Terminal Facilities on the Effective
Date, less any Section 41 Terminated Gates in the Existing Terminal Facilities
and Gates in the Existing Terminal Facilities for which the corresponding
Replacement Gate has reached its Rentable Gate Replacement Date as of such date
of determination.
“Replacement Gate” means, on each date of determination, a Gate in operation by
the Lessee at the New Terminal Facilities that has replaced a Gate in the
Existing Terminal Facilities.  
“Segment” means the eastern portion of the Existing Terminal C (referred to
herein as Terminal C East), the western portion of the Existing Terminal C
(referred to herein as Terminal C West) and the Existing Terminal D.
(4)As of the Effective Date, the Parties have agreed to a forecast of revenues
projected to be payable to the Port Authority in connection with the Lessee’s
operation of concessions and other consumer services (including concessions and
other consumer services permitted or caused to be operated by the Lessee) at the
Premises (excluding Reserved Uses) for each calendar year of the Term (the
“Baseline Port Authority Concessions Revenues”), based on a Delta enplanement
forecast, certain concessions-specific assumptions, and other general
assumptions collectively forming the basis for the Baseline Port Authority
Concessions Revenues, all as set forth in the model spreadsheet entitled
“NewTerminalCConcessionsRevenueAssumptions.xlsx” (the “Concessions Model
Workbook”) and delivered by the Lessee to the Port Authority in electronic
format on the Effective Date in mutually agreed form, receipt of which is hereby
acknowledged by the Port Authority. The Concessions Model Workbook also includes
a separate row identified as “Incremental Revenue To “No-Build” Concessions
Revenue Assumption” showing a component of the Baseline Port Authority
Concessions Revenues for each calendar year of the Term reflecting the
incremental amount of such concessions revenues forecasted to be earned as a
result of the redevelopment of Terminals C and D pursuant to this Agreement,
above the concessions revenues that would be expected to be generated from the
Existing Terminal Facilities. 
Commencing with the calendar year beginning on January 1, 2023 and for every
calendar year thereafter (each, a “True-Up Period”), no later than thirty (30)
days following the end of each such True-Up Period, the Lessee shall calculate:
(i) the actual revenues paid or payable to the Port Authority in connection with
the Lessee’s operation of concessions and other consumer services (including
concessions and other consumer services permitted or caused to be operated by
the Lessee) at the Premises (excluding Reserved Uses) (the “Actual Port
Authority Concessions Revenues”) with respect to such True-Up Period, (ii) the
variance, if any, obtained by subtracting (A) the Baseline Port Authority
Concessions Revenues projected for such True-Up Period, from (B) the Actual Port
Authority Concessions Revenues for such True-Up Period, which shall be stated in
dollars as a positive amount, a negative amount, or zero (if there is no
variance for such True-Up Period) (any such amount, the “Annual Variance” for
the applicable True-Up Period), and (iii) the “True-Up Balance” for such True-Up
Period in accordance with the applicable mathematical formulas embedded in rows
13-20 of the Concessions Model Workbook (the “True-Up Balance Formula”) by
applying the Annual Variance for such True-Up Period to the True-Up Balance for
the immediately preceding True-Up Period (as determined in accordance with the
True-Up Balance Formula), which True-Up Balance shall be stated in dollars as a
positive amount, a negative amount, or zero, provided that the Annual Variance
for the first True-Up Period shall be applied to zero in order to calculate the
True-Up Balance as of the end of such first True-Up Period. The Parties
acknowledge that the True-Up Balance Formula includes an upward adjustment to
any positive True-Up Balance calculated for any given True-Up Period equal to
5.0% of such balance, and such True-Up Balance (inclusive of such adjustment) is
used in calculating True-Up Payments (as defined below) and True-Up
Reconciliations (as defined below).  The Lessee shall deliver to the Port
Authority a certificate setting forth in reasonable detail the foregoing
calculations as of the end of each True-Up Period no later than thirty (30) days
following the end of such True-Up Period.  The Parties acknowledge that the
True-Up Balance shall be cumulative, and that:
(i)    If the True-Up Balance calculated as of the end of a True-Up Period is
negative and the True-Up Balance for the immediately preceding True-Up Period
was zero or positive, the Lessee shall pay to the Port Authority an amount equal
to the absolute value of such negative True-Up Balance;
(ii)    If the True-Up Balance calculated as of the end of a True-Up Period is
negative and the True-Up Balance for the immediately preceding True-Up Period
was negative, then (x) if the Annual Variance for such True-Up Period was
negative, the Lessee shall pay to the Port Authority an amount equal to the
absolute value of such Annual Variance, and (y) if the Annual Variance for such
True-Up Period was zero or positive, the Lessee shall be entitled to offset an
amount equal to the absolute value of such Annual Variance against the amount
the Lessee is required to pay the Port Authority pursuant to Section 36
(Concessions Revenue Share) of this Agreement;
(iii)    If the True-Up Balance calculated as of the end of a True-Up Period is
zero or positive and the True-Up Balance for the immediately preceding True-Up
Period was negative, the Lessee shall be entitled to offset an amount equal to
the absolute value of the True-Up Balance for the immediately preceding True-Up
Period against the amount the Lessee is required to pay the Port Authority
pursuant to Section 36 (Concessions Revenue Share) of this Agreement; and
(iv)    If the True-up Balance calculated as of the end of a True-Up Period is
zero or positive and the True-Up Balance for the immediately preceding True-Up
Period was zero or positive, neither Party shall be entitled to a True-Up
Payment (as defined below) or True-Up Reconciliation (as defined below), as
applicable, with respect to such True-Up Period.
Each such payment by the Lessee to the Port Authority pursuant to the foregoing
provisions shall be a “True-Up Payment”, and each such offset by the Lessee
against the amount the Lessee is required to pay the Port Authority pursuant to
Section 36 (Concessions Revenue Share) of this Agreement pursuant to the
foregoing provisions shall be a “True-Up Reconciliation”. Each True-Up Payment
and True-Up Reconciliation required to be made pursuant to the foregoing
provisions shall be paid or offset, respectively, by the applicable Party to the
other Party no later than thirty (30) days following the end of the applicable
True-Up Period unless the calculation of any portion of any True-Up Payment or
True-Up Reconciliation is the subject of a bona fide dispute between the
Parties. If either Party disputes or disagrees with the calculation of any
portion of any True-Up Payment or True-Up Reconciliation, the Parties shall
confer with each other in good faith to resolve the same; provided that the
calculation of any Actual Port Authority Concessions Revenues shall be
determined by reference to the Port Authority’s audit functions, if the Port
Authority so elects. Notwithstanding any provision hereof to the contrary, in no
event shall the Lessee be required to make aggregate net True-Up Payments (net
of True-Up Reconciliations) to the Port Authority pursuant to the foregoing
provisions with a present value (as of the Effective Date at a discount rate of
5.0%) in excess of $36,690,000.00, as determined in accordance with the
applicable mathematical formulas embedded in rows 23-28 of the Concessions Model
Workbook (the “True-Up Payment Cap Formula”).
Exhibit 5 (Concessions Revenues True-Up Sample Calculation) contains a
hypothetical example of the Concessions Model Workbook that applies the
calculations described in this Section 7(b)(4), including the True-Up Balance
Formula and the True-Up Payment Cap Formula, to hypothetical Actual Port
Authority Concessions Revenues, Annual Variances and True-Up Balances, and is
attached to this Agreement solely to provide a numerical illustration of such
application, and shall not be relied upon by the Parties for any other purpose.
(c)    First Additional Rent.    In the event that the Lessee has entered into a
Leasehold Mortgage, the Lessee hereby agrees to pay the Port Authority Five
Hundred Thousand Dollars ($500,000) for each such mortgage on December 1st of
each Calendar Year commencing in the Calendar Year in which substantial
completion of the D&C Work (i.e., completion of all D&C Work other than punch
list items approved by the Port Authority) shall occur, and thereafter on
December 1st of each Calendar Year until all amounts secured by such mortgage
have been repaid in full and such mortgage shall have been released (the “First
Additional Rent”).
(d)    Abatement of Rental.    If at any time the Lessee shall become entitled
to an abatement of rent pursuant to the provisions of Section 41 (Requesting
Airlines) of this Agreement or otherwise (apart from any adjustment to Basic
Rent pursuant to Section 7(b)), only Ground Rent, 2017 Rent or Basic Rent, shall
be abated. Such abatement shall be determined on an equitable basis. There shall
be no abatement of any other rental, including without limitation the First
Additional Rent, under this Agreement.
(e)    Tax Treatment; Rental Allocation.    The Parties intend that the Lessee
for its purposes, including for federal income tax purposes (so that Lessee may
cost effectively access the financing contemplated in the Financing Documents
and construct the New Terminal Facilities to the benefit of the Lessee and the
public), will treat the costs and expenses incurred by or on behalf of the
Lessee in connection with the D&C Work relating to the portion of the New
Terminal Facilities funded by the Lessee as rent (“In-Kind Rent”). The Port
Authority, as a federally tax-exempt entity, does not intend to take a federal
income tax position contrary to the Lessee’s treatment of the In-Kind Rent as
rent for federal income tax purposes. The Port Authority expresses no opinion
and makes no representation, express or implied, as to the treatment for federal
income tax purposes of the provisions of this Section 7(e), the treatment of
In-Kind Rent as rent for federal income tax purposes, or the inclusion of such
provisions in this Agreement (collectively, the “Rental Tax Treatment”); and the
Lessee acknowledges that the Port Authority has agreed to the Rental Tax
Treatment at the request of the Lessee. The Parties agree that the Rental Tax
Treatment shall not affect the amounts and timing of the installments of rental
actually payable by the Lessee, as set forth in this Agreement, and shall not
affect (or be deemed to affect) the manner in which the Port Authority accounts
for or reports such rental payments. Without limitation as to the generality of
the provisions of Section 19 (Indemnity) of this Agreement, the Lessee hereby
agrees to indemnify, hold harmless and defend the Port Authority Indemnified
Parties from and against all claims, damages, losses, liabilities, obligations,
penalties, actions, causes of action, judgments, suits, costs, expenses, or
disbursements (including, without limitation, reasonable attorneys’ and
consultants' fees and expenses (including all costs and expenses of the Port
Authority in connection therewith)), except for those arising solely from the
negligence or willful misconduct of a Port Authority Indemnified Party,
resulting from the Rental Tax Treatment (but excluding any claim by a third
party to benefit directly from the Rental Tax Treatment), and the Lessee shall,
upon demand by any Port Authority Indemnified Party, pay to such Port Authority
Indemnified Party all reasonable costs and expenses incurred by such Port
Authority Indemnified Party in enforcing any rights under this Section 7(e). If
so directed, the Lessee shall at its own expense defend any investigation, suit
or other proceeding, whether administrative or judicial, and in handling such it
shall not, without obtaining express advance permission from the General Counsel
of the Port Authority, raise any defense involving in any way the jurisdiction
of the tribunal over the person of the Port Authority, the immunity of the Port
Authority, its Commissioners, officers, agents or employees, the governmental
nature of the Port Authority, or the provisions of any statutes respecting suits
against the Port Authority.

Section 8.    Use of Premises.
(a)The Lessee hereby agrees to and shall use and operate the Premises as an
airline passenger terminal and related purposes, including the use and occupancy
by (i) the Lessee, (ii) Scheduled Aircraft Operators who are Airline Sublessees,
(iii) Concession Sublessees and other Sublessees, (iv) Governmental Agencies and
(v) the Port Authority, in each instance in accordance with, pursuant to and
subject to the terms of this Agreement. In connection with such use and
operation of the Premises, the Lessee hereby agrees to perform the Operations
and Maintenance Work.
(b)It is understood and agreed that, subject to Section 8(f) the Premises shall
be used by the Lessee and Scheduled Aircraft Operators who are Airline
Sublessees pursuant to this Agreement or who have arrangements with an Airline
Sublessee, solely in connection with their business of transportation by
Aircraft, for the following purposes and for activities reasonably required for
such purposes:
(1)the reservation of space and the sale of tickets for transportation by
Aircraft operated by the Lessee and each Airline Sublessee or Scheduled Aircraft
Operator who has arrangements with the Lessee or an Airline Sublessee;
(2)the reservation of space and the sale of tickets for transportation by other
Scheduled Aircraft Operators but only as an incident to or in connection with
transportation performed or to be performed by the Lessee, an Airline Sublessee
or a Scheduled Aircraft Operator who has arrangements with the Lessee or an
Airline Sublessee, or as an incident to or in connection with the cancellation
of such transportation, or for the accommodation or convenience of the incoming
or outbound passengers of the Lessee, an Airline Sublessee or a Scheduled
Aircraft Operator who has arrangements with the Lessee or an Airline Sublessee
at the Premises. The occasional reservation of space and the sale of tickets for
transportation by other Scheduled Aircraft Operators shall not be deemed to be
prohibited by this Section 8(b)(2);
(3)the clearance, checking and rendering of service by the Lessee and each
Airline Sublessee or Scheduled Aircraft Operator who has arrangements with an
Airline Sublessee to its passengers and for the furnishing of information
service to its passengers and the general public;
(4)providing lounges, rooms or space for the special handling of or the
furnishing of special services by, the Lessee and each Airline Sublessee or
Scheduled Aircraft Operator who has arrangements with the Lessee or an Airline
Sublessee to its passengers, guests, or invitees, subject to and except as
otherwise provided in Section 39 (Club Rooms);
(5)the handling of baggage by the Lessee and each Airline Sublessee or Scheduled
Aircraft Operator who has arrangements with the Lessee or an Airline Sublessee
of its passengers, including baggage and parcels such passengers decide to send
as air cargo;
(6)the handling of unclaimed baggage and lost and found articles;
(7)the conduct of operations, communications, reservations and administrative
office functions and activities in connection with air transportation performed
by the Lessee and each Airline Sublessee or Scheduled Aircraft Operator who has
arrangements with the Lessee or an Airline Sublessee;
(8)the preparation, packaging and storage of food, beverages and commissary
supplies to be consumed on Aircraft operated to and from the Premises by the
Lessee and each Airline Sublessee or Scheduled Aircraft Operator who has
arrangements with the Lessee or an Airline Sublessee;
(9)the storage of repair parts, supplies and other personal property owned or
leased by the Lessee and each Airline Sublessee or by a Scheduled Aircraft
Operator who has arrangements with the Lessee or an Airline Sublessee, and for
the performance of minor repairs to personal property of the Lessee, such
Airline Sublessee or such Scheduled Aircraft Operator;
(10)the storage of such automotive fuel and lubricants as may be approved by the
Port Authority;
(11)use as crew quarters to be used by personnel of the Lessee and each Airline
Sublessee or Scheduled Aircraft Operator who has arrangements with the Lessee or
an Airline Sublessee, during layovers between flights and for the establishment
of lounges for employees of the Lessee, such Airline Sublessee or such Scheduled
Aircraft Operator;
(12)the loading and unloading of passengers, baggage, mail, air cargo and
commissary supplies of the Lessee, each Airline Sublessee or Scheduled Aircraft
Operator who has arrangements with the Lessee or an Airline Sublessee; provided,
however, that the use of the Premises for the unloading and loading of
passengers and their baggage from ground transportation vehicles shall be
subject to limitations and restrictions, from time to time, as set forth in
Section 26(a);
(13)the parking and storage of Aircraft and ramp equipment operated by the
Lessee and each Airline Sublessee or Scheduled Aircraft Operator who has
arrangements with the Lessee or an Airline Sublessee;
(14)the fueling and routine servicing of Aircraft and ramp equipment operated by
the Lessee and each Airline Sublessee or Scheduled Aircraft Operator who has
arrangements with the Lessee or an Airline Sublessee and for the maintenance of
said ramp equipment;
(15)the performance of emergency or turn-around Aircraft maintenance on Aircraft
operated by the Lessee and each Airline Sublessee or Scheduled Aircraft Operator
who has arrangements with the Lessee or an Airline Sublessee;
(16)the training of personnel employed or to be employed by the Lessee and each
Airline Sublessee or Scheduled Aircraft Operator who has arrangements with the
Lessee or an Airline Sublessee or other Persons engaged in commercial
transportation by Aircraft; provided, that unless consented to by the Port
Authority, neither the Lessee nor any Airline Sublessee or Scheduled Aircraft
Operator who has arrangements with the Lessee or an Airline Sublessee shall
engage in the training of Persons employed by the Lessee, any Airline Sublessee
or Scheduled Aircraft Operator if such training competes with the business of
any concessionaire, permittee or licensee of the Port Authority providing
training at the Airport (other than another Person engaged in the business of
transportation by Aircraft);
(17)the temporary storage of baggage and mail;
(18)the occasional and temporary storage of air cargo;
(19)aircraft line maintenance;
(20)ground service equipment (GSE) maintenance;
(21)Aircraft deicing;
(22)cabin cleaning;
(23)operation of an employee parking shuttle;
(24)operation of passenger shuttle;
(25)acceptance and release of cargo, mail and express packages;
(26)charter operations by the Lessee, Airline Sublessees or Scheduled Aircraft
Operators who have arrangements with the Lessee or an Airline Sublessee;
(27)such other ancillary uses as are customary for a commercial air terminal and
air transportation business; and
(28)any other use approved in advance by the Port Authority in writing.
(c)It is understood and agreed that, subject to Section 8(f), the Existing
Terminal Facilities and the New Terminal Facilities shall be used by the Lessee,
Airline Sublessees and Aeronautical User Sublessees solely in connection with
airline passenger terminal-related services at the Premises and for activities
reasonably required for such purposes and for such purposes and activities only.
(d)It is understood and agreed that the Existing Terminal Facilities and the New
Terminal Facilities shall be used by Concession Sublessees solely in connection
with retail sales of goods and services at the Premises and for activities
reasonably required for such purposes and for such purposes and activities only.
Further, the Lessee or any Airline Sublessee may use the Existing Terminal
Facilities and the New Terminal Facilities for the retail sales of goods and for
activities, subject to Section 36 (Concessions Revenue Share).
(e)It is understood and agreed that the Premises may be used by the Lessee and
its Sublessees and their agents, Contractors, employees and authorized
representatives in the performance of the Work and for its administrative
offices. The Lessee and its Sublessees, and their respective Affiliates, may
conduct airport-related training programs for its employees at the Premises.
(f)The Port Authority hereby grants to the Lessee the privilege of permitting
the occasional use of the Premises by non-scheduled commercial carriers for the
sole purpose of discharging or picking up passengers, business guests and other
invitees of the Lessee or scheduled commercial carriers that have been diverted
to the Airport due to their being precluded from normal arrival at another
airport (“Itinerant Aircraft”). In connection with its use of the Airport, all
operations of such Itinerant Aircraft shall be in compliance with all the terms
and provisions of this Agreement and with the Rules and Regulations. As between
the Port Authority and the Lessee, the Lessee shall be fully responsible for all
acts and omissions of said Itinerant Aircraft in connection with the use by the
Itinerant Aircraft of the Airport. The Port Authority shall have the right to
cancel the privilege granted to the Lessee herein, in whole or in part, or with
respect to any particular Itinerant Aircraft at any time and from time to time
and without cause upon thirty (30) days’ written notice to the Lessee, and upon
the effective date of such notice the Lessee shall no longer have the right to
permit all or any specific Itinerant Aircraft, as specified in such notice, to
use the Premises as hereinabove provided, but the same shall not affect this
Agreement or any of the terms, rentals, fees, provisions or agreements hereof,
all of which shall continue in full force and effect. For the avoidance of
doubt, the Lessee shall not have the right to charge or collect flight fees or
parking and storage fees for Itinerant Aircraft parked or stored in the Public
Aircraft Facilities in connection with the occasional use of the Premises by
Itinerant Aircraft in accordance with this Section 8(f).
(g)The Lessee may use the Premises for any other purpose or activity, in
addition to those specified in this Section 8 (Use of Premises), for which the
Premises are expressly authorized to be used by any other provision of this
Agreement, including for the performance of the Work required under this
Agreement, and for activities reasonably required for such purposes and for such
purposes and activities only.
(h)No greater rights or privileges with respect to the use of the Premises or
any part thereof are granted or intended to be granted to the Lessee by this
Agreement, or by any provision thereof, than the rights and privileges expressly
and specifically granted hereby.
(i)Neither this Agreement, nor anything contained herein, including this Section
8 (Use of Premises), shall or shall be deemed to grant to the Lessee any right,
privilege or permission to perform any sale, service or any other activity other
than as is expressly provided herein and upon the terms and conditions hereof,
including the obligation to make the payments called for in this Agreement.
(j)The Lessee hereby acknowledges that this Agreement does not grant to it any
right and the Lessee does not have any right to use or permit the use of any
portion of the Premises for the landing or taking off of helicopters, rotary
wing, tilt-rotor or other similar Aircraft, except as may be necessary in the
event of an emergency with notice to the Port Authority. In the event that the
Port Authority determines that approval for such use will be given at any time
hereafter, the same shall be granted only in accordance with such terms and
conditions, including but not limited to fees, charges and rights of user, as
the Port Authority may set forth in a supplement to this Agreement, which is
duly executed by the Lessee and the Port Authority. The Lessee shall comply with
any directive by the Port Authority or the FAA to permit the use of the Premises
by commercial carriers or other aircraft in the case of an emergency.
(k)In connection with the lease of the Premises pursuant to Section 2 (Letting),
the Port Authority hereby grants to the Lessee the exclusive right to, and the
Lessee accepts such right and acknowledges its obligation to (i) perform the
Operations and Maintenance Work with respect to the Existing Terminal Facilities
and the New Terminal Facilities, (ii) charge, collect and retain revenues
derived from the operation of the Existing Terminal Facilities and the New
Terminal Facilities in accordance with and subject to the terms and conditions
of this Agreement and (iii) enter into Subleases subject to Section 32
(Subleases Generally), and charge, collect and retain revenues derived in
connection therewith; provided that the Lessee shall have preferential and not
exclusive use of all Gates in the New Terminal Facilities and any Airline
Subleases entered into with respect to the New Terminal Facilities shall not
reflect exclusive use.

Section 9.    Ingress and Egress.
(a)The Lessee, its Sublessees, and their respective officers, employees,
customers, patrons, invitees, Contractors, suppliers of materials and furnishers
of services shall have the right of ingress and egress between the Premises and
city streets or public ways outside the Airport by means of existing roadways to
be used in common with others having rights of passage within the Airport;
provided, however, that the Port Authority may from time to time substitute
other reasonably equivalent means of ingress and egress as provided in Section
9(c).
(b)The Lessee and its Airline Sublessees and any Affiliated Scheduled Aircraft
Operators shall have the right of ingress and egress between the Premises and
the Public Landing Area at the Airport, by means of existing taxiways to be used
in common with others having rights of passage thereon; provided, however, that
the Port Authority may from time to time substitute other reasonably equivalent
means of ingress and egress as provided in Section 9(c).
(c)The use of all roadways and taxiways shall be subject to the Rules and
Regulations which are now in effect or which may hereafter be promulgated for
the safe and efficient operation of the Airport. The Port Authority may, at any
time, temporarily or permanently close, or consent to or request the closing of,
any such roadway, any taxiways and any other area at the Airport presently or
hereafter used as such, so long as (i) means of ingress and egress reasonably
equivalent to that provided in paragraphs (a) and (b), above, are concurrently
made and remain available to the Lessee. Provided that the Port Authority has
complied with its obligations in this clause (c), the Lessee hereby releases and
discharges the Port Authority, its successors and assigns, of and from any and
all claims, demands or causes of action which the Lessee may now or at any time
hereafter have against any of the foregoing, arising or alleged to arise out of
the closing of any street, roadway, taxiway or other area used as such whether
within or outside the Airport.
(d)The Lessee shall not do or permit anything to be done which will interfere
with the free access and passage of others to space adjacent to the Premises or
in any streets, ways and walks near the Premises.

Section 10.    Compliance with Governmental Requirements
(a)Obligation to Comply. The Lessee shall promptly comply, and shall impose and
enforce requirements on all Lessee-Related Entities to comply with, observe and
execute all Applicable Laws, Applicable Standards, including, without
limitation, all Environmental Requirements, Transportation Security Regulations
under 49 C.F.R §§ 1520, 1540-1542 and all Rules and Regulations applicable to
(i) the Premises, the Rights of Access, the O&M Access Areas, or soil or
groundwater thereunder, (ii) the operations of the Lessee on the Premises, the
Rights of Access, the O&M Access Areas or at the Airport in connection with this
Agreement, and/or (iii) the occupancy or use of the Premises, the Rights of
Access or the O&M Access Areas; provided, that without limiting the
applicability of any other applicable provision of this Agreement, Lessee’s
compliance obligations are subject to Section 73(b), Section 76(d) and Lessee’s
Remediation obligations for the Additional Premises and Rights of Access are
subject to Section 76(f)(3) and Section 76(f)(4). The Lessee shall, in
accordance with and subject to the provisions of Section 5 (Design and
Construction by the Lessee), as applicable, make any and all structural and
non-structural improvements, alterations or repairs of the Premises and, if
necessary to complete the D&C Work within the Rights of Access or the O&M Access
Areas, on or within the Rights of Access or the O&M Access Areas, in all such
cases, as required in order to fully satisfy the compliance obligations set
forth herein. The Lessee shall impose and enforce requirements on third parties
using or occupying the Premises to comply with all such Applicable Laws,
Applicable Standards, including, without limitation, all Environmental
Requirements and all Rules and Regulations.
(b)Obligation to Procure Authorizations. The Lessee shall procure and shall be
responsible for the procurement by its employees or any other person on the
Premises, of all Governmental Approvals, including all licenses, certificates,
permits or other authorizations, which may be necessary for the conduct of the
D&C Work and the Operations and Maintenance Work from all Governmental
Authorities having jurisdiction over the operations of the Lessee hereunder, and
shall maintain in full force and effect throughout the Term such Governmental
Approvals. The Lessee shall be responsible for its compliance, and for imposing
and enforcing requirements upon all Lessee-Related Entities to comply, with all
such Governmental Approvals during the D&C Work and the Operations and
Maintenance Work as part of the obligation to comply with all Environmental
Requirements set forth in Section 10(a) above. The Lessee shall be responsible
for obtaining any amendments, modifications, revisions or supplements to all
Governmental Approvals (including the FONSI) where such amendments,
modifications, revisions or supplements are necessary for the D&C Work and
Operations and Maintenance Work; it being understood that if the application or
request for such amendment, modification, revision or supplement can only be
made in the name of the Port Authority or the Port Authority’s participation in
such application or request process is necessary or desirable, the Parties shall
cooperate with each other and the Lessee shall provide all information to the
Port Authority to facilitate such process and shall reimburse the Port Authority
for all incremental costs (external and internal) incurred by the Port Authority
in excess of the normal level of costs and expenses the Port Authority would
customarily incur in connection with the Tenant Alteration Application process.
(c)No Submission by Port Authority. The obligation of the Lessee to comply with
governmental requirements is provided herein for the purpose of assuring proper
safeguards for the protection of persons and property on the Premises. Such
provision is not to be construed as a submission by the Port Authority to the
application to itself of such requirements or any of them.
(d)Obligation under Basic Lease. Since the Port Authority has agreed in the
Basic Lease to conform to the enactments, ordinances, resolutions and
regulations of New York City and its various departments, boards and bureaus in
regard to the construction and maintenance of buildings and structures and in
regard to health and fire protection which would be applicable if the Port
Authority were a private corporation to the extent that the Port Authority finds
it practicable so to do, the Lessee shall comply with all such enactments,
ordinances, resolutions and regulations which would be applicable to its
operations hereunder if the Port Authority were a private corporation, except in
cases where the Port Authority either notifies the Lessee that it need not
comply with or directs it not to comply with any such enactments, ordinances,
resolutions or regulations which are applicable only because of the Port
Authority’s agreement in the Basic Lease. The Lessee shall, for the Port
Authority’s information, deliver to the Port Authority promptly after receipt of
any notice, warning, summons, or other legal process for the enforcement of any
such enactment, ordinance, resolution or regulation a true copy of the same. Any
direction by the Port Authority to the Lessee not to comply with any such
enactment, ordinance, resolution or regulation shall be given only pursuant to a
resolution duly adopted by the Board of Commissioners of the Port Authority or
by an authorized committee of the Board of Commissioners of the Port Authority
and if any such direction is given by the Port Authority to the Lessee, the Port
Authority, to the extent that it may lawfully do so, shall indemnify and hold
the Lessee harmless from and against all claims, actions, damages, liabilities,
fines, penalties, costs and expenses suffered or incurred by the Lessee as a
result of non-compliance with such enactment, ordinance, resolution or
regulation. Nothing herein contained shall release or discharge the Lessee from
compliance with any other provision hereof respecting governmental requirements.

Section 11.    Federal Regulation of Airports.
(a)Federal Regulations. Operation of the Airport by the Port Authority is
governed by federal statutes and regulations, in addition to other Applicable
Laws and Applicable Standards.
(b)Federal Grants and Permissions.
(1)    The Port Authority has applied for and received a grant or grants of
money from the Administrator of the FAA pursuant to the Airport and Airways
Development Act of 1970, as the same has been and may hereafter be amended and
supplemented or superseded by similar federal legislation, and under prior
federal statutes which said Act superseded and the Port Authority may in the
future apply for and receive further such grants, and the Port Authority has
applied for and received permission to collect and use Passenger Facility
Charges pursuant to An Act To Revise, Codify, And Enact Without Substantive
Change Certain General And Permanent Laws, Related To Transportation, Pub: Law
103-272, 108 Stat 745 (July 5, 1994), as the same has been and may hereafter be
amended and supplemented or superseded by similar federal legislation, and under
prior federal statutes which said Act superseded, and the Port Authority may in
the future apply for and receive further permission to collect such Passenger
Facility Charges. In connection therewith, the Port Authority has undertaken and
may in the future undertake certain obligations respecting its operation of the
Airport and the activities of its contractors, lessees and permittees thereon.
The performance by the Lessee of the covenants, promises and obligations
contained in this Section 11 (Federal Regulation of Airports) and in Section 60
(Non-Discrimination), is therefore a special consideration and inducement to the
execution of this Agreement by the Port Authority, and the Lessee further
covenants and agrees that if the Administrator of the FAA or any other
governmental officer or body having jurisdiction over the enforcement of the
obligations of the Port Authority in connection with the federal airport aid,
shall make any orders, recommendations or suggestions in written form respecting
the performance by the Lessee of such covenants, promises and obligations, the
Lessee will promptly comply therewith, at the Lessee’s cost and expense, at the
time or times when and to the extent that the Port Authority may direct.
(2)    The Port Authority may apply for and receive such grants and permissions
in the future.
(c)The Port Authority has undertaken, and may in the future undertake, certain
obligations respecting its operation of the Airport and the activities of its
contractors, lessees and permittees thereon in applications for such grants and
permissions.
(d)The Lessee acknowledges the statements in paragraphs (a) and (b) of this
Section 11 (Federal Regulation of Airports) and that the performance by the
Lessee of the covenants and obligations contained in this Agreement is a special
consideration and inducement to the making of this Agreement by the Port
Authority.
(e)The Lessee further covenants and agrees that:
(1)    The Lessee, at its cost and expense, shall follow any direction issued by
the Port Authority to comply with any Applicable Law, or with any applicable
regulation, order, statement of policy, or recommendation or suggestion in
written form, of the Administrator of the FAA, TSA or any other governmental
officer or body having jurisdiction over the enforcement of the obligations of
the Port Authority under federal law, or arising from the applications described
in subsections (a) and (e) of this Section.
(2)    For the purpose of this paragraph, “governmental officer or body” shall
not be construed to refer to or include the Port Authority.
(3)    The direction of the Port Authority made under this paragraph (3) under
this subsection (e) shall include, but not be limited to, a direction to Lessee
to take an action, to not take an action, or to cease an action, including but
not limited to the granting of a contract or permission or directing another
person to take an action, refrain from taking an action, or cease an action.
(4)    The Lessee covenants and agrees that the Port Authority's interpretation
of any such Applicable Law, order, statement of policy, recommendation or
suggestion in written form, including those of a general nature which do not
refer specifically to the Airport or any specific person, shall be final and
determinative for the purposes of this section, except as provided in Section
11(e)(6)(iii).
(5)    The Lessee covenants and agrees that the Port Authority may require any
permittee, Sublessee, subtenant, licensee or Contractor of the Lessee who acts
for or on behalf of the Lessee in or regarding the Premises to perform the
obligations imposed by, and be subject to, the terms of this Section 11 (Federal
Regulation of Airports), as if such permittee, Sublessee, subtenant, licensee or
Contractor were the Lessee with respect to the obligations of the Lessee set
forth in this Section 11 (Federal Regulation of Airports).
(6)    Interpretation.
(i)    In the event of any disagreement between the Lessee and the Port
Authority with respect to the interpretation of a federal law, regulation,
order, statement of policy or written recommendation or suggestion of the FAA,
TSA or other governmental body, the Port Authority and the Lessee shall
immediately meet and negotiate in good faith to attempt to resolve such
disagreement.
(ii)    Either Party may elect to challenge in an administrative or judicial
proceeding, or seek guidance with respect to, any such law, regulation, order,
statement of policy or written recommendation or suggestion of the FAA or such
other governmental body.
(iii)    Unless the Port Authority’s interpretation of federal law, regulation
order, statement of policy or written recommendation or suggestion of the FAA,
TSA or other governmental body is irrational or exhibits a manifest disregard of
the law, such interpretation shall be determinative unless and to the extent
that the Lessee challenges such interpretation and such interpretation is
determined by a governmental body having jurisdiction to rule on such
interpretation or to issue guidance as set forth in Section 11(e)(6)(ii), to be
incorrect and unenforceable.
(f)The Port Authority shall use commercially reasonable efforts to include in
all agreements, and in all amendments, supplements or extensions of agreements,
offered to an airline for occupancy or use the Airport to conduct scheduled
passenger flight operations a provision or provisions substantially similar to
this Section 11 (Federal Regulation of Airports).

Section 12.    Exclusive Area Agreement.
(a)The Lessee has been advised that the Port Authority is obligated to have in
effect and does now have in effect an airport security program (as may be
amended from time to time, the “Airport Security Program” or “ASP”) approved by
the TSA, which complies with 49 C.F.R Part 1542 and includes, as a portion
thereof, the Port Authority’s obligations under 49 C.F.R. Part 1542 to provide
security within the Airport, including the Premises. The Lessee covenants and
agrees to maintain in full force and effect during the Term the Exclusive Area
Agreement and comply with the terms of such agreement.
(b)The Lessee covenants and agrees that the Lessee shall promptly comply with
any direction issued by the Port Authority (including any bulletin, directive or
other official instruction issued by the General Manager, Chief Security Office
or their designee) to the extent reasonably necessary to remedy any security
deficiencies, to respond to a threat as reasonably determined by the Port
Authority or to comply with Applicable Law, the Exclusive Area Agreement, the
Airport Security Program and any TSA-issued security directives, information
circulars and public advisories.
(c)In the event the Port Authority determines that the Lessee has failed to
comply with any term of the Exclusive Area Agreement, it shall provide notice to
the Lessee to cure any default by the time as provided in the Exclusive Area
Agreement, and if Lessee fails to cure such default as required pursuant to a
notice under the Exclusive Area Agreement, such failure shall be deemed to
constitute an event of default under Section 46(a)(10) and the Lessee shall be
liable for all damages, including, for the avoidance of doubt, any fines or
penalties, to the Port Authority due to such default, including any cost
incurred by the Port Authority to cure the Lessee’s default.
(d)Notwithstanding any provision to the contrary in the Exclusive Area
Agreement, the Lessee shall promptly provide notice to the Airport Security
Manager of Lessee’s knowledge of any material security incidents, including
security violations issued to it by the TSA, and any material deficiency or
malfunction of any security system.
(e)Amendments or Revisions to Exclusive Area Agreement.
(1)    Without limiting any term or provision hereof, during the performance of
the Work or any modification of the Premises or any other change in conditions
at the Premises which shall require or make desirable any revisions to the
Exclusive Area Agreement, the Lessee shall submit for the Port Authority’s
Airport Security Manager approval the proposed amended Exclusive Area Agreement
along with a reasonably detailed narrative describing the differences between
such proposed amended Exclusive Area Agreement and the Exclusive Area Agreement
then in effect. After the Port Authority has approved the revised Exclusive Area
Agreement, the Port Authority shall, in a timely manner, amend the Airport
Security Program, if necessary, and submit such amended Airport Security Program
to the TSA for approval pursuant to 49 C.F.R. Part 1542 if the Port Authority
determines in its sole discretion that such amendment to the Airport Security
Program is necessary. Upon Port Authority approval of the revised Exclusive Area
Agreement, the Lessee shall implement the same and in any event shall maintain,
at all times, the required level of security under the Exclusive Area Agreement
and comply with all requirements of the Exclusive Area Agreement. The Lessee may
not implement any amendment to the Exclusive Area Agreement unless and until
such amended Exclusive Area Agreement has been approved by the Port Authority
and any implementation prior to such approval shall be at the Lessee’s sole cost
and expense and shall subject the Lessee to a breach of its obligations under
this Agreement.
(2)    From time to time, as may be required pursuant to Applicable Law
(including, but not limited to, the regulations set forth in 49 C.F.R. Parts
1520, 1542 and 1544), a security directive or applicable changes in
circumstances, the Port Authority shall notify the Lessee of the actions so
required and the Lessee shall prepare and shall submit for approval pursuant to
Section 12(e)(1), in a timely manner, any revisions or updates to the Exclusive
Area Agreement that may be required.
(f)Other Safety and Security Responsibilities of the Lessee.
(1)    For the D&C Work, in accordance with Section 4 of the General Provisions,
the Lessee shall apply to the Port Authority for the issuance of identification
for its Contractors and other Lessee-Related Entities and their respective
employees for access as may be required generally for employees at the Airport
or under the Exclusive Area Agreement or for access to the site of the D&C Work,
and shall establish its own security badging office for the issuance of “Delta
Redevelopment Project Photo IDs.” In connection therewith, the Lessee shall
conduct or cause to be conducted all investigations and background checks which
may be required and shall prepare and submit to the Port Authority all forms and
applications and other material as the Port Authority may require. In the event
any Contractor or its employees requires unescorted access to security
restricted area, such individual must obtain an airport security identification
card as required under 49 C.F.R. §1542.205-213.
(2)    In accordance with Section 2.6.1 of the “Operational Requirements”
portion of the Operations and Maintenance Requirements, the Lessee shall be
responsible for all personnel training with respect to all persons employed by
the Lessee, including its security personnel, as required by the Operations and
Maintenance Requirements, Applicable Law, Managers’ Bulletins or the Exclusive
Area Agreement.
(3)    In accordance with Section 2 of the “Operational Requirements” portion of
the Operations and Maintenance Requirements, the Lessee shall integrate its
safety and security systems with the Port Authority’s Airport safety and
security systems and programs and shall be responsible for coordinating with its
Sublessees and the Port Authority an integrated security approach for the
Airport, as may be required under the Exclusive Area Agreement, Applicable Law
or otherwise by the Port Authority.
(4)    In accordance with Section 2.8 of the “Operational Requirements” portion
of the Operations and Maintenance Requirements, the Lessee shall be responsible
for developing contingency plans that include deplaning procedures with respect
to lengthy ground delays, as required in the LaGuardia Airport Tarmac Delay
Contingency Plan, the Port Authority Passenger Relief in Cooperation with
Airlines and the Customer Care Standards, provided that the Lessee shall not be
required to comply with any portion of the foregoing to the extent the same are
preempted or superseded by Applicable Law.
(5)    In accordance with Section 2.12 of the “Operational Requirements” portion
of the Operations and Maintenance Requirements, the Lessee shall maintain, and
shall impose and enforce requirements on its Sublessees and the Lessee-Related
Entities to maintain, a safe working environment for the general public,
passengers, patrons and employees and shall be required to implement and enforce
the requirements of, and cause Lessee-Related Entities to implement and enforce
the requirements of, a comprehensive safety management system plan satisfying
the requirements of Section 2.12.1 of the “Operational Requirements” portion of
the Operations and Maintenance Requirements.
(g)Without limiting the generality of any other term or provision of this
Agreement, the Port Authority at any time, and from time to time, shall have the
right to enter upon the Premises and to take over the operation, implementation,
maintenance or any other aspects of the Exclusive Area Agreement, in whole or in
part, and with or without cause. Upon notice from the Port Authority of its
intention to do so, the Lessee will immediately turn over to the Port Authority
access to and control of all material, equipment, supplies, personnel and
records necessary for the implementation of the Exclusive Area Agreement and
shall accord the Port Authority complete access to the Premises and cooperation
for the purpose of taking over and carrying out the Exclusive Area Agreement;
provided, however, that the Port Authority shall use reasonable efforts to
minimize the effect and duration of any disruption to or impairment of the Work
or the use and occupancy of the Premises. The Port Authority’s incremental cost
of operation, implementation and maintenance of the Exclusive Area Agreement and
compliance with any security directives or similar orders or directives shall be
paid by the Lessee to the Port Authority.
(h)The Port Authority is entitled to seek specific performance, injunction or
any other remedies at law or in equity with respect to any breach of the
Lessee’s obligations under this Section 12 (Exclusive Area Agreement).
(i)Pursuant to Section 19 (Indemnity), the Lessee shall indemnify and hold
harmless the Port Authority Indemnified Parties from and against all claims and
demands for death, personal injuries, property damages, fines (including any
fines from the TSA), penalties, liquidated damages or other monies arising out
of any act or omissions of the Lessee with respect to the operation, maintenance
and implementation of the Exclusive Area Agreement (except, with respect to the
Lessee’s obligations to indemnify the Port Authority and its officers,
employees, agents and authorized representatives, to the extent third party
claims or demands arise solely from the Port Authority’s negligence or willful
misconduct of the Port Authority or any officer, employee, agent or authorized
representative of the Port Authority.) The Lessee shall have no obligation to
the Port Authority and the Port Authority shall assume responsibility for any
claims or demands in connection with the Exclusive Area Agreement: (i) arising
because the Port Authority has failed to provide to the Lessee a notice
regarding material information concerning the Exclusive Area Agreement and about
which the Lessee is otherwise unaware or (ii) arising after the Port Authority
has taken over and is implementing the Exclusive Area Agreement (except to the
extent the Port Authority’s actions arise from the Lessee’s willful misconduct,
negligence or any other conduct of the Lessee inconsistent with the Exclusive
Area Agreement).

Section 13.    Rules and Regulations
(a)The Lessee covenants and agrees to observe and obey, at the Lessee’s cost and
expense, except to the extent set forth in Section 5(cc)(1)(vii) with respect to
Qualifying D&C Changes (and to require all its officers, employees, members (if
the Lessee is a limited liability entity), managers (if the Lessee is a limited
liability entity), partners (if the Lessee is a partnership), Sublessees,
guests, patrons, invitees, Contractors and furnishers of services and those
doing business with it, to observe and obey) the existing Rules and Regulations
and airport standards of the Port Authority and such Rules and Regulations
Changes and airport standards of the Port Authority governing the conduct and
operations of the Lessee and others on the Premises as may from time to time
during the letting be promulgated by the Port Authority in the public interest
or for reasons of security, safety, health, sanitation, good order and the
economic and efficient operation of the Airport. The obligation of the Lessee to
require such observance and obedience on the part of its Sublessees, guests,
patrons, invitees, business visitors, Contractors and furnishers of services,
and those doing business with it, shall apply only while such persons are on the
Premises or the Rights of Access, or are otherwise engaged in activities in
connection with this Agreement whether within the Airport or otherwise. The Port
Authority agrees that, except in cases of emergency or a life, health, security,
safety, environmental or operational deficiency or hazard, it will give notice
to the Lessee of every Rules and Regulations Change adopted by it at least ten
(10) days before the Lessee shall be required to comply therewith, (i) by
delivery of a copy thereof to the Lessee, (ii) by making a copy available at the
office of the Secretary of the Port Authority (with a notice to the Lessee
informing the Lessee that such copy is available at such office) or (iii) by
making an electronic copy available on the Port Authority website www.panynj.gov
(with a notice to the Lessee informing the Lessee that such copy has been posted
to the website).
(b)The use by the Lessee and its officers, employees, members (as aforesaid),
managers (as aforesaid), partners (as aforesaid), Sublessees, guests, patrons,
invitees, Contractors, furnishers of services and those doing business with it,
of the Public Aircraft Facilities, if permitted hereunder, and any and all other
portions of the Airport which it may be entitled to use under this Agreement
(other than space leased to the Lessee for its exclusive use), shall be subject
to the existing Rules and Regulations and Airport Standards Manual of the Port
Authority and, such Rules and Regulations Changes and airport standards as the
Port Authority may from time to time promulgate in the public interest or in the
interest of health, safety, sanitation, good order and the economic and
efficient operation of the Airport. Without limiting the foregoing, the Port
Authority may take into account in adopting any Rules and Regulations Changes
and airport standards the adequacy, capacity, security and suitability of (i)
aircraft using the Airport, (ii) passenger handling facilities at the Airport,
(iii) the Public Aircraft Facilities at the Airport, (iv) the roadways and (v)
the parking facilities. In the event the Port Authority promulgates Rules and
Regulations Changes or airport standards pursuant to this paragraph (b), the
Port Authority may devise and implement procedures governing the affected use of
the Public Aircraft Facilities including, but not limited to, allocations among
lessees at the Airport.

Section 14.    Various Obligations of the Lessee.
(a)Conduct of Operations.
(1)    The Lessee shall conduct its operations hereunder in an orderly and
proper manner so as not to annoy, disturb or be offensive to others at or off
the Airport. The Lessee shall take all reasonable measures, consistent with
those required by Section 14(a)(2), to eliminate vibrations originating on the
Premises tending to damage any equipment, structure, building or portion of a
building, which is on the Premises, or is a part thereof, or is located
elsewhere on or off the Airport.
(2)    The Lessee shall diligently conduct all its operations at the Premises in
a safe and careful manner, following in all respects the best practices of the
Lessee’s industry in the United States of America.
(b)In performing the Operations and Maintenance Work, the Lessee shall promptly
comply, at the Lessee’s cost and expense, with any direction issued by the Port
Authority (including any bulletin, directive or other official instruction
issued by the General Manager of the Airport), including, but not limited to,
installing façade glass protection, frontage bollards or specific additions to
fencing (i.e., concertina wire), public address system, patron signage, physical
equipment, access control system, comprehensive CCTV coverage or other situation
awareness equipment (which may include providing the Port Authority with access
to CCTV for situation awareness), in each case, to (i) remedy any emergency or
life, health, security, safety, environmental or operational deficiency or
hazard, or (ii) cause the Lessee to comply with Applicable Law, Applicable
Standards, the Exclusive Area Agreement, the Airport Security Program or any
TSA-issued security directives, information circulars and public advisories
which the Lessee has failed to comply with.
(c)Lessee’s Employees. The Port Authority shall have the right to object to the
Lessee regarding the conduct and demeanor of Sublessees and of the employees of
the Lessee whereupon the Lessee will take all steps reasonably necessary to
remove the cause of the objection. If requested by the Port Authority, the
Lessee shall supply and shall require its employees and Sublessees’ employees to
wear or carry badges or other suitable means of identification, which shall be
subject to the prior and continuing approval of the General Manager of the
Airport or the Port Authority’s Chief Security Officer or designee.
(d)Vehicular Traffic. The Lessee shall control all vehicular traffic on the
roadways and other areas within the Premises and shall take all precautions
necessary to promote the safety and security of its customers, patrons, business
visitors and all other persons, and the Premises itself. The Lessee shall employ
such means as may be necessary to direct the movement of vehicular traffic
within the Premises to prevent traffic congestion on the public roadways leading
to the Premises.
(e)Waste Disposal. The Lessee shall remove from the Airport or otherwise dispose
of in a manner approved by the General Manager of the Airport all garbage,
debris, and other waste materials (whether solid or liquid) arising out of its
occupancy of the Premises or out of its operations, including within the Rights
of Access or the O&M Access Areas, in compliance with all Environmental
Requirements. Any such waste materials which may be temporarily stored in the
open shall be kept in suitable garbage and waste receptacles, the same to be
made of metal or other suitable material and equipped with tight fitting covers
and to be of a design safely and properly to contain whatever material may be
placed therein. The Lessee shall use extreme care when effecting removal of all
such waste materials and shall effect such removal at such times and by such
means as first are approved in advance in writing by the Port Authority. No such
garbage, debris, or other waste materials shall be or be permitted to be thrown,
discharged or deposited into or upon the waters at or bounding the Airport.
(f)Fire Safety. From time to time and as often as required by the Port
Authority, the Lessee shall conduct pressure, water-flow, and other appropriate
tests of the fire-extinguishing system and apparatus, fire-alarm and smoke
detection systems and any other fire protection systems which constitute a part
of the Premises. The Lessee shall keep in proper functioning order all
fire-fighting equipment, fire alarm and smoke detection equipment on the
Premises. The Lessee shall at all times maintain on the Premises adequate stocks
of fresh, usable chemicals for use in such systems and apparatus in accordance
with the Environmental Requirements. The Lessee shall notify the Port Authority
prior to conducting such tests. If requested by the Port Authority, the Lessee
shall furnish the Port Authority with a copy of written reports of such tests.
(g)Minimization of Pollution and Noise. In addition to compliance by the Lessee
with all Applicable Laws and Applicable Standards, including, without
limitation, all Environmental Requirements and Rules and Regulations now or at
any time in effect during the Term hereunder which as a matter of law are
applicable to the operation, use or maintenance by the Lessee of the Premises or
the operations of the Lessee under this Agreement (the foregoing not to be
construed as a submission by the Port Authority to the application to itself of
such requirements or any of them), the Lessee agrees that it shall perform the
D&C Work exercising the highest degree of safety and care, and shall conduct the
Operations and Maintenance Work under this Agreement and shall operate, use and
maintain the Premises in accordance with the highest standards and in such
manner that there will be at all times a minimum of air pollution, water
pollution or any other type of pollution and a minimum of noise emanating from,
arising out of or resulting from the operation, use or maintenance of the
Premises by the Lessee and from the operations within the Premises, the Rights
of Access and the O&M Access Areas or otherwise conducted by or under the
direction of the Lessee within the Airport under this Agreement. Accordingly,
and in addition to all other obligations imposed on the Lessee under this
Agreement and without diminishing, limiting, modifying or affecting any of the
same, the Lessee shall be obligated to construct as part of the D&C Work
hereunder such structures, fences, equipment, devices and other facilities as
may be necessary to accomplish the foregoing and each of the foregoing shall be
and become a part of the D&C Work hereunder. In addition, the Port Authority
reserves the right from time to time and at any time during the Term subsequent
to the completion of the D&C Work to require the Lessee, and the Lessee agrees,
at its sole cost and expense, to design and construct such further structures,
fences, equipment, devices and other facilities as may be necessary to
accomplish the objectives as set forth in the first sentence of this Section
14(g), provided that such requirements are imposed in a Non-Discriminatory
Manner. All locations, the manner, type and method of construction and the size
of any of the foregoing shall be determined by the Port Authority. The Lessee
shall submit for Port Authority approval in accordance with this Agreement and
the TCAP Manual its plans and specifications covering the required work and upon
receiving such approval shall proceed diligently to construct the same. All
other provisions of Sections 5 (Design and Construction by the Lessee), 73(b)
and 76 (Environmental Compliance and Related Matters) shall apply and pertain
with like effect to any work that the Lessee is obligated to perform pursuant to
this Section 14(g) and upon completion of each portion of such work it shall be
and become a part of the Premises. The obligations assumed by the Lessee under
this paragraph shall not be relieved or diminished by the fact that the Port
Authority shall have approved any construction application and supporting plans,
specifications and contracts covering D&C Work, or that the Port Authority’s
recommendations or requirements have been incorporated therein.
(h)Noise from Aircraft Engine Operations. It is the intention of the parties
hereto that noise caused by aircraft engine operations shall be held to a
minimum considering the nature of the Lessee’s operations. To this end the
Lessee shall conduct its operations in such a manner as to keep the noise
produced by aircraft engines to a minimum and where appropriate shall employ
noise arresting and noise reducing devices that are suitable. Aircraft testing
and aircraft run-ups will be conducted only in such areas as shall meet with the
prior and continuing approval of the Port Authority. The obligations assumed by
the Lessee under this Section 14(h) shall not diminish, limit, modify or affect
all other obligations of the Lessee with respect to noise under this Agreement.
(i)Jet or Prop Blast Interference. In its use of the Premises, the Lessee shall
use its best efforts to minimize jet or prop blast interference to aircraft
operating on or to buildings and structures now located on or which in the
future may be located on areas adjacent to the Premises. In the event the Port
Authority determines at any time and from time to time that the Lessee has not
so minimized the jet or prop blast interference, it may serve a notice on the
Lessee to such effect and if the condition is not corrected to the satisfaction
of the Port Authority within thirty (30) days after the service of said notice,
the Lessee hereby covenants and agrees to erect and maintain at its own expense
such structure or structures as may be necessary to minimize the said jet or
prop blast interference, subject, however, to the prior written approval of the
Port Authority as to the type, manner and method of construction. The
obligations assumed by the Lessee under this paragraph shall not diminish,
limit, modify or affect all other obligations of the Lessee with respect to
interference under this Agreement.
(j)Security Plan. The Lessee must provide and implement a security plan that is
in compliance with the TCAP Manual and the Lessee must maintain such compliance
and implementation of a security plan throughout the term of the letting
hereunder.
(k)Oil Separators. The Lessee shall periodically inspect, clean out and maintain
the oil separators, if any, located on the Premises, and the oil separators
located outside the Premises, if any, if they exclusively serve the Premises.
(l)Access to Public Landing Area.
(1)    The Lessee shall prevent access by persons or vehicles (unless duly
authorized by the Port Authority) to the Public Landing Area from the Premises
except for aircraft, which aircraft shall be equipped with radio receivers tuned
to control tower frequencies and adequately manned in accordance with applicable
Port Authority Rules and Regulations. Such aircraft may be towed by a motor
vehicle equipped with a radio receiver tuned to the appropriate control tower
frequency and adequately manned, or by such other means as may be approved by
the Port Authority. The Lessee shall control access by its passengers and
patrons from and to aircraft ramp, apron and parking areas on the Premises and
shall maintain control of its passengers and patrons while they are upon said
areas by proper measures to insure that the highest standards of safety are
maintained.
(2)    The Lessee shall furnish adequate security and guard service on a
24-hour, seven day‑a‑week basis (or take such comparable measures as approved by
the Port Authority from time to time) for the prevention of access to and
control of persons on the aeronautical operations areas of the Premises and the
prevention of access to the Public Landing Area.

Section 15.    Prohibited Acts.
(a)Nuisance. The Lessee shall commit no unlawful nuisance, waste or injury on
the Premises or at the Airport and shall not do or permit to be done anything
which may result in the creation or commission or maintenance of such nuisance,
waste or injury on the Premises or at the Airport.
(b)Obnoxious Odors, Etc. The Lessee shall not create nor permit to be caused or
created upon the Premises any obnoxious odors or smokes, or noxious gases or
vapors. The creation of exhaust fumes by the operation of the Lessee’s
internal-combustion engines or aircraft engines of other types, so long as such
engines are maintained and are being operated in a proper manner, shall not be a
violation of this paragraph.
(c)No Interference with Systems. The Lessee shall not do or permit to be done
anything which may interfere with the effectiveness or accessibility of the
drainage and sewerage system, water system, communications system, fuel system,
electrical system, fire-protection system, sprinkler system, alarm system, fire
hydrants and hoses and other systems, if any, installed or located on, under, or
in the Premises.
(d)Safety Violations. The Lessee shall not itself do nor shall the Lessee give
its permission to any other to do any act or thing upon the Premises or at each
of the Existing Terminal Facilities and New Terminal Facilities (1) which will
invalidate or conflict with any fire insurance, extended coverage or rental
insurance policies covering the Premises or any part thereof, or the Existing
Terminal Facilities and New Terminal Facilities or any part thereof, or (2)
which, in the opinion of the Port Authority, may constitute an extra-hazardous
condition so as to increase the risks normally attendant upon the operations
contemplated by Section 8 (Use of Premises). The Lessee shall promptly observe,
comply with and execute the provisions of any and all present and future rules
and regulations, requirements, orders and directions of the Insurance Services
Offices of New York and the National Fire Protection Association, or of any
other board or organization exercising or which may exercise similar functions,
which may pertain or apply to the operations of the Lessee on the Premises, and
the Lessee shall, subject to and in accordance with the provisions of Section 5
(Design and Construction by the Lessee), make any and all structural and
non-structural improvements, alterations or repairs of the Premises that may be
required at any time hereafter by any such present or future rule, regulation,
requirement, order or direction. If by reason of any failure on the part of the
Lessee to comply with the provisions of this paragraph any fire insurance rate,
extended coverage or rental insurance rate on the Premises or any part thereof,
or on each of the Existing Terminal Facilities and New Terminal Facilities or
any part thereof, shall at any time be higher than it would be if the Premises
were properly used for the purposes permitted by Section 8 (Use of Premises),
then the Lessee shall pay to the Port Authority, as an item of additional rent,
that part of all insurance premiums paid by the Port Authority which shall have
been charged because of such violation or failure by the Lessee.
(e)Obstacles. The Lessee agrees that it will not erect, construct or maintain or
otherwise create or continue any obstacle or park or store any aircraft or other
object on the Premises so as to create any obstacle that will hamper or
interfere with the free, orderly, unobstructed and uninterrupted passage of
vehicles or aircraft while such vehicle is operating or aircraft is taxiing or
being transported or towed along the runways, taxiways and roads outside of and
adjacent to the Premises.
(f)Waste. The Lessee shall not dispose of nor permit any one to dispose of any
waste material (whether liquid or solid) by means of the toilets, manholes,
sanitary sewers or storm sewers in the Premises or on the Airport except after
treatment in installations or in equipment included in plans and specifications
submitted to and approved by the Port Authority.
(g)Automotive Operation. The Lessee shall not operate any engine or any item of
automotive equipment in any enclosed space on the Premises unless such space is
adequately ventilated and unless such engine or item of automotive equipment is
equipped with a proper spark-arresting device which has been approved by the
Port Authority.
(h)Vending Machines; Sale of Merchandise or Other Services.
(1)    The Lessee shall not install, maintain or operate, or permit the
installation, maintenance or operation on the Premises of any vending machine or
device designed to dispense or sell food, beverages, tobacco, tobacco products
or merchandise of any kind whether or not included in the above categories, or
of any restaurant, cafeteria, kitchen, stand or other establishment of any type
for the preparation, dispensing or sale of food, beverages, tobacco, tobacco
products, or merchandise of any kind, whether or not included in the above
categories, or of any equipment or device for the furnishing to the public of
service of any kind including, without limitation, thereto, telephone
pay-stations, unless the Lessee obtains the prior written consent of the Port
Authority.
(2)    The Port Authority, by itself or by contractors, lessees or permittees,
shall have the exclusive right to install, maintain and receive the revenues
from all coin-operated or other vending machines or devices installed by it and
operated on the Premises for the sale of merchandise of all types or for the
rendering of services; provided, however, that no such machine or device shall
be installed except upon the request of the Lessee. If the Port Authority does
not install and maintain any such machine that the Lessee may reasonably
request, the Lessee shall have the right to do so; provided, however, (1) that
the Lessee shall pay or cause to be paid to the Port Authority each month for
each machine upon the same basis for the preceding month as any concessionaire,
permittee or licensee of the Port Authority then operating machines at the
Airport for the sale of similar merchandise or the rendering of similar
services, and (2) that in the event the Lessee exercises such right, the Port
Authority at any time thereafter, may substitute for the Lessee’s machines other
machines selling similar merchandise or services operated by the Port Authority
or by its licensee, permittee or concessionaire, and thereupon the Lessee shall
remove its machines.
(i)Floor Overload. The Lessee shall not overload any floor and shall repair any
floor, including supporting members, and any paved area damaged by overloading.
Nothing in this paragraph or elsewhere in this Agreement shall be or be
construed to be a representation by the Port Authority of the weight any floor
or paved area will bear.
(j)Fueling. The Lessee shall not fuel or defuel its automotive vehicles or other
equipment in the enclosed portion of the Premises without the prior approval of
the General Manager of the Airport.
(k)Cleaning Materials. The Lessee shall not use any cleaning materials having a
harmful or corrosive effect, on any part of the Premises, except those cleaning
materials that are used in the ordinary course of office and cargo handling
operations; provided, however, that, the storage and use of any such harmful or
corrosive materials are in compliance with all Applicable Laws, rules,
ordinances, resolutions or regulations of the type and nature described in
Sections 10 (Compliance with Governmental Requirements) and 13 (Rules and
Regulations) and complying with the provisions of Section 76(a)(1).
(l)Use of Structural Members. The Lessee shall not use or permit the use of any
truss or structural supporting member of the building or roof or any part
thereof for the storage of any material or equipment, or to hoist, lift, move or
support any material or equipment or other weight or load, by means of said
trusses or structural supporting members, without the prior written approval of
the Port Authority.
(m)Flammable Liquids. The Lessee shall not keep or store during any twenty-four
(24) hour period flammable liquids within the enclosed portion of the Premises
in excess of the Lessee’s working requirements during the said twenty-four (24)
hour period. Any such liquids having a flash point of less than 110° F, shall be
kept and stored in safety containers of a type approved by the Underwriter
Laboratories of the Factory Mutual Insurance Association. The Lessee shall not
keep or store in the Premises explosives, flammable liquids or solids or
oxidized materials, except in accordance with the requirements of this paragraph
(m).
(n)Storage of Aviation Fuel.     The Lessee shall not keep or store aviation
fuel on the Premises, except that fueling equipment may be operated on the
Premises in accordance with the provisions of Section 75 (Storage Tanks and
Pipelines) and with the Port Authority Rules and Regulations pertaining thereto,
and with Airport fueling agreements covering underground fueling systems that
are approved in writing by the Port Authority, if applicable.

Section 16.    Care, Maintenance, Rebuilding and Repair by the Lessee.
(a)Operations. The Lessee shall, throughout the Term, be responsible for and
shall commence and continue performance of all Operations and Maintenance Work.
Notwithstanding anything to the contrary herein, the Lessee’s obligation to
perform the Operations and Maintenance Work with respect to (i) each portion of
the Existing Terminal Facilities shall commence on the Effective Date and
continue until the date on which such portion is no longer being operated by the
Lessee and its Sublessees as a component of an airline passenger terminal, and
(ii) each Partial Occupancy Portion of the New Terminal Facilities that is
available for use and occupancy by the Lessee and its Sublessees shall commence
on the date on which a “Temporary Certificate of Authorization to Occupy or Use”
such Partial Occupancy Portion is issued pursuant to Section 5(v)(2) and shall
continue until the Expiration Date or an earlier termination date, except as
otherwise provided herein or otherwise agreed by the Lessee and the Port
Authority.
(b)Maintenance and Repair. The Lessee shall, throughout the Term, assume the
entire responsibility and shall relieve the Port Authority from all
responsibility for Operations and Maintenance Work whatsoever in the Premises
(subject to Section 16(c)), whether such Operations and Maintenance Work be
ordinary or extraordinary, partial or entire, inside or outside, foreseen or
unforeseen, structural or otherwise, and without limiting the generality of the
foregoing, the Lessee shall:
(1)Be responsible for all subleasing within the Premises, ramp control,
consumer/concessions services development and management, branding and facility
maintenance, vertical transportation, people moving systems, loading bridge and
bag system maintenance and janitorial services;
(2)Keep at all times in a clean and orderly condition and appearance, the
Premises and all the Lessee’s fixtures, equipment and personal property which
are located in any part of the Premises which is open to or visible by the
general public;
(3)Remove all snow and ice on the Premises and perform all other activities and
functions necessary or proper to make the Premises available for use by the
Lessee and its Sublessees and invitees, patrons, contractors, suppliers and
others;
(4)Take good care of the Premises and maintain the same at all times in
first-class condition, perform all necessary preventive maintenance including,
but not limited to, painting (the exterior of the structures on the Premises and
areas visible to the general public to be painted only in colors which have been
approved by the Port Authority); and make all repairs and replacements and,
subject to and in accordance with the provisions of Section 5 (Design and
Construction by the Lessee), do all rebuilding, inside and outside, ordinary and
extraordinary, partial and entire, foreseen and unforeseen, structural or
otherwise, which repairs, rebuilding and replacements by the Lessee shall be in
quality and class not inferior to the original in materials and workmanship; and
to pay promptly the cost and expense of such repairs, replacements and
maintenance;
(5)Without limiting its obligations elsewhere in this Section, the Lessee agrees
to perform all decorating and painting (including redecorating and repainting)
so that at all times the Premises and all parts thereof are in first-class
appearance and condition;
(6)Provide and maintain all obstruction lights and similar devices on the
Premises, and provide and maintain all fire-protection and safety equipment and
all other equipment of every kind and nature required by any law, rule,
ordinance, resolution or regulation of the type and nature described in Sections
10 (Compliance with Governmental Requirements), 13 (Rules and Regulations) and
21 (Obstruction Lights). The Lessee shall insure that all fire alarm signals
with respect to the Premises shall also be transmitted to the Airport’s police
emergency alarm board or to such other location on the Airport as the General
Manager of the Airport may direct. The Lessee’s obligations hereunder shall in
no way create any obligation whatsoever on the part of the Port Authority;
(7)Take such anti-erosion measures and maintain the landscaping on the Premises
at all times in good condition including, but not limited to, periodic planting
and replanting, as the Port Authority may require, and perform and maintain such
other landscaping with respect to all portions of the Premises not paved or
built upon as the Port Authority may require;
(8)Repair any damage to the paving or other surface of the Premises caused by
any oil, gasoline, grease, lubricants or other flammable liquids and substances
having a corrosive or detrimental effect thereon;
(9)Be responsible for all paving, lighting, signage, storm drains, culverts,
cables, supporting structures, cleaning and snow and ice removal in connection
with existing and future access roadways which are located on the Premises,
other than the access roadway identified as “Elevated Roadway Excluded from
Delta O&M Responsibility” and shown in red vertical hatching in Exhibit 6 (Delta
Leasehold) (page 2 of 2), which shall be the Port Authority’s responsibility;
and
(10)Repairs to security systems, including but not limited to CCTV or access
control, to be commenced within two (2) hours of detection of any such system
malfunction or, if detection is made at times other than ordinary business
hours, as soon as practicable pursuant to diligent efforts by the Lessee to
arrange for repair at the earliest feasible time.
(c)Maintenance of Utilities. The Lessee shall be responsible for the
maintenance, testing and repair of the Utilities, whether located upon the
Premises or off the Premises, (i) that serve the Premises exclusively (other
than such Utilities located on the Premises and specifically identified on
Exhibit 12 (Utility O&M Responsibilities) as the responsibility of the Port
Authority or other non-Lessee party as well as the off-Premises portion of such
Utilities), and (ii) such other Utilities specified as the Lessee’s
responsibility on Exhibit 12 (Utility O&M Responsibilities). The Parties
acknowledge that Exhibit 12 (Utility O&M Responsibilities) is for the sole
purpose of identifying the Utilities for which the Lessee shall be responsible
for maintaining, testing and repairing, and not necessarily to depict the
precise locations and routing of such Utilities; notwithstanding any
inaccuracies with respect to location or routing on such Exhibit, the Lessee
shall be responsible for such Utilities in accordance with this Section 16(c).
The Port Authority agrees to cooperate with the Lessee in arranging for access
by the Lessee to all such Utilities off the Premises. The Lessee shall have no
obligation to maintain, test or repair any other Utilities upon the Premises or
off the Premises.
(d)Operations and Maintenance Work Standards. The Lessee shall carry out the
Operations and Maintenance Work in accordance with (i) Best Management Practice,
(ii) the requirements, terms and conditions set forth in this Agreement and the
other Project Documents, all Applicable Laws and Applicable Standards, and
(iii) the requirements, terms and conditions set forth in all Governmental
Approvals.
(e)Airport Performance. The Lessee shall at all times perform the Operations and
Maintenance Work to ensure ongoing compliance with the “Airport Performance
Measurement Program” established in the Customer Care Standards and shall meet
or exceed the Customer Care Standards, provided that the Lessee shall not be
required to comply with any portion of such Customer Care Standards to the
extent such Customer Care Standards are preempted or superseded by Applicable
Law.
(f)Port Authority Right to Perform at Lessee’s Cost.
(1)In the event the Lessee fails to commence to maintain, clean, repair,
replace, rebuild or paint within a period of thirty (30) days after notice from
the Port Authority so to do (or, with respect to a security system malfunction,
within the time frame required by Section 16(b)(10)) or in the event that the
said notice specifies that the required work to be accomplished by the Lessee
includes maintenance or repair other than preventive maintenance, or within a
period of ten (10) days if the said notice specifies that the work to be
accomplished by the Lessee involves preventive maintenance only, or fails
diligently to continue to completion the repair, replacement, rebuilding or
painting of all of the Premises required to be repaired, replaced, rebuilt or
painted by the Lessee under the terms of this Agreement, the Port Authority may,
at its option and in addition to any other remedies which may be available to
it, repair, replace, rebuild or paint all or any part of the Premises included
in the said notice, and the cost thereof shall be payable by the Lessee upon
demand.
(2)If the performance of any of the foregoing repair, maintenance, replacement,
repainting or rebuilding obligations of the Lessee requires work to be performed
near an active Taxiway or where safety of operations is involved, the Lessee
shall at its own expense, unless otherwise permitted by the Port Authority in
writing, post guards or take such other appropriate measures as may be directed
by the General Manager of the Airport to ensure that such work is performed
safely.

Section 17.    Damage to or Destruction of Premises
(a)Removal of Debris.  If the Premises, or any part thereof, shall be damaged by
fire, the elements, the public enemy or other casualty, the Lessee shall
promptly remove all debris resulting from such damage from the Premises, and to
the extent, if any, that the removal of debris under such circumstances is
covered by insurance, the proceeds thereof (other than proceeds of any business
interruption or similar insurance) actually made available to the Lessee shall
be used by the Lessee for that purpose in compliance with paragraph (b) below,
subject to any requirements in the Lessee’s Financing Documents, if any,
regarding the conditions to the release of the proceeds of casualty insurance
from the collateral account of the Lessee.
(b)Damage to the Premises.  If the Premises, or any part thereof, shall be
damaged by fire, the elements, the public enemy or other casualty, the Premises
shall be restored, replaced and rebuilt by the Lessee with due diligence in
accordance with the plans and specifications for the Premises, including,
without limitation, the same or higher quality of materials, as they existed
prior to such damage by and at the expense of the Lessee and if such damage is
covered by insurance, the proceeds thereof (other than proceeds of any business
interruption or similar insurance) actually made available to the Lessee shall
be used by the Lessee for that purpose, subject to any requirements in the
Lessee’s Financing Documents if any, regarding the conditions to the release of
the proceeds of casualty insurance from the collateral account of the Lessee; it
being understood that, notwithstanding anything to the contrary in the Lessee’s
Financing Documents, no portion of casualty insurance proceeds can be used for
any purpose other than the restoration, replacement and rebuilding of the
Premises until the Premises have been restored as required by this paragraph
(b), to the Port Authority’s satisfaction. Provided that the Lessee has carried
insurance required by this Section 17 (Damage to or Destruction of the
Premises), in the event that a casualty event occurs (other than a result of the
breach, gross negligence or willful misconduct of the Lessee, its agents,
employees, officer, directors, shareholders, managers, members or partners, or
any of its Contractors, as applicable, in which case the Lessee shall not be
entitled to propose a plan as provided in this sentence) with respect to which
the amount of insurance proceeds received by the Lessee is insufficient to
restore, replace and rebuild the affected facilities as set forth above, then
the Lessee may promptly propose a plan with respect to (i) reasonable
modifications to the affected facilities that would allow such facilities to be
restored, replaced and rebuilt, solely with the insurance proceeds made
available for such purpose (including by making use of reasonable value
engineering or other design approaches to reduce applicable rebuilding costs) at
least to the extent of the value and as nearly as possible to the condition,
quality and class of such affected facility existing immediately prior to such
casualty and (ii) any modifications to the technical requirements of this
Agreement applicable to the D&C Work (including the Requirements and Provisions
for Work) that may be necessary or appropriate to implement the proposed
modifications to the affected facilities. The Lessee’s plan will be subject in
all respects to the Port Authority’s approval in its sole discretion, such
approval to be received before any restoration, replacement or rebuilding may
commence. If the Lessee has exercised its right to terminate the letting
hereunder in accordance with Sections 54 (Termination by Lessee) and 55 (Effect
of Termination by Lessee), subject to the rights of the Recognized Mortgagee
pursuant to Section 89 (Project Financing), the Lessee shall turn over all
casualty insurance proceeds to the Port Authority promptly as and when received
or otherwise ensure receipt by the Port Authority of all casualty insurance
proceeds.
(c)Section 227 of the RPL. The Lessee hereby expressly acknowledges and agrees
that, except to the extent provided in Section 54(a)(1)(i), no damage or
destruction of the Premises shall entitle the Lessee to terminate or suspend the
letting hereunder, or to be released or relieved of its obligations hereunder,
including without limitation the obligation to pay all rentals. The parties
hereby stipulate that the provisions of this Section constitute an “express
agreement to the contrary” pursuant to Section 227 of the Real Property Law of
New York, and neither the provisions of Section 227 of the Real Property Law of
New York nor those of any similar statute shall extend or apply to this
Agreement.


71



--------------------------------------------------------------------------------






Section 18.    Insurance
(a)D&C Work Insurance. The Lessee shall procure, maintain and pay for, or cause
its Contractors to procure, maintain and pay premium on, the following insurance
policies until completion of the D&C Work, and for such longer period of time as
specified herein:
(1)    Environmental Liability Insurance, providing coverage for environmental
liability, including, but not limited to, coverage for sudden and accidental,
and gradual, discharge of pollutants, by or on behalf of the Lessee (or any
other insured). Coverage must have limits not less than $25,000,000 per
occurrence and $50,000,000 in the aggregate, covering bodily injury, property
damage (including natural resource damage) or environmental damage caused by
pollution conditions resulting from operations performed by or on behalf of the
Lessee. Coverage shall include clean-up of land/soil and structures thereon, air
and of water (including groundwater) for which the insured(s) is legally liable.
Should the policy be placed on a claims-made form, the retro period shall begin
on the date that work commenced on the project; it shall also contain a 10-year
reporting/discovery period, with discovery period commencing on the Completion
Date. If placed on an occurrence form, the policy shall include a 10-year
Completed Operations Period. The Lessee shall cause, or shall cause its
Contractors to cause, its or their respective insurance carriers to
automatically renew the environmental liability policy(ies) required herein on
the same terms and conditions, including the same commencement date of the retro
period. Such environmental liability policy(ies) shall (a) expressly include
coverage for transportation exposures and non-owned disposal sites, (b) state
that claims, disputes and coverage shall be litigated in United States courts
having jurisdiction, and not be limited to arbitration, and (c) acknowledge the
Lessee’s disclosure to the insurance carrier that the materials present on the
Premises or otherwise subject to the insurance policies may be considered
hazardous or toxic wastes or substances under Applicable Law including, but not
limited to, the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C.
Section 6901 et. seq. and/or the Comprehensive Environmental Response,
Compensation, and Liability Act (“CERCLA”), 42 U.S.C. Section 9601 et. seq.
and/or the Toxic Substances Control Act, 15 U.S.C. Section 2601 et. seq. An
extracted copy of this Section 18 (Insurance) of this Agreement shall be
provided to the applicable insurance carrier(s). The Lessee has represented that
it will procure and maintain a Contractor Pollution Liability CIP policy and a
Pollution Legal Liability policy in order to satisfy the requirements herein.
For purposes of this Section 18, “CIP” shall mean Contractor Controlled
Insurance Program. The CPL policy must not include an asbestos, lead or
microbial matter exclusion. Non-owned disposal sites must be licensed to accept
hazardous waste.
(2)    Commercial General Liability Insurance, including Product Liability and
Completed Operations coverage, with not less than a combined single limit of
$100,000,000 per occurrence and $605,000,000 for bodily injury and property
damage, and written on an ISO form CG 00 01 04 13 or its equivalent. Such
insurance shall be maintained for a minimum of five (5) years after the
Completion Date and shall:
(i)    include coverage for operation of mobile equipment within the insureds
care, custody, and control;
(ii)    not contain exclusions for “action-over” claims;


72



--------------------------------------------------------------------------------





(iii)    not contain exclusion(s) pertaining to damage to aircraft;
(iv)    provide coverage for explosion, collapse, and underground property
damage;
(v)    not contain exclusions for independent contractors; and
(vi)    not contain exclusion for “insured vs. insured” suits.
(3)    Commercial Automobile Liability Insurance covering owned, non-owned, and
hired vehicles, automatically covering newly acquired vehicles, with limits of
not less than $25,000,000 each accident combined single limit.
(4)    Workers’ Compensation Insurance and Employer’s Liability Insurance, each
in accordance with the requirements of law, and provide waiver of subrogation in
favor of the Port Authority and the City Insureds.
(5)    Professional Liability Insurance from the lead architect and designer,
with a limit of $10,000,000 per claim and policy aggregate, providing coverage
for the D&C Work, and all other architects, designers, engineers and others
rendering professional services in connection with the D&C Work covered with a
limit of $3,000,000 per claim and policy aggregate. If such insurance is
provided on a claims-made basis, coverage shall be maintained for a period of
not less than ten (10) years following the Completion Date, either by way of
annual renewal to a corporate professional liability program or the purchase of
an extended reporting period.
(6)    Owners Protective Professional Indemnity (OPPI) policy, with a limit of
not less than $25,000,000 per claim and policy aggregate.
The Lessee shall have the right to satisfy the requisite insurance coverage
amounts for such insurance through a combination of primary policies and
umbrella and/or excess liability insurance policies, other than with respect to
paragraph (4) above. Umbrella and/or excess liability insurance policies shall
comply with all insurance requirements, terms and provisions set forth in this
Agreement for the applicable type of coverage.
(b)Builder’s Risk Insurance. In addition to the insurance required in Section
18(a), the Lessee shall procure and maintain Builder’s Risk (All Risk) Completed
Value Insurance on a completed value form, including coverage (to the maximum
extent that each such coverage is commercially available) for terrorism, flood,
earthquake, mold (to the extent ensuing from a separately covered cause of
loss), delay in startup, and property in transit covering the D&C Work during
the performance thereof, including material delivered to the Premises or
off-Premises but not attached to the realty, or existing property, until the D&C
Work is completed. Notwithstanding the foregoing, it is agreed by the Parties
that in order to accommodate the construction phasing and sequencing of the D&C
Work, the Lessee shall be permitted to procure and maintain Builder’s Risk
coverage at any given time only with respect to those phases of the D&C Work
which is being performed by the Lessee, and upon the issuance of a “Temporary
Certificate of Authorization to Occupy or Use” in accordance with the TCAP
Manual with respect to any Partial Occupancy Portion


73



--------------------------------------------------------------------------------





or Installation Portion, the Lessee shall no longer be required to maintain such
policy with respect thereto; provided, that such Partial Occupancy Portion or
Installation Portion is, as of the date of issuance of the applicable Temporary
Certificate of Authorization to Occupy or Use, subject to coverage under an
Operational Property policy satisfying the applicable requirements set forth in
clauses (c) and (d) of this Section 18 (Insurance), such that no element, phase
or completed portion shall be uninsured or underinsured with a Builder’s Risk
policy or an Operational Property policy, as applicable, at any time. The Port
Authority and the City Insureds shall be named as “additional named insureds”
under the Builder’s Risk policy, and such policy shall provide that the loss
shall be adjusted with and payable to the Lessee and to the Port Authority as
each party’s interests may appear. Notwithstanding anything in this Agreement to
the contrary, such proceeds shall be used by the Lessee for the restoration,
replacement or rebuilding of the D&C Work.
(c)Operational Property Insurance. The Lessee shall, during the term of this
Agreement, (including, for the avoidance of doubt, the D&C Work Period and any
and all extensions) procure, maintain, and pay premium for, property insurance
on the Premises on full replacement cost basis, including coverage for all
buildings, structures, improvements, installations, facilities and fixtures now
or in the future located on the Premises (including all or any portion of the
Existing Terminal Facilities prior to demolition thereof). Such insurance shall
be on an “all risk” policy form and include equipment breakdown insurance, and
include coverage (to the maximum extent that each such coverage is commercially
available) for terrorism, fire, flood and earthquake, and if not commercially
available, then against such hazards and risks as may now or in the future be
included under a standard “all risk” property insurance form in the State of New
York. The foregoing insurance shall name the Port Authority and the City
Insureds as “additional named insureds.” Proceeds of Operational Property
insurance shall be used by the Lessee for the restoration, replacement, or
rebuilding of the Premises.
(d)Business Interruption Insurance.
(1)    The following terms, when used in this clause (d), shall, unless the
context shall require otherwise, have the respective meanings given below:
“Gross Earnings” shall mean the amount not realized by the named insured during
the period of indemnity which would have been earned from the commencement of
operations or use and occupancy of the work if the delay had not occurred,
consisting of:
(i)    The sum of:
(a)    Total net sales value of production;
(b)    Total net sales of merchandise; and
(c)    Other earnings derived from operations of the business;
(ii)    Less the cost of:


74



--------------------------------------------------------------------------------





(a)    Raw stock from which such production is derived;
(b)    Supplies consisting of materials consumed directly in the conversions of
such raw stock into finished stock or in supplying the service(s) sold by the
named insured;
(c)    Merchandise sold, including packaging materials thereof; and
(d)    Service(s) purchased from outsiders (i.e., not employees of the named
insured) for resale which do not continue under contract.
No other cost shall be deducted in determining Gross Earnings.
“Rental Income” shall mean revenues from rentals and leases not realized during
the period of indemnity, which would have been earned by the named insured if
the delay had not occurred, less non-continuing expenses.
“Soft Costs” shall mean expenditures which are necessarily incurred during the
period of indemnity, which would not have been incurred by the named insured if
the delay had not occurred, including:
(i)Interest expense on construction loan(s);
(ii)Advertising and promotional expense;
(iii)Legal and accounting fees;
(iv)Commissions incurred upon renegotiation of leases;
(v)Fees for licensing and permits;
(vi)All insurance premiums related to the Operations and Maintenance Work;
(vii)Real estate taxes and assessments;
(viii)Project administration expense; and
(ix)Other, as accepted by the applicable insurer and scheduled.
(2)The Lessee shall, during the term of this Agreement, (including any and all
extensions) procure, maintain, and pay premium for, business interruption
insurance as shall be at least sufficient to cover, and applicable to, all Gross
Earnings of the Premises on an actual loss sustained basis, including the Port
Authority’s portion of concessions revenues pursuant to Section 36 (Concessions
Revenue Share), all Rental Income (including the portion of such Rental Income
that would be paid to the Port Authority as Ground Rent, Basic Rent and First
Additional


75



--------------------------------------------------------------------------------





Rent pursuant to Section 7 (Rental)), and all Soft Costs, in each case, for a
period no less than to the date of completion of any restoration, replacement or
rebuilding of the Premises, for any business interruption losses in business
revenue that occur when the Premises or any portion thereof is unusable or is
out of operation due to any risks or hazards covered under the property
insurance required by Section 18(c). The Lessee shall also procure a minimum of
365 days of extended period of indemnity covering the Business Interruption
insurance required in this clause (d). The insurance coverages required by
Section 18(c) and Section 18(d) and renewals thereof shall insure the Port
Authority, the Lessee and the City Insureds, as their interests may appear.
Losses shall be adjusted with the Lessee and the Port Authority and payable to
the Lessee and, if the Lessee has incurred Lessee Debt, applied in accordance
with the cash waterfall set forth in the applicable Financing Documents then in
effect.
(e)Operational Liability Insurance. In addition to all other insurance required
under this Section 18 (Insurance), the Lessee shall procure, maintain, and pay
premium for, the following insurance policies during the term of this Agreement
covering operations at both Existing Terminal Facilities or any portion thereof
prior to demolition, and all or any portion of the New Terminal Facilities as
they are completed:
(1)Commercial General Liability Insurance with not less than a combined single
limit of $300,000,000 per occurrence for bodily injury and property damage,
including, but not limited to, Terrorism, Products and Completed Operations and
Premises Liability coverages. Such insurance shall be broadened to include, or
equivalent separate policies shall provide, Cargo and Baggage Legal Liability
and Liquor Liability.
(2)Commercial Automobile Liability Insurance covering owned, non-owned and hired
vehicles and including automatic coverage for newly acquired vehicles, with
limits of not less than $25,000,000 per accident combined single limit.
(3)Workers’ Compensation Insurance and Employer’s Liability Insurance, each in
accordance with the requirements of law, and provide waiver of subrogation in
favor of the Port Authority and the City Insureds.
(4)Environmental Impairment Liability Insurance with a combined single limit of
$25,000,000 per claim and $50,000,000 in the aggregate for death, bodily injury,
clean-up costs and property damage liability (including natural resource
damage), business interruption/extra expenses and soft costs, covering both
gradual and sudden and accidental pollution conditions. Such environmental
impairment liability policy(ies) shall (a) expressly include coverage for
transportation exposures and non-owned disposal sites, (b) state that claims,
disputes and coverage shall be litigated in United States courts having
jurisdiction, and not be limited to arbitration, and (c) acknowledge the
Lessee’s disclosure to the insurance carrier that the material may be considered
a Hazardous Substance under Applicable Law including, but not limited to, RCRA,
and/or CERCLA, and/or the Toxic Substances Control Act, 15 U.S.C. Section 2601
et. seq. It should be noted that the substances may be considered “hazardous”
under CERCLA, but not necessarily “hazardous” under RCRA and that such materials
if RCRA “hazardous” would require a manifest and disposal certificate under RCRA
at a Subtitle C hazardous waste disposal facility.


76



--------------------------------------------------------------------------------





A copy of this Agreement, including all schedules and documents attached hereto,
shall be provided to the insurance carrier.
The Lessee shall have the right to satisfy the insurance coverage amounts for
the insurance required pursuant to this Section 18 through a combination of
primary policies and umbrella and/or excess liability insurance policies, other
than with respect to Workers’ Compensation Insurance and Employer’s Liability
Insurance. Umbrella and/or excess liability insurance policies shall comply with
all insurance requirements, terms and provisions set forth in this Agreement for
the applicable type of coverage, and shall be “follow form” of the primary
insurance.
(f)General Requirements. The following requirements apply to all insurance
coverages required by this Section 18 (Insurance) except where otherwise
specifically noted:
(1)Insured Status. In addition to the Builder’s Risk policy and Operational
Property policy, any CIP Commercial General Liability and Excess Liability
policies shall name the Port Authority and the City Insureds as “additional
named insureds.” Other than as otherwise expressly provided in this Section 18,
all insurance required by this Section 18 (other than Professional Liability,
Workers’ Compensation, Employer’s Liability and Owners Protective Professional
Indemnity policies) shall name the Port Authority and each of the City Insureds
as “additional insureds.” In the event any insurance policy provided by the
Lessee in accordance with this Section 18 provides greater limits than those
required herein, the additional insureds shall be entitled to, or shall share
in, the full limits of such policy, and this Section 18 shall be deemed to
require such full limits. The insurance coverages and renewals thereof required
by this Section 18 shall insure the Port Authority, the Lessee and the City
Insureds, as their interests may appear.
(2)Terrorism Coverage. The peril of terrorism shall not be excluded, where
commercially available (as determined at the time of binding in consultation and
agreement with the Port Authority and as otherwise determined by the Port
Authority from time to time).
(3)Waiver of Subrogation. Waiver of subrogation shall be given in favor of all
additional named insureds and additional insureds.
(4)Primary and Non-Contributory. The Lessee’s and its Contractors’ policies
shall be primary and non-contributory.
(5)Severability of Interests (Cross Liability). All insurance policies required
by this Section 18 (other than Professional Liability, Owners Protective
Professional indemnity, Contractor Pollution Liability, Pollution Legal
Liability) shall not contain a cross-liability exclusion which restricts or bars
coverage for a claim brought by an additional named insured against a named
insured or by a named insured against an additional named insured. The
cross-liability exclusion contained in the Contractor Pollution Liability and
Pollution Legal Liability policies must allow for claims by the Port Authority.
(6)Insurance Procured through Contractors. Each insurance policy required
hereunder shall be in addition to all policies of insurance otherwise required
by this Agreement, or the Lessee may provide such insurance by requiring each
Contractor engaged by it


77



--------------------------------------------------------------------------------





for the D&C Work to procure and maintain such insurance in accordance with the
requirements set forth herein. Should the Lessee choose to procure insurance
through its Contractors, the Lessee shall demonstrate to the Port Authority’s
satisfaction the Lessee’s ability in and competence with managing such insurance
requirements. The Lessee shall be responsible to maintain, enforce, and ensure
that the type of coverages and all limits maintained by it and any/all
Contractors and subcontractors are accurate, adequate, and in compliance with
the Port Authority insurance requirements set forth herein. The Lessee shall
cause each such Contractor to include the additional named insureds specified in
the applicable insurance policies as required under this Section 18. If
requested by the Port Authority, the Lessee shall promptly provide certificates
of insurance evidencing coverage for each Contractor. If the Lessee does procure
insurance through its Contractors as aforesaid, certificates of insurance and
any other documentation required of the Lessee by this Section 18 shall
similarly be required to be provided to the Port Authority by the Contractor or
by the Lessee on behalf of the Contractor.
(7)Dedicated Insurance. All insurance coverage required to be provided by the
Lessee, any Contractor and any concession manager, other than any business
automobile liability or workers’ compensation insurance, shall extend throughout
the Term to all aspects of the Work, whether by separate insurance policies or
practice policies with coverage limits devoted solely to the Work and the
Premises, except as expressly set forth in this Section 18; provided, that such
practice policies otherwise meet all requirements described in this Section 18.
The Lessee shall ensure that the insurance under this Agreement shall be
seamless among and between the D&C Work Period, each phase of the D&C Work, the
period during which the Operations and Maintenance Work is being performed with
respect to the Existing Terminal Facilities and any portion thereof and with
respect to the New Terminal Facilities and any portion thereof, and shall not
contain lapses or gaps in coverage. Any insurance necessary to be obtained and
maintained in order to avoid any lapses or gaps in coverage shall be paid for
and be the sole responsibility of the Lessee.
(8)Notice of Cancellation, Modification or Termination. All policies required
under this Section 18 shall include an endorsement providing that policies shall
not be cancelled, terminated, changed or modified except upon ninety (90) days’
prior written notice to the Port Authority. Evidence of coverage satisfactory to
the Port Authority for renewal policies, including carrier insurance binders and
certificates of insurance, shall be delivered to the Port Authority at least
fifteen (15) days prior to the expiration of the insurance which such policies
are to renew.
(9)Certificates. The Lessee shall furnish confirmations of coverage including
carrier insurance binders and certificates of insurance evidencing all coverages
required of Sections 18(a) through 18(e) to the Port Authority by no later than
five (5) days prior to the Effective Date. Any renewals shall be similarly
documented and delivered to the Port Authority at least thirty (30) days prior
to the expiration date of each expiring policy. An executed copy of any of the
policies required by this Section 18 shall be delivered to the Port Authority
upon the Port Authority’s written request; provided that confirmations of
coverage, including carrier insurance binders and certificates of insurance, for
corporate insurance policies used to satisfy the insurance coverages and
policies required under this Section 18 shall be made available for review by
the Port Authority from time to time at the Port Authority’s request and, to the
extent such confirmations of


78



--------------------------------------------------------------------------------





coverage are located outside of the Port of New York District, the Lessee shall
make such confirmations of coverage available in electronic form or pay the Port
Authority all Travel Costs incurred in connection with such review in accordance
with the procedures set forth in Section 96(e)(2) hereof.
(10)Nature of Insurers; Commercial Availability. Subject to the other applicable
provisions of this Agreement, all insurance required by this Section 18
(Insurance) shall be issued by insurance carriers having an A.M. Best Rating of
at least A- (VIII) or an equivalent rating by a comparable insurance rating
agency or by an Insurance Subsidiary. All insurance coverages and policies
required under this Section 18 may be reviewed by the Port Authority for
adequacy of terms, conditions and limits of coverage at any time. The Port
Authority may, at any time during the Term for any reason upon written notice to
the Lessee, require an increase in minimum limits, changes in deductibles, or
other additions, deletions, amendments or modifications to the required coverage
with respect to any insurance or any related term thereof (either in form or
substance), or other or additional or replacement insurance, in any amounts or
against any insurable risks, perils or hazards, or the replacement of carriers
issuing such policies (a “Port Authority Insurance Change”), and the Lessee
shall promptly comply with the Port Authority Insurance Change; provided, that
the Lessee may request in writing that the Port Authority reconsider a Port
Authority Insurance Change, or the limit, coverage, or other terms of any
insurance required by this Section 18, and make adjustments thereto, on grounds
that such Port Authority Insurance Change, or such limit, coverage or other
terms of such required insurance, is (i) commercially unavailable, (ii) only
available at premiums that are disproportionate to the coverage provided, and/or
(iii) not customarily required for comparable large urban commercial air
passenger terminals within the United States of America. The Lessee shall
provide supporting information and materials to justify its request, and the
Port Authority shall review and render a decision within thirty (30) days
following its receipt of a request from the Lessee supported by all information
and data reasonably required for the Port Authority to render such decision,
including receipt of all relevant input from the Port Authority’s insurance
advisor or consultant and, if applicable, the Lessee’s insurance advisor or
consultant. The Port Authority shall review any such request and covenants and
agrees not to act unreasonably in rendering a decision with respect thereto. As
part of its review, the Port Authority shall take into consideration the input
of its insurance advisor or consultant and, if requested by the Lessee, the
input of the Lessee and the Lessee’s insurance consultant or advisor. Any
decision rendered by the Port Authority in accordance with the above
requirements shall be final and binding on the Parties. Until the Port Authority
has rendered its decision in accordance with the above requirements, the Lessee
shall comply with its obligations under this Section 18 unless waived or
modified by the Port Authority. If Lessee has requested that the Port Authority
reconsider a Port Authority Insurance Change pursuant to this clause (10), the
Lessee shall not be required to comply with such Port Authority Insurance Change
until the Port Authority has rendered its decision in accordance with the above
requirements. For purposes of this Section 18, the Port Authority shall be
deemed to have acted reasonably in denying any Lessee’s request if or to the
extent such decision was necessary or appropriate in order to implement a Lessee
Change or a Value Engineering Lessee Change, or to address (in the opinion of
the Port Authority) risks, features or conditions that are unique or specific to
the New Terminal Facilities, the Airport, one or more other airports operated by
the Port Authority or other comparable airports similar in size and passenger
capacity in the general geographic area of the Airport, or any activities
thereon.


79



--------------------------------------------------------------------------------





(11)The Lessee shall:
(i)    comply with the terms, conditions and requirements of all insurance
policies required pursuant to this Section 18 (Insurance);
(ii)    not do or omit to do anything, or permit (insofar as it is within its
power) any other person to do or omit to do anything, on or with respect to the
Premises or the D&C Work, that results in or could reasonably be expected to
result in the cancellation of any insurance policies or that would entitle any
insurer to refuse to pay any claim under any insurance policy (in whole or in
part) or that would otherwise prejudice the interests of the Port Authority or
the City Insureds in an insurance policy or claim under any insurance policy;
(iii)    promptly upon request furnish to the Port Authority such information
and data as may be necessary to enable the Port Authority to adjust any loss, in
the event the Premises or any part thereof shall be damaged by any casualty
against which insurance is carried pursuant to this Section 18 (Insurance) and
the Port Authority is entitled to participate in the adjustment of such loss
pursuant to the terms of this Agreement; and
(iv)    to the extent the Port Authority pays any premiums, costs, charges or
fees with respect to any of the insurance policies required pursuant to this
Section 18 (Insurance), promptly (but in any event no later than thirty (30)
days following notice by the Port Authority of such payment) reimburse the Port
Authority for any such premiums, costs, charges or fees, subject to the
requirements of Section 67 (Late Charges) hereunder.
(12)No Prejudice to Port Authority or City Insureds. The Lessee shall use best
efforts to ensure that the insurance it procures and maintains shall provide
that the interest of the Port Authority and the City Insureds will not be
prejudiced by the Lessee’s error, omission or misdescription of the risk insured
under the policies, incorrect declaration of values, failure to advise insurers
of any change of risk interest or property insured or failure to comply with a
statutory requirement, nor by any other misrepresentation, act or omission by
the Lessee that would otherwise result in forfeiture or reduction of coverage.
The Lessee shall indemnify, hold harmless and make whole the Port Authority for
any forfeiture of insurance coverage resulting from such error, omission,
misdescription, incorrect declaration, failure to advise, misrepresentation, act
or omission, and for any expense the Port Authority incurs as a result thereof
(except arising solely out of the negligence or willful misconduct of the Port
Authority).
(13)No Impairment. The Lessee shall provide coverage that is not impaired or the
aggregate is not impaired by any other risk, past or present, except as
permitted under this Agreement, and the limits required, shall be fully
available to the Port Authority. The limit will be restored if depleted below
the above-specified levels by other paid losses during the term of this
Agreement and/or any extension(s) thereto.
(14)Governmental Immunity. All policies required under this Section 18 shall
contain an endorsement containing the following language: “The insurer(s) shall
not, without obtaining the express advance written permission from the General
Counsel of the Port Authority, raise any defense involving in any way the
jurisdiction of the tribunal over the person of the Port


80



--------------------------------------------------------------------------------





Authority, the immunity of the Port Authority, its Commissioners, officers,
agents or employees, the governmental nature of the Port Authority, or the
provisions of any statutes respecting suits against the Port Authority.”
Evidence of such required endorsement shall appear on all certificates required
to be provided by the Lessee under this Agreement.
(15)Notification of Potential Claims. Without limiting the generality of Section
18(f)(12), the Lessee shall notify the Port Authority as soon as reasonably
practicable of any incident(s) that could give rise to a claim against the Port
Authority.
(16)Defense Costs. Unless otherwise agreed to in writing by the Port Authority,
no defense costs shall be included within or erode the limits of coverage of any
of the primary insurance policies; except that litigation and mediation defense
costs may be included within the limits of coverage of professional liability,
contractor’s pollution and environmental impairment liability policies, to the
extent such insurance coverage is required hereunder.
(17)Contractual Liability Coverage. Each policy of liability insurance (except
for professional liability insurance) required hereunder shall contain
contractual liability coverage covering the insurable obligations assumed by the
Lessee under this Agreement.
(18)Duplicate Certificates.     With respect to each insurance policy, duplicate
original certificates of insurance, specifically referencing the Port Authority
number of this Agreement, shall be delivered to The Port Authority of New York
and New Jersey, General Manager, Risk Financing, 4 World Trade Center, 150
Greenwich Street, 19th Floor, New York, New York 10007, Attention: Treasury
Dept., Risk Finance Division (or to such other address as the Port Authority may
direct by notice hereunder), not later than ten (10) days after the date on
which such insurance policy is required to be in effect under this Agreement,
other than any corporate insurance policies used to satisfy the insurance
coverages and policies required under this Section 18, which shall be made
available for review by the Port Authority not later than ten (10) days after
the date on which such insurance policy is required to be in effect under this
Agreement. Duplicate certificates of insurance with respect to a renewal policy
shall be delivered to the Port Authority at least ten (10) days prior to the
expiration date of each expiring policy, except for any policy expiring after
the date of expiration of the letting under this Agreement or corporate
insurance policies used to satisfy the insurance coverages and policies required
under this Section 18. If at any time any of the certificates or policies shall
become unsatisfactory to the Port Authority and notified to the Lessee in a Port
Authority Insurance Change, the Lessee shall promptly obtain a new and
satisfactory certificate and policy, subject to clause (f)(10), above.
(19)Adequacy. The requirements for insurance procured by the Lessee shall not in
any way be construed as a limitation on the nature or extent of the contractual
obligations assumed by the Lessee under this Agreement or by law or equity
(other than the obligation of the Lessee to procure such required insurance).
The insurance requirements, or the receipt of any certificates or insurance, are
not a representation by the Port Authority as to the adequacy of the insurance
to protect the Lessee against the obligations imposed on them by law, by this
Agreement or by any other agreement.
(20)Other Endorsements.


81



--------------------------------------------------------------------------------





(i)    Each policy required hereunder shall contain an endorsement to the effect
that the insurance as to the interests of a Recognized Mortgagee, if any, and
the Port Authority, and the City Insureds shall not be invalidated by any act or
omission, including negligence, of the Lessee or any other insured. The
provision or endorsement must specify that the policy may not be cancelled for
non-payment of premium unless and until such Recognized Mortgagee and the Port
Authority have had thirty (30) days’ actual notice and an opportunity to cure
such nonpayment of premium. Should a Recognized Mortgagee or the Port Authority
pay the premium in order to preserve coverage, the Lessee shall be
unconditionally liable to reimburse such Recognized Mortgagee or the Port
Authority, as appropriate, for the full cost of doing so, including any legal
fees or other collateral expenses.
(ii)    Each policy required hereunder shall contain an endorsement providing
that the protection afforded the Lessee thereunder with respect to any claim or
action against the Lessee by a third party shall obtain and apply with like
effect with respect to any claim or action against the Lessee by the Port
Authority or any City Insured, and against the Port Authority and each City
Insured by the Lessee, but such endorsement shall not limit, vary, change or
affect the protections afforded the Port Authority, or any of the City Insureds
as additional named insureds.
(iii)    Endorsements adding additional named insureds to required policies
shall contain no limitations, conditions, restrictions or exceptions to coverage
beyond those that apply under the policy generally, and shall state that the
interests and protections of each additional named insured shall not be affected
by any misrepresentation, act or omission of a named insured or any breach by a
named insured of any provision in the policy which would otherwise result in
forfeiture or reduction of coverage.
(21)Losses Absorbed by the Lessee. Except if and as expressly provided otherwise
herein, all losses within the scope of this Section 18 which are not recoverable
by insurance or deductible shall be absorbed by the Lessee. Other losses and
expenses not covered by insurance shall also be the responsibility of and paid
by the Lessee. The Lessee’s insurance shall be primary insurance with respect to
the Port Authority and the City Insureds. Any insurance or self-insurance
maintained by the Port Authority or the City Insureds shall not contribute to
any loss or claim.
(22)Deductible. Lessee will not (x) increase the aggregate sum of all
deductibles for the insurance coverages described in Sections 18(c), (d) and (e)
by more than $25,000,000 over the aggregate sum of all such deductibles in place
as of the Effective Date, or (y) increase any of the deductibles for the
insurance described in Sections 18(a) and (b), in each case unless Lessee
obtains the prior written consent of the Port Authority’s Treasurer. As between
the Port Authority and the Lessee, the Lessee shall be solely responsible to
ensure that all deductibles under each insurance policy or coverage required to
be procured hereunder in accordance with this Section 18 are paid. The Port
Authority shall not be responsible for payment of such deductibles, or for any
payment of premium or other financial obligation with respect to insurance,
under any circumstances. Any deductible (including retention under professional
liability insurance and pollution liability insurance) shall not impair or
otherwise reduce the limits required for each insurance policy required to be
procured and maintained in accordance with this Section 18.


82



--------------------------------------------------------------------------------





(23)Restrictions on Insurance. Self-insurance, self-insured retention, policy
fronting or other non-risk transfer insurance mechanisms by the Lessee’s
Contractors for the D&C Work or the Lessee are not permitted for insurance
coverages and policies required by Sections 18(a), (b), (c), (d) and (e) except
(x) as approved in writing by the Port Authority’s Treasurer, or (y) in amounts
not greater than:
(i)    Self-insured retention with respect to the Contractor Pollution Liability
CIP required pursuant to Section 18(a)(1), currently in the amount of $250,000;
(ii)    Self-insured retention with respect to the Commercial Automobile
Liability Insurance required pursuant to Section 18(a)(3), currently in the
amount of $1,000,000;
(iii)    Self-insured retention with respect to the Owners Protective
Professional Indemnity (OPPI) policy required pursuant to Section 18(a)(6),
currently in the amount of $1,000,000;
(iv)    Self-insured retention with respect to the Commercial Automobile
Liability Insurance required pursuant to Section 18(e)(2), currently in the
amount of $1,000,000;
(v)    Self-insured retention with respect to the Environmental Impairment
Liability Insurance required pursuant to Section 18(e)(4), currently in the
amount of $250,000; and
(vi)    Insurance provided through an Insurance Subsidiary in accordance with
the regulations of insurance regulatory authorities applicable to such coverage.
For the avoidance of doubt, insurance provided through an Insurance Subsidiary
is not subject to the limitations in Section 18(f)(23).
(g)Contesting Denial of Coverage. If any insurer under an insurance policy
required by this Section 18 denies coverage with respect to any claims reported
to such insurer, the Lessee shall bear all the costs of contesting the denial of
coverage. The Port Authority may, in its discretion, cooperate in the Lessee’s
efforts to contest the denial of coverage. If the Port Authority contests a
denial of coverage and the Lessee elects not to contest such denial, or if the
Port Authority continues to contest a denial and the Lessee elects to cease
contesting such denial, the Port Authority shall be responsible for the costs of
contesting such denial or continuing to contest such denial; provided that if
there is an insurance claim denial and the Lessee elects not to contest the
denial or continue contesting the denial, the Lessee shall nevertheless be fully
responsible and liable to make the Port Authority and other Port Authority
Indemnified Parties whole for any loss or damage incurred by any of them,
respectively, for all matters as to which it is required under this Agreement to
have insurance coverage (net of any insurance proceeds received by the Port
Authority pursuant to the immediately following sentence). If the Port Authority
successfully contests a denial and the Lessee has elected not to contest or
ceases to contest the denial, all insurance proceeds realized by such successful
contest shall be paid over to the Port Authority for its account.


83



--------------------------------------------------------------------------------





(h)Separate Insurance. The Lessee shall not carry separate insurance concurrent
in form or contributing in the event of loss with that required under this
Agreement (other than any retained corporate policies), without the prior
written approval of the Port Authority. If such separate insurance is approved
by the Port Authority, the Lessee shall deliver to the Port Authority the
policies therefor or duplicate originals thereof. All such separate insurance
policies must comply with the requirements of this Section 18 (except with
respect to minimum limits). The Lessee shall be solely responsible for the
acquisition and costs of any separate or additional coverages permitted
hereunder.
(i)Upon formal tender of defense by the Port Authority to the Lessee in
accordance with Section 59 (Notices) of this Agreement, Lessee and/or its
affiliates will communicate their acceptance or denial to the Port Authority
within fifteen (15) business days of receipt of factual information sufficient
to make a determination as to the bases for such tender, without regard to any
indemnity obligations owed to the Lessee by any other parties.

Section 19.    Indemnity.
(a)Without limiting the effect of Sections 56(b)(4), 75(e) and 76(i) hereof, or
any rights and remedies available to the Port Authority at law or in equity, the
Lessee shall be obligated to indemnify and hold harmless the Port Authority
Indemnified Parties (excluding, solely for the purposes of this Section 19, New
York City, the EDC and each of their respective officers, directors, employees,
agents and authorized representatives) from and against, and shall reimburse
such Port Authority Indemnified Parties for such Port Authority Indemnified
Parties’ costs and expenses, including legal expenses (including fees of
in-house and outside counsel to the Port Authority), incurred in connection with
the defense of, all claims and demands of third persons (including claims and
demands of other Lessee-Related Entities; and claims and demands of New York
City for indemnification by the Port Authority arising by operation of law or
through agreement of the Port Authority with the City), including, but not
limited to, claims and demands for death or personal injuries, or for property
damages, arising out of: (i) any breach or default of any term or provision of
this Agreement or any other Project Document by any Lessee-Related Entity; (ii)
the use or occupancy of (A) the Premises by any Lessee-Related Entity, or others
with the consent of a Lessee-Related Entity, or (B) any portion of any Right of
Access or O&M Access Area by any such Person to the extent such Person is on
such Right of Access or O&M Access Area to perform or observe any term or
provision relating to Lessee’s rights or obligations under this Agreement or any
other Project Document; (iii) any other acts or omissions of any Lessee-Related
Entity or their respective guests, invitees or other persons who are doing
business with such Lessee-Related Entity, in each case, on the Premises; and
(iv) any other acts or omissions of any Lessee-Related Entity on any other
portion of the Airport; provided, that with respect to any act or omission of a
Lessee-Related Entity other than the Lessee, its officers, employees or agents,
only to the extent such Lessee-Related Entity is on such other portion of the
Airport to perform or observe any term or provision relating to Lessee’s rights
or obligations under this Agreement or any other Project Document (any such
claim or demand, an “Indemnified Claim” and, collectively, “Indemnified
Claims”); provided that in each case the foregoing indemnity shall not apply to
claims and demands (x) arising solely from the negligence or willful misconduct
of any such Port Authority Indemnified Party, or (y) in connection with the D&C
Work to the extent that indemnity would be precluded pursuant to the provisions
of Section 5-322.1 of the General Obligations Law of the State of New York, and
provided further that, Lessee shall be deemed to not have consented to, and
shall have no liability for, the use of Taxilane M by any Aircraft Operator
(other than Lessee or its Affiliated Scheduled Aircraft Operators) that is using
Taxilane M pursuant to authorization by the FAA or the Port Authority, provided
any liability arising out of such use of Taxilane M did not arise out of a
breach or default of this Agreement or any other Project Document, or negligence
or willful misconduct, by any Lessee-Related Entity (which, solely for purposes
of this Section 19 (Indemnity), shall not include Aircraft Operators other than
the Lessee).
(b)For the avoidance of doubt, Indemnified Claims include claims and demands by
(i) any contractor for costs and losses (excluding any claim by LGP or its
contractors in respect of the Terminal B Project for costs and losses other than
as set out in clause (ii), below) caused by any Lessee-Related Entity’s
interference with or hindering the progress or completion of work being
performed by such contractor, or resulting from a failure of any Lessee-Related
Entity to cooperate reasonably with other contractors in accordance with the
terms of this Agreement, or (ii) LGP or its contractors for costs and losses in
respect of the Terminal B Project arising out of any Lessee-Related Entity’s
interference with or hindering the progress or completion of Terminal B Project
work being performed by LGP or its contractors, arising out of a failure by any
Lessee-Related Entity to carry out the D&C Work in accordance with the terms of
this Agreement, or resulting from failure of any Lessee-Related Entity to
cooperate reasonably with LGP or its contractors performing the Terminal B
Project work (including, for the avoidance of doubt, costs and losses resulting
from any injury to or death of a person); provided, that, with respect to the
indemnity under this clause (ii), such indemnity shall not include any indirect,
incidental or consequential damages (other than for costs and losses resulting
from any injury to or death of a person).
(c)    Notwithstanding the foregoing, nothing in this Section 19 is intended to
expand or limit the Lessee’s obligations relating to Hazardous Substances in
Section 73(b), Section 76(d), Lessee’s Remediation obligations for the
Additional Premises and Rights of Access in Section 76(f)(3) and Section
76(f)(4) or Lessee’s obligations in Sections 75(e) and 76(i).
(d)    If so directed by the Port Authority, the Lessee shall defend, at its own
expense, any suit based upon any Indemnified Claim (even if such claim or demand
is groundless, false or fraudulent), and in handling such it shall not, without
obtaining express advance permission from the General Counsel of the Port
Authority, raise any defense involving in any way the jurisdiction of the
tribunal over the person of the Port Authority, the immunity of the Port
Authority, its Commissioners, officers, agents or employees, the governmental
nature of the Port Authority, or the provisions of any statutes respecting suits
against the Port Authority. The Port Authority and the Lessee shall reasonably
cooperate, and the Port Authority shall endeavor to cause the applicable Port
Authority Indemnified Party to reasonably cooperate, in the defense of any
action or proceeding based upon any Indemnified Claim. Other than with respect
to the Port Authority in accordance with the conditions set forth in the
immediately following sentence, the Lessee shall not have the right to settle
any such claim or demand without the prior written consent of the applicable
Port Authority Indemnified Party. The Lessee shall not have the right to settle
any such claim or demand against the Port Authority without the prior written
consent of the Port Authority unless such settlement (i) does not require a
payment from the Port Authority, (ii) will result in a full release of the Port
Authority from any further liability with respect to such Indemnified Claim and
(iii) does not require the Port Authority to admit any fault or liability on the
part of the Port Authority.

Section 20.    Signs.
(a)Exterior Signs. Except with the prior written approval of the Port Authority,
the Lessee shall not erect, maintain or display any signs or any advertising at
or on the exterior parts of the Premises or in the Premises so as to be visible
from outside the Premises or at or on any other portion of the Airport outside
the Premises. Without in any way limiting the foregoing, the Lessee will be
permitted to erect exterior signs (including branding signs) on the Premises
after the Lessee has received the prior written approval of the Port Authority
to do so; provided that all such signs must also be compliant with the Port
Authority Sign Standards. Interior signs affecting public safety and security
shall be in accordance with established Port Authority Sign Standards. The Port
Authority acknowledges and agrees that its approval of exterior signs shall be
deemed to have been granted if the Port Authority has approved Construction
Applications or other Tenant Alteration Applications that identify and
incorporate such exterior signs in such Construction Application or other Tenant
Alteration Application with reasonable specificity and placement.
(b)Removal of Signs. Upon the expiration or termination of the letting, the
Lessee shall remove, obliterate or paint out, as the Port Authority may direct,
any and all signs and advertising on the Premises or elsewhere on the Airport
and in connection therewith shall restore the portion of the Premises and the
Airport affected by such signs or advertising to the same condition as existing
prior to the installation of such signs and advertising. In the event of a
failure on the part of the Lessee so to remove, obliterate or paint out each and
every such sign or advertising and so to restore the Premises and the Airport,
the Port Authority may perform the necessary work and the Lessee shall pay the
cost thereof to the Port Authority on demand.
(c)Interior Signs. The Lessee shall be permitted to install interior branding
and signage customary for commercial airline passenger terminals, and Sublessees
shall be permitted to install interior branding and signage commensurate with
the size and scale of such Sublessee’s use, occupancy and operations at the
Premises. The Lessee shall also install interior signs relating to public safety
and security in accordance with established Port Authority standards; provided
that the Lessee comply with the requirements set forth in the TCAP Manual;
provided, further, that all such signs must also be compliant with the Port
Authority Sign Standards.

Section 21.    Obstruction Lights. The Lessee shall install, maintain and
operate at its own expense such obstruction lights on the Premises as the FAA
may direct or as the General Manager of the Airport may direct, and shall
energize such lights daily for a period commencing thirty (30) minutes before
sunset and ending thirty (30) minutes after sunrise (as sunset and sunrise may
vary from day to day throughout the year) and for such other period as may be
directed or requested by the ground control tower of the Airport.

Section 22.    Consolidated Ramp Control Operations.
(a)Without limiting any other term or provision of this Agreement, the Lessee in
its construction, use and operation of the ground control tower on the Premises
and the conduct of aircraft and other operations on the aircraft ramp and common
taxiway areas, shall at all times comply with the requirements, directives and
requests of the FAA, and any and all other government agencies pertaining
thereto.
(b)Without limiting the provisions of paragraph (a) above, the Lessee shall
consult, cooperate and coordinate with the aircraft operators at the Premises,
in establishing procedures for the operation, maintenance and staffing of a
consolidated facility to coordinate and control, in a safe and efficient manner,
all arriving, departing, and relocating aircraft and ground vehicle movements on
the ramp and apron areas serving the Premises and access to the public taxiways
adjacent thereto. Such consultation, cooperation and coordination shall include
staffing, the allocation of costs, and the establishment of ramp coordination
and communication procedures. All operations and procedures hereunder shall at
all times be consistent with the rules, regulations, requests, requirements and
directions of the FAA and the Port Authority; and the provisions of this
Agreement.
(c)All communications among the ground control facility, vehicles, aircraft and
others will be recorded to monitor compliance with the procedures established.
(d)The procedures and recordings called for herein shall be made available by
the Lessee to the Port Authority upon request of the Port Authority given at any
time and from time to time.

Section 23.    Other Redevelopments. The Lessee will not claim against the Port
Authority, LGP or any of their contractors any indirect, incidental or
consequential damages of any nature, whether arising in contract, tort
(including negligence) or other legal theory for any damage or disruption in
connection with any interference or alleged interference of the Terminal B
Project with the D&C Work.

Section 24.    Aviation Fueling. The Lessee or any Airline Sublessee may arrange
for the dispensing of aviation fuel (hereinafter called “Fueling Service”) into
aircraft operated by the Lessee or such Airline Sublessee either directly or by
contract with an independent contractor of its choice. If the Lessee or any
Airline Sublessee desires to have Fueling Service performed by contract with an
independent contractor, it shall employ a regular fueling contractor (by which
is meant a person having a permit from the Port Authority to perform Fueling
Service).

Section 25.    Third-Party Contractors and Services.
(a)The Lessee or any Airline Sublessee may arrange for the transportation to and
from the Airport of such Airline Sublessee’s passengers and employees (but with
respect to transportation for passengers and employees, through pre-arranged
services with such Airline Sublessee only) and baggage (and such passengers,
employees and baggage only) either directly or by contract with a surface
carrier or carriers (each, a “Surface Carrier”) of its choice; provided, that
such Surface Carrier is a permittee or agrees to become a permittee and obtain
permits from the Port Authority for providing such services.
(b)The Lessee or any Airline Sublessee may arrange for the transportation to and
from the Airport of freight and other cargo of such Airline Sublessee either
directly or by contract with the surface carrier or carriers of its choice. No
permit or fee shall be required to be paid to the Port Authority by the Lessee,
any Airline Sublessee or their respective contractor(s) for the picking up or
the delivery of freight or other cargo from or to such Airline Sublessee. No fee
shall be paid to the Port Authority by the Lessee, any Airline Sublessee or
their respective contractor(s) for the privilege of transporting freight or
cargo of such Airline Sublessee on the surface as aforesaid.
(c)The right of the Lessee or any Airline Sublessee to arrange transportation to
and from the Airport of such Airline Sublessee’s passengers, employees and
baggage as provided herein shall not be construed as being applicable to any
establishment or operation by the Lessee or any Airline Sublessee of facilities
outside the Airport for the handling of passengers, employees and baggage of any
Airline Sublessee arriving at or departing from the Airport.
(d)As used in this Section 25 (Third-Party Contractors and Services), reference
to passengers, employees, baggage, freight or other cargo of any Airline
Sublessee shall be construed to mean persons, baggage, freight or cargo
transported or to be transported on Aircraft of such Airline Sublessee or any
Scheduled Aircraft Operator who has arrangements with an Airline Sublessee.
(e)The Surface Carrier of the Lessee or any Airline Sublessee’s choice of any
other contractor used by it in connection with the provision of ground
transportation hereunder shall not solicit business on the public areas of the
Airport and the Lessee and such Airline Sublessee shall prohibit any such
activity on any area at the Airport occupied by the Lessee or its Sublessees.
The use, at any time, on any area occupied by the Lessee or its Sublessees or
elsewhere at the Airport, of hand or standard megaphones, loudspeaker or any
electric, electronic or other amplifying devices is hereby expressly prohibited
and any advertising or signs shall be subject to continuing Port Authority
approval.
(f)Notwithstanding any other term or provision of this Agreement and without
limitation thereto, as between the Lessee and the Port Authority only, all acts
and omissions of any independent contractor on the Premises and the areas
subject to the Rights of Access under this Agreement and the other Project
Documents or elsewhere at the Airport in connection with the provision of ground
transportation pursuant to this Section 25 (Third-Party Contractors and
Services) shall be deemed to be acts and omissions of the Lessee under this
Agreement and the other Project Documents and the Lessee shall also be jointly
and severally responsible with the contractor therefor, as between the Lessee
and the Port Authority, including the obligations of indemnification, repair and
replacement.

Section 26.    Handling Services.
(a)The Lessee or any Airline Sublessee may arrange for the performance of
Handling Services on the Premises either directly or by contract with the
contractor of its choice, which contractor shall not be another Aircraft
Operator or Operators without the consent of the Port Authority; provided, that
such contractor is a permittee or agrees to become a permittee and obtain
permit(s) from the Port Authority for providing such services.
(b)Notwithstanding any other term or provision of this Agreement and without
limitation thereto, subject to the proviso in Section 32(e)(iii) (which shall
extend to the Lessee’s independent contractors providing Handling Services for
purposes of this paragraph (b)), as between the Lessee and the Port Authority
only, all acts and omissions of any independent contractor on the Premises and
the areas subject to the Rights of Access under this Agreement and the other
Project Documents or elsewhere at the Airport in connection with the provision
of Handling Services pursuant to this Section 26 (Handling Services) shall be
deemed to be acts and omissions of the Lessee under this Agreement and the other
Project Documents and the Lessee shall also be jointly and severally responsible
with the contractor therefor, as between the Lessee and the Port Authority,
including the obligations of indemnification, repair and replacement.

Section 27.    Other Third-Party Service Contractors.
(a)The Lessee or any Airline Sublessee may arrange for the performance of any
services on the Premises not otherwise covered in Sections 24 (Aviation
Fueling), 25(a), 26 (Handling Services) and 40 (In-Flight Meals), either
directly or by contract with the contractor of its choice; provided, that such
contractor is a permittee or agrees to become a permittee and obtain permit(s)
from the Port Authority for providing such services.
(b)If and when the Port Authority elects to provide all other unit terminal
operators of other passenger terminals for which the Port Authority is the
airport operator a portion of the permitting fees payable by any contractor or
contractors performing services pursuant to Section 27(a), the Port Authority
will provide to the Lessee, or the Port Authority shall grant the Lessee the
right to collect, any permitting fees payable by a contractor or contractors
performing substantially similar services on the Premises pursuant to Section
27(a), which fees shall, in either case, be in amounts reasonably determined by
the Port Authority.

Section 28.    Permits and Payment Fees.
(a)Notwithstanding the foregoing provisions of this Agreement, the Lessee, any
Airline Sublessee, each Contractor and any other Person operating, occupying or
otherwise doing business on the Premises shall be prohibited from performing any
activity or services at the Airport for which the Port Authority requires the
issuance of a Port Authority permit providing for payment of fees to the Port
Authority unless the Lessee, such Airline Sublessee, such Contractor or any
other such Person obtains such a Port Authority-issued permit if so required by
and consistent with Applicable Laws and/or Port Authority policy and pays such
fees thereunder; provided, however, that if the Lessee, any Airline Sublessee,
any Contractor or any other such Person performs any such activity or services
at the Airport without, or prior to, obtaining a Port Authority-issued permit in
contravention of this Section 28 (Permits and Payment Fees), the Lessee, such
Airline Sublessee, such Contractor or any other such Person shall pay any such
fees due and payable to the Port Authority for any activity or services at the
Airport performed without, or prior to, obtaining such permit.
(b)In connection with any issuance, revocation, amendment or other modification
by the Port Authority of any permit for which the Port Authority requires
issuance providing for payment of fees to the Port Authority, the Port Authority
shall in good faith take into account the operational impacts on the Existing
Terminal Facilities or New Terminal Facilities, as applicable, and shall have
the right (but not the obligation) to request an advance analysis from the
Lessee with respect to any permitting action that the Port Authority expects may
significantly and adversely impact the operations at the Existing Terminal
Facilities or New Terminal Facilities, as applicable.

Section 29.    Additional Rent and Charges.
(a)If the Port Authority is required or elects to pay any sum or sums or incurs
any obligation or expense by reason of the failure, neglect or refusal of the
Lessee to perform or fulfill any one or more of the conditions, covenants or
agreements contained in this Agreement or as a result of an act or omission of
the Lessee contrary to the said conditions, covenants and agreements, the Port
Authority shall notify Lessee in writing of its intention to pay any such sums
or incur any such expense and Lessee shall have a reasonable period of time
specified in such notice to pay such sums or cure such failure directly, except
if the payment is necessary to satisfy a requirement of a Governmental
Authority, or in the case of an emergency that threatens bodily injury or
material damage to property or a life, health, security, safety or environmental
hazard. The Lessee agrees to pay the sum or sums so paid or the expense so
incurred by the Port Authority, including all interest, costs, damages and
penalties, and the same may be added to any installment of rent thereafter due
hereunder, and each and every part of the same shall be and become additional
rent, recoverable by the Port Authority in the same manner and with like
remedies as if it were originally a part of the rent as set forth in Section 7
(Rental).
(b)For all purposes under this Section 29 (Additional Rent and Charges) and in
any suit, action or proceeding of any kind between the parties hereto, any
receipt showing any payment of a sum or sums by the Port Authority, together
with an administrative fee equal to ten percent (10%) of such sum, for any work
done or material furnished shall be prima facie evidence against the Lessee that
the amount of such payment was necessary and reasonable. Should the Port
Authority elect to use its operating and maintenance staff in performing any
work and to charge the Lessee with the cost of same, any time report of any
employee of the Port Authority showing hours of labor or work allocated to such
work, or any stock requisition of the Port Authority showing the issuance of
materials actually used in the performance thereof, shall likewise be prima
facie evidence against the Lessee that the amount of such charge was necessary
and reasonable.

Section 30.    Rights of Entry Reserved.
(a)General. The Port Authority, by its officers, employees, agents,
representatives and contractors shall have the right at all reasonable times to
enter upon the Premises, upon reasonable prior notice to the Lessee (except
during an emergency that threatens bodily injury or material damage to property
or a life, health, security, safety or environmental hazard), for the purpose of
inspecting the same, for observing the performance by the Lessee of its
obligations under this Agreement, and for the doing of any act or thing which
the Port Authority may be obligated or have the right to do under this Agreement
or pursuant to law.
(b)Utility Rights Reserved to the Port Authority.
(1)    Without limiting the generality of the foregoing, the Port Authority, by
its officers, employees, agents, authorized representatives and contractors, and
furnishers of Utilities and other services, shall have the right, for its own
benefit, for the benefit of the Lessee, or for the benefit of persons other than
the Lessee at the Airport, to maintain existing and future Utilities, and to
enter upon the Premises at all reasonable times to make such repairs,
replacements or alterations as may, in the opinion of the Port Authority, be
deemed necessary or advisable and, from time to time, to construct or install
over, in or under the Premises new Utilities or parts thereof, and to use the
Premises for access to other parts of the Airport otherwise not conveniently
accessible (any such repairs, replacements, installation, construction,
alterations or use for access, a “Utility Servicing”); provided, however, that
in the conduct of such Utility Servicing, the Port Authority shall (i) not
unreasonably interfere with the Work or the use and occupancy of the Premises by
the Lessee, its Contractors, its Sublessees or their respective invitees,
(ii) provide reasonable notice of any Utility Servicing (except in cases of an
emergency that threatens bodily injury or material damage to property or a life,
health, security, safety or environmental hazard), (iii) restore or cause the
restoration of any excavation, demolition or other disruption of the Premises
conducted as part of the Utility Servicing to its original state (the “Utility
Restoration”) within a commercially reasonable period and (iv) not hold the
Lessee responsible for the cost of any Utility Servicing or Utility Restoration;
provided, further, for the avoidance of doubt, the foregoing clause (iv) shall
not apply to any Utility Servicing or Utility Restoration performed pursuant to
Section 83 (Right to Perform the Lessee’s Obligations); and provided further,
for the avoidance of doubt, the Port Authority’s rights in this clause (b) shall
not apply to Utilities which the Lessee is required to repair and maintain under
this Agreement and the provisions of Section 83 (Right to Perform the Lessee’s
Obligations) shall apply.
(2)    In the event that any personal property or trade fixtures of the Lessee
shall obstruct the access of the Port Authority, officers, employees, agents,
authorized representatives and contractors, and furnishers of Utilities and
other services to any of the existing or future Utilities and thus shall
interfere with the inspection, maintenance or repair of any such Utilities, the
Lessee shall move such personal property or trade fixtures, as directed by the
Port Authority, in order that access may be had to the system or part thereof
for its inspection, maintenance or repair, and, if the Lessee shall fail to so
move such personal property or trade fixtures (i) as promptly as possible in the
event of an emergency that threatens bodily injury or material damage to
property or a life, health, security, safety or environmental hazard or (ii)
within a reasonable period of time after direction from the Port Authority to do
so, the Port Authority may move it and the Lessee hereby agrees to pay the cost
of such moving upon demand.
(c)No Port Authority Obligation. Nothing in this Section 30 (Rights of Entry
Reserved) shall or shall be construed to impose upon the Port Authority any
obligations so to construct or maintain or to make repairs, replacements,
alterations or additions, or shall create any liability for any failure so to
do. The Lessee is and shall be in exclusive control and possession of the
Premises during the letting (subject to the licenses and easements described in
Section 2 (Letting)) and the Port Authority shall not in any event be liable for
any injury or damage to any property or to any person happening on or about the
Premises nor for any injury or damage to the Premises nor to any property of the
Lessee or of any other person located in or thereon (other than those occasioned
solely by the negligence or willful misconduct of the Port Authority or any of
its officers, employees and agents).
(d)Entry Prior to Expiration. At any time and from time to time during ordinary
business hours within the six (6) months next preceding the expiration of the
letting, the Port Authority, for and by its agents and employees, whether or not
accompanied by prospective lessees, occupiers or users of the Premises, shall
have the right to enter thereon for the purpose of exhibiting and viewing all
parts of the same. If, during the last month of the letting, the Lessee shall
have removed all or substantially all of its property from the Premises, the
Port Authority may immediately enter and alter, renovate and redecorate the
Premises.
(e)No Constructive Eviction. The exercise of any or all of the foregoing rights
by the Port Authority or others shall not be or be construed to be an eviction
of the Lessee nor be made the grounds for any abatement of rental nor any claim
or demand for damages, consequential or otherwise.

Section 31.    Other Construction by the Lessee. Except as expressly provided in
Section 5 (Design and Construction by the Lessee), the Lessee shall not erect
any structures, make any improvements or do any construction on the Premises or
alter, modify, or make additions or improvements or repairs to or replacements
of any structure now existing or built at any time during the letting, or
install any fixture (other than trade fixtures, removable without damage to the
freehold, any such damage to be immediately repaired by the Lessee) without the
prior written approval of the Port Authority and in the event any construction,
improvement, alteration, modification, repair, replacement or addition is made
without such approval then, upon notice so to do, the Lessee will remove the
same or, at the option of the Port Authority, cause the same to be changed to
the satisfaction of the Port Authority. In case of any failure on the part of
the Lessee to comply with such notice, the Port Authority may effect the removal
or change and the Lessee shall pay the cost thereof to the Port Authority. No
provision hereof or elsewhere in this Agreement shall be deemed to grant any
right whatsoever to any party other than the Lessee to erect any structures,
make any improvements or do any construction on the Premises or alter, modify,
or make additions, improvements, repairs to or replacements of any structure now
existing or built at any time during the letting, or install any fixture (other
than trade fixtures removable without material damage to the Premises, any
damage to the Premises caused by such removal to be immediately repaired by the
Lessee at the Lessee’s cost) without the prior written approval by the Port
Authority, provided in accordance with the TCAP Manual, of a Construction
Application to be submitted by the Lessee to the Port Authority.

Section 32.    Subleases Generally.
(a)    (1)    The Lessee shall not sublet or license the Premises or any portion
thereof, or enter into any Sublease or any amendment or modification to or any
extension of an existing Sublease, in each case, without the prior written
consent of the Port Authority.
(2)    Notwithstanding the provisions of the foregoing Section 32(a)(1), the
consent of the Port Authority shall be deemed to be given for any Sublease that:
(A) has a term (including all automatic or optional extensions) of less than one
(1) year; (B) is a Sublease in existence as of the Effective Date, or is a
replacement or assignment of a Sublease in existence as of the Effective Date
and is on the same terms as such Sublease; or (C) is entered into by an
Affiliate of the Lessee to provide services to the Lessee (any such Sublease, an
“Exempt Sublease”), provided that (i) the Lessee has given to the Port Authority
at least ten (10) days’ prior written notice of the proposed Exempt Sublease,
together with the certification that the condition set forth above in clause
(A), (B) or (C), as applicable, has been satisfied with respect to the proposed
Exempt Sublease, and provided, further, that in the case of any proposed Exempt
Sublease that is a Concession Sublease (other than any such Sublease which
qualifies as an Exempt Sublease pursuant to clause (B) above), the Lessee has
given to the Port Authority at least thirty (30) days’ prior written notice of
such proposed Concession Sublease, together with a term sheet detailing all of
the commercial terms of the proposed Concession Sublease (provided that the Port
Authority shall have the right, within such thirty (30) day period, to provide
comments or object to the proposed commercial terms of such proposed Concession
Sublease, and, to the extent that the Lessee enters into the proposed Concession
Sublease, the Lessee shall reflect the Port Authority’s comments in such
Sublease).
(3)    Notwithstanding the provisions of the foregoing Section 32(a)(2), the
Lessee shall be required to satisfy (x) all requirements set forth in Section
32(b)(ii) with respect to each new Concession Sublease and (y) the requirements
set forth in Section 32(b)(ii)(C) with respect to each amendment to any
currently existing Concession Sublease as of the Effective Date that expands the
subleased space, modifies the rental arrangements thereunder to the Sublessee’s
benefit or extends the term thereof, in each case, proposed to be entered into
by the Lessee.
(4)    It is expressly understood and agreed that, except for the deemed Port
Authority consent to Exempt Subleases, as specifically provided in Section
32(a)(2) above, this Section 32(a) shall not limit or be deemed to limit the
applicability to all Subleases of the other provisions of Section 28, this
Section 32, Section 32(j), Section 34(b), Section 34(f), Section 34(i)(5) and
Section 34(n) and all other terms of this Agreement pertaining to Subleases.
(b)    (i)    The Lessee shall submit to the Port Authority all of the following
with respect to any proposed Sublease or any amendment or modification to or
extension of an existing Sublease in order to request the Port Authority’s
approval thereof:
(A)    a true and complete copy of the proposed Sublease, or the amendment or
modification to, or extension of, an existing Sublease;
(B)    a term sheet describing the business and financial terms and any
obligations or liabilities (whether or not contingent) proposed to be assumed by
the Port Authority;
(C)    all information and certifications required in Section 32(b);
(D)    with respect to a new, proposed Sublessee, information, evidence and
supporting documentation concerning the identity, financial resources and
qualifications of the proposed Sublessee, including financial statements and
evidence of the proposed Sublessee’s qualification to do business in the State
of New York or, if pertaining to an existing Sublessee, either (A) updated
information, evidence and supporting documentation or (B) a certification from
the Sublessee that no such information, evidence and supporting documentation
has changed materially since the previous submission to the Port Authority of
the same;
(E)    with respect to a new, proposed Sublessee, the organizational documents
of such entity;
(F)    insurance certificates;
(G)    a certificate of the Lessee, signed by an authorized officer thereof,
stating that such proposed Sublease or amendment or modification to or extension
of an existing Sublease contains the provisions set forth in Exhibit 4
(Mandatory Sublease Provisions), as applicable; and
(H)    such other information and data as the Port Authority has requested,
prior to the submission of materials required under this Section 32(b), in
connection with such proposed Sublease.
(ii)    Without limiting any other provision in the foregoing, (x) all
provisions of this Section 32(b)(ii) shall apply to any new Concession Sublease
proposed to be entered into by the Lessee (whether with new Sublessees or
Sublessees already operating at the Existing Terminal Facilities), and (y) the
provisions of Section 32(b)(ii)(C) (but not any other provisions of this Section
32(b)(ii)) shall apply to any amendment to any currently existing Concession
Sublease as of the Effective Date that expands the subleased space, modifies the
rental arrangements thereunder to the Sublessee’s benefit or extends the term
thereof (an “Existing Sublease Amendment”):
(A)    In order to promote transparency and integrity of the selection of
proposed Concession Sublessees, the Lessee shall generally seek to award
Concession Subleases pursuant to competitive, multi-bid solicitation processes
that include safeguards deemed appropriate by the Lessee to protect against
bidder collusion, undue influence, conflicts of interest, and similar
improprieties. Such processes will generally require the evaluation of
prospective Concession Sublessees on the basis of objective and specified
criteria determined by the Lessee, which may include consideration of such
factors as minimum qualifications, relevant and/or proven experience and other
defined financial and business criteria, and seek to award contracts to the best
value, responsive and responsible bidder as determined by the Lessee in good
faith. No later than twenty (20) days prior to the effective date of any
Concession Sublease that is procured in accordance with this Section
32(b)(ii)(A), the Lessee shall provide to the Port Authority a written
certification, signed by an authorized officer of the Lessee, confirming the
satisfaction of, and compliance by the Lessee with, the requirements set forth
in this Section 32(b)(ii)(A).
(B)    Notwithstanding the foregoing, the Lessee may award or otherwise enter
into Concession Subleases in accordance with alternative processes and practices
deemed appropriate by the Lessee, including exclusive negotiations with one or
more specifically identified individuals or business entities, where the Lessee
believes that such processes or practices are supported by a reasonable business
justification, including, but not limited to, relevant and/or proven service or
experience, technological or other innovation or compatibility, consistency with
concessions strategy, continuity of service, proven service or experience,
single source availability and other factors relevant in the circumstances. No
later than twenty (20) days prior to the effective date of any Concession
Sublease that is developed based on an alternative process or practice, the
Lessee shall provide written notice to the Port Authority (with a copy to the
Port Authority’s Chief Ethics and Compliance Officer and General Counsel), which
notice shall include a reasonably detailed explanation of the justification for
the Lessee’s determination to enter into the Concession Sublease based on the
alternative process or practice chosen by the Lessee.
(C)    With respect to any new, proposed Concession Sublease (whether or not
such Sublease was procured through a competitive solicitation process under
clause (A) above or based on an alternative process or practice under clause (B)
above) and any proposed Existing Sublease Amendment, no later than twenty (20)
days prior to the effective date of such Sublease or Existing Sublease
Amendment, as the case may be, the Lessee shall cause the proposed, new
Concession Sublessee or the Concession Sublessee party to the Existing Sublease
Amendment to deliver to the Lessee, and the Lessee shall provide to the Port
Authority (with a copy to the Port Authority’s Chief Ethics and Compliance
Officer and General Counsel), written certifications in the form set forth in
Exhibit 23 (Form of Concession Sublessee Certification) attached hereto. If the
Concession Sublessee is unable to provide such certifications in a timely
manner, or if the Port Authority, after disclosing all known relevant facts and
information to the Lessee, reasonably determines based on conclusive evidence
known to it at the time, that the Concession Sublessee’s certifications are not
accurate in all material respects, the Port Authority shall have the right to
disapprove and cancel the proposed Concession Sublease or the Existing Sublease
Amendment, as the case may be, or if the Port Authority’s conclusion is reached
after the Concession Sublease or the Existing Sublease Amendment, as the case
may be, has been executed and takes effect, to terminate such Sublease or
Existing Sublease Amendment effective immediately upon notice to the Concession
Sublessee and the Lessee. Notwithstanding anything herein, the Concession
Sublease or Existing Sublease Amendment may take effect if no written response
from the Port Authority is received by the Lessee within such twenty (20)-day
period; provided, that the absence of a response from the Port Authority shall
not be interpreted as a waiver of the Port Authority’s right to terminate the
Concession Sublease or Existing Sublease Amendment in accordance with this
sub-clause (C). The Port Authority shall have the right at its own expense to
conduct an investigation, make inquiries, undergo a vendor integrity check,
require a mitigation plan acceptable to the Port Authority or commence any legal
action or proceeding, as the Port Authority deems necessary or appropriate, for
purposes of verifying compliance with the applicable certifications.
(D)    The Lessee shall notify the Port Authority’s General Counsel and Chief
Ethics and Compliance Officer promptly upon its becoming aware of any activity
engaged by any Sublessee that is in violation of its certifications required
hereunder.
(c)    Without limiting the provisions of Sections 32(a) and (b), the Port
Authority will approve or disapprove (or partially approve or disapprove) in
writing any Sublease (other than any Exempt Sublease) or any amendment or
modification to or extension of an existing Sublease submitted pursuant to
Section 32(a). As a condition to the effectiveness of any Sublease (other than
any Exempt Sublease), the proposed Sublessee shall enter into a consent to
Sublease (“Consent to Sublease”) with the Port Authority. For the avoidance of
doubt, no new proposed Sublessee shall be entitled to use or occupy the Premises
until the Port Authority has received true, correct and complete copies of the
fully executed Sublease and the fully executed Consent to Sublease.
(d)    Subject to the terms and conditions of this Agreement, the Lessee may
enter into Subleases with any of the following Persons, each of whom shall
constitute a “Sublessee”: (i) Scheduled Aircraft Operators in accordance with
Section 33 (Airline Subleases) (such Persons, “Airline Sublessees”),
(ii) providers of concession goods and services in accordance with Section 34
(Concession Sublease) or providers of other consumer services (such Persons,
“Concession Sublessees”), (iii) Governmental Agencies, and (iv) such other
Persons for such other purposes as are permitted under this Agreement.
(e)    The Lessee hereby agrees that with respect to each Sublease (including
any Exempt Sublease):
(i)    Except as permitted under Section 32(b) and Section 82 (Assignment) the
Lessee shall not enter into any Sublease with an Affiliate of the Lessee without
the prior written consent of the Port Authority and any agreement with such
Affiliate submitted for Port Authority consent shall be pursuant to an arms’
length agreement on terms not less favorable to the Lessee than if the Lessee
had entered into such Sublease with a third party;
(ii)    without the prior written consent of the Port Authority, the Lessee
shall not enter into any Sublease unless (A) the proposed Sublease contains all
provisions in the form set forth in Part A of Exhibit 4 (Mandatory Sublease
Provisions) and (B) the proposed Sublessee provides the certifications set forth
in paragraph (n) of Part A of Exhibit 4 (Mandatory Sublease Provisions) attached
hereto;
(iii)    notwithstanding anything in this Agreement to the contrary, as between
the Port Authority and the Lessee, all acts and omissions of a Sublessee or an
Affiliated Scheduled Aircraft Operator of an Airline Sublessee shall be deemed
to be acts and omissions of the Lessee under this Agreement and the Lessee shall
also be jointly and severally responsible with the Sublessee or any Affiliated
Scheduled Aircraft Operator therefor, as between the Port Authority and the
Lessee, including obligations of indemnification, repair and replacement;
provided, however, such act or omission shall not constitute or form the basis
of an Event of Default by the Lessee hereunder as long as (1)(A) the Lessee
causes the Sublessee or Affiliated Scheduled Aircraft Operator to cure such
default or the Lessee itself cures such default and, except as provided in the
following clause (1)(B), such default is in fact cured within the cure period
which would be applicable to the Lessee under this Agreement had the Lessee
committed such act or omission, or if the default cannot be cured with the
exercise of reasonable diligence within the applicable cure period, the Lessee
has caused the Sublessee or Affiliated Scheduled Aircraft Operator to diligently
prosecute the cure or the Lessee itself is diligently prosecuting such cure, (B)
in the case of an uncurable default caused by an act or omission of a Sublessee
or Affiliated Scheduled Aircraft Operator, such default is not ongoing, and the
Lessee has taken reasonable measures to ensure that the applicable Sublessee or
Affiliated Scheduled Aircraft Operator will not cause such act or omission to
occur on a going-forward basis, or (C) in the case of continuous or repeated
actions or omissions by such Sublessee or Affiliated Scheduled Aircraft Operator
that continues to cause or is reasonably expected to cause uncurable defaults,
the Lessee has commenced action to prohibit continued occupancy by such Person
through injunction, termination of the Sublease or other applicable agreement or
arrangement or other proceeding and is diligently prosecuting such arrangement
or proceeding, in each case within a reasonable period of time following the
Lessee’s actual or constructive knowledge of such continuous or repeated actions
or omissions; (2) such Sublessee or Affiliated Scheduled Aircraft Operator has
not, and cannot reasonably be expected to, cause the Port Authority to be in
breach, default or in violation of (whether by its acts or omissions or
otherwise) the Basic Lease or any other material agreement or permit relating to
the Airport, the FAA Grant Assurances, TSA-issued requirements, PFC-related
assurances and decisions, the Airport Operating Certificate, or any Applicable
Law, including, without limitation, any Environmental Requirements, whether
determined on a strict liability basis or otherwise; and (3) the Lessee provides
notice to the Port Authority, no less often than once every thirty (30) Business
Days thereafter, as to the status of such default, and what measures have been
taken, or caused to have been taken, by the Lessee and/or the applicable
Sublessee or Affiliated Scheduled Aircraft Operator to effectuate a cure thereof
or, if applicable, to ensure that the applicable Sublessee or Affiliated
Scheduled Aircraft Operator is no longer engaging in the act or omission causing
the default, and, if applicable, when such default has been cured;
(iv)    in the event that a Sublessee notifies the Lessee of any claim of a
breach or default by the Lessee under the applicable Sublease, the Lessee shall
promptly notify the Port Authority, in writing, of the assertion of such claim;
(v)    the Lessee shall use diligent efforts to enforce the provisions of each
Sublease, including the obligation of each Sublessee to pay rent due and payable
thereunder; and
(vi)    no Sublease shall or shall purport to obligate the Port Authority to do
any act or thing, modify or limit any rights or remedies of the Port Authority,
make any representations, warranties, agreements or covenants on behalf of or in
the name of the Port Authority, release or discharge the Sublessee or any other
person from any obligation or liability on behalf of or in the name of the Port
Authority, or cause the Port Authority to be obligated to defend, indemnify or
hold harmless the relevant Sublessee or any other person against any potential,
threatened or actual claim, cause of action, expense, cost or the like. Any
Sublease provision which is inconsistent with or in violation of the foregoing
shall be ineffective and unenforceable as against the Port Authority vis-à-vis
either or both of the Lessee and the relevant Sublessee.
(f)    Without limiting the provisions of Sections 32(a) through (c), no
amendment or modification to the provisions of any Sublease required to be
contained therein pursuant to Section 32(e)(ii) and Exhibit 4 (Mandatory
Sublease Provisions) shall be made without the prior written consent of the Port
Authority. Any Sublease or any amendment or modification to or any extension of
an existing Sublease not made in accordance with the provisions of this
Agreement shall be null and void ab initio and of no force or effect, unless the
Port Authority shall have delivered an express written waiver of compliance with
such provisions.
(g)    No Sublease shall become effective if, as of the proposed effective date
thereof, (i) an Event of Default shall have occurred and be continuing under
this Agreement or (ii) the Port Authority shall have served a Port Authority
Termination Notice on the Lessee, unless, in any such case, the Port Authority
shall have delivered an express written waiver thereof.
(h)    All Subleases shall terminate automatically no later than one (1) day
prior to the Expiration Date or the date of any earlier termination of this
Agreement pursuant to its terms.
(i)    The Lessee shall install the necessary infrastructure and equipment for
the supply of Utilities, including electricity, HVAC, gas and water, to its
Sublessees, all such installation to be without charge to the Port Authority,
and shall supply its Sublessees with the Utilities necessary for the operations
of each Sublessee in accordance with the terms of Sections 33 (Airline
Subleases) and 34 (Concession Sublease), as applicable. There shall be no
payments by the Sublessee to the Lessee for any Utilities which may be furnished
to the Sublessee by the Lessee, other than for Utilities provided by the Lessee
directly to the Sublessee and for which the Sublessee reimburses the Lessee
(based on metered usage or another pass-through methodology) in lieu of such
Sublessees making direct payments to utility providers; provided that the Lessee
shall charge the Sublessee for such Utilities on a pass-through basis and shall
be prohibited from imposing or adding an administrative charge or other
up-charge.
(j)    Sublease Fee.
(i)    Without limiting the generality of Section 82 (Assignment), the following
shall apply with respect to any sublease relating to the Premises, other than
(1) Concession Subleases, (2) any sublease or other accommodation to a
Requesting Airline pursuant to Section 41 (Requesting Airlines), (3) any
sublease with WestJet Airlines Ltd. for the use of space at the Existing
Premises in effect as of the Effective Date (or comparable space in the New
Terminal Facilities in replacement of the space used at the Existing Premises),
(4) any sublease with one or more Scheduled Aircraft Operators as agreed between
the Parties for the use of space at the Existing Premises (or comparable space
in the New Terminal Facilities in replacement of the space used at the Existing
Premises) in connection with the co-location arrangements pursuant to Section
5(z), and (5) any Airline Sublease with any other Scheduled Aircraft Operator
which, as of the Effective Date, is a party to an airline sublease for use of
space in the Central Terminal Building and subsequently enters into such Airline
Sublease in order to accommodate the Terminal B Project.
(A)    As used herein, “Sublease Payments” shall include all amounts, monies,
revenues, receipts and income of every kind paid or payable to the Lessee by the
Sublessee, and if and to the extent that the full fair market rental value is
not charged to or payable by the Sublessee, then the fair market rental value as
determined by the Port Authority, arising out of or in connection with the
Sublessee’s use and/or occupancy of space in the Premises; and if the Sublease
Payments are not separately stated from other charges paid or payable by the
sublessee to the Lessee, then the fair market rental value, as determined by the
Port Authority, for that portion of the Premises used and/or occupied by the
sublessee shall be deemed to have been paid or payable to the Lessee by the
Sublessee and shall constitute Sublease Payments hereunder; it being understood
and agreed that in determination of whether the full fair market rental value is
paid by the Sublessee, the Port Authority shall take into account the commercial
terms and the risk profile of the applicable Sublease (such as the term of the
Sublease and the creditworthiness of the Sublessee), but not any terms relating
to any alliance, partnership, code sharing or other arrangements between such
Sublessee and the Lessee.
(B)    Effective as of the effective date of the relevant sublease, the Lessee
and the Sublessee as a joint and several obligation shall pay to the Port
Authority a fee (hereinafter called the “Sublease Fee”) at the times set forth
in and in accordance with subparagraph (C), below.
(C)    The Sublease Fee shall be paid to the Port Authority by the Lessee and
the Sublessee as a joint and several obligation as follows: On the 20th day of
each and every calendar month during the time the Port Authority’s consent
agreement and the applicable Sublease shall remain in effect and including the
calendar month following the expiration or earlier termination of such consent
agreement, the Lessee or the Sublessee shall render to the Port Authority a
statement sworn to by a responsible fiscal or executive officer of the Lessee or
the Sublessee showing all the Sublease Payments paid or payable for the
preceding month and the Lessee or the Sublessee shall pay to the Port Authority
at the time of rendering such statement an amount equal to ten percent (10%)
(subject to subclause (D) below), applied to the Sublease Payments paid or
payable for such preceding month; provided further, however, that if the said
consent agreement and Sublease shall expire or be terminated effective on a day
other than the last day of a calendar month, the final payment of the Sublease
Fee shall be due and payable within five (5) days after the effective date of
such expiration or termination. If the Lessee or the Sublessee have not rendered
the aforesaid monthly statement(s) as of the time of execution of the said
consent agreement, and without limiting the generality of any other term or
provision hereof, the Lessee or the Sublessee shall submit the monthly
statement(s) provided for above and pay, at the time of execution and delivery
of the consent agreement to the Port Authority, an amount equal to the Sublease
Fee payable for the period from the sublease effective date, to the time of
delivery of the consent agreement to the Port Authority executed by the Lessee
and the Sublessee.
(D)    There shall be excluded from Sublease Payments any sum paid by the
Sublessee to the Lessee which the Port Authority agrees, in its consent
agreement, may be so excluded, if any. Thereafter, it is understood that the
Port Authority shall continue to have the right at any time and from time to
time to withdraw the exclusions from Sublease Payments, in whole or in part, or
to establish a separate fee for each such service, which may be a percentage fee
equal to ten percent (10%) (or such other percentage as may be then applicable
pursuant to subclause (C) above), subject to paragraph (iii) below, upon sixty
(60) days’ prior written notice to the Sublessee and the Lessee.
(E)    It is understood and agreed by the Lessee that the Sublease Fee shall be
additional rent under this Agreement.
(F)    The obligation of the Sublessee to pay the Sublease Fee shall be and be
deemed a promise to pay a sum of money by the Sublessee to the Port Authority
and shall be recoverable by the Port Authority from the Sublessee in the same
manner and with like remedies as a sum of money owed to the Port Authority;
provided, however, nothing herein shall preclude the Port Authority from joining
the Sublessee in a summary proceeding against the Lessee.
(G)    In connection with the payment of the Sublease Fee, the Lessee and the
Sublessee shall each, from and after the sublease effective date through the
remainder of the term the Port Authority consent agreement shall remain in
effect, maintain in accordance with accepted accounting practice, for six (6)
years after expiration or earlier termination thereof unless they are material
to litigation initiated within that time, records and books of account recording
all transactions in any wise connected with the Sublease and the Sublessee’s use
and occupancy of the Premises, which records and books of account shall be kept
at all times within the Port of New York District. Further the Lessee and the
Sublessee shall each permit in ordinary business hours during the time the
sublease shall remain in effect, and for one year thereafter, the examination
and audit by the officers, employees and representatives of the Port Authority
of such records and books of account.
(H)    Neither a partnership nor any joint venture shall be created or implied
by the Port Authority consent agreement, notwithstanding the fact that the
Sublease Fee to be paid thereunder is an obligation of the Sublessee and the
Lessee and shall be determined based upon a percentage of the Sublease Payments.
(I)    Neither the Lessee nor the Sublessee shall divert or allow to be diverted
from payment under the Sublease any revenues arising out of or in connection
with the Sublease or the Sublessee’s use and occupancy of the Premises.
(ii)    Nothing contained herein including, without limitation, the obligation
of the Sublessee to pay the Sublease Fee nor the payment thereof by the
Sublessee nor the acceptance thereof by the Port Authority shall create or be
deemed to have created a landlord tenant relationship or privity of estate
between the Port Authority and the Sublessee nor shall be or be deemed to be an
attornment by the Sublessee to the Port Authority nor acceptance thereof by the
Port Authority and the Sublease and the occupancy by the Sublessee of the
Premises shall in all events be and remain subject and subordinate to this
Agreement.
(iii)    The Sublease Fee payable under the consent agreement shall be subject
to increase from time to time upon prior written notice from the Port Authority,
upon the effective date of the increase set forth in said notice; provided that
such increase is instituted in connection with the changes to the applicable
Port Authority policies and is applied on a non-discriminatory basis by the Port
Authority.

Section 33.    Airline Subleases.
(a)“Affiliated Scheduled Aircraft Operator” shall mean, as to the Lessee, any
other Scheduled Aircraft Operator (i) whose outstanding capital stock is at
least 25% owned by the Lessee or Lessee’s parent company, or who owns at least
25% of the outstanding capital stock of the Lessee, or (ii) that operates under
the Lessee’s trade name or designator code, or pursuant to an agreement with the
Lessee under which seats are sold into and/or out of the Airport (a “Qualified
Affiliate”). The Lessee shall provide the Port Authority with written notice
immediately prior to the Lessee’s designation of a Qualified Affiliate, which
written notice shall also contain the written consent of the proposed Qualified
Affiliate signed by an authorized officer thereof.
(b)Notwithstanding any provision of this Agreement and in addition thereto, and
without the requirement for any permit, consent to sublease or other use
agreement from the Port Authority, the Port Authority hereby grants its consent
to the use of the Premises by an Affiliated Scheduled Aircraft Operator for the
purposes set forth in Section 8 (Use of Premises) hereof, such use being without
payment of any Port Authority fees for such use, in accordance with the terms
and conditions of this Agreement for so long as such Scheduled Aircraft Operator
meets all of the requirements to qualify as an Affiliated Scheduled Aircraft
Operator. In the event said Scheduled Aircraft Operator shall cease to qualify
as an Affiliated Scheduled Aircraft Operator, the Lessee shall promptly so
inform the Port Authority and deliver to the Port Authority a copy of the
agreement between the Lessee and the former Affiliated Scheduled Aircraft
Operator covering the use and occupancy of the Premises by such former
Affiliated Scheduled Aircraft Operator. Thereafter a consent document or
documents shall be requested to be prepared by the Port Authority and sent to
the Lessee, which document or documents shall be signed by both such parties,
shall be effective as of the date that the Affiliated Scheduled Aircraft
Operator no longer qualifies as an Affiliated Scheduled Aircraft Operator and
shall include, among other things, the right of said former Affiliated Scheduled
Aircraft Operator to continue to use the Premises on the terms and conditions of
this Agreement, and the joint and several obligation of the Lessee and said
former Affiliated Scheduled Aircraft Operator to pay to the Port Authority the
then appropriate Port Authority fees therefor. If such consent document or
documents, as applicable, are not promptly and duly executed by the Lessee and
its former Affiliated Scheduled Aircraft Operator, the latter shall quit and
vacate the subleased premises forthwith and any fees that would have been due to
the Port Authority for the period through such date of vacancy shall be paid to
the Port Authority by the Lessee.
(c)It is specifically understood and agreed that any sublease or other agreement
or arrangement covering an Affiliated Scheduled Aircraft Operator's use and/or
occupancy of the Premises shall be for a term expiring no later than the day
before the Expiration Date (or the date of any earlier termination of this
Agreement pursuant to its terms) and shall provide that the portion of the
Premises to be used by the Affiliated Scheduled Aircraft Operator shall be used
solely for the purposes set forth in Section 8 (Use of Premises) hereof. The
Lessee hereby assumes all risks and responsibilities for each Affiliated
Scheduled Aircraft Operator’s operations at the Airport as if such Affiliated
Scheduled Aircraft Operator was the Lessee.

Section 34.    Concession Sublease.
(a)The Lessee shall diligently operate the concession program at the Existing
Terminal Facilities at a level of quality at or above the current operations of
such concession program (taking into account unavoidable impacts to the level of
quality caused by the performance of the D&C Work), and to develop and operate
at the New Terminal Facilities a premier first-class concession program. The
Lessee’s retail program shall embody the Lessee’s full commitment to quality,
value and customer service. A premier first-class concession program is one that
consistently performs above the average of airports of similar size and a
similar passenger profile on industry-recognized surveys, including the Port
Authority-sponsored surveys, which contain evaluations or ratings of passenger
terminal concession programs, or specific components thereof, of the same type
or class.
(b) At least six (6) months but not more than eight (8) months prior to the
projected DBO of each phase of the D&C Work, the Lessee shall submit an initial
draft comprehensive plan (or an initial draft supplement to the existing
comprehensive plan) for the development and operation of the concession program
(as the same may exist from time to time, including all supplements thereto, the
“Comprehensive Concessions Plan”) with respect to the applicable phases of the
D&C Work for the New Terminal Facilities, setting forth, inter alia: (i) the
types of concessions (including food and beverage, news and gifts, duty free,
retail and specialty retail and foreign currency exchange) to be placed there
and the number of each type and the size and designated location and
configuration of each concession, as well as the overall plan of the portions of
the applicable phases of the D&C Work for the New Terminal Facilities designated
for concession operations; (ii) the minimum rentals required for each type of
concession; (iii) the structure and level of any common area maintenance fees,
marketing fees, and Utility recoveries to be charged to the Concession
Sublessees, but no retail management fees may be imposed on concessionaires;
(iv) the Lessee’s plans to provide concession opportunities for Airport
Concession Disadvantaged Business Enterprises, as defined in 49 C.F.R. Part 23
(each an “ACDBE”); (v) the Lessee’s quality and service standards and required
hours of operation; (vi) the Lessee’s specific plans to monitor and enforce the
Port Authority’s “Street Pricing” policy, quality and service standards and
required hours of operation; (vii) any other basic business terms including any
mandatory investment and refurbishing requirements; (viii) a customer service
program that incorporates the mission and vision of the Port Authority’s
Aviation Department as set forth in the Customer Care Standards; (ix) the
integration of the management of all D&C Work phasing and sequencing in order to
minimize any disruption to the operations of the Concession Sublessees and the
passengers in recognition of the needs of the Concession Sublessees, and the
need for passengers to have a reasonably operational terminal during the D&C
Work Period; (x) the integration of the management of all D&C Work phasing and
sequencing in order to minimize any disruption to passenger traffic and demand
at the applicable Existing Terminal Facilities and the applicable phases of the
D&C Work for the New Terminal Facilities or portions thereof; (xi) the migration
and relocation of the Concession Sublessees and their respective functions from
the applicable Existing Terminal Facilities to the applicable phases of the D&C
Work for the New Terminal Facilities, as applicable; (xii) any non-Aircraft
Operator-operated lounges; (xiii) minimum hours and days of operation,
availability of certain concessions and location on the Premises, including, but
not limited to, retail food and beverage, retail newsstand, foreign currency
exchange services and automated teller machines; and (xiv) such other
information as the Port Authority may have requested or requests from time to
time. For the avoidance of doubt, any cost recovery with respect to clause (iii)
above shall be determined in accordance with Section 34(j). The Comprehensive
Concessions Plan and any supplement thereto delivered pursuant to this Section
34(b), shall be subject to Port Authority approval. In the event that the Port
Authority disapproves (in whole or in part) the Comprehensive Concessions Plan
or any supplement thereto with respect to a phase of the D&C Work, the Lessee
may thereafter submit for Port Authority approval an appropriately modified
Comprehensive Concessions Plan or supplement thereto. No concessions operations
shall be permitted to occur at a phase of the D&C Work for the New Terminal
Facilities unless and until the Port Authority has approved the Comprehensive
Concessions Plan as it relates to such phase.
(c)At least ninety (90) days prior to the start of each Calendar Year during the
Term, the Lessee shall submit to the Port Authority a written statement
indicating whether or not there are any updates to the Comprehensive Concessions
Plan and if there are, the Lessee shall include in the written statement a
detailed narrative of such updates and provide with such written statement the
updated Comprehensive Concessions Plan. In connection with each update to the
Comprehensive Concessions Plan, the Lessee shall submit to the Port Authority,
no later than forty-five (45) days after the start of each Calendar Year during
the Term, records of annual gross receipts per concession, square footage per
concession, revenue to the Lessee generated by each concession during the prior
Calendar Year and such other information as the Port Authority may have
requested or requests from time to time. Any update to the Comprehensive
Concessions Plan delivered pursuant to this Section 34(c), shall be subject to
Port Authority approval. In the event that the Port Authority disapproves (in
whole or in part) such update, the Lessee may thereafter submit for Port
Authority approval an appropriately modified update to the Comprehensive
Concessions Plan. Unless and until any update to the Comprehensive Concessions
Plan shall have received Port Authority approval, the Comprehensive Concessions
Plan previously approved and then in effect shall continue in effect.
(d)After approval by the Port Authority of the Comprehensive Concessions Plan
(or any update thereto), the Lessee shall enter into negotiations or go out for
bid as the circumstances dictate with respect to the selection of Concession
Sublessees and agreements with the same in accordance with Section 32(b)(ii). At
all times during the negotiation and award procedure the Lessee shall consult
with the Port Authority as to all aspects of the proposed arrangements including
but not limited to the proposed Concession Sublessees and the financial terms
thereof. As hereinafter provided, the Lessee will be entering into a direct
contract with each Concession Sublessee. Other than with respect to any
Concession Sublease that is an Exempt Sublease, the Lessee shall not finalize
negotiations with any proposed Concession Sublessee and shall not execute any
agreement with any proposed Concession Sublessee until it has received
notification from the Port Authority that said arrangement is acceptable to the
Port Authority and until the Port Authority has indicated its intent to execute
and deliver a consent document. The foregoing procedure, and the procedures set
forth in Section 32 (Subleases Generally), will be followed throughout the Term
of this letting. It is expressly understood and agreed that the provisions of
this Section shall not limit or be deemed to limit the provisions of Section 61
(Affirmative Action) hereof and the Lessee’s on-going affirmative action
commitment with respect to consumer services awards and agreements provided for
herein.
(e)

(1)    Irrespective of whether the proposed Concession Sublessees, selected in
accordance with this Agreement, have agreements with or are contractors or
permittees of the Port Authority, the Lessee may require that such Concession
Sublessees enter into separate agreements or subleases with the Lessee as a
condition precedent to the occupancy of space within and the operation of such
establishments upon the Premises; provided, however, that all Concession
Sublessees (other than any Concession Sublessee party to a Concession Sublease
that is an Exempt Sublease) must have first obtained a Consent to Sublease from
the Port Authority authorizing them to operate such establishments in accordance
with Section 32 (Subleases Generally) hereof. Any such agreement or sublease
entered into between the Lessee and the proposed Concession Sublessees is void
ab initio and of no force or effect unless and until a Consent to Sublease is
obtained. The terms and provisions of the said agreements or subleases shall not
be inconsistent with the terms of this Agreement except that the same may
provide for cancellation by the Lessee on short notice in the event the services
furnished by the Concession Sublessees are unsatisfactory to the Lessee. In the
event of any inconsistencies between the terms of the Consent to Sublease and
the terms of the agreement or sublease between the Lessee and the Concession
Sublessee, the terms of the Consent to Sublease shall control and prevail.
(2)    Prior to the issuance of any of the aforementioned Consents to Sublease,
proposed Concession Sublessees may be required to submit to the Port Authority
evidence satisfactory to the Port Authority of their qualifications, the scope
of their proposed operations and the standards of service they will provide. Any
Consent to Sublease will provide that such proposed Concession Sublessees will
conduct their operations thereunder in a first-class manner in accordance with
the best practices in the industry and shall comply with all Port Authority
standards with respect to service, health, sanitary and safety measures. Prior
to the issuance of any of the aforementioned Consents to Sublease, the Port
Authority shall receive any applicable fee in connection with such issuance of
any of the aforementioned Consents to Sublease, provided that such fee shall not
exceed the fees or charges that would be imposed or retained by the Port
Authority if their respective establishments were operated by regular
contractors or operators of the Port Authority.
(f)Except to the extent modified by and in accordance with an effective
Comprehensive Concessions Plan, the Lessee shall require in its Concession
Subleases requirements with respect to hours and days of operation and
availability of concessions at the Premises as set forth in the Comprehensive
Concessions Plan, approved by the Port Authority, it being agreed by the Lessee
that retail food and beverage service shall be made available to the public at
one or more locations within the Premises continuously during the hours
commencing no later than one hour prior to the first scheduled aircraft
departure from the Premises and continuing until at least the completion of
boarding for the last actual departure from the Premises of a flight scheduled
for departure therefrom the same day. Such service also may be offered elsewhere
in the Premises if in accordance with a currently effective Comprehensive
Concessions Plan. The Lessee shall require all Concession Sublessees to conduct
their respective businesses in a commercially reasonable manner so as to
maximize their revenues. In any instance in which no minimum hours have been set
forth above and as to all other Concession Sublessees, the Concession Sublessees
shall be required to be open for business and operate their respective
businesses as provided in the Comprehensive Concessions Plan.
(g)The Lessee shall be required to build out the rough space of a Concession
Sublessee’s concession area and to install the basic infrastructure and
equipment for the supply of necessary Utilities to such concession area and
shall be required to provide fire alarm, fire protection and space separation
between occupied and construction sites. The Lessee shall bring to the perimeter
of each concession area to be occupied by a Concession Sublessee such pipes,
wires and conduits for the supply of electricity, water, natural gas and other
Utilities necessary and appropriate in connection with the operations of the
Concession Sublessee and shall provide said Utilities to the Concession
Sublessee. The agreement or sublease entered into between the Lessee and the
Concession Sublessee shall provide that the Concession Sublessee will furnish
and install at its own expense all necessary fixtures, stands, counters,
equipment and other personal property required in connection with its business
and that the Concession Sublessee may be required to perform all work necessary
or required to finish off the space, including the finishing of the floors and
ceilings from the structural slab and the walls from the rough partitions. The
Lessee shall provide adequate storage space and related facilities as are
necessary or appropriate for each Concession Sublessee to operate its business
on the Premises. In addition to other rights of termination or revocation that
may be contained therein, said agreement between the Concession Sublessee and
the Lessee may contain appropriate provisions permitting cancellation of the
agreement by the Lessee on short notice for cause.
(h)Street Prices.
(1)    Each Concession Sublease shall provide that the Concession Sublessee in
its operations pursuant to its respective Concession Sublease shall not charge
prices to its customers in excess of “Street Prices,” defined as follows:
(i)    if the Concession Sublessee conducts a similar business in off-airport
location(s) in the Greater New York City-Northern New Jersey Metropolitan Area
(the “Metro Area”), “Street Prices” shall mean the price regularly charged by
the Concession Sublessee for the same or similar item in the Metro Area;
(ii)    if the Concession Sublessee does not conduct a similar business in
off-airport location(s) in the Metro Area, “Street Prices” shall mean the
average price regularly charged in the Metro Area by similar retailers for the
same or similar item;
(iii)    if neither the Concession Sublessee nor other similar retailers sell a
particular item in the Metro Area, “Street Prices” shall mean the price
regularly charged by the Concession Sublessee or similar retailers for the same
or similar item in any other geographic area, with a reasonable adjustment for
any cost-of-living variance between such area and the Metro Area; and
(iv)    if a Concession Sublessee is in the business of selling duty-free goods,
“Street Prices” shall mean the price regularly charged by the Concession
Sublessee or other similar concession operator for the same or similar duty-free
item at other major airports serving large urban areas in the Northeast region
of the United States of America, including but not limited to the Airport.
(2)    The breach of the aforesaid “Street Pricing” policy shall be deemed a
breach of the Lessee’s obligations under this Agreement, subject to Section
32(e)(iii). The Lessee shall post (and cause to be posted by all Concession
Sublessees at the Premises) in each sales area (including any temporary sales
space) a notice in form and substance satisfactory to the Port Authority
notifying the public that the Lessee (or the concession sublessee, as
applicable) subscribes to a “Street Pricing” policy, such policy to be clearly
visible and unobstructed. If the Lessee (or a Concession Sublessee, as
applicable) charges any price to a customer in excess of the price which would
satisfy the “Street Pricing” policy in violation of its obligations under this
Agreement, the amount of such excess shall constitute an overcharge which shall,
upon demand by the Port Authority or the Lessee’s customer (or a Concession
Sublessee’s customer, as applicable), be promptly refunded to the customer.
(3)    The Lessee (and each relevant Concession Sublessee) shall submit to the
Port Authority, from time to time, an annual pricing report demonstrating
compliance to by such reporting entity with the aforementioned pricing
requirements. For purposes of establishing the street price of an item, any
difference in the size or quality of a product or service shall constitute the
basis for a price differential.
(i)Concession Management.
(1)    The Lessee shall employ or retain a full-time trained professional staff
at all times during the Term of sufficient size, expertise, ability, suitability
and experience to carry out its responsibilities under this Section 34
(Concession Sublease); provided that if the Lessee has retained a concession
manager in accordance with this clause (i), the Lessee shall ensure that the
concession manager employs or retains a full-time trained professional staff at
all times during the Term of sufficient size, expertise, ability, suitability
and experience to carry out its responsibilities under this Section 34
(Concession Sublease).
(2)    The Lessee may request Port Authority approval to employ at the Premises,
at Lessee’s sole cost and expense, on a full-time basis, a concession manager,
subject in all respects to the terms and conditions of this Agreement. Any fee
or other compensation to be paid to said concession manager shall be paid by the
Lessee directly or out of revenues derived by the Lessee from concession
services, and no portion of such fee or compensation shall be paid out of the
Port Authority’s share of revenue from concession services or shall offset,
reduce, be credited against or otherwise adversely affect the amount of any
fees, rent or other revenue to be paid or payable to the Port Authority under
this Agreement or to which the Port Authority may be otherwise entitled. Neither
Lessee nor a concession manager shall be entitled to impose charges on
concession operators, whether in the form of key money, chargebacks or
otherwise, or to pass along or recoup the aforesaid fee or other compensation to
be paid to said concession manager, without the prior written consent of the
Port Authority.
(3)    Any concession manager agreement between the Lessee and a proposed
concession manager shall state among other things, and the Lessee agrees, that:
(i)    said agreement is subject and subordinate to this Agreement (as the same
may be amended, supplemented or extended);
(ii)    said agreement shall not take effect without the prior written consent
of the Port Authority thereto to be embodied in the contractual agreement
referred to above (executed by and among the Port Authority, the Lessee and the
concession manager);
(iii)    any amendment, supplement or extension of the said agreement which does
not have the express written approval of the Port Authority shall be void ab
initio and of no effect whatsoever; that if this Agreement is terminated on any
account prior to the expiration of the term of the said agreement then the said
agreement shall terminate simultaneously with such termination of this Agreement
unless the Port Authority shall notify the concession manager and the Lessee at
or prior to such effective date of termination of this Agreement that the Port
Authority shall and does assume the rights and obligations of the Lessee
thereunder from and after such effective date of termination, it being
understood that the Port Authority shall have the right, but not the obligation,
to be assigned and to assume the Lessee’s rights and obligations under the
concession manager agreement and, further, it being understood that the Port
Authority shall have no obligation to enter into any form of non-disturbance or
recognition agreement with any concession manager;
(iv)    the Port Authority shall have the right to revoke its consent, or
terminate any agreement containing its consent, to the concession manager
agreement at any time without cause on thirty (30) days’ prior notice and such
revocation or termination shall not require the concurrence of the Lessee.
(v)    all fees, rent and other moneys due and payable to the Port Authority and
the Lessee shall be held by the concession manager without deduction, credit or
offset for arrearages and shall be held by it solely as described in this
subparagraph and thereafter remitted by the concession manager on a monthly
basis directly to the Port Authority and the Lessee. Said concession manager is
deemed a collection agent of the funds for the Port Authority and the Lessee to
the extent of its interest and the concession manager has no ownership or
possessory interest in such funds, which would otherwise be paid directly to the
Port Authority and the Lessee, other than as a trustee for the Port Authority to
the extent of its interest. In accordance with the foregoing capacity as
collection agent: (1) the concession manager shall be deemed, and shall hold
itself out as, a fiduciary vis-à-vis the Port Authority and the Lessee, (2) the
concession manager shall hold all revenues received by, from or on behalf of
concession operator or operations, as the case may be, in a separate account
established in trust for the Port Authority and the Lessee in which the
concession manager must not commingle such rent, fees and other moneys with any
other funds, at an institution acceptable to the Port Authority having an office
in the Port of New York District and qualified to do business in the State of
New York, (3) concession manager shall obtain additional protections on behalf
of the Port Authority and the Lessee providing for access by the Port Authority
and the Lessee to the revenues on deposit in such account (to the extent of its
interest) in the event of insolvency, appointment of a receiver, bankruptcy or
creditors’ liens affecting the concession manager, (4) the concession manager
shall obtain insurance protecting against employee dishonesty, embezzlement,
theft, and the like in amounts and otherwise in a form acceptable to the Port
Authority, and naming the Port Authority and the Lessee as additional loss
payees thereunder, (5) the concession manager’s fees to be paid by the Lessee
may not be withheld at any time by the concession manager from the rentals, fees
and other moneys due to the Port Authority, and (6) the concession manager shall
comply with any other requirements of the Port Authority and any other
reasonable requirements of the Lessee; and
(vi)    in the event of any inconsistency between the concession manager
agreement and this Agreement, or between the concession manager agreement and
the agreement containing the Port Authority consent thereto, or between a
Concession Sublease and the agreement containing the Port Authority consent
thereto, then in each and every such instance this Agreement or the Port
Authority consent agreement, as the case may be, shall supersede and control.
(4)    Any concession manager shall have sufficient authority and support, staff
and appropriate equipment, supplies and means to manage and administer those
consumer service agreements and other agreements with the concession operators
and other entities to which the Lessee is a party, or by which it is bound,
relating to the consumer services program at the Premises, to monitor and compel
performance by all concession operator and other entities and to serve as
on-site liaison with the Port Authority. Said concession manager shall have the
power and authority on behalf of the Lessee to resolve all operational issues
concerning the consumer services program at the Premises but shall have no power
or authority to amend or modify this Agreement or any agreement embodying a Port
Authority consent. In all events, an employee of the Lessee with managerial
authority shall be available for a minimum time span of sixteen (16) hours each
day during concession operation hours to meet with Port Authority
representatives in person at the Premises and available at other times by
telephone, with the ability in an emergency situation relating to retail
concession matters to arrive at the Airport by car within two (2) hours after
being called.
(5)    Neither a concession manager nor any Affiliate thereof shall conduct or
have any interest whatsoever in any entity conducting a consumer service
operation in any concession area, unless the Port Authority has explicitly
approved in writing specific exceptions after having been furnished such
information as it may require and subject to such qualifications, conditions,
limitations and restrictions as part of any such approval.
(6)    The Lessee shall not knowingly either employ or permit the employment of
any management, supervisory or other personnel of the Lessee (including but not
limited to such concession manager or any Contractor or subcontractor,
representative or agent of the Lessee), whose employment constitutes a conflict
of interest or whose actions are inconsistent with the highest level of honesty,
ethical conduct or public trust or are adverse to the public interest.
Notwithstanding the foregoing, the Lessee shall be under no obligation to
refrain from hiring any Person if to do so would be a violation of Applicable
Law, or to terminate any Person if to do so would be a violation of Applicable
Law or of any applicable right of such Person, contractual or otherwise.
(j)Neither the Lessee nor any concession manager shall have the right to impose
a rent or other charge (whether basic rental, percentage rental or additional
rental of any kind) to any Concession Sublessee arising out of or relating to
the cost and expense of maintaining, repairing, lighting and/or operating any
portion of the Premises which is not specifically contained within a concession
area footprint at any portion of the New Terminal Facilities, whether such rent
or charge is characterized as “common area maintenance” or any other identifier.
Accordingly, by way of example, the Lessee’s (or concession manager’s) expenses
and costs to maintain, repair and operate the fingers/corridors or any other
area not operated for concession purposes shall be borne exclusively by the
Lessee (or the concession manager) and may not be chargeable to any Concession
Sublessee. In furtherance of the foregoing, the Lessee (or its concession
manager) shall not impose rent or other charges: (i) to recover repair,
maintenance, lighting, waste management and removal and/or operation costs of
any designated food court area utilized by passengers except on the
food-and-beverage Concession Sublessees actually operating their business within
the designated food court area (on a pass-through basis only with no added
administrative or other up-charge); (ii) to recover costs relating to the
receipt, storage, transportation or delivery of goods, inventory or equipment of
any kind, except on Concession Sublessees (on a pass-through basis only with no
added administrative or other up-charge) to receive, store, transport and
deliver Concession Sublessees’ goods, inventory and equipment to and from
loading docks and the Concession Sublessees’ concession spaces; (iii) to recover
costs for marketing, except on Concession Sublessees (on a pass-through basis
only with no added administrative or other up-charge) for charges relating to
marketing the concessions program at the New Terminal Facilities, including for
directories and similar wayfinding devices; and (iv) to recover the cost of
Utilities, except for Utilities provided by the Lessee directly to Concession
Sublessees (on a pass-through basis only with no added administrative or other
up-charge) in lieu of such Concession Sublessees making direct payments to
utility providers.
(k)On a continuing basis through the end of the Term, the Lessee shall undertake
and execute, consistent with its overall concessions and retail strategy, in a
manner reasonably acceptable to the Port Authority, such marketing campaigns as
shall bring to the attention of the public, generally, and actual and potential
enplaning passengers and their escorts and guests and the aviation and tourist
industries, in particular, the positive features of the retailing program
managed by the Lessee as provided in this Agreement. The Port Authority shall
not have any responsibility for, and shall not bear any of the costs of, the
foregoing.
(l)If requested by the Port Authority, the Lessee shall furnish to the Port
Authority:
(1)    on or before the twentieth (20th) day of each month following the
commencement date of any Concession Sublease a statement, certified by an
authorized officer of the Sublessee, of all receipts arising out of operations
of the Sublessee under such Concession Sublease for the preceding month,
(2)    within thirty (30) days after the expiration or sooner termination of any
Concession Sublease, a statement of all receipts arising out of such operations
during (x) the term of such Concession Sublease or (y) the three (3) years
directly preceding such expiration or sooner termination, whichever is shorter,
and
(3)    within one hundred twenty (120) days after the expiration or sooner
termination of any Concession Sublease, the statement referred to in the
preceding subdivision (2) certified, at the Concession Sublessee's expense, by a
certified public accountant.
(m)Airport Concession Disadvantaged Business Enterprises Commitment
(1)    The Lessee hereby covenants and agrees that it will not discriminate
against any business owner because of the owner’s race, religion, color,
national origin or sex in connection with the award or performance of any
Concession Sublease or any management contract, or subcontract, purchase or
lease agreement or other agreement covered by 49 C.F.R. Part 23.
(2)    In addition to and without limiting any other term or provision of this
Agreement, the Lessee hereby agrees that in connection with the leasing and
operation of the concession program at the Premises, or any portion thereof, the
Lessee shall commit itself to and use good faith efforts to implement an
extensive program to maximize the use of ACDBEs in accordance with Exhibit 18
(Airport Concession Disadvantaged Business Enterprise (ACDBE) Participation).
(3)    The Lessee’s noncompliance with the provisions of this Section 34(m)
shall constitute a material breach of this Agreement. In the event of the breach
by the Lessee of any of the above provisions the Port Authority may take
appropriate action to enforce compliance; or the Port Authority shall have the
right to terminate this Agreement pursuant to Section 46 (Termination by the
Port Authority), or may pursue such other remedies as may be provided by law.
(4)    The Lessee shall not, without the prior written consent of the Port
Authority:
(i)    terminate a Concession Sublease with an ACDBE Concession Sublessee; or
(ii)    refuse to extend or renew a Concession Sublease with an ACDBE Concession
Sublessee if such Concession Sublease contains an express right of extension or
renewal and the conditions thereto have been satisfied by the Concession
Sublessee; or
(iii)    enter into a Concession Sublease with a non-ACDBE Concession Sublessee
for service or space which had been performed or occupied by an ACDBE Concession
Sublessee;
provided, that the Port Authority agrees that its consent to any of the
foregoing shall not be withheld if the applicable action of the Lessee is (A)
based on a non-discriminatory determination by the Lessee under the applicable
facts, or (B) is otherwise consistent with the requirements of 49 C.F.R. Part
23.
(n)Each Concession Sublease shall also provide, in addition to the provisions
required under Section 32 (Subleases Generally), the provisions set forth in
Parts B and C of Exhibit 4 (Mandatory Sublease Provisions).

Section 35.    Assignment of Subleases. The Lessee shall submit to the Port
Authority all of the following with respect to any proposed assignment of an
existing Sublease in order to request the Port Authority’s approval thereof:
(a)with respect to the proposed assignee Sublessee, information, evidence and
supporting documentation concerning the identity of the proposed assignee
Sublessee, and evidence of the proposed assignee Sublessee’s qualification to do
business in the State of New York;
(b)with respect to the proposed assignee Sublessee, the organizational documents
of such entity;
(c)with respect to the proposed assignee Sublessee, insurance certificates;
(d)a certificate of the Lessee or the assignee Sublessee, signed by a
responsible officer thereof, stating that there is no change to the terms and
conditions of the Sublease proposed to be assigned in connection with the
proposed assignment;
(e)a copy of the asset purchase agreement or other agreement evidencing such
assignment, which agreement may be appropriately redacted; and
(f)such other information and data as the Port Authority has reasonably
requested.

Section 36.    Concessions Revenue Share. The Lessee and the Port Authority
agree that the percentage rental, basic rental and all additional rental sharing
provisions contained in the Existing Leases entitling the Port Authority to a
portion of percentage rental and basic rental derived from Concession Sublessees
operating in any space of the Existing Terminal Facilities shall continue in
full force and effect until such time as such space is no longer available for
occupancy due to demolition or other related D&C Work thereof. From and
following the DBO of any phase of the D&C Work for the New Terminal Facilities,
the Lessee shall require each Concession Sublessee operating in the new space
constructed in such phase to pay rentals to the Lessee on terms and conditions
specified in the applicable Concession Sublease. The Lessee shall share all
rentals (including basic rental, percentage rental and all additional rental)
paid or payable to the Lessee under each such Concession Sublease equally
between the Port Authority and the Lessee (the “Concessions Share”); provided,
that the Concessions Share shall not include amounts received by the Lessee in
respect of (i) common area operations and maintenance charges assessed to
food-and-beverage Concession Sublessees located within designated food court
areas, (ii) charges relating to the receipt, storage, transportation or delivery
of Concession Sublessees’ goods, inventory or equipment to and from loading
docks, (iii) marketing charges for the concessions program at the New Terminal
Facilities, including for directories and similar wayfinding devices, and (iv)
charges for Utilities provided by the Lessee directly to Concession Sublessees
in lieu of direct payments to utility providers, all as more specifically
governed by Section 34(j). Solely for purposes of this Section 36 (Concessions
Revenue Share), the rentals received by the Lessee under any arrangement whereby
the Lessee, or any Airline Sublessee engages in the concession sales of goods or
services to the general public at the Premises pursuant to Section 8(d) shall be
included in the Concessions Share. Nothing herein shall prohibit the Port
Authority from requesting a consent fee in connection with its processing of a
request to enter into an assignment, sublease or other similar arrangement, of
the Sublease. Both the agreement between the Lessee and each Concession
Sublessee and the Consent to Sublease to be issued by the Port Authority with
respect thereto shall have provisions covering the percentage rental applicable
to such agreement in accordance with this Section 36 (Concessions Revenue Share)
and the Consent to Sublease shall control as to the manner, conditions and terms
of payment.



Section 37.    Other Consumer Services.
(a)If the Lessee intends to provide consumer services in the Premises for the
sale of items or the furnishing of services that are additional to or different
from those disclosed in the most recently approved Comprehensive Concessions
Plan (an “Additional Operator”), the Lessee shall notify the Port Authority in
writing that the Lessee is seeking such Additional Operator (including the
proposed contractual arrangements, if any, between the Lessee and the proposed
Additional Operator), which shall be satisfactory to the Port Authority and
subject to its approval (except if the Additional Operator will be party to an
Exempt Sublease), and shall submit a revised Comprehensive Concessions Plan
reflecting the Additional Operator(s). The Lessee shall comply with all the
applicable terms and provisions of this Agreement in connection with any
Additional Operator.
(b)Unless such Additional Operator is a party to an Exempt Sublease, each such
Additional Operator must enter into an appropriate contractual arrangement with
the Port Authority, as described in Sections 32 (Subleases Generally) and 34
(Concession Sublease) hereof, including without limitation an appropriate Port
Authority permit or Consent to Sublease authorizing such Additional Operator to
operate the consumer services at the Premises.
(c)The agreement between the Lessee and the Additional Operator shall include
provisions covering the arrangements set forth in this Section 37 (Other
Consumer Services).
(d)The Lessee's agreement with the Additional Operator shall provide that any
breach or default by the Additional Operator under its permit with the Port
Authority (if applicable) shall also constitute a material event of default
under said agreement with the Lessee and that, if applicable and without
limiting the generality of any other provision of this Section, in the event any
of the terms, provisions, covenants and conditions of the Lessee's agreement
with the Additional Operator shall be contrary to, or conflict or be
inconsistent with, the terms, provisions, covenants and conditions of the permit
or Consent to Sublease issued by the Port Authority, the terms, provisions,
covenants and conditions of the Port Authority permit shall be controlling,
effective and determinative.
(e)The Additional Operator will furnish and install at its expense all necessary
fixtures, stands, counters and equipment required in connection with its
operation and all construction work necessary to accommodate such installations.
(f)The Port Authority may require the contract with the Additional Operator to
include limitations as to the scope of the activities of such Additional
Operator in light of the availability of similar services in the concession area
or Premises.

Section 38.    Compliance with TCAP Manual.
(a)The Lessee (or any concession manager employed by it in accordance with
Section 36 (Concessions Revenue Share)) shall not install any equipment,
improvements or fixtures in the New Terminal Facilities or elsewhere in the
Premises or perform any alteration or construction work, whether performed
directly by the Qualified Terminal Operator or outside contractor, therein
without the prior written approval of the Port Authority (in full compliance
with the TCAP Manual, which requires, among other things, that Tenant Alteration
Applications be submitted by and in the name of the Lessee and which approval
must include, but not be limited to, the time for the performance of any such
installation or work). In the event any such alteration or construction work is
performed without the approval of the Port Authority, then upon notice from the
Port Authority, the Lessee shall remove the same or cause the same to be changed
to the satisfaction of the Port Authority.
(b)Under no circumstance shall the Lessee (or any concession manager) be
entitled to impose a charge of any kind or nature on any Concession Sublessee or
prospective Concession Sublessee (or on any employee, agent, consultant,
representative or contractor thereof) in connection with the review, approval,
or construction administration of any improvement or other construction which is
the subject of the TCAP Manual. This prohibition applies regardless of whether
the review, approval and/or construction administration is conducted directly by
the Lessee (or any concession manager) or indirectly by third parties (e.g.,
consultants) retained to perform any such services. Accordingly, if and to the
extent that the Lessee (or any concession manager) has received and retained
funds from any Concession Sublessee or prospective Concession Sublessee for such
review/approval/construction administration, the full of amount of such funds
shall be reimbursed (by whichever party retained possession of such funds) to
the payor and any failure to fully reimburse the payor shall constitute a
material breach of this Agreement by the entity which retained possession and
failed to reimburse the payor.
(c)No Concession Sublessee or prospective Concession Sublessee shall be
obligated to pay for, or reimburse, the cost of an audit of close-out documents
relating to any improvement or other construction which is the subject of the
TCAP Manual, regardless of the percentage discrepancy that such audit might
reveal in calculating the cost of fixed improvements installed by or on behalf
of the Lessee (or any concession manager). This prohibition applies whether or
not the audit is conducted by or on behalf of the Lessee (or any concession
manager).

Section 39.    Club Rooms. In the event the Lessee provides a room or space for
the special handling of or the furnishing of special services to any of its
passengers, guests, or invitees, it shall furnish such room or space at its
expense and without cost to the Port Authority.  The Lessee agrees that any
food, alcoholic or non-alcoholic beverages and similar items sold or served, or
any special services furnished to its passengers, guests or invitees shall be
obtained by the Lessee from a contractor who has been issued a permit by the
Port Authority granting such contractor permission to provide such concession
goods or services at the Airport. The Lessee shall require contractors to
include all monies paid or payable to such contractor for such sales in the
gross receipts of such contractor. In the event the Lessee wishes to use its own
personnel for the sale of such concession goods or furnishing of such services
it may do so; provided, that such concession goods or services are obtained by
the Lessee from a Person who has been issued a permit by the Port Authority
granting such Person permission to sell such concession goods or provide such
services and provided that monies paid therefor, in that event, shall not be
included in the gross receipts of such Person.  If the Lessee uses its own
personnel for the sale of such concession goods or furnishing of such services,
the Lessee will be obligated to pay to the Port Authority a fee based on gross
receipts derived from such concession goods or services (equal, as of the date
hereof, to 5% of such gross receipts, provided that such percentage may be
changed from time to time by the Port Authority in connection with the changes
to the applicable Port Authority policies applied on a non-discriminatory basis,
but in no event will exceed the fee that would be retained by the Port Authority
if such goods sold or services furnished were sold or furnished by a contractor
who has been issued a permit by the Port Authority granting such contractor
permission to sell such concession goods or provide such services at other
airline lounges or club rooms).

Section 40.    In-Flight Meals.
(a)If the Lessee or any Airline Sublessee desires to prepare at the Airport, for
the exclusive use of the Lessee or such Airline Sublessee, as the case may be,
meals (“In-Flight Meals”) for consumption by passengers and crew on board
Aircraft operated by the Lessee or any such Airline Sublessee or any Scheduled
Aircraft Operator who has arrangements with the Lessee or such Airline Sublessee
and to deliver such meals to such Aircraft it shall have the right to do so,
individually or through a contractor of its own choice (which contractor shall
not be another person engaged in the business of transportation by Aircraft);
provided, that such contractor is a permittee or agrees to become a permittee
and obtain permit(s) from the Port Authority for providing such services. The
Parties acknowledge that the term “In-Flight Meals” as used in the industry and
in this Section 40 (In-Flight Meals) is a term of art and includes food,
beverages, snacks, non-reusable supplies, materials, dry goods and/or all
services rendered in connection therewith.
(b)The Lessee and any Airline Sublessee shall have the further right, either
directly or through an independent contractor of its choice satisfactory to the
Port Authority or by making such arrangements jointly with one or more other
users at the Airport, to employ a contractor satisfactory to the Port Authority
to prepare outside the Airport and to deliver at the Airport to Aircraft
operated by the Lessee or any such Airline Sublessee, as the case may be, or any
Scheduled Aircraft Operator who has arrangements with the Lessee or any such
Airline Sublessee, In-Flight Meals for consumption by passengers and crew on
board such Aircraft; provided, however, that if the Lessee or any Airline
Sublessee employs a contractor, either alone or jointly with one or more other
users at the Airport, for the preparation outside the Airport of In-Flight
Meals, then the Lessee or such Airline Sublessee shall cause such contractor to
pay to the Port Authority the rate or rates which would be payable to the Port
Authority by a regular Port Authority permittee for the off-Airport preparation
or delivery, or both, of such In-Flight Meals to Aircraft for consumption by
passengers and crews on board such Aircraft.
(c)Notwithstanding any other term or provision of this Agreement and without
limitation thereto, as between the Lessee and the Port Authority, all acts and
omissions of any independent contractor on the Premises and the areas subject to
the Rights of Access under this Agreement and the other Project Documents or
elsewhere at the Airport in connection with the provision of In-Flight Meals
pursuant to this Section 40 (In-Flight Meals) shall be deemed to be acts and
omissions of the Lessee under this Agreement and the other Project Documents and
the Lessee shall also be jointly and severally responsible with the contractor
therefor, as between the Lessee and the Port Authority, including the
obligations of indemnification, repair and replacement.

Section 41.    Requesting Airlines.
(a)Existing Terminal Facilities. The terms set forth in each of Section 3 of
Supplement No. 12 of the Existing Terminal C Lease (relating to Sections 31 and
75 of the Existing Terminal C Lease) and Section 3 of Supplement No. 8 of the
Existing Terminal D Lease (relating to Sections 55 and 55A of the Existing
Terminal D Lease) shall remain in full force and effect with respect to Gates
located at the Existing Terminal Facilities or any portions thereof prior to the
demolition thereof as part of the D&C Work; provided, that upon commencement of
the demolition of Gates located at the Existing Terminal Facilities, the terms
set forth in each of Section 75 of the Existing Terminal C Lease and Section 55A
of the Existing Terminal D Lease shall no longer apply.
(b)New Terminal Facilities. With respect to Gates located at the New Terminal
Facilities or any portion thereof, the following shall apply:
(1)    Response to Requesting Airline and Port Authority Determination.
(i)    If at any time a Scheduled Aircraft Operator that holds an Operating
Authorization makes a request to the Port Authority to make Accommodations
available to the Scheduled Aircraft Operator at the Premises, and the Port
Authority determines that the proposed operations of such Scheduled Aircraft
Operator cannot be reasonably accommodated on a timely basis in space in the
Airport that is not leased or subleased to any Scheduled Aircraft Operator,
space that is leased or subleased to the Scheduled Aircraft Operator making the
request or in Common Use Space in the Airport, upon the written request of the
Port Authority identifying the Scheduled Aircraft Operator as a Requesting
Airline, the Lessee, in furtherance of the public interest of having the
Premises fully and most effectively utilized and in accordance with the terms
and conditions hereof, shall use reasonable efforts to provide Accommodations to
the Requesting Airline. If the Lessee fails to reach agreement with said
Requesting Airline for such Accommodations, the Lessee shall advise the Port
Authority to such effect. Thereafter, the Port Authority shall make a
determination as to whether the Lessee should provide Accommodations to said
Requesting Airline.
(ii)    The determination made by the Port Authority pursuant to Section
41(b)(1)(i) shall be made on a reasonable basis taking into consideration,
together with any other factors regarding gate usage at the Airport reasonably
deemed to be relevant by the Port Authority, the following factors:
(a)    the requirements and obligations of the Port Authority pursuant to law,
grant assurances, agreement and otherwise, including without limitation, as the
operator of the Airport and as an applicant for and recipient of governmental
grants, federal airport aid, Passenger Facility Charges and other monies,
(b)    available opportunities for the Requesting Airline to enter into an
accommodation agreement at terminals not leased or operated by the Lessee,
(c)    operational considerations of the Port Authority and of the Airport,
(d)    the compatibility of the flights, schedules, flight times, operations,
operating practices, and aircraft equipment of the Requesting Airline with those
of the Lessee and the Lessee's Users compared to users of other terminals not
leased or operated by Lessee,
(e)    effects on the efficiency of Lessee's flight operations and those of the
Lessee's Users,
(f)    effects on the ability of the Lessee and the Lessee's Users to retain
each Operating Authorization of the Lessee and Lessee's Users,
(g)    the actual and projected growth of the number of enplanements and flight
operations of the Lessee and the Lessee’s Users compared to users of other
terminals not leased or operated by Lessee,
(h)    the availability of opportunities for the Requesting Airline to obtain
reasonable, timely, accommodation from users of the Airport other than the
Lessee and the Lessee’s Users,
(i)    the then-existing utilization of Gates at the Premises by the Lessee and
the Lessee's Users compared with the then existing utilization of gates at the
other passenger terminals in the Airport, which determination will take into
account the reasonable constraints on utilization imposed by the ongoing D&C
Work and the construction work in connection with the Terminal B Project, for as
long as the D&C Work and such other construction work is ongoing,
(j)    the source of the Requesting Airline's Operating Authorizations,
(k)    the need for labor harmony and compliance with collective bargaining
agreements, and
(l)    the number, availability and type (e.g., wide-body or narrow body) of
Gates and other aircraft parking positions at the Premises compared to other
facilities at the Airport.
(iii)    In making the determination set forth in paragraphs (i) and (ii) above,
the Port Authority will attempt to accommodate a Requesting Airline by directing
the Requesting Airline to schedule the arrival or departure time of a flight at
a time that is not in conflict with the arrival or departure time of a flight of
the Lessee or the Lessee's Users if such direction is consistent with the
requirements of the associated Operating Authorization associated with such
flight of the Requesting Airline.
(2)    The Port Authority shall use commercially reasonable efforts to include
in all agreements, and in all amendments, supplements or extensions of
agreements, offered to Scheduled Aircraft Operators for exclusive or
preferential occupancy at, and/or exclusive or preferential use of, Gates and/or
Gate Related Premises at the Airport to conduct scheduled passenger flight
operations a provision or provisions comparable to this Section requiring
accommodation of a Requesting Airline based upon the considerations set forth in
subsection (b)(1)(ii) above.
(3)    Section 41 Notice to Provide Accommodations to a Requesting Airline.
(i)    If the Port Authority shall make a determination under subsection (b)(1)
of this Section 41 that the Lessee is to provide Accommodations to a Requesting
Airline, then the Port Authority will provide written notice to the Lessee of
such determination that the Lessee is to make available and provide
Accommodations to such Requesting Airline at the Premises as directed by the
Port Authority no later than 90 days before Lessee shall be required to make
available and provide Accommodations (each such notice to be referred to as a
"Section 41 Notice to Provide Accommodations" and each said 90-day period to be
referred to as a "Section 41 Notice Period").
(ii)    If, upon receipt of a Section 41 Notice to Provide Accommodations, the
Lessee shall, in good faith, believe that the operations of the specific
Requesting Airline at the Premises would cause the Lessee or the Lessee's Users
to be unable to utilize any Operating Authorization from a Gate in the Premises
then, upon request by the Lessee to the Port Authority setting forth in specific
detail satisfactory to the Port Authority the reason for such inability if
Lessee were to provide Accommodations to such Scheduled Aircraft Operator on the
Premises, the Port Authority shall consider the Lessee's request, and if the
Port Authority finds that such an inability would be created, and such inability
would have undesirable effects on the Lessee and the Airport, then the Port
Authority shall rescind the Section 41 Notice to Provide Accommodations.
(iii)    Upon its receipt of such Section 41 Notice to Provide Accommodations,
the Lessee shall use its best efforts to enter into an Accommodations Agreement
whose terms shall comply with the requirements set forth in paragraphs (b)(5)
and (b)(6) of this Section 41 with the Requesting Airline in accordance with the
Section 41 Notice to Provide Accommodations; provided, however, that any failure
of the Lessee and the Requesting Airline to execute such Accommodations
Agreement shall not relieve or release the Lessee from its obligations hereunder
to provide Accommodations to the Requesting Airline in accordance with all of
the foregoing and the Section 41 Notice to Provide Accommodations unless the
Lessee shall have tendered to the Requesting Airline a form of Accommodations
Agreement described in paragraphs (b)(5) and (b)(6) of this Section 41 and which
is in accordance with the Section 41 Notice to Provide Accommodations and the
Requesting Airline has not executed such form of Accommodations Agreement after
tender thereof to it for execution.
(iv)    Subject to paragraph (b)(3)(ii) above, the Lessee shall, and hereby
agrees, on or before the expiration of the Section 41 Notice Period under each
such Section 41 Notice to Provide Accommodations, to provide Accommodations to
the Requesting Airline in accordance with said Section 41 Notice to Provide
Accommodations. The Lessee shall accept information from the Requesting Airline
and/or the Port Authority with respect to the Requesting Airline's scheduled
arrivals and departures for each Gate specified in the Section 41 Notice to
Provide Accommodations and the Lessee shall provide Accommodations to the
Requesting Airline in such manner so as to properly meet the Requesting
Airline's schedule and needs for Accommodations as to each applicable Gate for
its said scheduled arrivals and departures subject to paragraph (b)(4)(vii) of
this Section 41.
(v)    Lessee may comply with a Section 41 Notice to Provide Accommodations
under protest without prejudice to Lessee's seeking a determination, in a court
of law or equity, or by an administrative body, having appropriate jurisdiction,
that the issuance of the Section 41 Notice to Provide Accommodations by the Port
Authority was inconsistent with the terms of this Section 41 or with Applicable
Law.
(4)    Accommodation – Operation and Consents.
(i)    Accommodation may be accomplished by the Lessee by making available and
providing non-exclusive use of Gates and Gate Related Premises to a Requesting
Airline pursuant to a Handling Agreement between the Lessee or a Lessee’s User
and any such Requesting Airline.
(ii)    It is understood furthermore that the Accommodations contemplated
hereunder may, at Lessee's option (subject to subsections (b)(5) and (b)(6)
below), involve the use of subleases of, or licenses to use, portions of the
Premises in addition to, or instead of, Handling Agreements.
(iii)    Subject to Lessee's rights under this Agreement, the Lessee understands
and agrees that the Lessee shall not perform any handling services and functions
pursuant to any agreement with an Accommodated Airline with respect to which the
Port Authority has specifically withheld consent and approval in the consent
agreement to such agreement.
(iv)    Lessee shall permit an Accommodated Airline to either perform handling
services and functions itself or use the services of authorized service
organizations, including but not limited to in-flight caterers, aircraft
fuelers, and ramp handlers, performing such services or functions at the
Airport, unless the activities of such Accommodated Airline or service
organization is prevented by an absence of sufficient physical space or would
create a demonstrable risk to safety. The Lessee or a Lessee’s User may make the
necessary arrangements with authorized service organizations performing such
services and functions performed for the Accommodated Airline. If the
Accommodated Airline is not handled by Lessee or a Lessee’s User, Lessee shall
have no obligation to provide ramp space for the equipment of the Accommodated
Airline or the service organization providing services for the Accommodated
Airline other than when the Accommodated Airline's aircraft is at the Gate and
being serviced if and when the presence of such equipment cannot be accommodated
because of lack of space, or will demonstrably interfere with operations, or
demonstrably create an unreasonable risk of harm to persons or property.
(v)    The Lessee shall furnish to the Port Authority from time to time such
itemization, details and information pertaining to the agreements with
Accommodated Airlines as the Port Authority may from time to time reasonably
request. Moreover, and without limiting the foregoing, the Lessee shall at all
times keep the Port Authority reasonably informed and advised and, upon request
by the Port Authority, will consult with the Port Authority from time to time as
to all aspects of its Accommodations of Requesting Airlines hereunder.
(vi)    It is understood and agreed that the following shall not be a reason for
the Lessee or a Lessee’s User to refuse to execute a sublease, license or
Handling Agreement or to impose any conditions or limitations on operations in
connection therewith under this Section: (A) possible or potential labor
disharmony with an Accommodated Airline which could not reasonably be expected
to adversely affect the operations of the Lessee or any Lessee’s User or result
in a default under this Agreement or any labor contract of the Lessee or any of
Lessee's Users, or (B) competitive nature of the routes, schedules or type of
air transportation service to be provided by an Accommodated Airline.
(vii)    With respect to item (A) in paragraph (b)(4)(vi) above if, after notice
from the Port Authority to provide Accommodations to a specific Requesting
Airline, the Lessee shall, in good faith, believe that the operations of such
specific Requesting Airline in the Premises would cause labor disharmony which
could reasonably be expected to adversely affect the operations of the Lessee or
any of Lessee’s Users or result in a default under this Agreement or any labor
contract of the Lessee or any of Lessee’s Users, then, upon request by the
Lessee to the Port Authority setting forth in specific detail satisfactory to
the Port Authority the nature of the anticipated labor disharmony or default and
requesting that the Lessee not be obligated under this Section to provide
Accommodations for such specific Requesting Airline, the Port Authority shall,
in good faith, consider the Lessee's request, and if the Port Authority finds
that the labor disharmony or default described by the. Lessee is reasonably
likely to result if the Lessee were to provide Accommodations to such Scheduled
Aircraft Operator on the Premises, then the Port Authority shall rescind the
Section 41 Notice to Provide Accommodations and notify the Lessee thereof.
(viii)    The Gate(s) and Gate Related Premises to be used by the Accommodated
Airline shall be selected by Lessee; provided, however, if the Port Authority
determines that the Gate(s) and Gate Related Premises selected by Lessee would
not reasonably meet the operational needs of the Accommodated Airline, the Port
Authority may require Lessee to offer additional or alternative space to the
Accommodated Airline until the Port Authority is reasonably satisfied that the
Accommodated Airline's operational needs will be met by the space offered.
(ix)    Any Accommodations Agreement between the Lessee and the Requesting
Airline made in accordance with the foregoing provisions of this Section 41
shall not be valid unless the Port Authority has consented to the Accommodations
Agreement in writing, in the form of a consent agreement based upon reasonable
terms prepared by the Port Authority and to be executed by the Lessee, the
Requesting Airline and the Port Authority.
(x)    Nothing in this Section 41 shall be deemed to abrogate, change or affect
any restrictions, limitations or prohibitions on assignment, subletting or use
of the Premises by others under this Agreement.
(5)    Accommodations Agreement — Charges. The services, facilities, equipment
and other items provided by the Lessee to each Requesting Airline under an
Accommodations Agreement (or otherwise) shall be provided without unjust
discrimination and at reasonable rates, fees and charges, which rates, fees and
charges shall be based upon the proper recovery by the Lessee and the impacted
Lessee’s User of a pro rata share of the Lessee's of the Lessee’s User’s (as
applicable) costs of leasing, designing, building, financing, operating and
maintaining the Premises, as applicable (the “Pro-Rata Share”), and shall
include, but shall not be limited to, the following:
(i)    the services provided to the Accommodated Airline (including, without
limitation, an allocable share of operations and maintenance services and
utilities), plus an additional administrative fee not to exceed fifteen percent
(15%);
(ii)    the fees and rentals (a) paid to the Port Authority and any other
applicable payments, fees or taxes payable by the Lessee and related to the
Premises under this Agreement or (b) the fees and rentals payable by the
affected Lessee’s User to the Lessee if the accommodation is accomplished
through a sublease or other arrangement between any of Lessee’s Users and the
Requesting Airline, including in each case an additional administrative fee not
to exceed five percent (5%); and
(iii)    the investment of the Lessee and the affected Lessee’s Users in the
Premises not otherwise included in the above, including, without duplication,
(A) an allocable share of the sum of (i) any debt service related to bonds and
(ii) any equity investment, which finance improvements in or benefit the
Premises and (B) an allocable share of all capital and equipment costs incurred
by the Lessee and the affected Lessee’s User.
(iv)    The Pro-Rata Share shall be determined monthly on a per turn basis by
dividing the costs allocable under paragraphs (i) through (iii) immediately
above by the total number of flights operated at the Gates in the Premises.
Notwithstanding the cost allocation methodology described above, if the Lessee
makes Gates available to Scheduled Aircraft Operators on a common use basis and
the Requesting Airline is accommodated on one or more of such Gates, then the
Requesting Airline shall pay the per turn rate charged to other users of the
Lessee’s common use Gates.
(6)    Accommodations Agreement — Other Terms. With respect to each
Accommodations Agreement:
(i)    the Requesting Airline shall provide the Lessee with indemnification
satisfactory to Lessee including, but not limited to, holding the Lessee and any
affected Lessee’s User harmless from any injury, loss and/or damages associated
with the Requesting Airline's use or occupancy of the applicable portions of the
Premises, provided if the Requesting Airline objects to a request by the Lessee
for indemnification, the Lessee shall not require the Requesting Airline to
provide indemnification greater than that required of Lessee by this Agreement;
and
(ii)    the Requesting Airline shall provide the Lessee with a certificate of
insurance satisfactory to Lessee evidencing that the Requesting Airline
maintains insurance in accordance with the requirements set forth in the Port
Authority’s consent to the Accommodations Agreement or as otherwise specified by
the Lessee and that the Lessee and the affected Lessee’s User is named as an
additional insured on such insurance, provided that if the Requesting Airline
objects to Lessee’s insurance requirements, the Lessee shall not require the
Requesting Airline to provide insurance greater in scope or amount than that
required of Lessee by this Agreement; and
(iii)    the Requesting Airline agrees to be bound by those terms and conditions
of this Agreement applicable to the Requesting Airline and/or the portions of
the Premises to be used by the Requesting Airline; and
(iv)    the Requesting Airline shall deposit with the Lessee or impacted
Lessee’s User a security deposit in an amount reasonably determined by the
recipient based on the Requesting Airline's obligations to Lessee and/or any
Lessee’s User and the Requesting Airline’s financial status, not to exceed all
fees, rentals, and other amounts payable by the Requesting Airline to the Lessee
and/or any Lessee’s User for a period of two (2) months.
(7)    Section 41 Gate Termination.
(i)    In the event that, at the expiration of the Section 41 Notice Period, the
Lessee shall fail to provide Accommodations to the Requesting Airline named in
the Section 41 Notice to Provide Accommodations triggering such Section 41
Notice Period, the Port Authority may, upon at least three (3) months’ notice to
the Lessee (each a “Section 41 Gate Termination Notice”), terminate the letting
of any number or all of the Gates specified in said Section 41 Notice to Provide
Accommodations and all Gate Related Premises applicable thereto as specified in
such Section 41 Notice to Provide Accommodations (each such termination a
“Section 41 Gate Termination”). In the event the Port Authority gives a Section
41 Gate Termination Notice in accordance with the foregoing, the termination of
the Gate or Gates and Gate Related Premises specified in such notice shall be
effective on the date set forth in said Section 41 Gate Termination Notice
(“Section 41 Gate Termination Date”). Accommodation of the Requesting Airline by
the Lessee under protest shall not affect Lessee's rights to challenge issuance
of a Section 41 Gate Termination Notice as inconsistent with the provisions of
this Section or inconsistent with Applicable Law.
(ii)    The Port Authority's rights to terminate one or more Gates and Gate
Related Premises as set forth in this Section 41 may be exercised from time to
time and as to one or more than one Requesting Airline(s), without waiving,
limiting or impairing any other rights and remedies of the Port Authority under
this Agreement or otherwise.
(iii)    As to each Section 41 Gate Termination Notice, upon such termination,
the term of the letting as to the terminated portion or portions of the Premises
(i.e., Gate(s) and Gate Related Premises) shall cease and expire on the
effective date set forth in said Section 41 Gate Termination Notice with the
same force and effect as if said date were the date originally stated in this
Agreement for the expiration of the term of the letting as to said portion or
portions of the Premises. This Agreement and the letting as to all other
portions of the Premises (excluding all other previously terminated portions
thereof) shall continue in full force and effect.
(iv)    "Section 41 Terminated Gate" shall mean each Gate and its Gate Related
Premises for which the letting is terminated pursuant to the provisions of this
Section 41.
(v)    The cumulative number of Gates in the Premises that may be terminated
pursuant to this subsection (b)(7) over the Term of this Agreement (as the same
may be extended) shall not exceed a total of six (6) Gates.
(8)    Payment of Pro-Rata Share of Lessee’s Unamortized Capital Investment in
the Event of a Section 41 Gate Termination.
(i)    Within sixty (60) days after the later of (i) a Section 41 Gate
Termination Date and (ii) the date that the Lessee shall have actually
surrendered and vacated, in accordance with all applicable provisions of this
Agreement, all of the Section 41 Terminated Gate(s) for which such Section 41
Gate Termination Date is applicable, the Port Authority shall, with respect to
each such Section 41 Terminated Gate, make a one-time payment to the Lessee in
an amount equal to the product obtained by multiplying the Lessee's Unamortized
Capital Investment by the ratio of such Section 41 Terminated Gate to the total
number of Gates at the Premises. Such payment by the Port Authority shall
constitute full and final satisfaction of all amounts that may be claimed by the
Lessee in connection with a Section 41 Gate Termination, and, upon the Port
Authority making such payment, subject to paragraph (8)(ii) below, the Port
Authority shall be fully, unconditionally and irrevocably released and forever
discharged by the Lessee from any and all liability in connection with such
Section 41 Gate Termination.
(ii)    Following the Section 41 Gate Termination Date, the Port Authority shall
pay to the Lessee, on a quarterly basis, an amount equal to a portion of the
costs of the Operations and Maintenance Work (which shall include Ground Rent
that would otherwise have been payable to the Port Authority) and any capital
expenditures previously approved by the Port Authority (other than any amounts
representing Unamortized Capital Investment) and major maintenance costs
incurred in the ordinary course of business in respect of the applicable Section
41 Terminated Gate and allocable to such Section 41 Terminated Gate (determined
as (x) Lessee’s costs of the Operations and Maintenance Work and any such
capital expenditures and major maintenance costs incurred during such quarter
multiplied by the ratio of such Section 41 Terminated Gate to the total number
of Gates at the Premises less (y) the Lessee’s portion of the Concessions Share
for such quarter multiplied by the ratio of such Section 41 Terminated Gate to
the total number of the Gates at the Premises).
(iii)    The payments set forth in paragraphs (i) and (ii) above shall be
subject to the Port Authority's rights of audit and inspection and shall be
subject to the record-keeping obligations of the Lessee under Section 96 (Books
and Records) of this Agreement.
(9)    Services to Section 41 Terminated Gate(s).
(i)    The Lessee shall cooperate with the Port Authority in effecting
arrangements at the Premises so that each Aircraft Operator who uses a Section
41 Terminated Gate may handle itself or be handled by a handling permittee of
the Port Authority of the Aircraft Operator’s choice, subject to prior written
consent of the Port Authority and payment of all applicable fees to the Port
Authority.
(ii)    In the event that the Lessee wishes to perform handling services for any
such Aircraft Operator, the Lessee shall not do so unless the Lessee has
obtained an appropriate handling permit from the Port Authority covering the
Lessee's handling of such Aircraft Operator to be subject to the prior and
continuing approval of the Port Authority and payment of all applicable fees to
the Port Authority, and if the Port Authority deems appropriate, the execution
among the Port Authority, the Lessee, and such Aircraft Operator of a form of
consent agreement prepared by the Port Authority.
(iii)    Nothing contained herein shall in any way affect the discretion of the
Port Authority in granting or withholding a permit or its consent to a Handling
Agreement proposed by the Lessee and any such permit and/or consent may contain
such reasonable terms and conditions, including but not limited to such
financial or other conditions which may include a fixed charge or a charge based
upon a percentage of the Lessee's gross receipts arising therefrom, as the Port
Authority may, at that time, elect.
(10)    The Lessee shall not unreasonably refuse to offer any classification,
status, or terms of an agreement, to any other air carrier or authorized
aeronautical service provider providing services to any other air carrier in the
Premises that assumes obligations substantially similar to those already imposed
on any other similarly situated air carrier(s) or aeronautical service
provider(s) providing services to any other air carrier(s) in Premises having
such classification status or terms.
(11)    Rights of Users of Terminated Gate(s). Effective from and after a
Section 41 Gate Termination Date as to each Section 41 Terminated Gate, the Port
Authority and each user of a Section 41 Terminated Gate, and their respective
officers, employees, passengers, patrons, invitees, contractors, suppliers of
material and furnishers of services, shall have the right of ingress and egress
between the Section 41 Terminated Gates and Gate Related Premises and the public
streets outside the Premises, and also the right of ingress and egress between
the Premises and the Public Landing Area at the Airport, by means of existing
taxiways to be used in common with others having rights of passage thereon, as
well as over the taxiway areas of the Premises.
(12)    After the termination of any agreement for use and occupancy of any Gate
which had been leased to Lessee prior to the exercise of the provisions of
subsection (b)(5) above, the Port Authority will enter into discussions for the
use and occupancy of said Gate with Lessee prior to entry into discussions of
the use and occupancy of said Gate with another party.
(13)    No Waiver. The failure of the Port Authority to exercise any of its
rights under this Section 41 (Requesting Airlines) during any period in which it
may have such a right shall not affect, waive or limit its right to exercise
said rights or any other of its rights or remedies under this Agreement or
otherwise at any subsequent time.
(14)    Nothing in this Section shall be deemed to have abrogated, changed or
affected any restrictions, limitations or prohibitions on assignment, subletting
or use of the Premises by others under this Agreement nor shall in any manner
affect, waive or change any of the provisions thereof.
(15)    The Port Authority shall require each Scheduled Aircraft Operator
operating at a Section 41 Terminated Gate to procure and maintain insurance in
form and substance reasonably acceptable to the Port Authority and the Lessee,
and to require such Scheduled Aircraft Operator to indemnify the Port Authority
Indemnified Parties, the Lessee and the Lessee’s Users for, and hold harmless
the Port Authority Indemnified Parties, the Lessee and the Lessee’s Users from
and against, all claims and demands, just or unjust, of third parties arising or
alleged to arise out of such Scheduled Aircraft Operator’s use and occupancy of
the applicable Section 41 Terminated Gate, and for all expenses incurred by it
and by them in the defense, settlement or satisfaction thereof including,
without limitation, claims and demands for death, for personal injury or for
property damage, excepting only such risks, responsibilities, costs and expenses
arising solely from the negligence or willful misconduct of the Port Authority,
the Lessee or the Lessee’s Users, as applicable.

Section 42.    Helicopter Operations.
The Lessee hereby acknowledges that this Agreement does not grant to it any
right and the Lessee does not have any right to use or permit the use of any
portion of the Premises for the landing or taking off of helicopters, rotary
wing, tilt rotor or other similar aircraft. In the event that the Port Authority
determines that approval for such use will be given at any time hereafter, the
same shall be granted only in accordance with such terms and conditions,
including but not limited to fees, charges and rights of user, as the Port
Authority may set forth in a supplement to this Agreement, which is duly
executed by the Lessee and the Port Authority.

Section 43.    Intellectual Property.
(a)    Intellectual Property.
(1)At the Port Authority’s request, the Lessee shall deliver copies of all
available documentation evidencing Intellectual Property owned or licensed by,
or developed by, the Lessee for Operational Systems. All Intellectual Property
contained in the Work owned or licensed by the Lessee on the Effective Date or
developed by the Lessee during the Term shall remain exclusively the property of
the Lessee (or Lessee’s licensor, as applicable), notwithstanding any delivery
of copies thereof to the Port Authority or any other provision contained in this
Agreement. The provision of copies of such documentation to the Port Authority
shall be subject to all confidentiality requirements applicable to such
documentation.
(2)To the extent permitted under relevant license agreements from Lessee’s
licensors to the Lessee and subject to any terms, conditions or restrictions
contained in the same, at the Port Authority’s request, the Lessee shall grant a
nonexclusive, transferable (subject to Section 43(a)(4)), royalty-free,
irrevocable, worldwide, fully paid up right and license to use, reproduce,
modify, adapt, disclose to and sublicense to other persons engaged by or on
behalf of the Port Authority (directly or indirectly) in connection with the
Premises, the Intellectual Property owned or licensed by the Lessee for
Operational Systems; provided, that the Port Authority shall have the right to
exercise such license only as follows:
(i)    during the Term only in connection with the operation of the Premises by
the Port Authority;
(ii)    from and after the Expiration Date or an Early Termination Date, as
applicable, in which case the Port Authority may exercise such license only in
connection with the operation of the Premises;
(iii)    during any time that the Port Authority is exercising its rights
pursuant to Section 83 (Right to Perform the Lessee’s Obligations), in which
case the Port Authority may exercise such license only in connection with the
operation of the Premises; and
(iv)    during any time that the Lessee has been replaced, in which case the
Port Authority may exercise such license only in connection with the operation
of the Premises.
(3)The Port Authority shall have no right to sell any Intellectual Property of
the Lessee or to use, reproduce, modify, adapt and disclose, or allow any party
to use, reproduce, modify, adapt and disclose, any such Intellectual Property
for any other purpose other than as set forth in Section 43(a)(2) and shall
ensure that any Person to which it discloses any Intellectual Property pursuant
to the licenses granted under this Section 43 (Intellectual Property) agrees to
be bound by the provisions of this Section 43 (Intellectual Property) with
respect to such Intellectual Property and to keep such Intellectual Property
confidential.
(4)The right to transfer the license is limited to any Governmental Authority
that succeeds to the power and authority of the Port Authority generally or with
respect to the Premises.
(5)The Lessee shall continue to have a full and complete right to use any and
all duplicates or other originals of its Intellectual Property in any manner it
chooses.
With respect to any Intellectual Property for Operational Systems that are not
owned or licensed by the Lessee, the Lessee shall use commercially reasonable
efforts to obtain from the owner of such Intellectual Property (or any person
entitled to license such Intellectual Property), concurrently with execution of
any contract, subcontract or purchase order with such Person or with the first
use or adaptation of such Intellectual Property in connection with Operational
Systems, both for the Lessee and the Port Authority, a nonexclusive,
transferable (subject to Section 43(a)(4)), irrevocable, royalty-free license to
use, reproduce, modify, adapt and disclose such Intellectual Property solely in
connection with the Operational Systems of at least identical scope, purpose,
duration and applicability as the license granted under Section 43(a)(2). Any
such license shall be subject to the terms of this Section 43 (Intellectual
Property).
(b)    Maintenance of Data.
(1)To the extent that any data, materials and documents referred to in this
Section 43 (Intellectual Property) are generated by or maintained on a computer
or similar system, the Lessee shall use commercially reasonable efforts to
procure for the benefit of the Port Authority, at no charge or at the lowest
reasonable fee, the grant of a license or sub-license for any relevant software
to enable the Port Authority or its nominee to access and otherwise use (subject
to the payment by the Port Authority of the relevant fee, if any) such data for
the purposes set forth in this Section 43 (Intellectual Property). As an
alternative, the Lessee may provide such data, materials or documents in a
format which may be read by software generally available in the market at the
relevant time.
(2)The Lessee shall backup and store the data, materials and documents referred
to in Section 43(b)(1) in accordance with Best Management Practice. Without
prejudice to this obligation, the Lessee shall submit to the Port Authority for
approval its proposals for the backup and storage of such data, materials and
documents and the Port Authority shall be entitled to object if the same is not
in accordance with Best Management Practice. The Lessee shall comply, and shall
use reasonable efforts to cause all Lessee-Related Entities (with respect to
such data, materials and documents referred to in Section 43(b)(1)) to comply,
with all procedures to which the Port Authority has given its approval. The
Lessee may vary its procedures for such back-up and storage subject to
submitting its proposals for change to the Port Authority, who shall be entitled
to object on the basis set out above.
(c)    Use of Design Documents and Construction Documents by the Port Authority.
At any time following the termination of this Agreement, if the Port Authority
uses or modifies any design or construction documents related to the D&C Work,
the Port Authority agrees to (i) remove the Lessee’s and any relevant
Lessee-Related Entity’s name(s) from the title block of any such documents, and
(ii) defend, indemnify and hold the Lessee and any relevant Lessee-Related
Entity harmless from any claim, demand or liability arising out of the use by
the Port Authority of such portions of such documents that have been expanded,
supplemented or otherwise modified by the Port Authority or any third party
without the prior written consent of the Lessee and the applicable
Lessee-Related Entity. The Port Authority agrees not to sell or use such design
or construction documents or allow any party to sell or use such documents for
any purpose other than in connection with the D&C Work, without the prior
written consent of the Lessee and the applicable Lessee-Related Entity.

Section 44.    Waiver of Depreciation.
(a)    Subject to the provisions of this clause (a), the Lessee hereby
irrevocably elects in accordance with section 142(b)(1)(B)(i) of the Code not to
claim for purposes of U.S. federal, state or local income tax any depreciation
deductions or investment credits with respect to the Bond-Financed Assets. The
Lessee shall promptly provide to all Applicable Issuers a copy of such election
not to claim depreciation deductions or investment credits with respect to
Bond-Financed Assets. The Lessee further agrees that the foregoing election
shall be binding upon its successors in interest, if any, under this Agreement,
and as a condition of any permitted sale or assignment of Lessee’s interest
under this Agreement, any successor in interest shall, subject to the provisions
of this clause (a), make an irrevocable election in writing and in accordance
with the above requirements and the requirements of section 142(b)(1)(B)(i) of
the Code, and shall promptly provide a copy of such election to all Applicable
Issuers. The foregoing shall not grant or be deemed to grant to the Lessee the
right to sell or assign, in any manner, its interests under this Agreement,
except as otherwise expressly provided in this Agreement. The foregoing
notwithstanding, any irrevocable election made in accordance with the above
requirements and the requirements of section 142(b)(1)(B)(i) of the Code shall
be revocable upon written notice to the Applicable Issuers when: (i) all Lessee
Tax-Exempt Bonds are no longer outstanding for federal income tax purposes, and
(ii) the Lessee receives a written opinion, with respect to each issue of Lessee
Tax-Exempt Bonds, of nationally recognized bond counsel that is reasonably
acceptable to the Applicable Issuer of the respective issue of Lessee Tax-Exempt
Bonds that any such claim for depreciation deductions or investment credits
thereafter will not adversely affect the exclusion from gross income for federal
income tax purposes of interest on the respective issue of Lessee Tax-Exempt
Bonds.
(b)    The Parties acknowledge their intent that all of the Tax-Exempt Bonds
will be issued subject to and in accordance with the provisions of Sections 103
and 141 through 150 of the Code, and that the interest on the Tax-Exempt Bonds
will not be includible, for federal income tax purposes, in the gross income of
the recipients thereof under Section 103(a) of the Code except for any period
that the Tax-Exempt Bonds shall be held by a “substantial user” or “related
person” of facilities provided from the proceeds of the Tax-Exempt Bonds, within
the meaning of Section 147(a) of the Code. To that end, and notwithstanding
anything in this Agreement to the contrary, each of the Port Authority (to the
extent within its control) and the Lessee (in the case of Tax-Exempt Bonds other
than Lessee Tax-Exempt Bonds, to the extent within the Lessee’s control)
covenants for the benefit of the holders of the Tax-Exempt Bonds that it (1)
shall take any and all actions under the Code to assure that no portion of the
proceeds of the Tax-Exempt Bonds will be used in a manner, and that it (2) shall
neither take any actions nor fail to take any actions under the Code with
respect to the use of the Bond-Financed Assets and the proceeds of the
Tax-Exempt Bonds, in either case as would cause interest on the Tax-Exempt Bonds
to be includible, for federal income tax purposes, in the gross income of the
recipients thereof (except as aforesaid) under Section 103(a) of the Code.
(c)    In the event the Lessee records any documents in lieu of recording this
Agreement, said documents shall incorporate the substance of paragraph (a) of
this Section.
(d)    Notwithstanding that any fee title to the Premises shall be in New York
City, the Lessee shall not take any position for title, tax and accounting
purposes which is inconsistent with the Port Authority or New York City being
the owner of the D&C Work, including the Bond-Financed Assets. The foregoing is
a special inducement and consideration to the Port Authority in entering into
this Agreement with the Lessee and forms the essence of this Agreement.

Section 45.    Condemnation.
(a)Definitions.
The following terms, when used in this Section, shall, unless the context shall
require otherwise, have the respective meanings given below:
“Date of Taking” shall mean the date on which title to all or any portion of the
Premises, as the case may be, has vested in any lawful power or authority
pursuant to a Taking.
“Material Part” with reference to the Premises or with reference to the Public
Landing Area shall mean such portion of the Premises or the Public Landing Area
as when so taken would leave remaining a balance of the Premises, due either to
the area so taken or the location of the part so taken in relation to the part
not so taken, that would not under economic conditions and after performance by
the Lessee of all covenants, agreements, terms and provisions contained herein
or required by law to be observed or performed by the Lessee, permit the
restoration of the Premises so as to enable the Lessee to operate, maintain and
develop the Premises in accordance with Sections 2 (Letting) and 82 (Assignment)
of this Agreement and to continue to carry on its normal operations at the
Airport without using such part taken.
“Taking” shall mean the acquisition of a real property interest, through
condemnation or the exercise of the power of eminent domain, by anybody having a
superior power of eminent domain.
(b)Permanent Taking of All or a Portion of the Premises and the Public Landing
Area.
(1)    If a Taking is permanent and covers the entire Premises, then this
Agreement shall, as of the Date of Taking, cease and determine in the same
manner and with the same effect as if such date were the original date of
expiration hereof.
(2)    If a Taking is permanent but covers less than all of the Premises, this
Agreement and the term hereof shall continue as to the portion of the Premises
not so taken, and the letting as to the part of the Premises so taken shall, as
of the Date of Taking, cease and determine in the same manner and with the same
effect as if the term of the letting had on that date expired, and the rentals
shall be abated as determined by the Port Authority in accordance with Section
7(d) hereof.
(3)    If a Taking is permanent and covers a Material Part of the Premises or of
the Public Landing Area, then the Lessee and the Port Authority shall each have
an option exercisable by notice given within ten (10) days after the Date of
Taking to terminate the letting hereunder with respect to the Premises not
taken, as of the Date of Taking, and such termination shall be effective as if
the Date of Taking were the original date of expiration hereof. If the Port
Authority exercises this option, it shall purchase from the Lessee the Lessee’s
leasehold interest (excluding any personal property whatsoever) in the Premises
not taken for a consideration equal to the Unamortized Capital Investment (as
defined below), if any, of the Lessee in the Premises not taken. If the letting
of the entire Premises is not terminated, the rentals shall be abated as
determined by the Port Authority in accordance with Section 7(d) hereof after
the date of surrender of possession of the portion of the Premises taken.
(4)    If a Taking is permanent but covers less than the entire Premises and the
letting of the portion of the Premises not taken is not terminated pursuant to
paragraph (b)(3) of this Section, the Lessee shall proceed diligently to restore
the remaining part of the Premises not so taken so that the Premises shall be a
complete, operable, self-contained architectural unit in good condition and
repair and the proceeds of that portion of any award paid in trust to the Port
Authority pursuant to Section 23.3 of the Basic Lease attributable to the
improvements on the Premises not so taken shall be made available by the Port
Authority to be used by the Lessee for that purpose. The Port Authority shall
retain any excess of such award over the costs of the restoration.
(5)    If a Taking (x) covers all or “substantially all of a Municipal Air
Terminal”, as defined in the Basic Lease, and (y) the Basic Lease (with respect
to the Airport) and this Agreement are consequently terminated, then the Port
Authority shall pay to the Lessee its Unamortized Capital Investment, if any, in
the Premises, provided, however, that the Port Authority’s foregoing payment
obligation to the Lessee shall be limited to a proportionate fraction (as
determined by the Port Authority in its sole discretion following consultation
with all of the Port Authority’s tenants at the Airport) of the condemnation
proceeds available to be paid to the Lessee and the Port Authority’s other
tenants at the Airport, and provided, further, that such available condemnation
proceeds shall be limited to the amount of the condemnation proceeds received
from New York City remaining after the Port Authority has been compensated for
(p) the value of its leasehold interest in the Airport or (q) the sum of the
unamortized portion of the Port Authority’s investment in improvements at the
Airport and any remaining deferred charges for equipment acquired by the Port
Authority for use at or in connection with its operation of the Airport,
whichever of (p) or (q) is greater (such greater amount, the “Port Authority
Amount”). In making the determination of “proportionate fraction” provided in
the first proviso of the preceding sentence, the Port Authority shall in no
event be liable, in any respect, to the Lessee or any other party by reason of
such determination or the resulting distribution of proceeds, and the Lessee
shall, prior to receipt of any such distribution, execute and deliver to the
Port Authority such form of waiver, release and indemnification as the Port
Authority may request. The Lessee understands and accepts that after payment of
the Port Authority Amount, there may be insufficient condemnation proceeds (or
none at all) remaining to pay all or any portion of the Lessee’s Unamortized
Capital Investment.
Notwithstanding the foregoing, in the event that the Port Authority shall be
required to make any payment (which, for the avoidance of doubt, shall include
any rent abatement) in accordance with this Section 45(b), such payment by the
Port Authority shall constitute full and final satisfaction of all amounts that
may be claimed by the Lessee from the Port Authority for and in respect of the
occurrence of such Taking, and, upon the Port Authority making such payment, the
Port Authority shall be fully, unconditionally and irrevocably released and
forever discharged by the Lessee from any and all liability in respect of such
Taking.
(c)Temporary Taking of All or Any Part of the Premises or the Public Landing
Area.
(1)    If the temporary use of the whole or any part of the Premises shall be
taken for any public or quasi-public purpose by any lawful power or authority
pursuant to a Taking or by agreement between the Port Authority and such lawful
power or authority, (w) the Lessee shall give prompt notice thereof to the Port
Authority, (x) the Term shall not be reduced or affected in any way and (y) the
Lessee shall continue to pay in full all rentals payable by the Lessee hereunder
without reduction or abatement except as set forth in paragraph (b)(2) below.
(2)    If a temporary Taking covers all or a Material Part of the Premises or
the Public Landing Area, then the Lessee and the Port Authority shall each have
an option, exercisable by notice given within ten (10) days after the Date of
Taking, to suspend the term of the letting of such of the Premises as are not so
taken during the period of the Taking, and, in that event, the rentals for such
portion of the Premises not so taken shall abate for the period of the
suspension as determined by the Port Authority in accordance with Section 7(d)
hereof. If the Port Authority exercises this option, it shall purchase from the
Lessee the Lessee’s leasehold interest (excluding any personal property
whatsoever) in the Premises not taken for the period of suspension for a
consideration equal to the Unamortized Capital Investment, if any, of the Lessee
in such Premises which is to be amortized over the period of such suspension.
(d)Lessee’s Cooperation. The Lessee shall execute any and all documents that may
be reasonably required in order to facilitate collection by the appropriate
party of awards or payments covered by this Section.
(e)Condemnation Claims by the Lessee. To the extent a condemnation claim by the
Lessee shall not diminish any claim, award, compensation or damages of or to New
York City or of or to the Port Authority on account of any condemnation and such
condemnation claim is permitted by Section 23 of the Basic Lease, the Lessee may
file a claim in a condemnation proceeding.

Section 46.    Termination by the Port Authority.
(a)Default Events. The occurrence of any one or more of the following events
shall constitute an “Event of Default”:
(1)    The Lessee shall become insolvent or shall take the benefit of any
present or future insolvency statute, or shall make a general assignment for the
benefit of creditors, or file a voluntary petition in bankruptcy or a petition
or answer seeking an arrangement or its reorganization or the readjustment of
its indebtedness under the federal bankruptcy laws or under any other law or
statute of the United States of America or of any state thereof, or consent to
the appointment of a receiver, trustee, or liquidator of all or substantially
all of its property; or
(2)    By order or decree of a court the Lessee shall be adjudged bankrupt or an
order shall be made approving a petition filed by any of its creditors or by any
of the stockholders of the Lessee seeking its reorganization or the readjustment
of its indebtedness under the federal bankruptcy laws or under any law or
statute of the United States of America or of any state thereof; provided,
however, that if any such judgment or order is stayed or vacated within sixty
(60) days after the entry thereof, any notice of cancellation shall be and
become null, void and of no effect; or
(3)    By, or pursuant to, or under authority of any legislative act, resolution
or rule, or any order or decree of any court or governmental board, agency or
officer having jurisdiction, a receiver, trustee, or liquidator shall take
possession or control of all or substantially all of the property of the Lessee,
and such possession or control shall continue in effect for a period of thirty
(30) days; or
(4)    The Lessee shall voluntarily abandon, desert or vacate the Premises or
discontinue its performance of the Work, or, after exhausting or abandoning any
right of further appeal, the Lessee shall be prevented for a period of thirty
(30) days by action of any governmental agency other than the Port Authority
having jurisdiction thereof, from conducting its operations at the Airport, due
to the fault of the Lessee; or
(5)    Any lien (other than a Permitted Lien) is filed against the Premises
because of any act or omission of the Lessee or any Lessee-Related Entity and
shall not be discharged of record, or by bonding through an insurance company
duly authorized to write such bonds in New York State, within thirty (30) days
after such filing; or
(6)    Except as expressly permitted in Section 82 (Assignment) and Section 89
(Project Financing), the letting hereunder or the interest or estate of the
Lessee under this Agreement shall be transferred directly by the Lessee or shall
pass to or devolve upon, by operation of law or otherwise, any other person,
firm or corporation; or
(7)    A petition under any part of the federal bankruptcy laws or an action
under any present or future insolvency law or statute shall be filed against the
Lessee and shall not be dismissed within sixty (60) days after the filing
thereof; or
(8)    Except as otherwise provided in Section 82 (Assignment), the Lessee
shall, without the prior written approval of the Port Authority, become a
possessor or merged corporation in a merger, a constituent corporation in a
consolidation, or a corporation in dissolution; or
(9)    The Lessee shall fail duly and punctually to pay the rentals, fees or
charges or to make any other payment required hereunder when due to the Port
Authority, or to deposit or cause the deposit of funds to any reserve or account
in the amounts and within the time periods required by the Security Agreement;
provided, that such failure shall continue unremedied or unwaived for a period
of three (3) Business Days following the date on which such payment or deposit
was due or required to be made; or
(10)    The Lessee shall fail to keep, perform and observe (other than as
otherwise set forth in this Section 46(a)) each and every promise, covenant and
agreement set forth in this Agreement or any other Project Document on its part
to be kept, performed, or observed, within twenty (20) days after receipt of
notice of default thereunder from the Port Authority (except where fulfillment
of its obligation requires activity over a period of time (including, without
limitation, resolution of such failure in accordance with Section 1.4(b) of the
Construction Coordination Agreement or Section 11 of the Site Access and
Indemnification Agreement, as applicable) and the Lessee shall have commenced to
perform whatever may be required for fulfillment within twenty (20) days after
receipt of notice and diligently continues such performance without
interruption, except for causes beyond its control, to completion); provided,
that with respect to any such failure caused by the Lessee under the
Construction Coordination Agreement or Site Access and Indemnification Agreement
which results in a default under this clause (10), any such default shall be
deemed to be cured to the extent that prior to the expiration of the cure period
provided herein, the parties thereunder memorialize the resolution of such
breach in writing in accordance with Section 1.4(b) of the Construction
Coordination Agreement or Section 11 of the Site Access and Indemnification
Agreement, as applicable; or
(11)    Any representation or warranty made or deemed to be made by the Lessee
in this Agreement or any representation, warranty, statement or certification
required to be made under Section 4(m) hereof shall be found to be incorrect,
false or misleading in any material respect (whether by affirmative statement or
omission of such statement), unless the facts and circumstances that caused such
representation, warranty, statement or omission to be incorrect, false or
misleading are capable of being remedied, and such incorrect, false or
misleading representation, warranty, statement or omission is rendered no longer
incorrect, false or misleading in any material respect within ninety (90) days
following the earlier of (x) the date that the Lessee obtained knowledge of such
incorrect, false or misleading representation, warranty or omission or (y) the
date of notice thereof from the Port Authority to the Lessee; provided, however
that such ninety (90)-day cure period shall not apply to any representation,
warranty, statement or certification required to be made under Section 4(m)
hereof; or
(12)    The Lessee fails to complete the D&C Work (other than punch-list items
approved by the Port Authority) by the Outside Completion Date, as such date may
be adjusted from time to time as expressly provided in this Agreement;
provided, in each case (other than with respect to clauses (1), (2), (3), (6),
(7), (8) and (9) above), the occurrence of any such event as a direct and
proximate result of a Force Majeure event where the Lessee is the Affected Party
(and whether or not the Port Authority is also an Affected Party) shall be
deemed not to constitute an Event of Default or an event or circumstance that
with the lapse of time, the giving or notice or both would constitute an Event
of Default, but only for so long as the Force Majeure event is occurring, and
any cure periods in such clauses shall be extended solely to the extent, and for
so long as, the ability of the Lessee to cure thereunder is directly and
adversely affected by a Force Majeure event.
Upon the occurrence and during the continuation of an Event of Default, the Port
Authority may, by notice to the Lessee with a copy to the Recognized Mortgagees,
declare that an Event of Default has occurred (such notice, an Event of Default
Notice) and thereupon may, subject to the rights of the Recognized Mortgagees
pursuant to Section 89 (Project Financing), terminate the rights of the Lessee
hereunder and the letting. The Port Authority may terminate this Agreement by
serving a Termination Notice (the “Port Authority Termination Notice”) on the
Lessee, specifying the Event of Default that has occurred entitling the Port
Authority to terminate and, subject to the rights of the Recognized Mortgagees,
this Agreement will terminate upon the date specified in such notice.
In the event the Port Authority exercises its right to terminate this Agreement,
the Lessee shall be obligated to pay to the Port Authority an amount equal to
all costs and expenses incurred by the Port Authority in connection with such
termination, including, without limitation, any re-entry, regaining or
resumption of possession, collecting all amounts due to the Port Authority, the
cleaning, repair or restoration of any space which may be used and occupied
under this Agreement (on failure of the Lessee to have it cleaned, repaired or
restored), the care and maintenance of such space during any period of non-use
of the space, the foregoing to include, without limitation, personnel costs and
legal expenses (including but not limited to the cost to the Port Authority of
in-house legal services), repairing the space and putting the space in order
(such as but not limited to repairing, cleaning and restoring the same pursuant
to this Agreement). Unless sooner terminated, the term of the letting hereunder
shall expire in any event upon the Expiration Date. Termination shall not
relieve the Lessee of any liabilities or obligations hereunder which shall have
accrued on or prior to the effective date of termination.
(b)No Waiver.
(1)    No acceptance by the Port Authority of rentals, fees, charges or other
payments in whole or in part for any period or periods after a default of any of
the terms, covenants and conditions hereof to be performed, kept or observed by
the Lessee shall be deemed a waiver of any right on the part of the Port
Authority to terminate the letting.
(2)    No waiver by the Port Authority of any default on the part of the Lessee
in performance of any of the terms, covenants or conditions hereof to be
performed, kept or observed by the Lessee shall be or be construed to be a
waiver by the Port Authority of any other or subsequent default in performance
of any of the said terms, covenants and conditions.
(c)Other Rights and Remedies. The rights of termination described above shall be
in addition to any other rights of termination provided in this Agreement and in
addition to any rights and remedies that the Port Authority would have at law or
in equity consequent upon any breach of this Agreement by the Lessee, and the
exercise by the Port Authority of any right of termination shall be without
prejudice to any other such rights and remedies.

Section 47.    Right of Re-entry. Subject to the rights of any Recognized
Mortgagee, the Port Authority shall, as an additional remedy upon the giving of
a notice of termination as provided in Section 46 (Termination by the Port
Authority), have the right to re-enter the Premises and every part thereof upon
the effective date of termination without further notice of any kind, and may
regain and resume possession either with or without the institution of summary
or any other legal proceedings or otherwise. Such re-entry, or regaining or
resumption of possession, however, shall not in any manner affect, alter or
diminish any of the obligations of the Lessee under this Agreement, and shall in
no event constitute an acceptance of surrender.

Section 48.    Waiver of Redemption. The Lessee hereby waives any and all rights
to recover or regain possession of the Premises and all rights of redemption,
granted by or under any present or future law, in the event it is evicted or
dispossessed for any cause or in the event the Port Authority obtains possession
of the Premises in any lawful manner.

Section 49.    Survival of the Obligations of the Lessee.
(a)Survival of Rent and Damages. In the event that the letting shall have been
terminated in accordance with a notice of termination as provided in Section 46
(Termination by the Port Authority), or the interest of the Lessee canceled
pursuant thereto, or in the event that the Port Authority has re-entered,
regained or resumed possession of the Premises in accordance with the provisions
of Section 47 (Right of Re-entry) all the rental obligations of the Lessee under
this Agreement shall survive such termination or cancellation, or re-entry,
regaining or resumption of possession and shall remain in full force and effect
for the full term of the letting under this Agreement, and the amount or amounts
of damages or deficiency shall become due and payable to the Port Authority to
the same extent, at the same time or times and in the same manner as if no
termination, cancellation, re-entry, regaining or resumption of possession had
taken place; provided that the Lessee shall be allowed a credit in accordance
with Section 50 (Reletting by the Port Authority). The Port Authority may
maintain separate actions, periodically, including, without limitation, each
month, to recover the damage or deficiency then due or at its option and at any
time may sue to recover the full deficiency, less the proper discount, for the
entire unexpired term, subject to any adjustments as permitted in Section 50
(Reletting by the Port Authority).
(b)Calculation of Damages. The amount of damages for the period of time
subsequent to termination or cancellation (or re-entry, regaining or resumption
of possession) on account of the Lessee’s rental obligations, shall be the sum
of the following, subject to any adjustments as permitted in Section 50
(Reletting by the Port Authority):
(1)    The amount of the total of all rentals less the installments thereof
payable prior to the effective date of termination except that the credit to be
allowed for the installment payable on the first day of the month in which the
termination is effective shall be prorated for the part of the month the letting
remains in effect on the basis of the actual number of days in said month, and
(2)    The amount of any additional rent due and owing to the Port Authority
pursuant to Section 29 (Additional Rent and Charges).
(3)    On account of the Lessee’s obligations to pay the Condition Survey Costs
set forth in Section 74 (Joint Periodic Condition Survey), an amount equal to
the Condition Survey Costs under said Section less the amount thereof payable
prior to the effective date of termination; and
(4)    An amount equal to all expenses incurred by the Port Authority in
connection with such termination, cancellation, re-entry, regaining or
resumption of possession, the restoration of the Premises (on failure of the
Lessee to restore), the reletting of the Premises, the care and maintenance of
the Premises during any period of vacancy of the Premises, the foregoing to
include without limitation legal expenses (including but not limited to the cost
to the Port Authority of in-house legal services), brokerage fees and
commissions, repairing and altering the Premises and putting the Premises in
order (such as but not limited to cleaning and decorating the Premises pursuant
to this Agreement).

Section 50.    Reletting by the Port Authority. The Port Authority upon
termination or cancellation pursuant to Section 46 (Termination by the Port
Authority), or upon any re-entry, regaining or resumption of possession pursuant
to Section 47 (Right of Re-entry), may occupy the Premises or may relet the
Premises, and shall have the right to permit any person, firm or corporation to
enter upon the Premises and use the same. Such reletting may be of part only of
the Premises or a part thereof together with other space, and for a period of
time the same as or different from the balance of the term hereunder remaining,
and on terms and conditions the same as or different from those set forth in
this Agreement. The Port Authority shall also, upon termination or cancellation
pursuant to Section 46 (Termination by the Port Authority), or upon its
re-entry, regaining or resumption of possession pursuant to Section 47 (Right of
Re-entry), have the right to repair or to make structural or other changes in
the Premises, including changes which alter the character of the Premises and
the suitability thereof for the purpose of the Lessee under this Agreement,
without affecting, altering or diminishing the obligations of the Lessee
hereunder. In the event either of any reletting or of any actual use and
occupancy by the Port Authority (the mere right of the Port Authority to use and
occupy not being sufficient however) there shall be credited to the account of
the Lessee against its surviving obligations hereunder any net amount remaining
after deducting from the amount actually received from any lessee, licensee,
permittee or other occupier in connection with the use of the said Premises or
portion thereof during the balance of the letting as the same is originally
stated in this Agreement, or from the market value of the occupancy of such
portion of the Premises as the Port Authority may during such period actually
use and occupy, all expenses, costs and disbursements incurred or paid by the
Port Authority in connection therewith (except to the extent the same have been
paid or reimbursed by the Lessee pursuant to Section 49(b)(2)). No such
reletting shall be or be construed to be an acceptance of a surrender.

Section 51.    Remedies to be Non-Exclusive. All remedies provided in this
Agreement shall be deemed cumulative and additional and not in lieu of or
exclusive of each other or of any other remedy available to the Port Authority
or to the Lessee at law or in equity, and the exercise of any remedy, or the
existence herein of other remedies or indemnities shall not prevent the exercise
of any other remedy.

Section 52.    Surrender. The Lessee covenants and agrees to yield and deliver
peaceably to the Port Authority possession of the Premises on the date of
cessation of the letting (or, with respect to any Surrendered Premises, the
applicable Surrendered Premises Effective Date), whether such cessation be by
termination, expiration or otherwise, promptly and in good condition, except for
reasonable wear arising from the permitted use of the Premises by the Lessee
which does not cause or tend to cause deterioration of the Premises or adversely
affect the efficient or proper utilization thereof, and all of the Premises
shall be free and clear of all liens, encumbrances, and security interests and
of any rights of any sublessees or other occupants of the Premises.

Section 53.    Acceptance of Surrender of Lease. No agreement of surrender or to
accept a surrender shall be valid unless and until the same shall have been
reduced to writing and signed by the duly authorized representatives of the Port
Authority and of the Lessee, and consented to by the Recognized Mortgagee but
only to the extent the surrender is not in connection with the expiration of the
Term and one or more Leasehold Mortgages are outstanding at the time of
surrender. Except as expressly provided in this Section, neither the doing of,
nor any omission to do, any act or thing, by any of the officers, agents or
employees of the Port Authority, shall be deemed an acceptance of a surrender of
the letting or of this Agreement.

Section 54.    Termination by Lessee.
(a)If any one or more of the following events shall occur:
(1)    If the Lessee shall be prevented from operating its air transportation
system to and from the Airport by reason of its inability to use a substantial
part of all of the Runways and Taxiways,
(i)    for a period of longer than thirty (30) consecutive days, resulting from
any condition of the Airport not due to the fault of the Lessee; or


(ii)    for a period of longer than ninety (90) consecutive days, resulting from
a permanent injunction issued by any court of competent jurisdiction (other than
pursuant to Section 46(a)(4)); or
(iii)    for a period of longer than ninety (90) consecutive days, resulting
from any order, rule or regulation of the FAA, or other governmental agency
having jurisdiction over the operations of the Lessee with which the Lessee is
unable to comply at reasonable cost or expense; or
(2)    The Port Authority shall fail to perform any of its material obligations
under this Agreement within twenty (20) days after receipt of notice of default
thereunder from the Lessee (except where fulfillment of its obligation requires
activity over a period of time and the Port Authority shall commence to perform
whatever may be required for fulfillment within twenty (20) days after the
receipt of notice and continues such performance without interruption, except
for causes beyond its control);
then upon the occurrence of any such event or at any time thereafter during the
continuance of the condition, the Lessee may by twenty (20) days’ notice
terminate the letting, such termination to be effective upon the date set forth
in such notice and to have the same effect as if the term of the letting had on
that date expired. No waiver by the Lessee of any default on the part of the
Port Authority in performance of any of the terms, covenants or conditions
hereof to be performed, kept or observed by the Port Authority shall be or be
construed to be a waiver by the Lessee of any other or subsequent default in
performance of any of the said terms, covenants and conditions.
(b)The payment of rentals by the Lessee for the period or periods after the
Lessee shall have a right to terminate under this Section but before any such
default of the Port Authority has been cured, shall not be or be construed to be
a waiver by the Lessee of any such right of termination.
(c)The rights of termination described above shall be in addition to any other
rights of termination provided in this Agreement and in addition to any rights
and remedies that the Lessee would have at law or in equity consequent upon any
breach of this Agreement by the Port Authority, and the exercise by the Lessee
of any right of termination shall be without prejudice to any other such rights
and remedies; provided, that if the Port Authority pays the full Unamortized
Capital Investment pursuant to Section 55(a) or (b) in cash (or other
consideration acceptable to Lessee in its sole discretion) such payment shall
constitute full and final satisfaction of all amounts that may be claimed by the
Lessee for and in respect of the occurrence of a termination by the Lessee in
accordance with Sections 54(a)(1) or (a)(2), respectively and, upon the Port
Authority making such payment, the Port Authority shall be fully,
unconditionally and irrevocably released and forever discharged by the Lessee
from any and all liability in respect of such termination; provided further,
that, unless the Lessee’s rights would otherwise be prejudiced by operation of
any applicable statute of limitations or similar law, the Lessee shall not
exercise any such rights or remedies available at law or in equity prior to (i)
the sixty (60) day notice period referred to in Section 55(a) and (ii) any
termination of this Agreement by operation of Section 55(b).

Section 55.    Effect of Termination by the Lessee.
(a)If the Lessee terminates the letting pursuant to the provisions of Section
54(a)(1) then the Port Authority may at its option, pay to the Lessee the
Unamortized Capital Investment, if any, of the Lessee in the Premises. Such
option shall be evidenced by notice in writing to the Lessee by the Port
Authority within sixty (60) days after the Lessee has given notice of
termination.
(b)If the Lessee terminates the letting pursuant to the provisions of Section
54(a)(2) then the Port Authority shall have the option, by notice in writing to
the Lessee within sixty (60) days after the Lessee has given notice of
termination, either to: (1) pay to the Lessee the Unamortized Capital
Investment, if any, of the Lessee in the Premises or (2) notify the Lessee in
writing that the Port Authority may desire to continue this Agreement in effect.
In the event the Port Authority elects the option described in clause (2), the
Lessee and the Port Authority shall promptly enter into good faith negotiations
to determine an equitable adjustment to the applicable rent, applicable
deadlines for and other commercial terms governing the performance and the
economic obligations of each of the Lessee and the Port Authority under this
Agreement. If the Port Authority and the Lessee reach mutual agreement as to
such terms by the date that is ninety (90) days after the date of the written
notice from the Port Authority to the Lessee, then this Agreement shall not be
terminated but shall remain in full force and effect, subject to the agreed-upon
adjustments to the terms of this Agreement and any resulting amendments to this
Agreement. The ninety (90) day period referred to herein may be extended upon
the mutual agreement of the Port Authority and the Lessee. If, at the end of the
ninety (90)-day (or other extended) period referred to in this Section 55(b),
the Port Authority and the Lessee have not reached agreement on terms
satisfactory to both Parties to continue this Agreement in effect, this
Agreement shall terminate on the date that is twenty (20) days following the end
of such ninety (90)-day (or other extended) period, and the Port Authority shall
pay to the Lessee, an amount equal to the Unamortized Capital Investment, if
any, of the Lessee in the Premises, within sixty (60) days following such date
of termination.

Section 56.    Effect of Basic Lease.
(a)Rights of Lessee. The Lessee acknowledges that it has received, and is
familiar with the contents of, a copy of the Basic Lease. The letting shall, in
any event, terminate with the termination or expiration of the Basic Lease, such
termination to be effective on such date and to have the same effect as if the
term had expired on that date. The rights of the Port Authority in the Premises
are those granted to it by the Basic Lease, and no greater rights are granted or
intended to be granted to the Lessee than the Port Authority has power
thereunder to grant.
(b)Basic Lease Requirements. In accordance with the provisions of the Basic
Lease, the Port Authority and the Lessee hereby agree as follows:
(1)    This Agreement is subject and subordinate to the Basic Lease and to any
interest superior to that of the Port Authority;
(2)    The Lessee shall not pay rent or other sums under this Agreement for more
than one (1) month in advance (excluding security and other deposits required
under this Agreement);
(3)    With respect to this Agreement, the Lessee on the termination of the
Basic Lease will, at the option of New York City, attorn to, or enter into a
direct lease on identical terms with, New York City;
(4)    The Lessee shall indemnify and save the City Insureds harmless, as third
party beneficiary hereunder, with respect to all matters described in Section 31
of the Basic Lease that arise out of the Lessee’s operations at the Airport, or
arise out of the acts or omissions of the Lessee’s officers, employees, agents,
representatives, contractors, customers, business visitors and guests at the
Airport;
(5)    The Lessee shall not use the Premises hereunder for any use other than as
permitted under the Basic Lease;
(6)    The Lessee shall use, operate, manage and maintain the Premises in a
manner consistent with the Port Authority’s obligations under Section 28 of the
Basic Lease;
(7)    The failure of the Lessee to comply with the foregoing provisions shall
be an event of default under this Agreement, which, after the giving of notice,
shall provide the Port Authority with the right to terminate this Agreement and
exercise any other rights that the Port Authority may have as the landlord
hereunder; and
(8)    The City Insureds shall be named as an additional insured or loss payee,
as applicable, under each policy of insurance procured by the Lessee pursuant to
this Agreement.
(c)Without limiting the generality of paragraph (b), above, the Lessee hereby
acknowledges that the terms and provisions of the Basic Lease require or may
require certain modifications to this Agreement, specifically those relating to
condemnation, indemnity and insurance. The Lessee covenants and agrees that upon
delivery to it by the Port Authority of an amendment to this Agreement which
sets forth said modifications which the Port Authority deems are appropriate or
necessary for full compliance with the Basic Lease, the Lessee shall immediately
execute said amendment and return same to the Port Authority. A failure by the
Lessee to so execute and return said amendment shall constitute a material
breach of this Agreement.

Section 57.    Removal of Property. The Lessee shall have the right at any time
during the letting to remove its equipment, inventories, trade fixtures and
other fixtures removable without damage to the Premises, and other personal
property from the Premises. If the Lessee shall fail to remove its property on
or before the termination or expiration of the letting, the Port Authority may
remove such property to a public warehouse for deposit or retain the same in its
own possession, and sell the same at public auction, the proceeds of which shall
be applied first to the expenses of removal, storage and sale, second to any
sums owed by the Lessee to the Port Authority, with any balance remaining to be
paid to the Lessee; if the expenses of such removal, storage and sale shall
exceed the proceeds of sale, the Lessee shall pay such excess to the Port
Authority upon demand. The Lessee shall promptly repair any damage to the
Premises caused by the removal of such equipment, inventories, trade fixtures,
fixtures and personal property.

Section 58.    Limitation of Rights and Privileges Granted. No greater rights or
privileges with respect to the use of the Premises or any part thereof are
granted or intended to be granted to the Lessee by this Agreement, or by any
provision thereof, than the rights and privileges expressly and specifically
granted hereby.

Section 59.    Notices. Except where expressly required or permitted herein to
be oral, all notices, directions, requests, consents and approvals required to
be given to or by either party (each, a “Notice”) shall be in writing, and all
such notices and requests shall be (x) personally delivered to such party or a
duly designated officer or representative of such party at such party’s
designated address during regular business hours; (y) delivered by reliable,
nationally recognized, overnight delivery service to such party’s designated
address; or (z) mailed to such party, officer or representative by registered or
certified mail with return receipt at such party’s designated address, to the
attention of the representative designated by such party from time to time. The
Lessee shall designate in writing an office within the Port of New York District
and an officer or representative whose regular place of business is at such
office upon whom notices and requests may be served. Until further notice, the
Port Authority hereby designates its Executive Director and the Lessee
designates its representative named on the first page of this Agreement as their
respective officers upon whom notices and requests may be served, and the Port
Authority designates its office at 4 World Trade Center at 150 Greenwich Street,
New York, 10007, and the Lessee designates its office as provided on the first
page of this Agreement. Each Notice shall be deemed given and effective upon
receipt, or, in the event of a refusal by the addressee, on the first tender of
such Notice to the addressee at the designated address.

Section 60.    Non-Discrimination.
(a)Lease Covenants. Without limiting the generality of any of the provisions of
this Agreement, the Lessee, for itself, its successors in interest, and assigns,
as a part of the consideration hereof, does hereby covenant and agree as a
covenant running with the land that (1) no person on the grounds of race,
religion, color, national origin, sex or disability shall be excluded from
participation in, denied the benefits of, or be otherwise subjected to
discrimination in the use of the Premises by it, (2) that in the construction of
any improvements on, over, or under the Premises and furnishing of services
thereon by it, no person on the ground of race, religion, color, national
origin, sex or disability shall be excluded from participation in, denied the
benefits of, or otherwise be subject to discrimination, (3) that the Lessee
shall use the Premises in compliance with all other requirements imposed by or
pursuant to Title 49, Code of Federal Regulations, Department of Transportation,
Subtitle A, Office of the Secretary, Part 21, Non-discrimination in
Federally-assisted programs of the Department of Transportation-Effectuation of
Title VI of the Civil Rights Act of 1964, and as said Regulations may be
amended, and any other present or future laws, rules, regulations, orders or
directions of the United States of America with respect thereto which from time
to time may be applicable to the Lessee’s operations at the Airport, whether by
reason of agreement between the Port Authority and the United States Government
or otherwise.
(b)Subcontract Agreements. The Lessee shall include the provisions of paragraph
(a) of this Section in every agreement, sublease or concession it may make
pursuant to which any person or persons, other than the Lessee, operates any
facility at the Airport providing services to the public and shall also include
therein a provision granting the Port Authority a right to take such action as
the United States of America may direct to enforce such covenant.
(c)Non-Compliance. The Lessee’s non-compliance with the provisions of this
Section shall constitute a material breach of this Agreement. In the event of
the breach by the Lessee of any of the above non-discrimination provisions the
Port Authority may take appropriate action to enforce compliance; or in the
event such non-compliance shall continue beyond the cure period provided in
Section 46(a)(10), the Port Authority shall have the right to terminate this
Agreement and the letting hereunder in accordance with Section 46(a), or may
pursue such other rights or remedies pursuant to Section 46(c); and as to any or
all the foregoing, the Port Authority may take such action as the United States
of America may direct.
(d)Indemnification. The Lessee shall indemnify and hold harmless the Port
Authority Indemnified Parties from any claims and demands of third persons,
including the United States of America, resulting from the Lessee’s
non-compliance with any of the provisions of this Section and the Lessee shall
reimburse the Port Authority Indemnified Parties for any loss or expense
incurred by reason of such noncompliance.
(e)No Additional Rights. Nothing contained in this Section shall grant or shall
be deemed to grant to the Lessee the right to transfer or assign this Agreement,
to make any agreement or concession of the type mentioned in paragraph (b)
hereof, or any right to perform any construction on the Premises.

Section 61.    Affirmative Action.
(a)Affirmative Action Program. The Lessee assures that it will undertake an
affirmative action program as required by 14 C.F.R. Part 152, Subpart E, to
insure that no person shall on the grounds of race, religion, color, national
origin or sex shall be excluded from participating in any employment activities
covered in 14 C.F.R. Part 152, Subpart E. The Lessee assures that no person
shall be excluded on these grounds from participating in or receiving the
services or benefits of any program or activity covered by this subpart. The
Lessee assures that it will require that its covered suborganizations provide
assurances to the Lessee that they similarly will undertake affirmative action
programs and that they will require assurances from their suborganizations, as
required by 14 C.F.R. Part 152, Subpart E, to the same effect. In recognition of
these efforts in support of minority- and women-owned firms, the Port Authority
has set a goal, as set forth in Exhibit 19 (Affirmative Action, Equal
Opportunity, Minority Business Enterprise and Women-Owned Business Enterprise
Requirements), for combined MBE and WBE participation per annum of the total
cost of Operations and Maintenance Work performed in the relevant year, for
which Lessee utilizes contractors during the letting period under this
Agreement.
(b)Federal Requirements. The Lessee specifically acknowledges and agrees that
the Federal requirements set forth in Exhibits 19 (Affirmative Action, Equal
Opportunity, Minority Business Enterprise and Women-Owned Business Enterprise
Requirements) and 20 (Local Business Enterprise and Employment Opportunity) may
be revised or updated from time to time and that, accordingly, the Port
Authority may from time to time, by notice to the Lessee, provide to the Lessee
revised or updated forms of Exhibits 19 (Affirmative Action, Equal Opportunity,
Minority Business Enterprise and Women-Owned Business Enterprise Requirements)
and/or 20 (Local Business Enterprise and Employment Opportunity) to replace
Exhibits 19 (Affirmative Action, Equal Opportunity, Minority Business Enterprise
and Women-Owned Business Enterprise Requirements) and/or 20 (Local Business
Enterprise and Employment Opportunity), as applicable, currently attached to and
forming a part of this Agreement. Such replacement Exhibits 19 (Affirmative
Action, Equal Opportunity, Minority Business Enterprise and Women-Owned Business
Enterprise Requirements) and/or 20 (Local Business Enterprise and Employment
Opportunity) shall, from the effective date of such notice, be deemed to
constitute an integral part of this Agreement. The Lessee further specifically
acknowledges that the same revision or updating of Federal requirements may
occur from time to time with respect to the regulations set forth in 49 C.F.R.
Part 23 of the Department of Transportation Office of the Secretary.
(c)Non-Discrimination. The Lessee shall not discriminate against employees or
applicants for employment because of race, religion, color, national origin or
sex shall undertake or continue existing programs of affirmative action to
ensure that minority group persons and women are afforded equal employment
opportunity without discrimination. Such programs shall include, but not be
limited to, recruitment, employment, job assignment, promotion, upgrading,
demotion, transfer, layoff, termination, rates of pay or other forms of
compensation, and selections for training or retraining, including
apprenticeships and on-the-job training;
(d)Construction Affirmative Action Program. In addition to and without limiting
the foregoing, and without limiting the provisions of paragraphs (n) and (o) of
Section 5 (Design and Construction by the Lessee) hereof, it is hereby agreed
that the Lessee, in connection with its continuing operation, management,
maintenance and repair of the Premises, or any portion thereof, and in
connection with every award or agreement for concessions or consumer services at
the New Terminal Facilities, shall throughout the term of the letting hereunder
commit itself to and use good faith efforts to implement an extensive program of
affirmative action, including specific affirmative action steps to be taken by
the Lessee, to ensure maximum opportunities for employment and contracting by
minorities and women. In meeting the said commitment the Lessee agrees to submit
to the Port Authority for its review and approval its said extensive affirmative
action program, including the specific affirmative action steps to be taken by
the Lessee to meet its aforesaid commitment, within sixty (60) days after the
execution of this Agreement and the delivery thereof by the Lessee to the Port
Authority. The Lessee shall incorporate in its said program such revisions and
changes which the Port Authority initially or from time to time may reasonably
require. The Lessee throughout the term of the letting hereunder shall document
its efforts in implementing the said program, shall keep the Port Authority
fully advised of the Lessee’s progress in implementing the said program and
shall supply to the Port Authority such information, data and documentation with
respect thereto as the Port Authority may from time to time and at any time
request, including but not limited to, annual reports.
(e)Minority. “Minority” as used herein shall be as defined in paragraph II(c) of
Part I of Exhibit 19 (Affirmative Action, Equal Opportunity, Minority Business
Enterprise and Women-Owned Business Enterprise Requirements).
(f)Non-compliance. The Lessee’s non-compliance with the provisions of this
Section shall constitute a material breach of this Agreement. In the event of
the breach by the Lessee of any of the above provisions the Port Authority may
take any appropriate action to enforce compliance; or in the event such
non-compliance shall continue for a period of twenty (20) days after receipt of
written notice from the Port Authority, the Port Authority shall have the right
to terminate this Agreement and the letting hereunder with the same force and
effect as a termination under the Section of this Agreement providing for
termination for default by the Lessee in the performance or observance of any
other term or provision of this Agreement, or may pursue such other remedies as
may be provided by law.
(g)Other Governmental Affirmative Action Requirements. In the implementation of
this Section, the Port Authority may consider compliance by the Lessee with the
provisions of any federal, state or local law concerning affirmative action
equal employment opportunity which are at least equal to the requirements of
this Section, as effectuating the provisions of this Section. If the Port
Authority determines that by virtue of such compliance with the provisions of
any such federal, state or local law that the provisions hereof duplicate or
conflict with such law the Port Authority may waive the applicability of the
provisions of this Section to the extent that such duplication or conflict
exists.
(h)Compliance Standards. Nothing herein provided shall be construed as a
limitation upon the application of any laws which establish different standards
of compliance or upon the application of requirements for the hiring of local or
other area residents.
(i)Grants for Concessions. Nothing in this Section shall grant or be deemed to
grant to the Lessee the right to make any agreement or award for concessions or
consumer services at the Airport.

Section 62.    Minimum Wage Requirements.
(a)    The Port Authority has adopted a minimum wage policy (“Minimum Wage
Policy”) for workers performing under non-trade labor service contracts at all
Port Authority facilities. It has also adopted a rule for implementing the
Minimum Wage Policy. The Lessee has reviewed the Minimum Wage Policy and the
implementing rule and agrees to comply with the Minimum Wage Policy and
implementing rule, as the same may be amended. The Port Authority reserves the
right to amend the aforesaid policy and rule from time to time. A failure to
comply with this obligation shall constitute a breach of this Agreement and,
accordingly, the Port Authority shall be entitled to all rights and remedies
available to it under law, equity or otherwise in the event of such breach;
provided, that a failure of the Lessee or any Lessee Counterparty to comply with
the Minimum Wage Policy (or any future amendment or modification to the Minimum
Wage Policy), or any enforcement thereof with respect to a particular type of
employment matter, shall not constitute a breach of this Agreement to the extent
that the Port Authority has imposed the Minimum Wage Policy (or such amendment
or modification) on, or enforced the Minimum Wage Policy (or such amendment or
modification) against, the Lessee or such Lessee Counterparty, as the case may
be (the “Target Entity”), in a manner that is inconsistent with the manner in
which the Minimum Wage Policy (or such amendment or modification) is imposed on,
or enforced against, other entities in the same category of business as the
Target Entity, with respect to the same type of employment matter, at the
Airport and the other airports for which the Port Authority is the airport
operator. Further, the Lessee acknowledges that the Port Authority has audit
rights with respect to the Lessee’s operations at the Airport and that such
audit rights extend to the Lessee’s compliance with its obligations hereunder
concerning the Minimum Wage Policy and the implementing rule. Notwithstanding
such audit rights, the Lessee acknowledges its obligation to provide to the Port
Authority an annual statement, signed by a responsible officer or authorized
representative of the Lessee, certifying as to its own compliance with the
Minimum Wage Policy and the implementing rules.
(b)    The Lessee further agrees that it shall include in any agreements entered
into by the Lessee or any of the Lessee’s sub-contractors, related to Covered
Services (as defined in the Minimum Wage Policy), including, without limitation,
subcontracts and subleases (but excluding agreements with government agencies or
authorities) a clause which states that the party providing such services (the
“Lessee Counterparty”) to the Lessee (i) has reviewed the Minimum Wage Policy
and the implementing rule, (ii) agrees to comply with them, as the same may be
amended from time to time, (iii) agrees to provide the Lessee and the Port
Authority an annual statement, signed by a responsible officer of the Lessee
Counterparty, certifying as to its own compliance with the obligations described
in this paragraph, and (iv) acknowledges and agrees that the Port Authority
shall be a third party beneficiary of such clause entitled to all rights and
remedies available to it under law, equity or otherwise in the event of a breach
of such clause by the Lessee Counterparty.
(c)    At the request of the Port Authority, the Lessee further agrees that it
shall terminate any agreements entered into by the Lessee related to Covered
Services (as defined in the Minimum Wage Policy), including, without limitation,
subcontracts and subleases (but excluding agreements with government agencies or
authorities), with any Lessee Counterparty which fails to comply with its
contractual obligations related to the Minimum Wage Policy, as set forth in the
foregoing sub-paragraph (b).
(d)    Each subcontract or sublease shall also provide, in addition to the
provisions required under this Agreement, the applicable provisions set forth in
Exhibit 4 (Mandatory Sublease Provisions), in form and substance satisfactory to
the Port Authority.

Section 63.    Construction and Application of Terms.
(a)Headings. The Section and paragraph or subparagraph headings, if any, in this
Agreement are inserted only as a matter of convenience and for reference and in
no way define, limit or describe the scope or intent of any provision hereof.
(b)Exhibits. The terms, provisions and obligations contained in the Exhibit(s)
and Schedule(s) attached hereto, whether they are set out in full or as
amendments of or supplements to provisions elsewhere in this Agreement stated,
shall have the same force and effect as if herein set forth in full.
(c)Certain Rules of Construction.
(1)    Time is of the essence in the Lessee’s performance of this Agreement. 
Notwithstanding the fact that certain references elsewhere in this Agreement to
acts required to be performed by the Lessee hereunder, or to breaches or
defaults of this Agreement by the Lessee, omit to state that such acts shall be
performed at the Lessee’s sole cost and expense, or omit to state that such
breaches or defaults by the Lessee are material, unless the context clearly
implies to the contrary, each and every act to be performed or obligation to be
fulfilled by the Lessee pursuant hereto shall be performed or fulfilled at the
Lessee’s sole cost and expense, and all breaches or defaults by the Lessee
hereunder shall be deemed material. 
(2)    The Lessee shall be fully responsible and liable for the observance and
compliance by Sublessees (and licensees and permittees and Affiliated Scheduled
Aircraft Operators) with all the terms and conditions of this Agreement, which
terms and conditions shall be applicable to Sublessees (and licensees and
permittees and Affiliated Scheduled Aircraft Operators) as fully as if they were
the Lessee hereunder; and, subject to the proviso in Section 32(e)(iii) (which
shall extend to Sublessees (and licensees and permittees and Affiliated
Scheduled Aircraft Operators) for purposes of this sub-paragraph (2)), failure
by a Sublessee (or licensee or permittee or Affiliated Scheduled Aircraft
Operator) fully to observe and comply with the terms and conditions of its
agreement with the Lessee that constitutes a breach or default hereunder shall
be deemed a failure by the Lessee to comply with the terms and conditions of
this Agreement constituting a breach or default, as applicable, hereunder. 
Nothing contained in the preceding sentence shall constitute consent by the Port
Authority to any sublease or other arrangement.
(3)    Although the printed provisions of this Agreement were drawn by the Port
Authority, the parties agree that this circumstance alone shall not create any
presumption, canon of construction or implication favoring the position of
either the Port Authority or the Lessee and the deletion of language from this
Agreement prior to its mutual execution shall not be construed to have any
particular meaning or to raise any presumption, canon of construction or
implication including, without limitation, any implication that the parties
intended thereby to state the converse or opposite of the deleted language.
(4)    If any clause, provision or section of this Agreement shall be ruled
invalid by any court of competent jurisdiction, the invalidity of such clause,
provision or section shall not affect any of the remaining provisions hereof.
(5)    The fact that certain of the terms and provisions hereunder are expressly
stated to survive the expiration or termination of the letting hereunder does
not mean nor shall be construed to mean that those provisions hereunder which
are not expressly stated to survive shall terminate or expire on the expiration
or termination of the letting hereunder.

Section 64.    No Personal Liability. No Commissioner, director, shareholder,
officer, agent or employee of either party shall be charged personally or held
contractually liable by or to the other party under any term or provision of
this Agreement or of any supplement, modification or amendment to this Agreement
or because of any breach thereof, or because of its or their execution or
attempted execution.

Section 65.    Services to the Lessee.
(a)No Obligation to Provide Services. Except as otherwise provided in this
Section, the Port Authority shall be under no obligation to supply the Lessee
with any services provided by utility companies and other service providers
including, but not limited to, domestic cold water, gas, electricity, sewer
service, heating hot water, steam, air-conditioning, telephone,
telecommunications, cable, or electrical guard or watch service.
(b)Services Provided.
(1)    Electricity. The Port Authority shall sell, furnish and supply to the
Lessee for use on the Premises and the Lessee agrees to take from the Port
Authority and pay for electricity of the same voltage, phase and cycle as
supplied to the Premises by the public utility in the vicinity, but limited,
however, to serve a demand of 17.6 MVA, except that should the Lessee anticipate
an increase in demand above 17.6 MVA, the Lessee shall notify the Port Authority
and shall provide the necessary demand calculations (backed up with actual load
usage data) to demonstrate the anticipated demand at least 90 days prior to the
anticipated need, and the Port Authority shall work with the Lessee to find
solutions to accommodate the additional demand, at the same charge which would
be made by such public utility for the same quantity under the same conditions
and in the same service classification but in no event less than an amount which
would reimburse the Port Authority for its costs of obtaining and supplying
electricity to the Lessee thereunder; charges shall be payable by the Lessee
when billed and the quantity of electricity consumed shall be measured by the
meter or meters installed for the purpose; provided, however, that if for any
reason, any meter or meters fail to record the consumption of electricity, the
consumption during the period such meter or meters are out of service will be
considered to be the same as the consumption for a like period either
immediately before or after the interruption as elected by the Port Authority.
The Port Authority shall not discontinue the supply of electricity except upon
fifteen (15) days’ notice to the Lessee and unless a supply of electricity of
the same voltage, phase and cycle (subject to the MVA limitation aforesaid)
shall be available from another supplier and upon any such discontinuance the
Lessee shall be at liberty to contract or otherwise arrange for the supply of
such current after the expiration of said fifteen (15) days from any other
person, firm or corporation. The Port Authority shall install the appropriate
meters.
(2)    Sewerage. The Lessee shall pay to the Port Authority such of the existing
and future charges for sewerage services furnished by New York City as are
presently or may hereafter be imposed or assessed against the Port Authority in
respect of the Premises or its use and occupancy thereof. In the event that New
York City or the State of New York is now furnishing services with or without
charge therefor, which are beneficial to the Lessee in its use of the Premises,
and shall hereafter impose charges or increase existing charges for such
services, the Lessee agrees to pay to the Port Authority such of the charges or
the increase in charges as may be imposed or assessed against the Port Authority
in respect of the Premises or its use and occupancy thereof.
(3)    Domestic Cold Water. The Port Authority agrees to sell, furnish and
supply to the Lessee for use on the Premises domestic cold water (of the
character furnished by New York City) in reasonable quantities through pipes,
mains and fittings and the Lessee agrees to take such water from the Port
Authority and to pay the Port Authority therefor an amount equal to that which
would be charged by the municipality or other supplier of the same (whether or
not representing a charge for water or other services measured by water
consumption) for the same quantity, used under the same conditions and in the
same service classification plus the cost to the Port Authority of supplying
such water which shall not be less than ten percent (10%) nor in excess of fifty
percent (50%) of the amount charged. The charge therefor shall be payable by the
Lessee when billed and the quantity of water consumed shall be measured by the
meter or meters installed for the purpose; provided, however, that if for any
reason, any meter or meters fail to record the consumption of water, the
consumption during the period such meter or meters are out of service will be
considered to be the same as the consumption for a like period immediately
before or after the interruption, as elected by the Port Authority.
(c)Utility Fees. If any federal, state, municipal or other governmental body,
authority or agency, or any public utility or other entity providing any
service, assesses, levies, imposes, makes or increases any charge, fee, rent or
assessment on the Port Authority, for any service, system or utility now or in
the future supplied to or available at the Premises or to any tenant, lessee,
occupant or user thereof, or to the structures or buildings, which, or a portion
or portions of which, are included in the Premises, the Lessee shall, at the
option of the Port Authority exercised at any time and from time to time by
notice to the Lessee, pay, in accordance with any such notice, such charge, fee,
rent or assessment or such increase thereof (or the portion thereof allocated by
the Port Authority to the Premises or to the operations of the Lessee under this
Agreement) either directly to the governmental body, authority or agency, or to
the public utility or other entity, or directly to the Port Authority, as such
notice may direct. All such payments shall constitute items of additional rent.
(d)Extermination Services. In the event the Port Authority shall provide
extermination service for the enclosed areas of the Premises, the Lessee agrees
to utilize the same and to pay the cost thereof, upon demand. This paragraph
does not impose any obligation on the Port Authority to furnish such service.
(e)No Port Authority Obligation.
(1)    The Port Authority shall not be obligated to perform or furnish any other
services whatsoever in connection with the Premises or any services at any time
while the Lessee shall be in default of its payment obligations with respect to
the applicable service or utility hereunder after the period, if any, herein
granted to cure such default shall have expired.
(2)    The Port Authority shall be under no obligation to supply services if and
to the extent and during any period that the supplying of any such service or
the use of any component necessary therefor shall be prohibited or rationed by
any federal, state or municipal law, rule, regulation, requirement, order or
direction and if the Port Authority deems it in the public interest to comply
therewith, even though such law, rule, regulation, requirement, order or
direction may not be mandatory on the Port Authority as a public agency.
(f)No Constructive Eviction or Rent Abatement. No failure, delay or interruption
in supplying agreed services (whether or not a separate charge is made therefor)
shall be or be construed to be an eviction of the Lessee or grounds for any
diminution or abatement of rental, or (unless resulting solely from the
negligence or willful misconduct of the Port Authority or any of its officers,
employees and agents) shall be grounds for any claim by the Lessee for damages,
consequential or otherwise.

Section 66.    Automobile Parking. Except as provided in Section 8 (Use of
Premises), the Lessee shall prevent all persons from parking vehicles on the
Premises, except that vehicles may be permitted to be on the Premises for a
reasonable period of time for the purpose of discharging or picking up
passengers and for official and special purposes or as required or necessary to
perform the D&C Work in accordance with this Agreement and the Comprehensive
Parking and Traffic Plan. Unless appropriately marked as official or previously
approved by Port Authority Police Department, all vehicles must be attended at
all times while on the Premises. All vehicle parking will be managed in
compliance with Port Authority Security policies and procedures.

Section 67.    Late Charges. If the Lessee should fail to pay any amount
required under this Agreement when due to the Port Authority, including but not
limited to, any payment of fixed rental, percentage rent or any payment of
utility or other charges, then, in such event, the Port Authority may impose (by
statement, bill or otherwise) a late charge with respect to each such unpaid
amount for each late charge period (herein below described) during the entirety
of which such amount remains unpaid, each such late charge not to exceed an
amount equal to eight-tenths of one percent of such unpaid amount for each late
charge period. There shall be twenty-four late charge periods during each
calendar year; each late charge period shall be for a period of at least fifteen
(15) calendar days except one late charge period each calendar year may be for a
period of less than fifteen (but not less than thirteen) calendar days. Each
late charge shall be payable immediately upon demand made at any time therefor
by the Port Authority. No acceptance by the Port Authority of payment of any
unpaid amount or of any unpaid late charge amount shall be deemed a waiver of
the right of the Port Authority to payment of any late charge or late charges
payable under the provisions of this Section, with respect to such unpaid
amount. Each late charge shall be and become additional rent, recoverable by the
Port Authority in the same manner and with like remedies as if it were
originally a part of the rental as set forth in Section 7 (Rental). Nothing in
this Section is intended to, or shall be deemed to, affect, alter, modify or
diminish in any way (i) any rights of the Port Authority under this Agreement,
including but not limited to, the Port Authority’s rights set forth in Section
51 (Remedies to be Non-Exclusive) or (ii) any obligations of the Lessee under
this Agreement. In the event that any late charge imposed pursuant to this
Section shall exceed a legal maximum applicable to such late charges then, in
such event, each such late charge payable under this Agreement shall be payable
instead at such legal maximum.

Section 68.    Place of Payments.
(a)All payments required of the Lessee by this Agreement shall be sent to the
following address:
        THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY
P.O. Box 95000
Philadelphia, PA 19195-1517


or via the following wire transfer instructions:
Credit Bank Name:        TD Bank
1701 Route 70 East
Cherry Hill, NJ 08304


Credit Bank ABA No.:    031201360
Beneficiary Account No.:    5950011618
Beneficiary Name:        The Port Authority of NY & NJ
or to such other address, or pursuant to such other wire transfer instructions,
as may be substituted therefor by the Port Authority by notice to the Lessee
from time to time. All payments should reference this Agreement number.

Section 69.    Business Development and Method of Operation.
(a)General Business Development. The Lessee shall diligently conduct Operations
and Maintenance Work to develop and increase the business conducted by it
hereunder.
(b)Competition. The Lessee covenants and agrees that it will not enter into any
agreement or understanding, express or implied, binding or non-binding, with any
person, firm, association, corporation or other entity, which will have the
effect of fixing rates, of lessening or preventing competition, or of creating
or tending to create a monopoly, at the Airport, relating to the services,
products, or articles furnished or sold by the Lessee.


84



--------------------------------------------------------------------------------






Section 70.    Effect of Use and Occupancy of Premises after Expiration or
Termination. Without in any way limiting the provisions set forth in Section 46
(Termination by the Port Authority), Section 47 (Right of Re-entry) and Section
49 (Survival of the Obligations of the Lessee), in the event the Lessee remains
in possession of the Premises after the expiration or termination of the term of
the letting under this Agreement, as it may be extended from time to time, in
addition to any damages to which the Port Authority may be entitled under this
Agreement or other remedies the Port Authority may have by law or otherwise, the
Lessee shall pay to the Port Authority rental for each day during the period
commencing on the day immediately following the date of such expiration or the
effective date of such termination and ending on the date that the Lessee shall
surrender and completely vacate the Premises at a per diem rate equal to (x)
twice the sum of (i) the annual rate of rental in effect on the date of such
expiration or termination, plus (ii) all items of additional rent and other
periodic charges, if any, payable with respect to the Premises by the Lessee at
the annual rate in effect during the three-hundred-sixty-five (365) day period
immediately preceding such date, divided by (y) three hundred sixty five (365)
days; provided that, for so long as the Parties are negotiating a written
extension to the term of the letting hereunder in good faith, the per diem
amount payable by the Lessee during such negotiation period shall be the sum of
clauses (i) and (ii), divided by three hundred sixty five (365) days. The
acceptance of money by the Port Authority from the Lessee after the expiration
or termination of the letting under this Agreement will not reinstate, continue,
renew or extend the Term of this Agreement. Nothing herein contained shall give,
or be deemed to give, the Lessee any right to remain in possession of the
Premises after the expiration or termination of the letting under this
Agreement. Unless a written agreement executed by both parties provides
otherwise, after the expiration or termination of the letting hereunder, the
Lessee’s continued occupation of the Premises will not reinstate, continue,
renew or extend the Term of this Agreement. The Lessee acknowledges that the
failure of the Lessee to surrender, vacate and yield up the Premises to the Port
Authority on the effective date of such expiration or termination will or may
cause the Port Authority injury, damage or loss. The Lessee hereby assumes the
risk of such injury, damage or loss and hereby agrees that it shall be
responsible for the same and shall pay the Port Authority for the same whether
such are foreseen or unforeseen, special, direct, consequential or otherwise and
the Lessee hereby expressly agrees to indemnify and hold the Port Authority
harmless against any such injury, damage or loss.

Section 71.    Force Majeure.
(a)If the performance by the Port Authority or the Lessee (for purposes of this
Section, the “Affected Party”) of any of its obligations hereunder is delayed or
prevented in whole or in part by any law, rule, regulation, order or other
action adopted or taken after the Effective Date by any Governmental Authority
with jurisdiction over the Airport or actions taken by Lessee-Related Entities
pursuant to this Agreement, or by any Acts of God, floods, storms, war, civil
disorder, terrorist act, public enemy, strike, labor dispute, shortages of
materials, fuel, power, or by any other cause not within the control of the
Affected Party (any of the foregoing, a “Force Majeure”), to remedy, the
Affected Party shall not be deemed to be in violation of this Agreement, and the
Affected Party shall be excused from performance of its obligations in
accordance with this Agreement but only to the extent that such performance is
directly affected by such Force Majeure, unless, in any case, the delay or
prevention of performance shall result from failure on the part of the Affected
Party to use reasonable care to prevent or reasonable efforts to cure such delay
or prevention of performance; provided, however, that, except as specifically
provided in Section 7(b) of this Agreement, nothing in this Section 71 (Force
Majeure) shall relieve the Lessee of any obligation to pay any rentals specified
hereunder or any other fees, charges or money payments due by the Lessee
hereunder. Notwithstanding the foregoing, in no event shall the inadequacy of
financial resources required in any circumstance constitute Force Majeure or
causes or conditions beyond the control of either Party hereunder.
(b)With respect to the performance by the Lessee of the D&C Work, the Outside
Completion Date shall be extended day-for-day for any delays in the performance
of the D&C Work directly caused by a Force Majeure, the discovery of any Unknown
Conditions or any act or omission of the Port Authority not within the control
of the Lessee and for which the delay could have been mitigated, cured or
prevented by reasonably diligent efforts by the Lessee (the “Completion Delay
Events”), in each case, taking into account impacts of the Completion Delay
Event on critical path items to the Baseline Schedule in accordance with the
Requirements and Provisions for Work, but only to the extent the Completion
Delay Event actually delays the performance of the D&C Work beyond the Outside
Completion Date. Upon the occurrence of an event that is or may be a Completion
Delay Event, the Lessee shall, and impose and enforce requirements on each of
its Contractors performing the D&C Work to, take all steps reasonably necessary
to mitigate the effects of such event, including redeploying labor, implementing
workarounds and filing timely claims for insurance, and all steps that would
generally be taken in accordance with Best Management Practice. Any disputes
between the Parties with respect to the extension of the Outside Completion Date
shall be referred to the Chief Engineer pursuant to Section 101 (Chief
Engineer’s Jurisdiction).
(c)Except as specifically provided in Sections 7(b) and 7(d) of this Agreement,
no abatement, diminution or reduction of the rental, fees or other charges
payable by the Lessee shall be claimed by or allowed to the Lessee for any
inconvenience, interruption, cessation or loss of business or other loss caused,
directly or indirectly, by any present or future laws, rules, requirements,
orders, directions, ordinances or regulations of the United States of America,
or of the state, county or city governments, or of any other municipal,
governmental or lawful authority whatsoever, or by priorities, rationing or
curtailment of labor or materials, or by war or by any matter or thing resulting
therefrom, or by any other cause or condition beyond the control of the Port
Authority, nor shall this Agreement be affected by any such causes or
conditions.

Section 72.    Security Deposit. The Lessee shall maintain a security deposit in
compliance with the Security Agreement.

Section 73.    Condition of Premises.
(a)Condition. The Lessee hereby acknowledges that it has not relied upon any
representation or statement of the Port Authority or its Commissioners,
officers, employees or agents as to the condition of the Premises or the
suitability thereof for the operations permitted on the Premises or the Rights
of Access by this Agreement. The Lessee, prior to the execution of this
Agreement, has thoroughly examined the Existing Premises, the Additional
Premises and Rights of Access and determined the Existing Premises, the
Additional Premises and Rights of Access to be suitable for the Lessee’s
operations hereunder. The Lessee hereby agrees to take the Premises and Rights
of Access in the condition they are in as of the date that the Lessee was or is
given beneficial occupancy of such Premises or the Rights of Access by the Port
Authority. In the case of the Additional Premises, such date shall be the
Additional Premises Effective Date. The Lessee agrees to assume all
responsibility for any and all risks, costs and expenses of any kind whatsoever
caused by, arising out of or in connection with, the condition of the Premises
as the same exist as of such date, provided that, without limiting the
applicability of any other applicable provision of this Agreement, Lessee’s
foregoing obligations are subject to Section 73(b) and Section 76(d) and
Lessee’s Remediation obligations for the Additional Premises shall be subject to
Section 76(f)(3). Without limiting any obligation of the Lessee to commence
operations hereunder at the time and in the manner stated elsewhere in this
Agreement, the Lessee agrees that no portion of the Premises will be used
initially or at any time during the letting which is in a condition unsafe or
improper for the conduct of the Lessee’s operations hereunder so that there is
possibility of injury or damage to life or property. It is hereby understood and
agreed that whenever reference is made in this Agreement to the condition of the
Premises as of the commencement of the term thereof, the same shall be deemed to
mean the condition of the Premises as of the date that the Lessee was or is
given beneficial occupancy of such Premises by the Port Authority by the terms
of this Agreement or any prior agreement or authorization by the Port Authority,
whichever is earlier (which, in the case of Additional Premises, shall be the
Additional Premises Effective Date), and as to the improvements made and the
alteration work performed during the Term in the condition existing after the
completion of the same.
(b)Construction Obligations. The following activities are considered part of the
D&C Work, and are not considered Remediation: (i) excavation of soil or other
debris containing Hazardous Substances in connection with and to the extent
necessary to perform the D&C Work, and if such soil or debris cannot be reused
on the Premises for any reason (including lack of space, or inconsistency with
Environmental Requirements, the TCAP Manual or Environmental Management Plan)
during performance of the D&C Work, the disposal and transportation of such soil
in accordance with Environmental Requirements, (ii) any treatment, storage or
disposal of groundwater containing Hazardous Substances that is extracted from
an excavation by the Lessee, in each case, within the Excavation Boundary, (iii)
any Hazardous Substances located in buildings, structure, improvements or
equipment being demolished by Lessee as part of the D&C Work, and (iv) the
remaining obligations set forth in this Section 73(b). If at the time Lessee is
excavating soil in the Perimeter Dig Area for the D&C Work, Hazardous Substances
are identified to be present, based on visual or olfactory observation at levels
that are likely to exceed Remediation standards that would be applicable to the
Perimeter Dig Area if a Remediation were required by the New York State
Department of Environmental Conservation (“NYSDEC”), Lessee shall excavate soil
exhibiting such Hazardous Substances within the Perimeter Dig Area and, if such
materials are observed at the Perimeter Dig Area boundary, outside of the
applicable Perimeter Dig Area; provided however, that Lessee shall have no
obligation to conduct sampling to verify the presence or absence of Hazardous
Substances or to excavate soil outside the Excavation Boundary. This Section
73(b) applies to Lessee’s responsibility for D&C Work in connection with
Hazardous Substances, and does not limit or modify the Lessee’s obligations
under Section 76 if independently applicable to the same Hazardous Substances or
activities. The Lessee shall provide access in accordance with Section 5(p)(1)
to permit the Port Authority to observe, investigate or assess conditions
discovered within the Excavation Boundary, as described in this Section 73(b),
during times and within areas that the Lessee determines will not materially
interfere with the D&C Work. To the extent that Hazardous Substances are
identified pursuant to this Section 73(b) within the Excavation Boundary related
to the Additional Premises or Rights of Access and are determined by the Port
Authority to require reporting to a Governmental Authority in order to comply
with Environmental Requirements, the Port Authority shall conduct such reporting
pursuant to Section 73(c) hereof, and shall provide the Lessee with copies of
any Port Authority records that may be publicly disclosed with respect to the
Hazardous Substances that are the subject of such reporting.
(c)Reporting of Releases. The Lessee shall report Releases of Hazardous
Substances occurring during the Term if and in the manner required by applicable
Environmental Requirements (1) if the Lessee causes such Release; (2) a
Lessee-Related Entity is responsible for such Release of Hazardous Substances;
or (3) such Release is discovered on or within the Existing Premises and the
Lessee is responsible for investigation or remediation of such Release under
this Agreement; or (4) subject to Section 76(i), such reporting is required by
Environmental Requirements. In the case of discovery of a Release of Hazardous
Substances for which the Lessee is not responsible under Sections 76(d),
76(f)(3) or 76(f)(4), the Port Authority shall be responsible for reporting such
Releases if discovered by the Lessee and reported by the Lessee to the Port
Authority, and the Port Authority shall provide Lessee with a copy of the report
filed to the relevant Governmental Authority and any documentation prepared by
or obtained by the Port Authority concerning a determination of “no further
action” or other final Governmental Authority determination regarding
Remediation requirements with respect to the Hazardous Substances subject to
such reporting, including any sampling reports, cleanup plans and closure
reports. In any case, the Lessee shall coordinate with the Port Authority to
determine whether the Lessee has responsibility or the Port Authority has
responsibility for reporting under this Agreement, and shall use commercially
reasonable efforts to determine, through coordination with the Port Authority
and other investigation, whether a discovery of Hazardous Substances is subject
to an existing report to an applicable Governmental Authority.
(d)Survival. All the obligations of the Lessee under this Section with respect
to the aforesaid responsibilities, risks, costs and expenses assumed by the
Lessee shall survive the expiration or termination of this Agreement in whole or
in part.

Section 74.    Joint Periodic Condition Survey.
(a)Condition Survey. In addition to any inspection of the Premises which may be
made under any other Section of this Agreement or otherwise, a Condition Survey
of the Premises shall be conducted by the Condition Survey Contractor within the
time period, and subject to and in accordance with the terms and conditions,
provided below, and provided further that such Condition Survey shall be done at
a time and in a manner that does not materially interfere with operations at the
Premises as a whole.
(b)Time Period and Notice Procedure. At any time during the term, but in no
event before the fifth (5th) anniversary of the Effective Date, the Port
Authority may, and in addition, during the last twelve (12) months prior to the
Expiration Date (the selection of the applicable expiration date to be in the
sole discretion of the Port Authority), the Port Authority shall conduct a
Condition Survey, in which case the Port Authority will advise the Lessee of the
proposed Condition Survey (which may include all or particular portions of the
items enumerated in the definition of “Condition Survey”) and including the name
of the proposed Condition Survey Contractor who will perform the Condition
Survey and the proposed scope and fee structure of the proposed Condition Survey
Contract. Within thirty (30) days after the Port Authority’s notice to the
Lessee, the Lessee shall advise the Port Authority in writing of its concurrence
or objection to the proposed Condition Survey Contract. In the event the Lessee
fails to respond during the said time period, said non-response shall be deemed
a concurrence and the Port Authority shall proceed with the said Condition
Survey Contract. In the event the Lessee notifies the Port Authority of its
objections to the proposed Condition Survey Contract or Condition Survey
Contractor, the parties shall consult with each other in good faith to resolve
such dispute. If such resolution is not reached within thirty (30) days, then
the Port Authority, if it so elects, shall make a determination as to the issue
or issues in dispute. The parties hereby agree that the Port Authority’s
determination of said issues, including the Condition Survey Contract and the
Condition Survey Contractor, shall be final.
(c)Port Authority Policies and Practices. It is hereby expressly understood and
agreed that the selection of each Condition Survey Contractor and the award of
any Condition Survey Contract shall be subject to and consistent with the Port
Authority’s policies and practices for the selection and award of similar
contracts and the Port Authority shall have as full a right to require the use
of competitive bidding and award, or other basis of award, for any such
Condition Survey Contract as if the work on such contract were being performed
solely for the Port Authority; and further that the Condition Survey Contract
shall contain terms and conditions which are standard to Port Authority
contracts or consistent with such standard provisions.
(d)Costs. With respect to each Condition Survey other than the Condition Survey
contemplated hereunder to be conducted during the last twelve months of the term
prior to the Expiration Date, all Condition Survey Costs shall be allocated
equally between the Port Authority and the Lessee. Accordingly, the Lessee
hereby agrees to pay to the Port Authority fifty percent (50%) of the Condition
Survey Costs with respect to each Condition Survey, except that the Lessee
hereby agrees to pay to the Port Authority one hundred percent (100%) of the
Condition Survey Costs with respect to the Condition Survey contemplated to be
conducted hereunder during the last twelve months of the term, as aforesaid.
(1)    The Lessee shall pay to or reimburse the Port Authority for the Condition
Survey Costs as follows: The Port Authority shall after the completion of the
Condition Survey under a Condition Survey Contract and, if it elects, also from
time to time during the course of the performance of such Condition Survey,
submit to the Lessee a certificate or certificates setting forth the Condition
Survey Costs at the date of each such certificate. Within thirty (30) days after
the delivery of each such certificate, the Lessee shall pay to the Port
Authority an amount representing fifty percent (50%) (except one hundred percent
(100%) with respect to the Condition Survey contemplated to be conducted during
the last twelve months of the term, as aforesaid ) of the amount of the
Condition Survey Costs set forth in such certificate. Upon its final
determination of the Condition Survey Costs, the Port Authority shall submit to
the Lessee a certificate marked “Final”, setting forth the final determination
of the Condition Survey Costs with respect to each Condition Survey Contract as
reduced by any previous payment with respect to such Condition Survey Contract,
and the Lessee shall and hereby agrees to pay to the Port Authority within
thirty (30) days of the date of such certificate an amount representing fifty
percent (50%), or one hundred percent (100%), as applicable, of the amount of
the Condition Survey Costs set forth in such certificate; provided, however,
that neither the foregoing nor any certificate delivered by the Port Authority,
nor any payment made by the Lessee shall waive or impair any right of the Port
Authority of review and audit with respect to the Condition Survey Costs with
respect to each Condition Survey Contract and provided, further, that in the
event any such review or audit by the Port Authority requires an adjustment of
the Condition Survey Costs, the Lessee promptly shall be credited with, or shall
pay, as the case may be, all amounts required by such adjustment.
(2)    Without limiting any of the terms and provisions of Section 29
(Additional Rent and Charges), any and all amounts required to be paid by the
Lessee hereunder may be added to any installment of rental thereafter due
hereunder and each and every part of the same shall be and become additional
rent, recoverable by the Port Authority in the same manner and with like
remedies as if it were part of the rental as set forth in Section 7 (Rental).
(e)Required and Recommended Actions. Within ninety (90) days after the date of
issuance of a Condition Survey Report (a “Report Date”), the Lessee and the Port
Authority shall agree on all items and actions contained in such Condition
Survey Report that are necessary or required to meet the Lessee’s maintenance,
repair or other obligations, duties or responsibilities under this Agreement,
and the Lessee shall diligently implement such items and actions to completion;
provided, however, that the Lessee shall promptly commence any and all items,
action or work related to or affecting or involving fire safety, health,
structural integrity, life safety, security and other emergency response. If the
Lessee and the Port Authority are unable to agree on any item or action within
such period, then the Port Authority, if it so elects, shall make a
determination as to the item or action in dispute. The Parties hereby agree that
the Port Authority’s determination of said item or action shall be final.
(f)Rights of Entry. The Condition Survey Contractor shall have all rights of
entry to the Premises during all reasonable times as appropriate or required to
perform or complete the Condition Survey and the Condition Survey Report under
the Condition Survey Contract.
(g)No Waiver, etc. Neither the provisions of this Section including, without
limitation, the right of the Port Authority to have the Lessee perform and
complete the work recommended or required by the Condition Survey Report, the
obligation of the Lessee so to perform and complete such work, nor any such
performance thereof by the Lessee, any failure of the parties to select a
Condition Survey Contractor, any failure of any Condition Survey Contractor to
perform and complete a Condition Survey Contract, nor any failure by the Lessee
or the Port Authority to pay the Condition Survey Costs with respect to any
Condition Survey Contract or any portion thereof, shall be deemed to release,
waive, diminish, limit or impair any of the obligations, duties,
responsibilities or liabilities of the Lessee under any term, provision,
covenant or condition of this Agreement or to limit, waive, affect, restrict or
impair any right or remedy of the Port Authority including, without limitation,
any right of the Port Authority to terminate the letting hereunder, whether
before or after the Report Date. Without limiting the foregoing, it is expressly
understood and agreed that the Lessee shall not postpone or delay any action,
maintenance, rebuilding or repair or other item or thing required to be taken by
the Lessee under any other section of this Agreement.

Section 75.    Storage Tanks and Pipelines.
(a)Equipment Covered. All aboveground storage tanks and underground storage
tanks existing as of the Effective Date on the Existing Premises or installed on
the Premises during the Term subsequent to the Effective Date, and their
appurtenances, pipes, lines, fixtures and other related equipment are
hereinafter collectively called the “Tanks” and singularly called a “Tank”. 
Except as otherwise provided in Section 75(c), the Lessee hereby agrees that
title and ownership of the Tanks shall be and remain in the Lessee and that all
registrations shall be in the name of the Lessee as both owner and operator,
notwithstanding anything to the contrary in any Construction Application.  The
Port Authority has made no representations or warranties with respect to the
Tanks or their location and shall assume no responsibility for the Tanks.  All
Tanks installed subsequent to the Effective Date by a Lessee-Related Entity
shall be installed pursuant to the terms and conditions of this Agreement
including, without limitation, Section 31 (Other Construction by the Lessee) and
in compliance with Section 38 (Compliance with TCAP Manual) and nothing in this
Section shall or shall be deemed to be permission or authorization to install
any Tanks, except as may be approved pursuant to the TCAP Manual procedures.
(b)Maintenance and Repair. Without limiting the generality of any of the
provisions of this Agreement, the Lessee agrees that it shall be solely
responsible for maintaining, testing and repairing the Tanks.  The Lessee shall
not perform any repairs, non-routine servicing or non-routine maintenance of or
to the Tanks without the prior written approval of the Port Authority.
(c)Title. It is hereby agreed that title to and ownership of the Tanks shall
remain vested in the Lessee until the earlier to occur of (1) execution of a
written agreement between the Lessee and the Port Authority transferring title
to the Tanks (as applicable) to the Port Authority or in New York City (which
agreement may include assumption of liabilities and/or compensation for the
assumed liabilities, if any); or (2) receipt by the Lessee of written notice
from the Port Authority expressly waiving the Port Authority’s right to require
the Lessee to remove the Tanks (as applicable) from the Premises as set forth in
paragraph (h) below. The vesting of title to the Tanks in the Port Authority or
in New York City by operation of law, including (if applicable) at the
expiration of the Term shall in no event relieve the Lessee of any liabilities
Lessee may have with respect to the Tanks (as applicable) or from the obligation
to remove the Tanks from and restore the Premises in accordance with paragraph
(h), below, unless or until the Port Authority enters into the agreement or
gives written notice described in this paragraph (c).
(d)Environmental Compliance. Without limiting the generality of any other term
or provision of this Agreement, the Lessee shall at its cost and expense comply
with all Environmental Requirements pertaining to the use, operation,
maintenance, testing and repair of the Tanks, and any presence, pumping,
pouring, venting, emitting, emptying, leakage, deposit, spill, discharge or
other release of Hazardous Substances from the Tanks occurring prior to the
earlier of Expiration Date or any earlier termination of this Agreement in
accordance with its terms (hereinafter called a “Discharge”) including, without
limitation, registering and testing the Tanks, submitting all Remediation plans,
bonds and other financial assurances required by Environmental Requirements,
performing all Remediation of a Discharge required to achieve the Compliance
Standard set forth in Section 76(j) and filing all reports, making all
submissions to, providing all information required by, and complying with all
requirements of, all Governmental Authorities pursuant to Environmental
Requirements and delivering to the Port Authority a copy of such documentation
within seven (7) days of submittal or receipt of such documentation by Lessee,
including copies of current Tank registrations.
(e)Indemnity. Without limiting the terms and provisions of Section 18
(Insurance) and 19 (Indemnity), the Lessee hereby assumes all risks arising out
of or in connection with the Tanks and all Discharges from the Tanks whether or
not foreseen or unforeseen and shall indemnify and hold harmless the Port
Authority Indemnified Parties from and against (and shall reimburse the Port
Authority Indemnified Parties for their Losses including, without limitation,
penalties, fines, liabilities, settlements, damages, attorney and consultant
fees (including fees of in-house and outside counsel to the Port Authority),
investigation and laboratory fees, clean-up and remediation costs, court costs
and litigation expenses), all claims and demands of third persons including but
not limited to those for personal injuries (including death), property damages,
or environmental impairment, arising or alleged to arise out of or in any way
related to, the failure of the Lessee to comply with each and every term and
provision of this Section 75 (Storage Tanks and Pipelines) in connection with
the Tanks and any Discharge (from the Tanks), or any lawsuit brought or
threatened, settlement reached or any governmental order to the extent relating
to the Tanks or a Discharge, or any violation of any Environmental Requirements
to the extent related to any Tank or a Discharge. It is understood the foregoing
indemnity shall cover all claims, demands, assessments, penalties, settlements,
damages, fees (including fees of in-house and outside counsel to the Port
Authority), fines, costs and expenses of or imposed by any Governmental
Authority under the Environmental Requirements.
If so directed, the Lessee shall at its expense defend any suit based upon any
such claim (even if such claim is groundless, false or fraudulent) and in
handling such it shall not without first having express advance permission from
the General Counsel of the Port Authority raise any defense involving in any way
the jurisdiction of the tribunal over the person of the Port Authority, the
immunity of the Port Authority, its Commissioners, officers, agents or
employees, the governmental nature of the Port Authority or the provisions of
any statutes respecting suits against the Port Authority.
(f)Testing. In addition to the requirements of Section 10 (Compliance with
Governmental Requirements) and Section 75(d), the Port Authority shall have the
right upon notice to the Lessee to direct the Lessee, at the Lessee’s sole cost
and expense: (i) to perform such testing of the soil, subsoil and ground water
of the Premises in and surrounding the Tanks, as applicable; and (ii) to
Remediate any Discharge, in each case, to the extent required by any
Environmental Requirement or Governmental Authority or otherwise pursuant to
this Agreement. Such testing and Remediation shall be performed pursuant to a
Construction Application prepared by the Lessee and submitted to the Port
Authority for the Port Authority’s approval.
(g)Protection Against Spills. In the Lessee’s use and operation of the Tanks,
the Lessee shall use Best Management Practices and exercise its best efforts to
prevent Hazardous Substances from entering the soil or groundwater including,
without limitation, subject to Section 5 (Design and Construction by the
Lessee), by the installation and use of appropriate monitoring, and spill and
overfill devices and by placing an impervious material, such as asphalt or
concrete, over the soil area above and in the vicinity of the Tanks, as approved
by the Port Authority pursuant to a Construction Application.
(h)Removal of Tanks.
(1)The Lessee shall remove the Tanks from the Premises and comply with the
Provisions of this Section 75(h) at the earlier of (A) when required under
Environmental Requirements, or (B) before the expiration of the Term of this
Agreement. Such removed Tanks shall be disposed of off of the Airport in
accordance with all Environmental Requirements, and Lessee shall within fifteen
(15) business days of such disposal deliver a copy of all closure documentation
to the Port Authority; provided that except as otherwise required by
Environmental Requirements, Lessee shall have no obligation prior to the end of
the Term to remove Tanks if Lessee is using such Tanks in compliance with
Environmental Requirements and the terms of any approval of a Construction
Application. Notwithstanding the foregoing, the Port Authority may approve
closure of Tanks “in place” in lieu of removal if (a) such Tanks can lawfully be
closed in place and removal would impair the structural integrity of any
improvements, as determined by the Port Authority in its sole discretion, or (b)
if the Port Authority otherwise approves closure “in place”. Nothing herein
shall be deemed to require the removal of any Tank that may lawfully be used
after the expiration of this Agreement, if the Port Authority notifies the
Lessee in writing of its election to assume ownership of any such Tank or of its
waiver of the removal requirements of this Section 75(h).
(2)Without limiting the foregoing or any other term or provision of this
Agreement, any removal of the Tanks shall be performed pursuant to a
Construction Application prepared by the Lessee and submitted to the Port
Authority for the Port Authority’s approval and, in connection with such
removal, the Lessee shall restore the Premises to the substantially same
condition existing prior to the installation of the Tanks, normal wear and tear
excluded, and shall perform such testing of the Tanks and of the soil, sub-soil
and ground water in the vicinity of the Tanks as shall be required by
Environmental Requirements to determine whether Discharges occurred and the
extent of any Discharges, and shall Remediate contamination disclosed by such
testing to achieve the Compliance Standard.  In the event the Lessee does not
remove the Tanks as required by subparagraph (1), above, or implement the
removal or Remediation of Hazardous Substances as required by this subparagraph
(2), the Port Authority may enter upon the Premises and effect the removal and
disposal of the Tanks, the restoration of the Premises to substantially their
condition prior to installation of the Tanks, or Remediation to achieve the
applicable Compliance Standard and the Lessee hereby agrees to pay all costs and
expenses of the Port Authority arising out of such removal, disposal,
restoration and Remediation.
(i)Applicability of Section 75 to Pipelines. The Port Authority may authorize
Lessee or a third party to install underground systems for the conveyance and
distribution of petroleum products, including jet fuel and aviation gasoline,
including related hydrants and supporting equipment (each a “Pipeline” and
collectively “Pipelines”), subject to written agreement between the Lessee and
any third party, provided that the Port Authority will not authorize a third
party to install such Pipelines on the Premises without the prior written
consent of the Lessee or approval by the Port Authority of an agreement between
Lessee and one or more third parties for installation of such Pipelines. No such
Pipelines shall be installed or permitted to be installed by or at the direction
of the Lessee on any part of the Premises except pursuant to the provisions of
this Agreement or with the prior written consent of the Port Authority, which
consent may consist of the approval by the Port Authority of a written agreement
for installation of Pipelines entered into by Lessee with a third party. Unless
otherwise specified in the terms of any such written agreement or written
consent given by the Port Authority, the portion of any such Pipeline installed
for and exclusively serving Lessee and its Sublessees at the Premises, up to and
including the vault housing, the interconnection of such Pipeline with a fuel
supply main (which is the portion of the Pipeline that serves tenants and
occupants of areas of the Airport other than Lessee and its Sublessees at the
Premises) (the “Lessee’s Pipeline”), shall be subject to the requirements of
this Section 75 as though the Lessee’s Pipeline is a “Tank” for all purposes of
this Section 75 and elsewhere within this Agreement. Unless otherwise agreed in
writing between the Lessee and a third party, in a form approved in writing by
the Port Authority, the Lessee shall be responsible for the Lessee’s Pipeline
after the date of this Agreement and for ensuring the compliance of the Lessee’s
Pipeline with all requirements for Tanks under this Section 75. Unless otherwise
agreed between the Lessee and a third party, with the written approval of the
Port Authority, the Lessee shall be responsible for all operation, maintenance,
Remediation and removal of the Lessee’s Pipeline.
(j)Survival. The Lessee’s obligations under this Section shall survive the
expiration or earlier termination of this Agreement in whole or in part.
(k)Nothing in this Section 75 shall be construed as a submission by the Port
Authority to the application to itself of the Environmental Requirements;
provided, however, no immunity or exemption of the Port Authority from the
Environmental Requirements shall excuse the compliance therewith by the Lessee
or shall be grounds for non-compliance therewith by the Lessee.

Section 76.    Environmental Compliance and Related Matters
(a)
No Release of Hazardous Substances.



(1)The Lessee covenants and agrees that it shall not cause, and shall use best
practices of the Lessee’s industry in the United States of America, as required
by Section 14(a)(2), to not permit any Hazardous Substance to be used, stored or
located, on, at or under the Premises or at the Airport by any Person in
connection with this Agreement, except for Hazardous Substances that are (a)
used, stored, handled and managed in compliance with all Environmental
Requirements in connection with activities authorized by this Agreement and are
of the type and amount customarily associated with such activities, (b)
otherwise permitted under Environmental Requirements and approved in advance in
writing by the Port Authority, or (c) being removed or Remediated as provided in
this Section 76(a)(1). In addition, the Lessee covenants and agrees that it
shall not cause, and shall use best practices of the Lessee’s industry in the
United States of America to not cause or permit any Hazardous Substance to be
Released on, at, from or under the Premises or at the Airport in connection with
this Agreement, including into any ditch, conduit, stream, storm sewer, or
sanitary sewer at the Airport by any Person, except for Hazardous Substances
that are (a) air emissions, stormwater discharges and wastewater discharges that
are expressly authorized by a Governmental Approval issued to the Lessee, (b)
otherwise permitted under Environmental Requirements and approved in advance in
writing by the Port Authority, or (c) being removed or Remediated as provided in
this Section 76(a)(1). Without limiting any indemnification or other obligation
of the Lessee with respect to Hazardous Substances, any Hazardous Substance
generated, placed, held, stored, used or located within the Premises, or
released, disposed of or discharged by the Lessee (or permitted by the Lessee to
be generated, placed, held, stored, used, located, disposed of, released or
discharged on the Premises or at the Airport except as authorized by this
Section 76(a)(1)), shall be removed or Remediated by the Lessee as provided in
Section 76(f), provided however that the requirements of this Section 76(a)(1)
shall not apply to actions or omissions of the Lessee outside of the Premises,
the Rights of Access or the O&M Access Areas in connection with the Lessee’s
activities under an agreement with the Port Authority other than this Agreement.


(2)Promptly upon receipt of the Port Authority’s request, the Lessee shall
submit to the Port Authority true and correct copies of any notices, reports,
manifests, records or any other document (i) submitted and/or filed by the
Lessee with any Governmental Authority and (ii) required to be maintained and/or
filed by the Lessee with any Governmental Authority pursuant to any
Environmental Requirements. The Lessee also agrees to cooperate with the Port
Authority and to provide access by the Port Authority and the Port Authority’s
representatives to any of the Lessee’s records, with respect to the Premises
relating to any assessment of the environmental condition of the Premises or the
generation, placement, storage, use, treatment or disposal of Hazardous
Substances on or about the Premises, or with respect to Hazardous Substances
generated, used, placed, stored, treated or disposed of by the Lessee on or in
any other areas at, on or under the Airport occupied or used by the Lessee,
except for any such records providing advice of legal counsel, provided however,
that if the use of an area at the Airport by the Lessee is not related to this
Agreement and is governed by a separate agreement between the Lessee and the
Port Authority, the provisions of such separate agreement shall apply instead of
this subsection.




85



--------------------------------------------------------------------------------





(3)The Lessee shall, simultaneously with the filing or transmission of any
notice, report, application or other document to a Governmental Authority, send
a copy of such notice, report, application or other document to the Port
Authority. Within five (5) days after receipt by the Lessee from a Governmental
Authority of any notice, report, approval or other document, Lessee shall
provide to the Port Authority a copy of all documents. Documents subject to this
Section 76(a)(3) include, but are not limited to, regulatory or operating
permits, regulatory filings, risk management plans, amendments or notices of
non-compliance or violations.


(b)Compliance with Environmental Requirements. Without limiting the Lessee’s
obligations elsewhere under this Agreement to comply with and enforce within the
Premises all laws, ordinances, governmental rules, regulations and orders of a
Governmental Authority which were or at any time are in effect during the Term,
subject to Section 73(b), Section 76(d) and the terms of Section 76(f)(3),
(f)(4) as such sections apply in the context of the Lessee’s other obligations
under this Agreement, the Lessee understands and agrees that it shall be
obligated, at its cost and expense, to comply with, and relieve the Port
Authority from compliance with, all Environmental Requirements to the extent
applicable to (i) the Premises, (ii) operations of, or work performed by, the
Lessee or any Lessee-Related Entity at the Premises or the Rights of Access or
the O&M Access Areas, or otherwise at the Airport in connection with this
Agreement, (iii) the occupancy and use of the Premises, Rights of Access or the
O&M Access Areas by the Lessee, any Lessee-Related Entity or any other Person
authorized or permitted by Lessee or any Lessee-Related Entity to use or occupy
the Premises, or (iv) any Environmental Damages. Without limiting the generality
of the foregoing and as part of the Lessee’s fulfillment of the foregoing
obligations, the Lessee shall be responsible, at its sole cost and expense and
subject to the direction of the Port Authority, for the following required by
Environmental Requirements:
(1)the preparation of and submission to all applicable Governmental Authorities
of any notice, negative declaration, remedial action work plan, no further
action letter, Remediation agreement or any other documentation or information;
(2)the obtaining of any surety bond or the giving of any other financial
assurances;
(3)the obtaining from any Governmental Authority, if applicable, of any approval
of a negative declaration or no further action letter, response action outcome
or other form of release or mitigation; and
(4)complying with the provisions of all Environmental Requirements becoming
effective on or relating to the termination, expiration or surrender of the
letting of the Premises or of any portion thereof under this Agreement, or on
the closure or transfer of the Lessee’s operations at the Premises.
(c)Environmental Site Assessment. Promptly, when required by any applicable
Governmental Authority, the Lessee shall perform, at its sole cost and expense,
an environmental site assessment compliant with Environmental Requirements and
acceptable to the Port Authority that such assessment is compliant with
Environmental Requirements to determine


86



--------------------------------------------------------------------------------





the extent, if any, of contamination of the Premises resulting from or in
connection with the use and occupancy of the Premises by the Lessee and shall,
at its sole cost and expense, Remediate the following identified by the
environmental site assessment to achieve the Compliance Standard (i) all
Hazardous Substances in, on, or under the Premises, (ii) any petroleum in, on,
or under the Premises, and (iii) all contaminants and pollutants in, on, or
under the Premises that create a threat to human health or the environment and
that are required to be Remediated, provided that without limiting the
applicability of any other provision of this Agreement, the foregoing are
subject to Section 73(b), Section 76(d) and the terms of Section 76(f)(3). Any
such Remediation shall comply with applicable Environmental Requirements.
(d)Carve-outs. Notwithstanding the foregoing provisions and subsequent
provisions, it is hereby agreed and understood that the Lessee shall have no
liability or obligations under this Agreement for violations of Environmental
Requirements or Remediation or Releases of Hazardous Substances caused solely by
the willful misconduct or sole negligence of the Port Authority or any officer,
employee, agent or authorized representative of the Port Authority. Lessee shall
not be required to conduct Remediation or achieve the Compliance Standard or
have liability or obligations under this Agreement for violations of
Environmental Requirements or Releases of Hazardous Substances to the extent
that (i) the presence of Hazardous Substances results from the migration of
Hazardous Substances through soil or groundwater onto or under the Existing
Premises, the Additional Premises or the Rights of Access on or after the
Effective Date, except to the extent (y) the Lessee caused the Releases of
Hazardous Substances that are migrating or have migrated, or (z) the migration
of Hazardous Substances originated from the Existing Premises and Lessee is
responsible under Section 76(f)(2) of this Agreement for the Remediation of the
Hazardous Substances that are migrating or have migrated, (ii) such Remediation
is triggered by Hazardous Substances that were on or under the Additional
Premises prior to the applicable Additional Premises Effective Date, except to
the extent the Lessee caused the Releases of Hazardous Substances that are
present as of the Additional Premises Effective Date or is otherwise responsible
for Remediation of such Releases under the last sentence of Section 76(f)(3) of
this Agreement; or (iii) such Remediation is triggered by Hazardous Substances
that were on or under the Rights of Access prior to the Effective Date, except
to the extent the Lessee caused the Releases of Hazardous Substances present as
of the Effective Date. Nothing in this paragraph (d) shall be interpreted to
limit the Lessee’s responsibility to achieve the Compliance Standard with
respect to Releases of Hazardous Substances for which Lessee is otherwise
responsible to conduct Remediation under Section 76(f) of this Agreement. No
provision of this Agreement that limits the liability of Lessee, including this
Section 76(d), shall be interpreted to require the Port Authority to perform or
pay for any Remediation, reimburse the Lessee for costs of Remediation or
indemnify or hold Lessee harmless for Hazardous Substances or Environmental
Damages.
(e)Asbestos Remediation. If any asbestos or asbestos-containing materials for
which Remediation is required by any Environmental Requirement is or becomes
located in any structures (whether above-grade or below-grade) on the Premises,
the Lessee shall conduct the abatement and removal of all of such asbestos and
asbestos-containing materials located in all structures (whether above-grade or
below-grade) necessary for performance of the D&C Work and the handling,
transporting and off-Airport disposal thereof (including, if required, disposal
of asbestos in an off-Airport long-term asbestos disposal facility), all of the
foregoing to be performed


87



--------------------------------------------------------------------------------





and completed as required by and in accordance with Environmental Requirements;
provided Lessee shall have no obligation during the D&C Work to abate or remove
any asbestos or asbestos-containing materials located in structures on the
Premises that Lessee does not disturb during performance of the D&C Work and
that is not otherwise required to be Remediated under Environmental
Requirements. Any asbestos or asbestos-containing materials that remain in place
in underground locations following the D&C Work shall be removed, encapsulated
or otherwise abated if disturbed by future construction or excavation, or if
otherwise required by Environmental Requirements. Any asbestos or
asbestos-containing material that remains exposed above ground shall either be
removed, encapsulated or otherwise abated if required by Environmental
Requirements or may remain in place if inspected and maintained in a condition
that permits continued use under Environmental Requirements.
(f)Obligation to Remediate.
(1)Lessee Releases on Airport Property in Connection with this Agreement. The
Lessee shall conduct all Remediation required by Environmental Requirements and
this Agreement in connection with Releases of Hazardous Substances at, on, under
or from Airport in connection with this Agreement that is caused by the Lessee
or Lessee-Related Entity, that results from the actions or omissions of any
other Person on or within the Premises during the Term, or results from a breach
of any covenant or requirement of this Agreement by the Lessee or Lessee-Related
Entity. Such Remediation shall be conducted to meet the Compliance Standard set
forth in Section 76(j) hereof.
(2)Existing Premises. The Lessee shall conduct all Remediation required by
Environmental Requirements and this Agreement with respect to Hazardous
Substances present within, Released upon, or migrating from Existing Premises in
accordance with all Environmental Requirements, to achieve the Compliance
Standard set forth in Section 76(j) hereof. The parties expressly agree and
acknowledge that the Lessee shall have full responsibility and liability for any
Environmental Damages, Environmental Requirements, discharges, spills and any
environmental condition existing on the Existing Premises, including those
occurring (i) during the Lessee’s use or occupancy of the Existing Premises,
including the letting, use or occupancy of the Existing Terminal Facilities
under Lease AG-865, Lease AGA-126, Lease AG-753, the Trailer Site Permit, the
GSE Maintenance Facility Permit and the Aircraft Parking Permit, as applicable,
and (ii) during any periods prior to the date of Lessee’s right to lease or use
and occupy the Existing Premises, to the extent that such obligations or
liabilities of predecessors-in-interest were assumed by the Lessee, as assignee,
or for which the Lessee is otherwise responsible by law. Without limiting the
Lessee’s obligations under other provisions of this Agreement, the Lessee and
Port Authority agree that Lessee’s foregoing Remediation obligations are subject
to Section 76(d).
(3)Additional Premises. The Lessee shall conduct all Remediation required by
Environmental Requirements and this Agreement in connection with Releases of
Hazardous Substances occurring on, in, from and under the Additional Premises
during the Term in order to achieve the Compliance Standard set forth in Section
76(j) hereof. Without limiting the Lessee’s obligations under Section 73(b),
Lessee shall not be responsible for Remediation of any Hazardous Substances in,
on, under or migrating from the Additional Premises which the Lessee


88



--------------------------------------------------------------------------------





can prove were in, on, under or migrating from the Additional Premises before
the Additional Premises Effective Date and were not due to the acts or omissions
of any Lessee-Related Entity. Without limiting the Lessee’s obligations under
other provisions of this Agreement, the Lessee and Port Authority agree that
Lessee’s foregoing Remediation obligations are subject to Section 76(d).
Notwithstanding the foregoing, the Lessee shall be responsible under this
Section 76(f)(3) for Remediation of Hazardous Substances that were present on
the Additional Premises prior to the Additional Premises Effective Date to
achieve the Compliance Standard to the extent that the Lessee or a
Lessee-Related Entity (A) caused or permitted a Release to occur in breach of
any Lessee covenant in this Agreement and the Remediation of such Release
requires Remediation of pre-existing Hazardous Substances, provided that the
foregoing provisions of this Section 76(f)(3) shall not require Lessee to
Remediate Hazardous Substances beyond the area where Hazardous Substances from
such Release came to be located unless required by a Governmental Authority to
reach the Compliance Standard, or (B) alters the locations or concentrations of
such pre-existing Hazardous Substances in a manner that results in new or
additional Remediation requirements or materially increases the cost of
Remediation that would otherwise be required (such actions being “Exacerbate” or
“Exacerbated”).
(4)Rights of Access. The Lessee shall conduct all Remediation required by
Environmental Requirements and this Agreement in connection with Releases of
Hazardous Substances on or under the Rights of Access caused by any
Lessee-Related Entity or by the Lessee’s breach of any covenant of this
Agreement during the Term in order to achieve the Compliance Standard set forth
in Section 76(j) hereof. The Lessee shall only be responsible for the
Remediation of Hazardous Substances present on the Rights of Access before the
Term to the extent that Lessee Exacerbated such Hazardous Substances. Without
limiting the Lessee’s obligations under other provisions of this Agreement, the
Lessee and Port Authority agree that Lessee’s foregoing Remediation obligations
are subject to Section 76(d).
(5)Third-Parties. In addition to and without limiting the generality of the
obligations of the Lessee set forth above and elsewhere in this Agreement, the
Lessee shall, at its sole cost and expense upon notice from the Port Authority,
promptly take all actions to Remediate all Hazardous Substances at the Airport
in connection with this Agreement to achieve the Compliance Standard in Section
76(j) (i) resulting from, arising out of or in connection with the use and
occupancy of the Premises, the Rights of Access or the O&M Access Areas by the
Lessee, or any Lessee-Related Entity, (ii) which are disposed of, released,
discharged or otherwise placed in, on or under the Airport by the Lessee or any
Lessee-Related Entity in connection with this Agreement, (iii) which result from
the acts or omissions of any third party on or within the Premises, or from the
Lessee’s failure to comply with any requirement of this Agreement or
Environmental Requirements, or (iv) which have migrated from the Premises to any
other property; provided that, without limiting the Lessee’s obligations under
other provisions of this Agreement, the Lessee and Port Authority agree that the
foregoing are subject to Section 76(d) and the terms of Sections 76(f)(3) and
(4).
(6)Scope. The foregoing obligations of the Lessee shall include, without
limitation the investigation of the environmental condition of the areas to be
Remediated, the presentation of feasibility studies, reports and remedial plans
and the performance of any


89



--------------------------------------------------------------------------------





Remediation. Any actions of the Lessee under the foregoing shall be performed in
a good, safe and workmanlike manner and shall minimize any impact on activities
off the Premises. The Lessee shall promptly provide to the Port Authority all
copies of test results and reports generated in connection with such actions.
Promptly upon completion of such Remediation, the Lessee shall seal or cap all
monitoring wells and test holes, remove all associated equipment and restore the
remediated property to substantially its original condition before such Release
occurred and Remediation performed, normal wear and tear excepted.
(7)Compliance Standard. Nothing in this Section 76(f) shall be deemed or
construed to limit the Lessee’s obligation to achieve the Compliance Standard or
entitle the Lessee to compensation or other relief with respect to a Release of
Hazardous Substances for which the Lessee is obligated to perform Remediation
under this Agreement.
(g)    Port Authority Remedies. Without limiting the Port Authority’s other
remedies under this Agreement or, generally, at law or equity, the Port
Authority shall have the right, during and after the term, to such equitable
relief, including restraining injunctions and declaratory judgments, to enforce
compliance by the Lessee with its environmental obligations under this Agreement
including, without limitation, all the Lessee’s obligations under this Section.
In the event that the Port Authority reasonably concludes that the Lessee has
failed to comply with or perform any of such obligations, the Port Authority at
any time during or subsequent to the termination, expiration or surrender of the
letting of the Premises or any portion thereof may elect (but shall not be
required) to perform such obligations, and upon demand the Lessee shall pay to
the Port Authority all Losses arising from such performance.
(h)    Information and Reports. Without limiting any other of the Lessee’s
obligations under this Agreement, the Lessee, at its sole cost and expense,
shall provide the General Manager of the Airport with such information,
documentation, records, correspondence, notices, reports, tests, results, and
certifications and any other information as the Port Authority may request in
connection with any Environmental Requirements or Environmental Damages,
excluding the foregoing that provide advice of legal counsel and the Lessee
shall promptly acknowledge, swear to, sign, or execute or certify (y) the same
if it or its consultant prepared the same and if requested to do so by the Port
Authority or if required by Environmental Requirements or (z) that the same is a
true and complete copy of the information received by the Lessee if such
information was not prepared by the Lessee or its consultant and if requested to
do so by the Port Authority. The Lessee agrees that any of the foregoing may be
filed by the Port Authority with the appropriate Governmental Authority on
behalf of the Lessee at the Lessee’s cost and expense. Further, the Lessee
agrees, unless directed otherwise by the Port Authority, to provide the General
Manager of the Airport with copies of all information, documentation, records,
correspondence, notices, certifications, reports, test results and all other
submissions provided by the Lessee to a Governmental Authority, and by a
Governmental Authority to the Lessee, within five (5) business days after the
same have been made available to or received by the Lessee with respect to any
Environmental Requirements or Environmental Damages.
(i)    Indemnification. Without limiting the generality of any other provision
of this Agreement, Lessee shall indemnify, hold harmless and reimburse the Port
Authority Indemnified


90



--------------------------------------------------------------------------------





Parties from, against and for all claims, demands, penalties, fines, liabilities
(including strict liability), settlements, attorney and consultant fees,
investigation and laboratory fees, Remediation costs, court costs and litigation
expenses, damages, judgments, losses, costs and expenses of whatsoever kind or
nature and whether known or unknown, contingent or otherwise, groundless,
unforeseeable or otherwise, arising or alleged to arise out of or in any way
related to any Environmental Damages or any Environmental Requirement that the
Lessee is obligated to comply with pursuant to this Agreement or arising from
the acts or omissions of any Lessee-Related Entity or other Person within or on
the Premises, or the risks and responsibilities assumed hereunder by the Lessee
for the condition of the Premises or the Rights of Access or a breach or default
of the Lessee’s obligations under this Section, including reporting of Releases
that is not authorized or required under Section 73(c), provided that without
limiting the applicability of any other applicable provision of this Agreement,
the foregoing is subject to Section 73(b), Section 76(d) and the terms of
Section 76(f)(3), (4). If so directed, Lessee shall at its own expense defend
any suit based upon the foregoing, and in handling such it shall not, without
obtaining express advance permission from the General Counsel of the Port
Authority, raise any defense involving in any way the jurisdiction of the
tribunal over the person of the Port Authority, the immunity of the Port
Authority, its Commissioners, officers, agents or employees, the governmental
nature of the Port Authority or the provisions of any statutes respecting suits
against the Port Authority.
(j)    Compliance Standard. To the extent that Releases of Hazardous Substances
must be Remediated by the Lessee pursuant to this Agreement, the standard of
compliance applicable to such Remediation (the “Compliance Standard”) is the
following:
(1)    For any Release of Hazardous Substances occurring during the Term, for
which Lessee is responsible for Remediation under this Section 76, Lessee shall
Remediate Releases of Hazardous Substances to restore the affected portion of
the Airport to substantially the condition it was prior to the Release, except
that if Environmental Requirements impose a more restrictive standard, the
Lessee shall implement such Remediation in and around the Airport in connection
with such Releases to such more restrictive standard. Cleanup of other Hazardous
Substances required by Governmental Authorities in connection with removal of a
Release of Hazardous Substances occurring during the Term for which Lessee is
responsible for Remediation under this Section 76, is part of the Lessee’s
Remediation obligation and shall not entitle the Lessee to defenses or
compensation from the Port Authority.
(2)    Without limiting the generality of any provision of this Agreement, in
the event that any Environmental Requirement sets forth more than one compliance
standard, the Lessee agrees that the standard or standards to be applied in
connection with any obligation it may have under this Agreement with respect to
such Environmental Requirement shall be that which requires or permits the
lowest level of a Hazardous Substance; provided, however, that in the event such
lowest level of a Hazardous Substance (x) requires or allows the imposition of
any restriction of any nature whatsoever upon the use or occupancy of the
Premises or any other portion of the Airport or upon any operations or
activities conducted or to be conducted on the Premises or the Airport or upon
the transfer of the Premises or the Airport or (y) is not in compliance with the
Basic Lease, then the Lessee shall Remediate to such a level so that there is no
such restriction placed upon the use and occupancy of the Premises or the
Airport or upon any operations or activities


91



--------------------------------------------------------------------------------





conducted or to be conducted on the Premises or the Airport and at all times in
a manner the Port Authority deems in compliance with the terms of the Basic
Lease.
(3)    The Lessee shall be fully responsible for obtaining a “No Further Action”
letter or equivalent documentation evidencing completion of any Remediation
(“NFA”) from the NYSDEC with respect to all Releases of Hazardous Substances for
which the Lessee is responsible for Remediation under this Agreement and for
which NYSDEC has the authority to issue the NFA, and the Lessee shall complete
all necessary remedial actions, monitoring and reporting necessary to obtain
such NFA. The Lessee shall be fully responsible for all costs associated with
any long-term monitoring, reporting and closure activities relating to or
resulting from such reported Releases.
(4)    The Lessee further agrees that, notwithstanding the terms and conditions
of subparagraph (j)(1) above, the Port Authority shall have the right at any
time and from time to time, acting in its sole discretion and without any
obligation whatsoever to the Lessee or otherwise to do so, to designate any
level or levels or standard or standards of Remediation permitted or required
under any Environmental Requirement, and such designation shall be binding upon
the Lessee with respect to its obligations under this Agreement with respect to
Environmental Requirements, provided that such designation is applied in a
Non-Discriminatory Manner.
(5)    The provisions of Section 2(f) do not limit the obligations of Lessee
under this Section 76(j).
(k)    Burden of Proof. The Lessee agrees that in any legal action or proceeding
in which the Port Authority and the Lessee are opposing parties the Lessee shall
have the burden of proof (as hereinafter defined) as to any and all issues of
fact pertinent to application of Sections 73, 75 or 76 with respect to: (1)
whether the presence of any Hazardous Substance on, about or under the Premises
occurred prior or subsequent to the date the Lessee first occupied the Premises;
(2) whether any Hazardous Substance disposed of or released from the Premises or
which migrated to or from the Premises came to be present on, about or under the
Premises prior or subsequent to the date the Lessee first occupied the Premises;
(3) whether the Lessee caused the Release of Hazardous Substances or whether the
migration of Hazardous Substances originated from the Existing Premises as
described in Section 76(d)(i); and (4) whether the Lessee Exacerbated any
pre-existing environmental condition so as to cause a Hazardous Substance to
first become regulated or subject to Remediation during the Term of this
Agreement. For purposes of this Agreement, “burden of proof” shall mean both the
legal burden of going forward with the evidence and the legal burden of
establishing the truth of any fact by a preponderance of the evidence.
(l)    No Waiver of Rights against Third Parties. The terms and conditions of
this Section 76 are intended to allocate the obligations and responsibilities
between the Lessee and the Port Authority, and nothing in this Section 76 or
elsewhere in this Agreement shall be deemed to limit, modify waive or otherwise
alter the rights, claims and remedies which the Port Authority or the Lessee may
have against third parties at law, equity or otherwise.
(m)     Certificate of Final Disposal. Promptly upon final disposition of any
Hazardous Substance, the Lessee shall submit to the Port Authority a
“Certification of Final


92



--------------------------------------------------------------------------------





Disposal” stating the type and amount of material disposed, the method of
disposal and the owner and location of the disposal facility. The format of such
certification shall follow the requirements, if any, of Governmental Authorities
having jurisdiction as if the Port Authority were a private organization,
provided, however, that in all events the name of the Port Authority shall not
appear on any certificate or other document as a generator or owner of such
material.
(n)    Survival. Without limiting the generality of any other term or provision
of this Agreement, all of the obligations of the Lessee under this Section shall
survive the expiration or earlier termination of this Agreement in whole or in
part.
(o)    Soil Erosion Control Measures. The Lessee shall take all measures
necessary to prevent soil and sand from eroding or blowing off of the Premises
or the Rights of Access during the performance of the D&C Work, and within the
O&M Access Areas to the extent the activities of the Lessee-Related Entities
within such areas expose soil or sand to erosion or wind, including but not
limited to, the fencing of the Premises, the Rights of Access, the O&M Access
Areas or portions thereof or other areas and the covering of open areas with
asphaltic emulsion or similar materials and otherwise as the Port Authority may
direct.
(p)    Matter. Soil, dirt, sand or other matter (hereinafter in this paragraph
collectively called the “Matter”) excavated by the Lessee during the Term and
not used at the site shall be delivered and deposited by the Lessee at its
expense to any location at the Airport or to any location off the Airport but
within the Port of New York District as may be designated by the Port Authority,
subject to and in accordance with the provisions of this Section. The entire
proceeds, if any, of the sale or other disposition of the Matter shall belong to
the Port Authority. Notwithstanding the foregoing the Port Authority may elect
by prior written notice to the Lessee to waive any rights it may have hereunder
as to all or portions of the Matter in which event the Lessee at the Lessee’s
expense shall dispose of the same without further instruction from the Port
Authority, subject to and in accordance with other applicable provisions of this
Agreement, including Sections 73(b), if applicable, and 76(t).
(q)    Backfilling of Excavations. Prior to backfilling any excavations in which
the construction of utilities has been completed, the Lessee shall notify the
Port Authority Resident Engineer that such excavations are ready to be
backfilled. Such excavations shall not be backfilled until the Port Authority
shall have documented and surveyed the line and grade of such utilities.
(r)    Studies and Reports. The Lessee shall, prior to the commencement of
construction and at all times during construction, submit to the Port Authority
all engineering studies with respect to construction and samples of construction
materials as may be required at any time and from time to time by the Port
Authority.
(s)    Compliance with Sustainable Design Guidelines. The Lessee shall, in the
performance of all D&C Work, and, as applicable during the Operations and
Maintenance Work, comply with the Port Authority’s policy on sustainable design
as set forth in the sustainable design guidelines promulgated by the Port
Authority Engineering Department as in effect on the date that the portions of
such D&C Work subject to the sustainability design guidelines are approved by
the Port Authority pursuant to the TCAP Manual and during the Operations and
Maintenance Work.


93



--------------------------------------------------------------------------------





(t)    Environmental Management Plan. The Lessee shall submit to the Port
Authority for its approval prior to the commencement of the D&C Work an
environmental management plan setting forth in detail the Lessee’s plans for all
handling, excavation, depositing, testing, screening, backfilling, removal,
storage, transportation, disposal and other handling of soil and the treatment
of ground and wastewater in the performance of the D&C Work and during any other
excavation during the Term in compliance with all applicable Environmental
Requirements; such plan shall also include the spill prevention control and
countermeasures plan and the stormwater pollution prevention plan, each meeting
the requirements of the “Design and Construction Requirements for New Terminal”
portion of the Design and Construction Requirements. The D&C Work and all
relevant Operations and Maintenance Work shall be performed in accordance with
such environmental management plan.

Section 77.    End of Term Obligations.
(a)    Baseline Environmental Assessments. The Lessee has performed, and is
performing, at its sole cost and expense, the environmental site assessment work
with respect to the Additional Premises identified in the environmental site
assessment documents attached hereto and incorporated herein as Exhibit 21
(Baseline Environmental Assessment) to provide information about the extent, if
any, of Hazardous Substances present upon the Additional Premises existing as of
the Additional Premises Effective Date resulting from or in connection with
prior use and occupancy of the Additional Premises or areas from which Hazardous
Substances may have migrated to the Additional Premises. The environmental
assessment identified in this Section 77(a) is the “Baseline Environmental
Assessment”.
(b)    Exit Baseline. Between the eighth (8th) and sixth (6th) months
immediately preceding the Expiration Date or within three months after the
effective date of the termination the letting hereunder, as the case may be, the
Lessee shall at its sole cost and expense sample and test the soil and ground
water in, on and under the Premises to investigate known or suspected areas used
or occupied by any Lessee-Related Entity in connection with this Agreement
within which Hazardous Substances have been stored, used or Released during the
Term to determine whether Releases have occurred for which Lessee is responsible
for Remediation under this Agreement, and investigate other areas, in each case
as may be necessary to confirm on a fair and representative basis that there are
no undiscovered Releases for which Lessee is responsible. Such investigation
shall be conducted by: (1) collecting samples at the locations identified in a
work plan to be approved by the Port Authority prior to implementation that
identifies a fair and representative number of locations to sample for the
presence of Hazardous Substances at the Premises, and at any other locations
within the Airport utilized by a Lessee-Related Entity, to identify areas at
which further investigation or Remediation may be required by the Lessee under
this Agreement, provided that if a structure or improvement is constructed over
an area (“Covered Area”), sampling shall not be performed at the Covered Area if
such sampling would compromise the integrity of a structure or damage a
structure in a manner that cannot be reasonably repaired, but shall be performed
at an alternative location on the Premises adjacent to and representative of
conditions on the Covered Area, and (2) analyzing the samples for constituents
that would reasonably be expected to have been present on the Premises or were
used by Lessee on the Premises; (3) analyzing the samples for constituents that,
according to information in the Baseline Environmental Assessment, were Released
in soil or groundwater on the Premises before the Term, or were released or
identified during the Term, as identified in reports submitted by the Lessee to
the Port Authority, or identified independently by the Port Authority, and (4)
otherwise using methodology and procedures reasonably designed to determine
whether Hazardous Substances are present for which Lessee has an obligation to
perform Remediation under Section 76(f)(2) or (3). All such sampling, testing
and the preparation of any associated report shall be performed by a New York
State approved independent consultant and laboratory and are hereinafter
collectively the “Exit Baseline”. The Exit Baseline may be used by the Port
Authority or the Lessee to evidence the date on which a Hazardous Substance was
present or Released in, on or under the Premises. The Port Authority, in its
discretion, may waive some or all of the foregoing requirements. The foregoing
requirements of Lessee shall apply at the end of the extended Term if the Term
of the Agreement is extended by amendment of this Agreement.
(c)    Remediation. Upon the expiration of the Term, the Lessee shall complete
any Remediation required by Section 76(f) that has not been completed as of such
date as required by this Agreement and in compliance with all Environmental
Requirements unless the Port Authority, in its discretion, waives all or part of
the foregoing requirements. In addition, the Lessee shall remove any remaining
Tanks that remain in place pursuant to the provisions of Section 75(h). The
foregoing requirements of Lessee shall apply at the end of the extended Term if
the Term of the Agreement is being extended by amendment of this Agreement.

Section 78.    Application of Payments; Accord and Satisfaction. All payments
received by the Port Authority shall be credited and be deemed to be on account
of the rentals and other charges then first due.  No statements or endorsements
on any check or any letter accompanying any check or payment of rentals or other
charges shall be deemed an accord and satisfaction of any debt or obligation of
the Lessee hereunder.  The Port Authority reserves the right to accept any check
or payment without prejudicing in any way the Port Authority’s right to recover
the balance of any and all rentals and other charges due from the Lessee after
receipt of any such check or payment or to pursue any other remedy provided
herein or by law.

Section 79.    OFAC Compliance.
(a)Lessee’s Representation and Warranty. The Lessee hereby represents and
warrants to the Port Authority that the Lessee (i) is not a person or entity
with whom the Port Authority is restricted from doing business under the
regulations of the Office of Foreign Assets Control (“OFAC”) of the United
States Department of the Treasury (including, without limitation, those named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order or other regulation relating to national security or foreign
policy (including, without limitation, Executive Order 13224 of September 23,
2001, Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten To Commit, or Support Terrorism), or other governmental action related
to national security, the violation of which would also constitute a violation
of law (such persons being referred to herein as “Blocked Persons”, and such
regulations, statutes, executive orders and governmental actions being referred
to herein as “Blocked Persons Laws”) and (ii) is not engaging in any dealings or
transactions or is otherwise associated with Blocked Persons in violation of any
Blocked Persons Laws.  The Lessee acknowledges that the Port Authority is
entering into this Agreement in reliance on the foregoing representations and
warranties and that such representations and warranties are a material element
of the consideration inducing the Port Authority to enter into and execute this
Agreement.
(b)Lessee’s Covenant. The Lessee covenants that during the Term of this
Agreement it shall not (i) become a Blocked Person nor (ii) engage in any
dealings or transactions with Blocked Persons in violation of any Blocked
Persons Laws. In the event of any breach of the aforesaid covenant, the same
shall constitute a default under this Agreement which may subject the Lessee to
termination of the letting hereunder. In the event of any termination by the
Port Authority as authorized under applicable sanctions law requirements or
enforced pursuant thereto, or in accordance with the terms hereof, the Lessee
shall, immediately on receipt of the Port Authority’s termination notice, cease
all use of and operations permitted under this Agreement and surrender
possession of the Premises to the Port Authority without the Port Authority
being required to resort to any other legal process.
(c)Lessee’s Indemnification Obligation. The Lessee shall indemnify and hold
harmless the Port Authority Indemnified Parties from and against any and all
claims, damages, losses, risks, liabilities and expenses (including, without
limitation, attorney’s fees (including fees of in-house and outside counsel to
the Port Authority) and disbursements) arising out of, relating to, or in
connection with the Lessee’s breach of any of its representations and warranties
made in this Section 79 (OFAC Compliance). Upon the request of the Port
Authority, the Lessee shall at its own expense defend any suit based upon any
such claim or demand (even if such suit, claim or demand is groundless, false or
fraudulent) and in handling such it shall not, without obtaining express advance
permission from the General Counsel of the Port Authority, raise any defense
involving in any way the jurisdiction of the tribunal over the person of the
Port Authority, the immunity of the Port Authority, its Commissioners, officers,
agents or employees, the governmental nature of the Port Authority, or the
provision of any statutes respecting suits against the Port Authority.
(d)Survival. The provisions of this Section shall survive the expiration or
earlier termination of the term of the letting hereunder.
(e)Affiliated Scheduled Aircraft Operators. If any act or omission of any
Affiliated Scheduled Aircraft Operator, or the use or occupancy of the Premises
or Off-Premises Facilities by any Affiliated Scheduled Aircraft Operator, causes
the Port Authority to be in non-compliance with any Blocked Persons Laws, the
same shall constitute a breach of this Agreement by the Lessee.


94



--------------------------------------------------------------------------------






Section 80.    Labor Disturbances.
(a)Prior to a Disturbance.
(i)The Lessee shall not employ any Contractor, nor shall the Lessee or any of
its Contractors employ any Persons or use any labor, or use or have any
equipment, or permit any condition to exist, which shall or may cause or be
conducive to any Labor Troubles at the Airport which interfere or are likely to
interfere with the operation of the Airport or any part thereof by the Port
Authority or with the operations of the lessees, licensees, permittees or other
users of the Airport or with the operations of the Lessee under this Agreement.
(ii)The Lessee shall immediately give notice to the Port Authority (to be
followed by written notice and reports) of any and all impending or existing
labor complaints, troubles, disputes or controversies and the progress thereof.
The Lessee shall use its best efforts to resolve any such complaints, troubles,
disputes or controversies.
(b)During the Occurrence of a Disturbance. If any type of strike or other labor
activity is directed against the Lessee at the Airport or against any operations
pursuant to this Agreement resulting in picketing or boycott for a period of at
least forty-eight (48) hours, which, in the opinion of the Port Authority,
adversely affects or is likely adversely to affect the operation of the Airport
or the operations of other permittees, lessees or licensees thereat, whether or
not the same is due to the fault of the Lessee, and whether caused by the
employees of the Lessee or by others, the Port Authority shall have the right,
at any time during the continuance thereof, by twenty-four (24) hours’ notice,
to take all necessary measures to end or arrange for the cessation of any strike
or labor activity.

Section 81.    Port Authority Reserved Uses.
(a)For purposes of this Agreement, “Port Authority Reserved Uses” or “Reserved
Uses” shall refer to the following uses, operations and installations that the
Port Authority has reserved exclusively to itself and its designees, directly or
through arrangements with third parties: (i) advertising (which, for the
avoidance of doubt, shall include advertising of goods and services provided by
the Lessee’s co-branding partners that are unrelated to goods and services
provided by Concession Sublessees or aviation services provided by the Lessee),
including static display, interactive display, audio-visual display, broadcast
and other, (ii) public telephones (sometimes also referred to as “pay phones” or
“pay telephones”), pre-paid phone cards, facsimile transmission machines and
other communications services and facilities, including any technology or system
that substitutes for, replaces or is used in conjunction with the technology
commonly known as “Wi-Fi” and also including all Port Authority-owned or
operated information and communications technology infrastructure for common
Airport use, (iii) “cellphone”/cellular technology and any technology or system
that substitutes for, replaces or is used in conjunction with cellphone/cellular
technology, (iv) vending machines other than automated retail machines, (v)
concierge services (i.e., a center or location which offers a variety of
services for passengers (including, but not limited to, hotel reservations, sale
of entertainment events tickets and lottery tickets, luggage storage and
delivery, sightseeing tours, business services and provision of touring
information)), (vi) ground transportation, including vehicle rentals and taxi
dispatchers, but excluding Surface Carriers and other transportation pursuant to
Section 25 (Third-Party Contractors and Services), (vii) provision of on-airport
baggage carts (other than shopping carts made available free of charge to retail
shoppers within the portions of the Premises designated for retail operations)
or other on-airport baggage-moving devices, and (viii) such further uses,
operations or installations that may arise through any technological development
that the Port Authority may determine at any time during the Term constitute
Reserved Uses; provided, that the Port Authority also hereby reserves to itself
and its designees the right (and such right shall be deemed to be included in
the definition of “Reserved Uses”) to implement, operate and maintain (i) any
public or airline passenger-related transit facility on any portion of the
Premises, and (ii) facilities and uses not currently contemplated or provided
for in this Agreement, including hotel accommodations. The Port Authority is
entitled to receive and retain all rents, fees, profits and other consideration
derived from the Reserved Uses, subject to the provisions of this Agreement
which provide for the payment by the Port Authority to the Lessee of all or a
portion of the revenue derived from the Reserved Uses. For the avoidance of
doubt, screensavers and interactive displays or programs on iPads or any other
electronic device shall constitute “advertising” for purposes of this Agreement.
(b)Port Authority Wireless Provider.    The parties acknowledge that the Port
Authority is presently a party to an agreement with New York Telecom Partners
LLC (dba Boingo) (herein referred to as the “PA Wireless Provider”) pursuant to
which that entity has been granted exclusive rights to provide wireless services
in public areas at the Airport and other Port Authority facilities. Any and all
arrangements involving wireless services at or with respect to the Airport
generally, or at or with respect to the Premises specifically, such as in
connection with Lessee’s wireless services in its lounge locations and for its
operations, shall be coordinated by the Lessee with the PA Wireless Provider (or
any successor designated by the Port Authority) so as to ensure that all
wireless-related activities in public areas, whether they are conducted via
iPads or otherwise: (i) do not cause the Port Authority to be in breach, default
or non-compliance under its agreement with the PA Wireless Provider (or any
successor designed by the Port Authority) and (ii) enable the Port Authority to
enforce its policies consistently at its various facilities. Any act or omission
by the Lessee or any of its Affiliates, officers, employees, agents,
representatives, Contractors (including, without limitation, any concession
manager which is an independent contractor of the Lessee) or Sublessees in
violation of this provision which causes the Port Authority to be in breach,
default or non-compliance of its agreement with the PA Wireless Provider (or any
successor thereto) shall constitute a material default of this Agreement. In
addition, the Lessee shall indemnify and hold harmless the Port Authority
Indemnified Parties from and against any claims based on, relating to, or
arising out of any act or omission by the Lessee or the Lessee’s Users in
violation of this provision which causes there to be a breach, default or
non-compliance with the PA Wireless Provider agreement (or any successor
thereto).  For the avoidance of doubt, club rooms, airline-operated passenger
and employee lounges and operational areas not accessible to the general public
shall not constitute public areas.
(c)The Port Authority shall pay over, or cause to be paid over, to the Lessee,
if and when collected by, or payable to, the Port Authority, a portion of the
fees collected by, or paid to, the Port Authority in connection with the
Reserved Uses set forth in clauses (a)(i) and (a)(ii) of this Section 81 (Port
Authority Reserved Uses) in the following percentages: with respect to clause
(a)(i), fifty percent (50%) to the Lessee and, with respect to clause (a)(ii),
eighty percent (80%) to the Lessee.
(d)The Lessee shall retain the right to control the placement of any Reserved
Use, except the Reserved Use described in clause (a)(v) of this Section 81 (Port
Authority Reserved Uses), and the advertising identified in clause (e) of this
Section 81 (Port Authority Reserved Uses), within the Premises using its
reasonable discretion.
(e)The Lessee shall be required to incorporate “I Love NY” advertising and the
“Taste NY” campaign at the Existing Terminal Facilities and the New Terminal
Facilities in accordance with Section 1.8 of the “Operational Requirements”
portion of the Operations and Maintenance Requirements.
(f)The Lessee shall be required to coordinate with New York Telecom Partners,
LLC regarding the provision of Wi-Fi and cellphone technology at the New
Terminal Facilities and the Off-Premises Facilities in accordance with Section
21.3.5.3(j) and (k) of the Design and Construction Requirements.
(g)To the extent placement is agreed (other than with respect to the Reserved
Use described in clause (a)(v) of this Section 81 (Port Authority Reserved Uses)
above for which no consent of the Lessee is required), the Port Authority (and
any party specifically authorized thereby) may engage in the Reserved Uses, and
may install, operate, maintain and repair the property used in connection
therewith, subject to Section 81(d), and the Lessee, at its expense, shall
provide the necessary wires and conduits for the supply of electricity and
telephone and other communications interconnections for the Reserved Uses.
(h)The Port Authority shall administer all contracts and agreements with its
tenants, licensees or permittees furnishing consumer services at the Premises.
The Port Authority does not guarantee the payments of rentals and fees required
to be paid by the tenant, licensee, permittee, concession operator or operator
pursuant to the provisions of Sections 36, 37 and this Section 81.

Section 82.    Assignment.
(a)Permitted Transactions. The Lessee covenants and agrees that it will not
sell, convey, transfer, mortgage, pledge or assign this Agreement or any part
thereof, or any rights created thereby or the letting thereunder or any part
thereof without the prior written consent of the Port Authority, provided,
however, that this Agreement may be assigned in its entirety without such
consent of the Port Authority, to any successor in interest of the Lessee which
is or is to be a Scheduled Aircraft Operator, and with or into which the Lessee
may merge or consolidate, or which may succeed to the assets of the Lessee or
the major portion of its assets related to its air transportation system, but in
any such event, such assignment shall not take effect before the assignee is
actually engaged in the business of scheduled transportation by Aircraft, and
provided, further, that such succeeding entity or purchaser executes and
delivers to the Port Authority an instrument in a form satisfactory to the Port
Authority assuming the obligations of the Lessee as if it were the original
tenant hereunder.
(b)Unauthorized Transactions Null and Void. Any sublease, sale, assignment,
transfer, mortgage, pledge, hypothecation, encumbrance or disposition of the
Premises or of the rents, revenues or any other income from the Premises, or
this Agreement or any part hereof, or any license or other interest of the
Lessee herein not made in accordance with the provisions of this Agreement shall
(i) constitute a material default under this Agreement, giving rise to a right
of termination by the Port Authority under Section 46 (Termination by the Port
Authority), and (ii) be null and void ab initio and of no force or effect. For
the avoidance of doubt, the Lessee further covenants and agrees not to enter
into any management agreement, operating agreement, service agreement or any
other similar type of agreement for the Premises without the prior written
consent of the Port Authority, and any such agreement entered into without such
consent shall constitute an unauthorized transaction pursuant to this Section.
(c)Port Authority’s Right to Collect Rent. If without the prior written consent
of the Port Authority (except as otherwise expressly permitted under this
Agreement) the Lessee effects any sublease, sale, assignment, transfer,
mortgage, pledge, hypothecation, encumbrance or disposition of the Premises or
the Premises are occupied by any Person other than the Lessee, or after an Event
of Default relating to the Lessee’s monetary obligations hereunder, the Port
Authority may collect rent from any assignee, sublessee or anyone who claims a
right under this Agreement or letting or who occupies the Premises, and the Port
Authority shall apply the net amount collected to the rental payable by the
Lessee hereunder; but no such collection shall be, or shall be deemed to be, a
waiver by the Port Authority of any agreement, term, covenant or condition of
this Agreement or an acceptance by the Port Authority of any such assignee,
sublessee, claimant or occupant as Lessee or a recognition by the Port Authority
of any sublessee as a direct tenant of the Port Authority, nor a release of the
Lessee by the Port Authority from performance by the Lessee of its obligations
under this Agreement.
(d)Continuing Application of Consent Requirement. Any consent granted by the
Port Authority to any sublease, sale, assignment, transfer, mortgage, pledge,
hypothecation, encumbrance or disposition of the Premises pursuant to the
provisions hereof shall not be construed or deemed to release, relieve or
discharge the Lessee or any other person claiming any right, title or interest
in this Agreement from any applicable requirement to obtain the prior written
consent of the Port Authority in the event it wishes to sell, convey, transfer,
mortgage, pledge, sublet or assign this Agreement or any part thereof, or any
rights created thereby or the letting hereunder or any part thereof; and such
assignee, successor or transferee or other Person claiming any right, title or
interest in this Agreement shall not sell, convey, transfer, mortgage, pledge,
sublet or assign this Agreement or any part thereof, or any rights created
thereby or the letting thereunder or any part thereof without such prior written
consent of the Port Authority.
(e)No Merger. No sublease, sale, assignment, transfer, mortgage, pledge,
hypothecation, encumbrance or disposition by the Lessee of its interest in this
Agreement to the Port Authority or a trustee (or its designee) under a Financing
Document shall create a merger between the estates of the Port Authority and the
Lessee or that of the Lessee and such trustee unless the Port Authority, the
Lessee and such trustee shall specifically consent to such merger in writing.

Section 83.    Right to Perform the Lessee’s Obligations.
(a)Right to Perform the Lessee’s Obligations. If the Lessee fails to perform any
of its obligations under this Agreement within the time period specified in the
other Sections of this Agreement or in any other Project Document, or if no such
time period is specified, within fifteen (15) Business Days after notice from
the Port Authority (or, with respect to obligations which by their nature are
not susceptible to complete performance within such fifteen (15)-Business Day
period, within such additional time period as may be permitted by the Port
Authority so long as the Lessee has commenced performance within such fifteen
(15)-Business Day period), then in such event, the Port Authority, in addition
to all other remedies available to it, shall have the right, subject to the
rights of the Recognized Mortgagees pursuant to Section 89 (Project Financing),
but under no circumstances any duty or obligation whatsoever, to perform any of
such obligations (such performance to comply with Applicable Law); provided,
that in no event shall the Port Authority be held in breach of this Agreement as
a result of such performance, without further notice; provided, further, that if
the Lessee’s failure to perform has resulted in an emergency or a life, health,
security, safety or environmental hazard, the Port Authority shall have the
right to perform any of the Lessee’s obligations in order to cure such emergency
or life, health, security, safety or environmental hazard without providing any
cure period or notice to the Lessee. Nothing in this Agreement, including this
Section 83 (Right to Perform the Lessee’s Obligations), shall be construed as
imposing any duty on the Port Authority to perform any obligation required to be
performed by the Lessee hereunder and the performance of any such obligation by
the Port Authority shall not constitute a waiver of the Lessee’s default in
failing to perform the same. So long as the Port Authority undertakes any such
action in accordance with this Section 83 (Right to Perform the Lessee’s
Obligations) in good faith, even if under a mistaken belief in the occurrence of
a breach of the obligations of the Lessee hereunder, such action will not be
deemed unlawful or a breach of this Agreement, will not expose the Port
Authority to any liability to the Lessee and will not entitle the Lessee to any
remedy, it being acknowledged that the Port Authority has a high-priority,
paramount public interest in the continuous operations and maintenance of the
New Terminal Facilities, the provision and maintenance of continuous public
access to the Premises and the protection of public and worker safety. The
foregoing will not, however, protect the Port Authority from the Lessee’s lawful
claims for recovery for third-party bodily injury or property damage arising out
of any such Port Authority action, if and to the extent such injury or property
damage was caused by the Port Authority’s gross negligence and the third-party
liability is not insured and not required to be insured pursuant to this
Agreement. At the written request of the Port Authority, the Lessee shall
promptly and diligently enforce against each of its Contractors at lower tiers
and shall require any such Contractors to enforce against any of its
subcontractors any right expressly granted to the Port Authority in the
Contracts. This provision shall not be construed to qualify or otherwise limit
the Port Authority’s rights or remedies provided in this Section 83(a) or
elsewhere in this Agreement.
(b)Reimbursement by the Lessee. An amount equal to one hundred fifteen percent
(115%) of all out-of-pocket costs, expenses, damages, penalties and other
charges paid or directly incurred by the Port Authority in connection with its
performance of any obligation of the Lessee pursuant to this Section 83 (Right
to Perform the Lessee’s Obligations), together with late charges calculated
pursuant to Section 67 (Late Charges) for the period from the respective dates
of the making of each such payment or incurring of each such cost, expense,
damages, penalty or other charge, until the date of actual repayment to the Port
Authority, shall be paid by the Lessee to the Port Authority within thirty (30)
days of receipt by the Lessee of the Port Authority’s written notice thereof,
with a statement of such sums, costs, expenses, damages, penalties and other
charges and evidence of payment thereof, and such payment due from the Lessee to
the Port Authority shall be recoverable by the Port Authority in the same manner
and with like remedies as if it were originally a part of the rent as set forth
in Section 7 (Rental) or pursuant to any offset rights of the Port Authority
under this Agreement.

Section 84.    [Reserved].

Section 85.    [Reserved].

Section 86.    [Reserved].

Section 87.    Remedies under Bankruptcy and Insolvency Codes. If an order for
relief is entered or if any stay of proceeding or other act becomes effective in
favor of the Lessee or the Port Authority’s interest in this Agreement in any
proceeding commenced by or against the Lessee under the present or any future
United States Bankruptcy Code or in a proceeding which is commenced by or
against the Lessee seeking a reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any other present
or future applicable federal, state or other bankruptcy or insolvency statute or
law, the Port Authority shall be entitled to invoke any and all rights and
remedies available to it under such bankruptcy or insolvency code, statute or
law of this Agreement including such rights and remedies as may be necessary to
adequately protect the Port Authority’s right, title and interest in and to the
Premises or any part thereof and adequately assure the complete and continuous
future performance of the Lessee’s obligations under this Agreement.  Adequate
protection of the Port Authority’s right, title and interest in and to the
Premises, and adequate assurance of the complete and continuous future
performance of the Lessee’s obligations under this Agreement, shall include all
of the following requirements:
(a)that the Lessee shall comply with all of its obligations under this
Agreement;
(b)that the Lessee shall continue to use the Premises only in the manner
permitted by this Agreement; and
(c)that if Lessee’s trustee, Lessee, or Lessee as debtor-in-possession assumes
this Agreement and proposes to assign it (pursuant to Title 11 U.S.C.
Section 365, as it may be amended) to any person who has made a bona fide offer
therefor, the notice of such proposed assignment, giving (i) the name and
address of such person, (ii) all of the terms and conditions of such offer, and
(iii) the adequate assurance to be provided the Port Authority to assure such
person’s future performance under this Agreement, including the assurances
referred to in Title 11 U.S.C. Section 365(b)(3), as it may be amended, and such
other assurances as the Port Authority may reasonably require, shall be given to
the Port Authority by such trustee, Lessee, or Lessee as debtor-in-possession of
such offer, not later than twenty (20) days before the date that such trustee,
Lessee, or Lessee as debtor-in-possession shall make application to a court of
competent jurisdiction for authority and approval to enter into such assignment,
and Port Authority shall thereupon have the prior right and option, to be
exercised by notice to such trustee, Lessee, or Lessee as debtor-in-possession
of such offer, not later than twenty (20) days before the date that such
trustee, Lessee, or Lessee as debtor-in-possession, given at any time before the
effective date of such proposed assignment, to accept an assignment of this
Agreement upon the same terms and conditions and for the same consideration, if
any, as the bona fide offer made by such person, less any brokerage fees,
finder’s fees, processing fees, or commissions, or any similar fees or
commissions (collectively, “Bankruptcy Brokerage Commissions”) which may be
payable out of the consideration to be paid by such person for the assignment of
this Agreement. The Port Authority shall have no obligation to pay such
Bankruptcy Brokerage Commissions. If the Lessee attempts to arrange such an
assignment of this Agreement, then as an element of the required adequate
assurance to the Port Authority, and as a further condition to the Lessee’s
right to make such an assignment, the Lessee’s agreement(s) with brokers shall,
to the Port Authority’s reasonable satisfaction, provide that the Port Authority
shall have no obligation to pay such Bankruptcy Brokerage Commissions if the
Port Authority exercises the Port Authority’s rights under this Section.

Section 88.    Brokerage. The Lessee represents and warrants to the Port
Authority that no broker has been concerned on its behalf in the negotiation of
this Agreement and that there is no broker who is or may be entitled to be paid
a commission in connection therewith. The Lessee shall indemnify and save the
Port Authority harmless of and from any claim for commission or brokerage made
by any and all Persons whatsoever for services rendered to the Lessee in
connection with the negotiation and execution of this Agreement.

Section 89.    Project Financing.
(a)    Leasehold Mortgages
Except as expressly authorized in this Section 89 (Project Financing), the
Lessee shall not mortgage the Lessee’s interest in this Agreement or the letting
hereunder in whole or in part, or any portion of the Premises in whole or in
part. The Parties acknowledge that the Lessee intends to enter into one or more
financings or series of financings to incur Lessee Debt, including any
Refinancings, from time to time during the Term. The Lessee shall have the
right, at its sole cost and expense, in connection with incurring (i) the
Initial Lessee Debt under the initial Financing Documents, or (ii) subject to
Section 90(a), any subsequent Lessee Debt (including any other Lessee Debt
issued in accordance with the terms of then-existing Financing Documents that
were approved by the Port Authority in accordance with this Agreement), to grant
a Leasehold Mortgage to secure the obligations of the Lessee with respect to
such Lessee Debt; provided, that at the time of execution and delivery of any
such Leasehold Mortgage, no Event of Default has occurred and is continuing and
the following terms and conditions shall be satisfied:
(i)    the Leasehold Mortgage (A) may not cover any property of, or secure any
debt issued or guaranteed by, any Person other than the Lessee (or a financial
institution providing a financial guaranty or similar credit enhancement in
respect of any debt of the Lessee) and (B) shall only secure the obligations of
the Lessee under the then-existing Financing Documents or a Refinancing approved
by the Port Authority in accordance with Section 90(a);
(ii)    subject to clause (xiv) below, no Leasehold Mortgage shall encumber less
than the entire interest of the Lessee under this Agreement and the Premises;
(iii)    no Leasehold Mortgage shall encumber any property other than the
Premises and Lessee’s personal property, or contain any cross-default,
cross-collateral or similar provisions with respect to any such other property;
(iv)    the aggregate principal amount of Lessee Debt secured by the Leasehold
Mortgage shall not exceed a maximum amount of Four Billion Dollars and No Cents
($4,000,000,000.00), determined without taking into account any prepayments,
redemptions or refundings made pursuant to any of the Financing Documents,
unless otherwise agreed by the Port Authority; provided that the principal
amount of any Lessee Debt initially incurred to finance the D&C Work Costs that
is refinanced pursuant to the terms and provisions of the Port
Authority-approved Financing Documents shall not be subject to the maximum
principal cap set forth in this clause (iv);
(v)    no Leasehold Mortgage or other instrument purporting to mortgage, pledge,
encumber or create a lien, charge or security interest on or against any or all
of the Lessee’s interest in this Agreement shall extend to or affect the fee
simple interest in the Premises, the Port Authority’s interest under this
Agreement or its reversionary interest and estate in and to the Premises or any
part thereof;
(vi)    the Port Authority shall have no liability whatsoever for payment of the
principal sum secured by any Leasehold Mortgage, or any interest accrued thereon
or any other sum secured thereby or accruing thereunder and, except for
violation by the Port Authority of the express obligations to a Recognized
Mortgagee set forth in this Section 89 (Project Financing) and for any remedies
of the Recognized Mortgagee provided by Applicable Law, no Recognized Mortgagee
shall be entitled to seek any damages or other amounts against the Port
Authority for any or all of the same;
(vii)    the Port Authority shall have no obligation to the holder of a
Leasehold Mortgage (including any Recognized Mortgagee) in the enforcement of
the Port Authority’s rights and remedies herein or as otherwise provided by
Applicable Law, except as expressly set forth in this Agreement;
(viii)    the Leasehold Mortgage shall provide that if an “Event of Default”
under the applicable Financing Documents has occurred and is continuing, and the
mortgagee under such Leasehold Mortgage gives notice of such “Event of Default”
to the Lessee, then such mortgagee shall simultaneously give notice of such
“Event of Default” to the Port Authority;
(ix)    subject to the terms of this Agreement and except as specified herein,
all rights acquired by the holder of a Leasehold Mortgage (including any
Recognized Mortgagee) shall be subject and subordinate to all of the provisions
of this Agreement and to all of the rights of the Port Authority under this
Section 89 (Project Financing);
(x)    neither this Section 89 (Project Financing) nor a Leasehold Mortgage
shall prevent the Lessee from amending this Agreement without the approval of a
Recognized Mortgagee; provided, that a Leasehold Mortgage may contain provisions
requiring the approval of a Recognized Mortgagee or Recognized Mortgagees (such
approval not to be unreasonably withheld, delayed or conditioned) for any
amendment, variation, modification of, or a waiver of the Lessee’s rights and
obligations under, (including, in each case, amendments to or variations or
modifications of the defined terms used in such provisions) or any other
amendment, variation or modification of this Agreement that could reasonably be
expected to have a material adverse effect on the rights or interests of a
Recognized Mortgagee; and provided, further, that the applicable Financing
Documents will expressly state that the Recognized Mortgagee will respond to any
request from the Lessee or the Port Authority for approval of a modification or
amendment of this Agreement within a reasonable period of time;
(xi)    notwithstanding any enforcement of the security of the Leasehold
Mortgage, the Lessee shall remain liable to the Port Authority for the payment
of all sums owing to the Port Authority under this Agreement and the performance
and observance of all of the Lessee’s covenants and obligations under this
Agreement, unless otherwise satisfied;
(xii)    no holder of a Leasehold Mortgage (including any Recognized Mortgagee)
shall, by virtue of such Leasehold Mortgage, acquire any greater rights or
interest in the Premises than the Lessee has at any applicable time under this
Agreement, other than such rights or interest as may be granted to or acquired
by the Recognized Mortgagee in accordance with this Section 89 (Project
Financing);
(xiii)    as between the Port Authority and any holder of a Leasehold Mortgage
(including any Recognized Mortgagee), in the event of any inconsistency between
the terms, covenants, conditions and provisions of this Agreement and the terms,
covenants, conditions and provisions of the Leasehold Mortgage or any of the
Financing Documents, the terms, covenants, conditions and provisions of this
Agreement shall control; and
(xiv)    the Leasehold Mortgage shall provide that following the Completion
Date, the legal description of the premises set forth in exhibits to the
Leasehold Mortgage and any related diagrams therein shall be amended, as
necessary, to reflect the lease lines delineating the final Premises, which
amendment may, in the event the legal description attached as exhibits to the
Leasehold Mortgage and any related diagrams therein, include property that lies
outside such final lease lines, include a non-discretionary partial release of
certain parts of the Premises and the Lessee’s rights therein from the lien of
the Leasehold Mortgage and the applicable Financing Documents.
(b)    Recognized Mortgagee
(i)    A Person that (A) holds a Leasehold Mortgage that complies with the terms
and conditions set forth in Section 89(a) above and (B) is an Institutional
Lender or an agent or trustee acting on behalf of an Institutional Lender, shall
be entitled to the benefits and protections provided to a Recognized Mortgagee
pursuant to this Section 89 (Project Financing) (such Person, a “Recognized
Mortgagee”); provided, that the Lessee shall provide a notice to the Port
Authority of the name and address of such Person together with a certification
that such Person and the Leasehold Mortgage held by such Person meet the
requirements of this Section 89 (Project Financing), together with a true,
correct and complete copy of such Leasehold Mortgage, and provided, further,
that the Port Authority shall, within fifteen (15) Business Days, acknowledge in
writing that such Person is a Recognized Mortgagee, entitled to the benefits of
this Section 89 (Project Financing), or, if the Port Authority determines that
such Person is not entitled to such benefits, deny that such Person is a
Recognized Mortgage, in which event the Port Authority shall set forth the
reasons therefor.
(ii)    In all events, at any one time there shall not be more than two (2)
Recognized Mortgagees entitled to the benefits and protections of this Section
89 (Project Financing).
(c)    Notices
The Port Authority shall deliver to the Recognized Mortgagee a copy of each
Event of Default Notice given under Section 46 (Termination by the Port
Authority) of this Agreement, or otherwise at the same time as and whenever any
such Event of Default Notice shall have been sent to the Lessee, and (so long as
the Leasehold Mortgage is in effect) no Event of Default Notice shall be deemed
to have been given unless and until a copy thereof shall have been so given to
the Recognized Mortgagee. If the Port Authority shall elect to terminate the
letting of the Premises under this Agreement pursuant to Section 46 (Termination
by the Port Authority), the Port Authority shall at the same time send to the
Recognized Mortgagee a copy of the Port Authority Termination Notice, and (so
long as the Leasehold Mortgage is in effect) no Port Authority Termination
Notice given by the Port Authority shall be deemed to have been given by the
Port Authority unless and until a copy thereof shall have been so given to the
Recognized Mortgagee. The effective time and date of such termination, so long
as the Leasehold Mortgage is in effect (and notwithstanding Section 46
(Termination by the Port Authority)), shall not be before 11:59 p.m. New York
City time on (i) the twentieth (20th) Business Day after the date of sending of
the Port Authority Notice of Termination if the Event of Default triggering such
notice is capable of being cured solely by the payment of money (the “Payment
Event of Default”), and (ii) the ninetieth (90th) Business Day after the date of
sending of the Port Authority Notice of Termination if the Event of Default
triggering such notice is not capable of being cured solely by the payment of
money (the “Other Event of Default”) and shall be subject to the extension
and/or stay provided in Section 89(d). The Recognized Mortgagee shall deliver to
the Port Authority a copy of each notice of event of default given under the
Financing Documents, and any notice given under the Financing Documents that the
Lessee Debt outstanding thereunder has become immediately due and payable.
(d)    Recognized Mortgagee’s Right to Cure
The Recognized Mortgagee shall have a period of (i) twenty (20) Business Days
with respect to any Payment Event of Default, and (ii) ninety (90) Business Days
with respect to any Other Event of Default (other than an Event of Default under
Sections 46(a)(1) or (a)(2) as to which no cure shall be required) beyond any
cure period expressly provided to the Lessee herein, in which to cure or cause
to be cured any such Event of Default; provided, however, that in the case of
clause (ii), such ninety (90) Business Day period shall be extended for an
additional period of time reasonably acceptable to the Port Authority, if the
Event of Default may be cured, but such cure cannot reasonably be accomplished
during such ninety (90) Business Day period and the Recognized Mortgagee begins
to and is diligently working to cure such Event of Default within such ninety
(90) Business Day period (or if possession is necessary in order to effect such
cure, the Recognized Mortgagee, within such ninety (90) Business Day period,
files the appropriate legal action, subject to the conditions of Section 89(e),
to commence foreclosure on the liens of the Leasehold Mortgage) and thereafter
proceeds with all due diligence to cure such Event of Default (including by
proceeding with all due diligence to effect such foreclosure and during such
foreclosure action (to the extent practicable) and thereafter to effect such a
cure) within a period of time reasonably acceptable to the Port Authority;
provided, further, that if any Recognized Mortgagee is prohibited from curing
any Event of Default by any process, stay or injunction issued by any
Governmental Authority or pursuant to any bankruptcy or insolvency proceeding
involving the Lessee, then the time periods specified in this Section 89(d) for
curing such Event of Default shall be extended for the period of such
prohibition. If the Recognized Mortgagee is acting to cure an Event of Default
in accordance with this Section 89(d) then the Port Authority shall not exercise
its right to terminate this Agreement by reason of such Event of Default;
provided, however, that the Port Authority may exercise any of its other rights
and remedies provided for hereunder at law or in equity so long as the exercise
of such rights does not interfere with the Recognized Mortgagee’s rights
hereunder. In furtherance of the foregoing, the Port Authority shall permit the
Recognized Mortgagee and its designees the same access to the Premises as is
permitted to the Lessee hereunder and permit the Recognized Mortgagee or its
designees to take all actions and exercise all rights of the Lessee under this
Agreement (all at the Lessee’s sole cost and expense); provided, that any
actions to be taken or taken by a Recognized Mortgagee or its designees pursuant
to this Section 89(d) shall be undertaken only in accordance with the provisions
of this Agreement that would be applicable to the Lessee were it taking such
actions, and so as not to cause or result in an Event of Default, and in no
event shall any such action be taken by a Prohibited Party. The Port Authority
shall accept any such performance by a Recognized Mortgagee or its designee as
though the same had been done or performed by the Lessee. Any payment to be made
or action to be taken by a Recognized Mortgagee hereunder as a prerequisite to
keeping this Agreement in effect shall be deemed properly to have been made or
taken by the Recognized Mortgagee if such payment is made or action is taken by
a designee, agent or assignee of the rights of such Recognized Mortgagee. Any
exercise of the Recognized Mortgagee’s rights to cure hereunder shall not result
in the assumption by such Recognized Mortgagee of the Lessee’s obligations
hereunder. Except as provided in this Section 89(d), the Recognized Mortgagee
shall not have any right in or to the occupancy or use of the Premises. The
Recognized Mortgagee shall not enter into or be entitled to enter into
possession of the Premises under this Agreement except to the extent afforded to
it under this Section 89(d).
(e)    Assignment of Leasehold Mortgage
A Recognized Mortgagee shall not assign or transfer the Leasehold Mortgage to
any Person other than a Successor Recognized Mortgagee without the prior written
consent of the Port Authority in its sole discretion. Any approval or consent
given by the Port Authority hereunder to such assignment or transfer of the
Leasehold Mortgage to another Person, shall apply only to the specific
transaction thereby authorized and shall not relieve the Lessee or the
Recognized Mortgagee from the requirement of obtaining the prior approval or
consent of the Port Authority to each and every further assignment of the
Leasehold Mortgage. Each Successor Recognized Mortgagee shall hold the Leasehold
Mortgage subject to all the terms and provisions of this Section 89 (Project
Financing) as if it were the original Recognized Mortgagee.
(f)    Foreclosure
(i)    The Recognized Mortgagee may exercise its Foreclosure Rights (or any
contractual or statutory power of sale under the applicable Financing Documents
or an assignment in lieu) and enforce any applicable Financing Document in any
lawful way; provided, however, in connection with the exercise of its
Foreclosure Rights (or any contractual or statutory power of sale under such
Leasehold Mortgage or an assignment in lieu): (A) the rights of the Lessee under
this Agreement may be assigned or transferred only to a Qualified Terminal
Operator, (B) if the Recognized Mortgagee moves or petitions for appointment of
a receiver, such motion or petition shall be subject to the prior written
consent of the Port Authority, such consent not to be unreasonably withheld or
delayed, (C) any Person to whom the Recognized Mortgagee transfers or assigns
the Lessee’s interest in this Agreement (including the Recognized Mortgagee)
pursuant to clause (A) above shall enter into an assignment and assumption
agreement (the “Lessee Assignment and Assumption Agreement”) in substantially
the form attached hereto as Exhibit 22 (Form of Lessee Assignment and Assumption
Agreement), pursuant to which such Person shall have the rights and powers of,
and assume the obligations of, the Lessee under this Agreement, including,
without limitation, any and all unperformed obligations of the Lessee under this
Agreement; (D) the Recognized Mortgagee is not permitted in connection with its
enforcement of its lien under the Leasehold Mortgage to do anything that would
materially and adversely affect the Premises, the Operations and Maintenance
Work or is otherwise inconsistent with, or not permitted by, this Agreement, (E)
such Qualified Terminal Operator shall acknowledge and agree that each Airline
Sublease that is otherwise in full force and effect will remain in full force
and effect and will be fully enforceable against such Qualified Terminal
Operator in accordance with its respective terms as if such Qualified Terminal
Operator were the original party thereto; (F) such Qualified Terminal Operator
(or its designee or nominee) shall pay or cause to be paid to the Port
Authority, at the time of the execution and delivery of such Lessee Assignment
and Assumption Agreement, all amounts set forth in a Statement of Estimated
Liabilities which are past-due or due and payable in accordance with the
provisions of this Agreement; and (G) in the case of a Lessee Assignment and
Assumption Agreement, such Qualified Terminal Operator has cured, within the
cure period specified in Section 89(d), all Events of Default under this
Agreement of which the Recognized Mortgagee has been notified by the Port
Authority in writing, as set forth in a Statement of Estimated Liabilities, or,
if such defaults cannot be cured by the payment of money or within the cure
period specified in Section 89(d), and to the extent reasonably acceptable to
the Port Authority, such Qualified Terminal Operator commits to the Port
Authority in a remedial plan acceptable to the Port Authority, in its reasonable
discretion, to proceed both promptly and diligently, upon the execution of the
Lessee Assignment and Assumption Agreement, to cure all such other Events of
Default (to the extent curable) set forth in a Statement of Estimated
Liabilities and, if possession is necessary in order to cure such other Events
of Default, to proceed both promptly and diligently to obtain the possession
required to cure any such other defaults to the extent curable. Any omission
from a Statement of Estimated Liabilities of (x) any amounts payable to the Port
Authority under this Agreement, (y) any unperformed obligations of the Lessee
hereunder or (z) any other costs of the Port Authority shall be without
prejudice against the Port Authority, and shall not excuse the payment of such
amounts or costs or the performance of such unperformed obligations. For
purposes of determining whether a successor lessee to this Agreement pursuant to
this Section 89(f) is a Qualified Terminal Operator, the successor lessee may
either (1) self-perform substantially all of the Operations and Maintenance Work
and the Port Authority has determined that the successor lessee is itself a
Qualified Terminal Operator or the successor lessee will rely on the expertise
and personnel of a Qualified Terminal Operator who is an equity member of the
successor lessee or (2) enter into an operations and maintenance agreement for
the performance of substantially all of the Operations and Maintenance Work with
a third-party Qualified Terminal Operator on terms that are acceptable to the
Port Authority in its sole discretion.
(ii)    Except as provided in Section 89(d), unless and until the Recognized
Mortgagee (A) forecloses or has otherwise taken ownership of the Lessee’s
interest in this Agreement or (B) has taken possession or control of the
Lessee’s interest in this Agreement, whether directly or by an agent as a
mortgagee in possession, the Recognized Mortgagee shall not be liable for any of
the Lessee’s obligations under this Agreement or be entitled to any of the
Lessee’s rights and benefits contained in this Agreement, except by way of
security. During any period in which the Recognized Mortgagee itself or by an
agent, is the owner, or is in control or possession, of the Lessee’s interest in
this Agreement, it shall (1) engage a Qualified Terminal Operator to provide
management services with respect to the operations of the Premises and (2) be
bound by all liabilities and obligations of the Lessee accruing under this
Agreement during such period. Once the Recognized Mortgagee goes out of
possession or control of the Lessee’s interest in this Agreement or transfers
the Lessee’s interest in this Agreement to a Qualified Terminal Operator in
accordance with the provisions of this Agreement, the Recognized Mortgagee shall
cease to be liable for any of the Lessee’s obligations under this Agreement
accruing thereafter, and to the extent assumed by a Qualified Terminal Operator,
for any of the Lessee’s obligations under this Agreement accrued during the
period in which the Recognized Mortgagee itself, or by an agent or a receiver
and manager was the owner, or was in control or possession, of the Lessee’s
interest in this Agreement, and shall cease to be entitled to any of the
Lessee’s rights and benefits contained in this Agreement, except, if the
Leasehold Mortgage remains outstanding, by way of security.
(g)    New Agreement
(i)    Without prejudice to the rights of a Recognized Mortgagee under
Section 89(d), if this Agreement is rejected or disaffirmed pursuant to any
bankruptcy law or proceeding or other similar law or proceedings affecting
creditors’ rights generally with respect to a bankruptcy proceeding relating to
the Lessee or otherwise, then the Port Authority agrees, if there are
outstanding obligations to a Recognized Mortgagee (subject to the receipt of all
necessary Governmental Approvals, which the Port Authority agrees to use
commercially reasonable efforts to obtain), to enter into a new lease of the
Premises (the “New Agreement”) with the Recognized Mortgagee (or its designee or
nominee) and any ancillary documents or agreements as may be necessary or
desirable to give full effect to the New Agreement for the remainder of the Term
upon all of the covenants, agreements, terms, provisions and limitations of this
Agreement, effective as of the date of such termination subject to the
conditions set forth in clause (ii) below.
(ii)    The Port Authority’s obligation to enter into a New Agreement pursuant
to clause (i) above is subject to the satisfaction of all of the following
requirements and conditions: (A) such New Agreement shall be between a Qualified
Terminal Operator, as lessee, and the Port Authority, as lessor, (B) such
Qualified Terminal Operator, within sixty (60) days after this Agreement is
rejected or disaffirmed as a result of such bankruptcy or similar proceeding set
forth in clause (i) above, provides a copy of such New Agreement, duly executed
by the proposed Qualified Terminal Operator; (C) the Recognized Mortgagee (or
its designee or nominee, including such Qualified Terminal Operator) has paid or
has caused to be paid to the Port Authority, on a current basis as and when due
under this Agreement and not paid by the Lessee, all amounts set forth in a
Statement of Estimated Liabilities which are past-due or due and payable in
accordance with the provisions of this Agreement; and (D) such Qualified
Terminal Operator, at the time of such written request, cures all Events of
Default under this Agreement (curable by the payment of money) of which the
Recognized Mortgagee has been notified by the Port Authority in writing, as set
forth in a Statement of Estimated Liabilities, or, if such Events of Default
cannot be cured by the payment of money, such Qualified Terminal Operator
commits to the Port Authority in the New Agreement to proceed both promptly and
diligently, upon the execution of the New Agreement, to cure all such other
Events of Default (to the extent curable) set forth in a Statement of Estimated
Liabilities and, if possession is necessary in order to cure such other Events
of Default, to proceed both promptly and diligently to obtain the possession
required to cure any such other Events of Defaults to the extent curable (and
such cure shall be a covenant of the Qualified Terminal Operator in the New
Agreement).
(iii)    Nothing contained in this Section 89(g) shall be deemed to limit or
affect the Port Authority’s interest in and to the Premises upon the expiration
of the Term of the New Agreement. The provisions of this Section 89(g) shall
survive the termination of this Agreement and shall continue in full force and
effect thereafter to the same extent as if this Section 89(g) were a separate
and independent contract made by the Port Authority, the Lessee and the
Recognized Mortgagee and, if the Recognized Mortgagee satisfies the conditions
to a New Agreement from the effective date of such termination of this Agreement
to the date of execution and delivery of the New Agreement, the Recognized
Mortgagee may use and enjoy the leasehold created by this Agreement (and all
other rights and benefits provided to the Lessee hereunder) without hindrance by
the Port Authority, but only on and subject to the terms and provisions of this
Agreement, including the requirement to engage a Qualified Terminal Operator to
provide management services with respect to the operations of the Premises
pursuant to Section 89(g).
(iv)    If a New Agreement is requested by more than one Recognized Mortgagee,
the Port Authority shall enter into a New Agreement with the Recognized
Mortgagee (or its designee) whose mortgage is prior in lien. The Port Authority,
without liability to the Lessee or any Recognized Mortgagee with an adverse
claim, may rely upon a mortgage title insurance policy or title certificate
issued by a responsible title insurance company doing business within the State
of New York as the basis for determining the appropriate Recognized Mortgagee
that is entitled to such New Agreement.
(h)    Port Authority’s Right to Pay Off Lessee Debt
(i)    At any time, upon the Port Authority’s request, the Recognized Mortgagee
shall give the Port Authority written notice which shall state the principal
amount of Lessee Debt then outstanding and secured by the Leasehold Mortgage,
including the amount of accrued and unpaid interest thereon (including any
default interest then outstanding under the Financing Documents), any prepayment
premiums or penalties, make-whole amounts or other prepayment amounts or
breakage costs that would be due and payable upon payoff of such Lessee Debt,
and all other amounts that would be due and owing under the Financing Documents
with respect to such Lessee Debt and secured thereby (with good faith estimates
provided to the extent of any liabilities, such as termination amounts under
hedging arrangements, which cannot be finalized at the time of notice), and the
per diem interest which will accrue on the principal amount of such outstanding
Lessee Debt from and after the date of such notice.
(ii)    The Port Authority shall have the right, after (x) the occurrence and
during the continuation of a Lessee default under the Leasehold Mortgage, (y)
written notice has been received from the Recognized Mortgagee pursuant to
Section 89(c) that the Lessee Debt outstanding under the Financing Documents has
become immediately due and payable, and (z) termination of the rights of the
Lessee and the letting hereunder in accordance with Section 46(a), to tender to
the Recognized Mortgagee an amount that shall not exceed the total amount
specified in the notice described in clause (a) above, including per diem
interest through the date of such tender, and upon such tender the Leasehold
Mortgage shall terminate and be of no further force and effect. Promptly
following the Port Authority’s tender of such amount specified in such notice,
the Lessee shall cause to be executed, and the Recognized Mortgagee shall
execute a satisfaction of the Leasehold Mortgage, cause the same to be filed in
the Office of the City Register for Queens County and take all other and
additional actions that are required in order to discharge the lien of the
Leasehold Mortgage as of record. The Leasehold Mortgage shall contain an
agreement of the Recognized Mortgagee to be bound by the provisions of this
Section 89(h).
(iii)    The Port Authority shall have the right to receive (and the Leasehold
Mortgage shall contain an agreement of the Recognized Mortgagee to deliver) all
notices of default under the Leasehold Mortgage contemporaneously with the
delivery of such notices to the Lessee, but the Port Authority shall not have
the right to cure any default under the Leasehold Mortgage, except to the extent
provided in this Section 89(h).
(i)    Statement of Estimated Liabilities
The Port Authority shall provide a Statement of Estimated Liabilities from time
to time, and update any previously delivered Statement of Estimated Liabilities,
at the reasonable request of the Recognized Mortgagee in order to allow the
Recognized Mortgagee to comply with the requirements of Section 89(d) and
Section 89(b). Any omission from a Statement of Estimated Liabilities of (A) any
amounts payable to the Port Authority under this Agreement, (B) any unperformed
obligations of the Lessee hereunder or (C) any other costs of the Port Authority
shall be without prejudice against the Port Authority and not excuse the payment
of such amounts or costs or the performance of such unperformed obligations.
(j)    Port Authority Consent to Financing Documents. The Lessee shall deliver
to the Port Authority a true, correct and complete copy of a substantially final
draft of each Financing Document contemplated to be entered into with respect to
any Lessee Debt. Each such proposed Financing Document (other than any Financing
Documents entered into as explicitly permitted and in accordance with the terms
of any then-existing Financing Document previously approved by the Port
Authority, including any Lessee Debt issued in accordance therewith) must be
approved by the Port Authority prior to entry into any such Financing Documents;
provided that, for the avoidance of doubt, Port Authority approval shall be
required in accordance with this clause (j), for entry into any Financing
Documents for the incurrence of new forms of Lessee Debt (e.g., a bond issuance,
a private placement, etc.) that are different than the form of Initial Lessee
Debt. Following entry into any Financing Documents, the Lessee shall promptly
deliver execution versions of such Financing Documents to the Port Authority.
(k)    Existing Leasehold Mortgages. The Lessee has indicated that, in order to
efficiently access Lessee Debt, the Existing Leasehold Mortgages currently
encumbering portions of the Premises will need to be released and discharged in
full. In order to facilitate the release and discharge of the Existing Leasehold
Mortgages, the Port Authority agrees to execute and deliver, as promptly as
possible, such documentation as is needed (but only to the extent of the Port
Authority’s own rights and powers to do so) to (i) release and discharge the
Existing Bond Mortgages, (ii) release and discharge all claims that the Port
Authority has, or has the contractual right to bring, against the mortgagee
party to the First Subordinated Mortgage solely in respect of the “Obligations”
as defined in and secured by the First Subordinated Mortgage, and (iii) release
and discharge all claims that the Port Authority has, or has the contractual
right to bring, against the mortgagee party to the Second Subordinated Mortgage
solely in respect of the “Wraparound Obligations” as defined in and secured by
the Second Subordinated Mortgage.  The Port Authority and the Lessee shall
cooperate in good faith to agree on the precise scope and form of such release
documentation.

Section 90.    Refinancing.
(a)    The Lessee shall obtain the Port Authority’s prior written consent to any
proposed Refinancing; provided, that no such consent shall be required if the
Lessee first demonstrates to the Port Authority that:
(i)    (A) the proposed Refinancing does not increase either the weighted
average maturity or the interest rate of the Lessee Debt and (B) the proceeds of
the proposed Refinancing refinances Lessee Debt without increasing the principal
amount of replacement Lessee Debt then outstanding other than by an amount equal
to the reasonable costs of closing the Refinancing (including lender fees,
arranger fees and advisor fees, original issue discounts and any required
reserves) and results in projected debt service costs in each year to the end of
the Term that are no greater than the corresponding debt service costs projected
for each year immediately prior to such Refinancing; or
(ii)    The proposed Refinancing: (1) will occur during the D&C Work Period, (2)
is for the purpose of obtaining additional funds required to reach the
Completion Date, and the proceeds of the proposed Refinancing will be used
exclusively to pay, reimburse or refinance the costs and expenses incurred by or
on behalf of Lessee directly in connection with the D&C Work, (3) is on terms
consistent with the terms of, and is otherwise permitted under, the initial
Financing Documents, (4) will result in the outstanding debt service on all
Lessee Debt being on a substantially equal payment basis (i.e., level debt
service) and (5) does not result in an increase in the aggregate outstanding
principal amount secured by the Leasehold Mortgage then in effect by more than
10%.
The term “Refinancing” shall be defined as the incurrence by the Lessee of any
bona fide Lessee Debt that is incurred or issued subsequent to the date of
closing of the Initial Lessee Debt (excluding any Lessee Debt contemplated by
and issued in accordance with the terms of the then-existing Financing Documents
that were approved by the Port Authority in accordance with this Agreement).
(b)    When submitting a request for the Port Authority’s consent to a proposed
Refinancing, the Lessee shall provide to the Port Authority the following:
(i)    details of any changes to the Lessee’s obligations to the Lenders;
(ii)    such financial information pertaining to the Refinancing (including a
summary of all terms of the Refinancing in reasonable detail and a projection of
the effect of the Refinancing on the Lessee’s revenues and costs for the
remainder of the Term);
(iii)    no later than forty five (45) days prior to the expected closing date
of the proposed Refinancing, initial drafts of all Refinancing Documents that
the Lessee proposes to enter into to effect the Refinancing, including details
of changes or replacements to the Financing Documents related to the
Refinancing;
(iv)    no later than fifteen (15) days prior to the expected closing date of
the proposed Refinancing, drafts of all Refinancing Documents that the Lessee
proposes to enter into to effect the Refinancing in substantially final form,
including details of changes or replacements to the draft Refinancing Documents
delivered pursuant to paragraph (b)(iii) above; and
(v)    any other information that is relevant to the Port Authority’s decision
to consent to the Refinancing, including details that the Port Authority may
reasonably require to determine whether the Refinancing could reasonably be
expected to have an adverse effect on the ability of the Lessee to perform its
obligations pursuant to this Agreement.
(c)    In connection with any Refinancing, the Lessee shall pay the Port
Authority for the Port Authority’s reasonable documented costs and expenses
incurred in reviewing the Refinancing and otherwise administering its
obligations under Section 89 (Project Financing) and this Section 90
(Refinancing) at the time of the closing of the Refinancing or, if a Refinancing
does not close, within thirty (30) days of the Port Authority’s presentation to
the Lessee of an invoice for such costs and expenses. The Port Authority will
provide the Lessee with an estimate of the expenses to be incurred by the Port
Authority related to a Refinancing no later than thirty (30) days after the Port
Authority has provided its consent to such Refinancing pursuant to Section 90(a)
and a final estimate not less than five (5) days prior to the proposed closing
date of the Refinancing.
(d)    The Port Authority shall endeavor to respond to the Lessee within thirty
(30) days of receipt of all of the information described in this Section whether
it consents or does not consent to the proposed Refinancing.
(e)    Following closing of any Refinancing, the Lessee shall promptly deliver
execution versions of the related Refinancing Documents to the Port Authority.
The Port Authority shall at any time (including before, during and at any time
after any Refinancing) have reasonable rights of audit over the any financial
and related documentation used in connection with any Refinancing.

Section 91.    Quiet Enjoyment. The Port Authority covenants and agrees that the
Lessee, upon paying all rentals hereunder and performing all the covenants,
conditions and provisions of this Agreement on its part to be performed, shall
and may peacefully and quietly have and enjoy the Premises free of any act or
acts of the Port Authority except as expressly agreed upon in this Agreement.
The Port Authority has sufficient rights, title and interest pursuant to the
Basic Lease to grant to the Lessee the rights, title and interest granted under
this Agreement, subject only to the terms and conditions of this Agreement, the
Basic Lease and encumbrances, restrictions and similar rights, and defects to
title (including those referred to in clauses (i), (ii) and (iii) of Section
2(e)), that are immaterial to the Work described in this Agreement.

Section 92.    Waiver of Trial by Jury; Counterclaims. The Lessee waives its
right to trial by jury in any summary proceeding or action that may hereafter be
instituted by the Port Authority against the Lessee in respect of the Premises
and/or in any action that may be brought by the Port Authority to recover rents,
fees, damages, or other sums due and owing under this Agreement. The Lessee
specifically agrees that it shall not interpose any claims as counterclaims in
any summary proceeding or action for non-payment of rents, fees or other amounts
which may be brought by the Port Authority unless such claims would be deemed
waived if not so interposed.

Section 93.    Relationship of the Parties.
(a)Notwithstanding any other term or provision hereof, this Agreement does not
constitute the Lessee as the agent or representative of the Port Authority for
any purpose whatsoever. Neither a partnership nor any joint venture or similar
relationship between the Port Authority and the Lessee is hereby created for any
purpose, including federal, state and local income tax purposes. In no event
shall either Party take a position in any tax return or other writing of any
kind that a partnership, joint venture or similar relationship exists.
(b)Neither the performance of the D&C Work nor anything contained in the Project
Documents shall be construed as constituting any relationship between the Lessee
and the Port Authority other than that as lessee of the Premises, the Existing
Premises and the New Terminal Facilities and independent contractor in
connection with the performance of the D&C Work relating to the Off-Premises
Facilities (which are owned by the Port Authority) only.
(c)For federal income tax purposes, the Parties intend to treat this Agreement
as giving rise to the acquisition by the Lessee of a leasehold interest in the
Bond-Financed Assets installed or located on the Premises or the New Terminal
Facilities or acquired in connection with the D&C Work related thereto, and not
an ownership interest in any Bond-Financed Asset.

Section 94.    Lessee’s Rights Non-Exclusive. Neither the execution of this
Agreement by the Port Authority nor anything contained herein shall grant or be
deemed to grant to the Lessee any exclusive rights or privileges.

Section 95.    Third Party Beneficiaries. Except as is specified in Section 89
(Project Financing) and Section 90 (Refinancing), there shall be no third-party
beneficiaries of this Agreement. This Agreement shall be effective only as
between the parties hereto (and their successors and assigns, if, as and to the
extent permitted under this Agreement), and shall not be construed as creating
or conferring upon any Person or entity any right, remedy or claim under or by
reason of this Agreement. The Recognized Mortgagee shall be a third-party
beneficiary to those rights and obligations that are expressly accorded to it
pursuant to Section 89 and Section 90.

Section 96.    Books and Records.
(a)The Lessee shall maintain, in English and in accordance with generally
accepted accounting principles full and complete records and books of account
for at least seven (7) years or such longer period with respect to certain
record and books of account as required in other terms and provisions of this
Agreement, (unless any such records and books are material to litigation
initiated within that time in which event they shall be maintained until final
determination of the controversy), which records and books shall include without
limitation copies of all agreements and all source documents such as but not
limited to copies of invoices, invoice listings, timekeeping records, and work
schedules and the records and books that the Lessee is required to keep pursuant
to Section 5 (Design and Construction by the Lessee), Section 76 (Environmental
Compliance and Related Matters), Section 37 (Other Consumer Services), and shall
record (i) all matters which the Lessee is required to certify to the Port
Authority pursuant to this Agreement, as applicable, (ii) all transactions of
the Lessee at, through, or in any way connected with the Airport, and outside
the Airport if the order therefor is received at the Airport, in connection with
all activities conducted by the Lessee or a third person relating to the D&C
Work Costs, In-Flight Meals (including without limitation all payments by the
Lessee to its independent contractors which furnish In-Flight Meals or any
portion thereof), services provided pursuant to Handling Agreements, ground
transportation, subleasing of the Premises or any other activity at the Airport,
or outside the Airport if the order therefor is received at the Airport, which
may require pursuant to the terms of this Agreement, any other agreement between
the Lessee and the Port Authority or otherwise the payment by the Lessee to the
Port Authority of fees, rentals or other amounts in connection with the conduct
thereof, and (iii) any other matter concerning the Lessee’s operations at the
Airport which the Port Authority has notified the Lessee is reasonably necessary
to fulfill its obligations or exercise its rights under this Agreement whether
or not of the type enumerated above and whether or not an express obligation to
keep books and records with regard thereto is expressly set forth elsewhere in
this Agreement, which records and books of account shall be kept at all times,
in paper or electronic form, at Lessee’s option, within the Port of New York
District and shall separately state and identify each of the foregoing items,
matters, transactions and activities, it being understood and agreed that
nothing in this Section shall grant or shall be deemed to have granted any
rights in the Lessee or any third person to conduct any business, privilege or
other activity or transaction at the Airport or off the Airport, provided,
however, on the condition that the Lessee shall comply with all of the terms and
conditions of paragraph (e)(2) hereof, the Lessee may maintain said books and
records outside the Port of New York District and make them available to the
Port Authority at the Lessee’s principal office, which currently is located at
its headquarters in Atlanta, Georgia, or Lessee may provide copies of such
records to the Port Authority in electronic form.
(b)The Lessee shall cause any of its Affiliates, if any such Affiliate performs
obligations of the Lessee under this Agreement, to maintain, in English and in
accordance with accepted accounting practice full and complete records and books
of account related to its performance of such obligations for at least seven (7)
years (unless such records and books are material to litigation initiated within
that time in which event they shall be maintained until final determination of
the controversy), which records and books of account shall include without
limitation copies of all agreements and all source documents such as but not
limited to copies of invoices, invoice listings, timekeeping records, and work
schedules and shall record all transactions of each of its Affiliates at,
through, or in anywise connected with the Airport, which records and books of
account shall be kept at all times, in paper or electronic form, at such
Affiliate’s option, within the Port of New York District and shall separately
state and identify each activity performed at the Airport and off the Airport if
the order therefor is received at the Airport provided, however, on the
condition that Lessee’s Affiliate shall comply with all of the terms and
conditions of paragraph (e)(2) hereof, such Affiliate may maintain said books
and records outside the Port of New York District and make them available to the
Port Authority at the Affiliate’s principal office, or such Affiliate may
provide copies of such books and records to the Port Authority in electronic
form. All of the foregoing records and books described in paragraph (a), above,
and in this paragraph (b) being hereinafter collectively referred to as the
“Books and Records”).
(c)The Lessee shall permit and/or cause to be permitted in ordinary business
hours during the term of the letting under this Agreement, for one (1) year
thereafter, and during such further period as is mentioned in the preceding
paragraphs (a) and (b), the examination and audit by the officers, employees and
representatives of the Port Authority of (x) the Books and Records of the Lessee
(including without limitation all corporate records and books of account which
the Port Authority in its sole discretion believes may be relevant for the
identification, determination or calculation of all fees, rentals and other
amounts paid or payable to the Port Authority, all amounts paid or payable by
the Port Authority to the Lessee under this Agreement and of all agreements, and
all source documents) and (y) the Books and Records of Affiliates that perform
obligations of the Lessee under this Agreement (including without limitation all
corporate records and books of account which the Port Authority in its sole
discretion believes may be relevant for the identification, determination or
calculation of all fees, rentals and other amounts paid or payable to the Port
Authority, all agreements, and all source documents) within ten (10) days
following any request by the Port Authority from time to time and at any time to
examine and audit any Books and Records; it being specifically understood that
the Port Authority shall not be bound by any prior audit or examination
conducted by it. The Lessee shall make available to the Port Authority, via one
of the methods described in paragraph (e)(2) hereof, for examination and audit
by the Port Authority pursuant to this paragraph (c) those Books and Records
described in (x) which are not required by paragraph (a) or (b) above to be kept
at all times in the Port of New York District, and those records and books of
account described in (y) above.
(d)The Lessee shall install and use such equipment and devices, including
without limitation computerized record keeping systems, for recording orders
taken, or services rendered, as may be appropriate to the Lessee’s business and
necessary or desirable to keep accurate Books and Records, and without limiting
the generality of the foregoing, for any activity involving cash sales, install
and use cash registers or other electronic cash control equipment that provides
for non-resettable totals and shall permit the inspection by the officers,
employees and representatives of the Port Authority of any equipment used by the
Lessee, including but not limited to any of the foregoing equipment. In those
situations where the Books and Records have been generated from computerized
data (whether mainframe, minicomputer, or PC-based computer systems), the Lessee
agrees to provide, or cause to be provided, to the Port Authority’s
representative extracts of data files in a computer readable format on data
disks, e-mail with attached files or alternative computer data exchange formats
suitable to the Port Authority in its sole discretion.
(e)Without implying any limitation on the right of the Port Authority to
terminate this Agreement, including but not limited to, for breach of any term,
condition or provision of paragraphs (a) through (d) above, the Lessee
understands that the full reporting and disclosure to the Port Authority of all
of the information described in paragraphs (a) through (d) above and provided by
the equipment and devices set forth in paragraphs (a) through (d) above and the
Lessee’s compliance with all the provisions of said paragraphs (a) through (d)
are of the utmost importance to the Port Authority. In the event any Books and
Records are maintained outside the Port of New York District or in the event of
the failure of the Lessee to comply with all the provisions of paragraphs (a)
through (d) above then, in addition to all, and without limiting any other,
rights and remedies of the Port Authority under this Agreement or otherwise and
in addition to all of the Lessee’s other obligations under this Agreement:
(1)    if Lessee fails to comply with the provisions of paragraphs (a) through
(d) above, the Port Authority may estimate any amount paid or payable to the
Port Authority on any basis that the Port Authority, in its sole discretion,
shall deem appropriate, such estimation to be final and binding on the Lessee
and the amounts payable to the Port Authority based thereon shall be payable to
the Port Authority when billed; and/or
(2)    if any Books and Records are maintained outside of the Port of New York
District, then the Port Authority in its sole discretion may (x) require on ten
(10) days’ notice to the Lessee that any such Books and Records that are not in
electronic form be made available to the Port Authority within the Port of New
York District for examination and audit pursuant to paragraph (c) hereof, (y)
require on ten (10) days’ notice to the Lessee that any such Books and Records
be made available to the Port Authority via data files in a computer readable
format on data disks, e-mail with attached files or alternative computer data
exchange formats suitable to the Port Authority in its sole discretion, and/or
(z) examine and audit any such Books and Records pursuant to paragraph (c)
hereof at the location(s) they are maintained and if such Books and Records are
maintained within the contiguous United States of America the Lessee shall pay
to the Port Authority when billed all actual travel costs and related expenses
for Port Authority auditors and other representatives, employees and officers in
connection with such examination and audit (all the foregoing costs and expenses
being hereinafter referred to as the “Contiguous Travel Costs”), and if such
Books and Records are maintained outside the contiguous United States of
America, the Lessee shall pay to the Port Authority when billed all actual costs
and expenses of the Port Authority of such examination and audit, including but
not limited to, salaries, benefits, travel costs and related expenses, overhead
costs, and fees and charges of third party auditors retained by the Port
Authority for the purpose of conducting such audit and examination (all the
foregoing costs and expenses together with the Contiguous Travel Costs being
hereinafter referred to as the “Travel Costs”). Upon the request of the Lessee,
the Port Authority shall provide to the Lessee copies of invoices that the Port
Authority has in its possession, if any, for the Travel Costs and a certificate
of the Port Authority setting forth the Travel Costs.
(f)Without implying any limitation on the rights or remedies of the Port
Authority under this Agreement or otherwise including without limitation the
right of the Port Authority to terminate the Agreement for breach of any term or
provision of this Section and in addition thereto, in the event any of the Books
and Records are not maintained in English, then the Lessee shall pay to the Port
Authority when billed, all costs and expenses of the Port Authority, as
determined by the Port Authority, to translate such Books and Records into
English.
(g)In the event that, upon conducting an examination and audit as described in
this Section, the Port Authority determines that unpaid fees, costs and/or other
amounts thereon are due and payable to the Port Authority by the Lessee, in
addition to any other amounts required by this Section to be paid by the Lessee
to the Port Authority, the Lessee shall pay to the Port Authority a service
charge in an amount equal to five percent (5%) of the amount determined by the
Port Authority to be unpaid. Such service charge shall be payable by the Lessee
upon demand therefor by the Port Authority and is exclusive of any and all other
moneys due to the Port Authority by the Lessee under this Agreement or
otherwise. No acceptance by the Port Authority of payment of any unpaid amount
or of any unpaid service charge shall be deemed a waiver of the right of the
Port Authority of payment of any late charge(s) or other service charge(s)
payable under the provisions of this Section with respect to such unpaid amount.
Each such service charge shall be and become fees, recoverable by the Port
Authority in the same manner and with like remedies as if it were originally a
part of the fees to be paid. Nothing in this Section is intended to, or shall be
deemed to, affect, alter, modify or diminish in any way (i) any rights of the
Port Authority under this Agreement, including, without limitation, the Port
Authority’s rights to terminate this Agreement or (ii) any obligations of the
Lessee under this Agreement.
(h)Without limiting the generality of Section 28 (Permits and Payment Fees), the
foregoing auditing costs, expenses and amounts of the Port Authority set forth
in paragraphs (e), (f) and (g) above shall be deemed rentals hereunder payable
to the Port Authority with the same force and effect as the rentals payable to
the Port Authority pursuant to Section 7 (Rental) hereof.
(i)The Lessee shall keep in an office or offices in the Port of New York
District or in electronic form, appropriate books and records showing (i) the
date and hour of each take-off or departure from the Airport of each aircraft
operated by it and the date and hour of the landing by such aircraft next
preceding each take-off or departure, (ii) all matters which it is required to
certify to the Port Authority pursuant to this Agreement and (iii) any other
matter concerning the Lessee’s operations at the Airport with respect to which
the Port Authority has notified the Lessee is reasonably necessary to fulfill
its obligations or exercise its rights under this Agreement whether or not of
the type enumerated above in this Section 96(i) and whether or not an express
obligation to keep books and records with regard thereto is expressly set forth
elsewhere in this Agreement.  The Lessee shall not be obligated to preserve any
such records for more than six (6) years unless they are material to litigation
initiated within that time, in which event they shall be preserved until the
final determination of the controversy.  The Port Authority shall have the right
to audit and inspect such books and records during regular business hours upon
reasonable prior notice or, if kept in electronic form, to require that any such
Books and Records be made available to the Port Authority via data files in a
computer readable format on data disks, e-mail with attached files or
alternative computer data exchange formats suitable to the Port Authority in its
sole discretion.
(j)If and when service segment data now supplied by the Lessee to the Department
of Transportation is no longer available to the Port Authority from a government
source, the Lessee will provide the following data to the Port Authority, within
ten (10) days after request, for each of its non-stop city-pair markets
involving the Port of New York District: total scheduled flights operated, seats
available, revenue passengers carried and similar data for charter flights.  The
Lessee shall request that such data be provided to the Port Authority, within
ten (10) days after request by the Port Authority, by airlines party to Handling
Agreements with the Lessee or its Affiliates for Handling Services at the
Airport, if any.

Section 97.    Counterparts. This Agreement may be simultaneously executed in
several counterparts, each of which shall be an original and all of which shall
constitute but one and the same document.

Section 98.    Governing Law. This Agreement and any claim, dispute or
controversy arising out of, under or related to this Agreement, the relationship
of the parties hereunder, and/or the interpretation and enforcement of the
rights and obligation of the parties hereunder shall be governed by, interpreted
and construed in accordance with the laws of the State of New York, without
regard to choice of law principles.

Section 99.    Entire Agreement. This Agreement consists of the following:
Sections 1 through 101, inclusive, Exhibits 1 through 23, inclusive. It
constitutes the entire agreement of the parties on the subject matter hereof and
may not be changed, modified, discharged or extended except by written
instrument duly executed by the Port Authority and the Lessee. The Lessee agrees
that no representations or warranties shall be binding upon the Port Authority
unless expressed in writing in this Agreement.

Section 100.    Survival of Obligations. The Lessee hereby acknowledges and
agrees any and all obligations or liabilities with respect to environmental
conditions, which environmental conditions occurred before the Effective Date,
and require remediation, clean-up, reporting and the like under any Existing
Agreement (whether or not incurred or assumed pursuant to prior agreements)
(“Environmental Conditions”) shall survive the expiration or earlier termination
(or partial termination) of any such Existing Agreement and the entry by the
Lessee into this Agreement. Any Remediation being performed by Lessee pursuant
to an approved remedial action plan or order or involving groundwater or soil
removal or treatment as of the Effective Date (and expressly excluding
Remediation consisting of natural attenuation, monitoring and investigation that
has not resulted in an approved remedial action plan or order or soil or
groundwater removal or treatment as of the Effective Date) pursuant to any
Existing Agreement shall be completed by Lessee in accordance with the terms of
the Existing Agreement. Any other obligations or liabilities of the Lessee under
the Existing Agreement for Environmental Conditions shall be performed or
discharged by the Lessee in accordance with the terms of this Agreement;
provided that if the terms of this Agreement are inapplicable to, or do not
address, such an Environmental Condition, the obligations or liabilities shall
be performed or discharged by Lessee in accordance with the terms of the
Existing Agreement.

Section 101.    Chief Engineer’s Jurisdiction.
(a)    Notwithstanding any other provision in this Agreement to the contrary,
any aspect of a dispute that involves a technical or engineering matter that is
governed by or based upon the Applicable Standards or any of the Reference
Documents, in each case, with respect to the D&C Work and any capital
improvements or replacement or renovation work performed by the Lessee on the
Premises during the letting of the Term, shall be determined by the Chief
Engineer in his or her sole discretion, acting independently, fairly and
impartially, and (subject to any remedies that the Lessee may have as a matter
of public law in respect of the Chief Engineer’s determination) shall be
conclusive, final and binding on the Parties; provided, that the designated
senior representatives of the Parties shall have first attempted to resolve the
matter or dispute by good faith negotiations for a period of at least fifteen
(15) days. The effect of the Chief Engineer’s determination shall not be
impaired or waived by any negotiations or settlement offers, whether or not the
Chief Engineer participated therein himself or herself, or by any conclusions
reached by the designated senior representatives, which conclusions are subject
to review by the Chief Engineer, or by any termination or cancellation of this
Agreement.
(b)    All matters and disputes of the nature described in this Section 101
(Chief Engineer’s Jurisdiction) must be submitted in writing by the designated
senior representatives of the Parties to the Chief Engineer for his or her
decision, together with all evidence and other pertinent information in regard
to such matter or dispute, in order that a fair and impartial decision may be
made.
[NO FURTHER TEXT ON THIS PAGE]


95



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.


[ATTEST]:                        THE PORT AUTHORITY OF NEW
YORK AND NEW JERSEY




/s/ Karen E. Eastman                    By /s/ David Kagan                
Secretary
Name:     David Kagan                


(Title): Chief Commercial Officer        
(Seal)


STATE OF NEW YORK    )
) SS.
COUNTY OF NEW YORK     )


On the 11th day of August in the year 2017 , before me, the undersigned , a
Notary Public in and for said state, personally appeared David Kagan, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity, and that by
his/her/their signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.
/s/ Timothy G. Stickelman    
Notarial seal and stamp


Port Authority Use Only:
Approval as to Terms:
Approval as to Form:




 





96



--------------------------------------------------------------------------------





[ATTEST]:                        DELTA AIR LINES, INC.


                            


/s/ Jan M. Davidson                    By /s/ Kenneth W. Morge            
Assistant Secretary
Name:     Kenneth W. Morge            


(Title): Vice President & Treasurer        
(Corporate Seal)


STATE OF GEORGIA    )
) SS.
COUNTY OF FULTON     )


On the 15th day of August in the year 2017 , before me, the undersigned , a
Notary Public in and for said state, personally appeared Kenneth W. Morge,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their capacity,
and that by his/her/their signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
/s/ Yvetta Rawls-Parks    
Notarial seal and stamp





Exhibit 1 - List of Available Documents
Availability Legend:    A = Provided by the Port Authority
PR = Provided by the Port Authority, upon Request
Available Documents
Originator
Title
Availability
How to Obtain
Location
PANYNJ
LaGuardia Airport Fiber Connection From the East Field Lighting Vault to
Building 30, East End Substation and Air Traffic Control Tower. Contract
LGA-124.223 Work Order No. 104. Drawings G003, ES500 thorugh ES501. Dated
12/22/2015. Signed 1/11 and 1/14/2016 (Confidential)
A
Available in Procore and Livelink Folder
(Procore) Communication / 03_PA Fiber

(Livelink) PA to Delta / Meetings working

Documents / 00-Communications / PANYNJ

Fiber
LaGuardia Airport Fiber Connection From the East Field Lighting Vault to
Building 30, East End Substation and Air Traffic Control Tower. Contract
LGA-124.223 Work Order No. 104. Dated 12/22/2015. Signed 1/11 and 1/14/2016
(Including Confidential Section)
A
Available in Procore and Livelink Folder
(Procore) Communication / 03_PA Fiber

(Livelink) PA to Delta / Meetings working

Documents / 00-Communications / PANYNJ

Fiber
LaGuardia Construction Management/General Contracting Services for the LaGuardia
Airport Capital Infrastructure (LGACI) Program. West End 5kv Ductbank
Infrastructure Upgrade. Contract LGA-124.223 Work Order No. 201. Dated, Signed
3/27/2014
A
Available in Procore Folder
LGA Contracts / LGA-124.223 WO No. 201
LaGuardia Construction Management/General Contracting Services for the LaGuardia
Airport Capital Infrastructure (LGACI) Program. West End 5kv Ductbank
Infrastructure Upgrade. Contract LGA-124.223 Work Order No. 201. PACC No. 2,
Drawing C015
A
Available in Procore Folder
LGA Contracts / LGA-124.223 WO No. 201
LaGuardia Construction Management/General Contracting Services for the LaGuardia
Airport Capital Infrastructure (LGACI) Program. Medium Voltage Distribution in
Central Terminal Area. Contract LGA-124.223 Work Order No. 202. Dated 5/30/2014,
Signed 6/10 and 6/11/2014
A
Available in Procore Folder
LGA Contracts / LGA-124.223 WO No. 202
LaGuardia Airport - LGA 124.223 - Construction Management/General Contracting
Services for the LaGuardia Airport Capital Infrastructure (LGACI) Program Work
Order No. 202. Release Memorandum dated 7/3/2014.
A
Available in Procore Folder
LGA Contracts / LGA-124.223 WO No. 202
LaGuardia Construction Management/General Contracting Services for the LaGuardia
Airport Capital Infrastructure (LGACI) Program. Medium Voltage Distribution in
Central Terminal Area. Contract LGA-124.223 Work Order No. 202. PACC No. 3.
A
Available in Procore Folder
LGA Contracts / LGA-124.223 WO No. 202
LaGuardia Construction Management/General Contracting Services for the LaGuardia
Airport Capital Infrastructure (LGACI) Program. Medium Voltage Distribution in
East End Terminal Area. Contract LGA-124.223 Work Order No. 203A. Dated
8/7/2014, Signed 8/11/2014
A
Available in Procore Folder
LGA Contracts / LGA-124.223 WO No. 203A
LaGuardia Construction Management/General Contracting Services for the LaGuardia
Airport Capital Infrastructure (LGACI) Program. Medium Voltage Distribution in
East End Terminal Area. Contract LGA-124.223 Work Order No. 203A. PACC No. 14.
A
Available in Procore Folder
LGA Contracts / LGA-124.223 WO No. 203A
LaGuardia Construction Management/General Contracting Services for the LaGuardia
Airport Capital Infrastructure (LGACI) Program. Medium Voltage Distribution in
East End Terminal Area. Contract LGA-124.223 Work Order No. 203A. Drawings E205
E206 (CAD Files)
A
Available in Procore Construction Interfaces
Construction Interface 82
LaGuardia Construction Management/General Contracting Services for the LaGuardia
Airport Capital Infrastructure (LGACI) Program. Medium Voltage Distribution in
East End Terminal Area. Contract LGA-124.223 Work Order No. 203B. Dated , Signed
10/27/2014
A
Available in Procore Folder
LGA Contracts / LGA-124.223 WO No. 203B
LaGuardia Construction Management/General Contracting Services for the LaGuardia
Airport Capital Infrastructure (LGACI) Program. Medium Voltage Distribution in
East End Terminal Area. Contract LGA-124.223 Work Order No. 203B. Drawing E202
(CAD Files)
A
Available in Procore Construction Interfaces
Construction Interface 82
LaGuardia Construction Management/General Contracting Services for the LaGuardia
Airport Capital Infrastructure (LGACI) Program. Medium Voltage Distribution in
East End Terminal Area. Contract LGA-124.223 Work Order No. 203B. PACC No. 61
(PDF and CAD files)
A
Available in Procore Folder
Storm Drainage
and
LGA Contracts/LGA-124.223 WO No. 203B
LaGuardia Airport East End Garage Exit Toll Plaza. Contract LGA-124.223 Work
Order No. 302. Dated 3/6/2014. Signed 3/12/2014
A
Available in Procore Folder
LGA Contracts / LGA-124.223 WO No. 302
LaGuardia Airport East End Garage Exit Toll Plaza. Contract LGA-124.223 Work
Order No. 302. Addendum No. 1
A
Available in Procore Folder
LGA Contracts / LGA-124.223 WO No. 302
LaGuardia Airport East End Garage Exit Toll Plaza. Contract LGA-124.223 Work
Order No. 302. Addendum No. 2
A
Available in Procore Folder
LGA Contracts / LGA-124.223 WO No. 302
LaGuardia Airport East End Garage Exit Toll Plaza. Contract LGA-124.223 Work
Order No. 302. Net Cost Drawings.
A
Available in Procore Folder
LGA Contracts / LGA-124.223 WO No. 302



 
PAGE 1 OF 10

INITIALED:
 
The Port Authority of New York and New Jersey

LaGuardia Airport


FOR THE PORT AUTHORITY
List of Available Documents
August 24, 2017
New Terminal C Project Page 1 of 10
FOR THE LESSEE
 



97



--------------------------------------------------------------------------------





Exhibit 1 - List of Available Documents
Availability Legend:    A = Provided by the Port Authority
PR = Provided by the Port Authority, upon Request
Originator
Title
Availability
How to Obtain
Location
PANYNJ
LaGuardia Airport East End Garage Exit Toll Plaza. Contract LGA-124.223 Work
Order No. 302. PACC No. 4
A
Available in Procore Folder
LGA Contracts / LGA-124.223 WO No. 302
LaGuardia Airport East End Garage Exit Toll Plaza. Contract LGA-124.223 Work
Order No. 302. PACC No. 5
A
Available in Procore Folder
LGA Contracts / LGA-124.223 WO No. 302
LaGuardia Airport East End Garage Exit Toll Plaza. Contract LGA-124.223 Work
Order No. 302. PACC No. 6
A
Available in Procore Folder
LGA Contracts / LGA-124.223 WO No. 302
LaGuardia Airport East End Garage Exit Toll Plaza. Contract LGA-124.223 Work
Order No. 302. PACC No. 12
A
Available in Procore Folder
LGA Contracts / LGA-124.223 WO No. 302
LaGuardia Airport East End Garage Exit Toll Plaza. Contract LGA-124.223 Work
Order No. 302. PACC No. 15
A
Available in Procore Folder
LGA Contracts / LGA-124.223 WO No. 302
LaGuardia Airport East End Garage Exit Toll Plaza. Contract LGA-124.223 Work
Order No. 302. PACC No. 23
A
Available in Procore Folder
LGA Contracts / LGA-124.223 WO No. 302
LaGuardia Airport East End Garage Exit Toll Plaza. Contract LGA-124.223 Work
Order No. 302. PACC No. 24
A
Available in Procore Folder
LGA Contracts / LGA-124.223 WO No. 302
LaGuardia Airport Lot 10 Valet Infrastructure Site Work. Contract LGA-124.223
Work Order No. 601A. Dated 4/25/2016 (Non Confidential)
A
Available in Procore Folder
LGA PArking Lot 10E
LaGuardia Airport Lot 10 Valet Infrastructure Site Work. Contract LGA-124.223
Work Order No. 601A. PACC No. 1
A
Available in Procore Folder
LGA PArking Lot 10E
LaGuardia Airport Lot 10 Valet Infrastructure Site Work. Contract LGA-124.223
Work Order No. 601A. Drawings E013 through E014. Dated 4/25/2016 (Confidential)
A
Available in Livelink Folder
(Livelink) PA to Delta / Meetings working

Documents / 03-Electrical
LaGuardia Airport Lot 10 Valet Infrastructure Site Work. Contract LGA-124.223
Work Order No. 601A. Dated 4/25/2016 (Non Confidential) CAD files.
A
Available in Procore Folder
LGA PArking Lot 10E
LaGuardia Airport Lot 10 Valet Infrastructure Site Work. Contract LGA-124.223
Work Order No. 601A. PACC No. 1. CAD files.
A
Available in Procore Folder
LGA PArking Lot 10E
LaGuardia Airport Lot 10 Valet Infrastructure Site Work. Contract LGA-124.223
Work Order No. 601A. Electrical CAD files. (Confidential)
A
Available in Livelink Folder
PA to Delta / 04 - LGA PArking Lot 10E
LaGuardia Airport East End Substation (EES) - Foundation and Site Utilitites.
Contract No. LGA-124.191. Dated 7/13/2012 (Non- Confidential and Confidential )
A
Available in Livelink Folder (Previouslly provided via Masterplanning)
(Livelink) LGA Contracts / LGA-124.191

/ HOK Newforma
LaGuardia Airport East End Substation Building, Equipment and Feeders. Contract
No. LGA-124.198. Signed Dated 4/24/2013
A
Available in Livelink Folder (Previouslly provided via Masterplanning)
(Livelink) LGA Contracts / LGA-124.198

/HOK Newforma
LaGuardia Airport Replacement of VMS System. Contract LGA-124.113. Drawings T1
through T70, S1 through S12 and E1 through E24 (Confidential). Dated 12/8/2003
A
Available in Procore Construction Interfaces and Livelink Folder
(Procore) Construction Interface 48

(Livelink) PA to Delta / 05 - Construction

Interfaces/ Construction Interface No. 48.
LGA Key Projects Graphic (LGA Airport Key Project Map Site Plan)
A
Available in Procore Folder
Construction Documents / LGA Contracts
LaGuardia Airport Replacement Fire Alarm System. Contract No. LGA-110.098.
Record Drawings as of 8/2/1999
A
Available in Procore Folder
Communication / 01_Fire alarm
LaGuardia Airport Fire Alarm System - Ductbank for Fiber Optic Loop. Contract
No. LGA-110.084. As Built Drawings as of 6/4/1992
A
Available in Procore Folder
Communication / 01_Fire alarm
Fiber Alarm Fiber 2015 update. Central Terminal Building to East Parking Garage
to East End Substation (Verizon - Henry Bros) Sketch FAS-1
A
Available in Procore Folder
Communication / 01_Fire alarm
LaGuardia Airport Fire Alarm System Upgrade and Expansion. Contract No. LGA-716.
Drawings No. FA2. Dated 7/30/2004
A
Available in Procore Folder
Communication / 01_Fire alarm
LaGuardia Airport Fire larm Nodes Table.
A
Available in Procore Folder
Communication / 01_Fire alarm
LaGuardia Airport Replacement of the East Field Lighting Vault . Contract
LGA-124.223 Work Order No. 102. Dated 1/30/2015
A
Masterplanning
HOK Newforma Action Item 00091
LaGuardia Airport Replacement of the East Field Lighting Vault . Contract
LGA-124.223 Work Order No. 102. Dated 1/30/2015 PACC No. 7
A
Masterplanning
HOK Newforma Action Item 00091



The Port Authority of New York and New Jersey    List of Available Documents
LaGuardia Airport    August 24, 2017
New Terminal C Project    Page 2 of 10






    



--------------------------------------------------------------------------------





Exhibit 1 - List of Available Documents
Availability Legend:    A = Provided by the Port Authority
PR = Provided by the Port Authority, upon Request
Originator
Title
Availability
How to Obtain
Location
PANYNJ
LaGuardia Airport Replacement of the East Field Lighting Vault . Contract
LGA-124.223 Work Order No. 102. Dated 1/30/2015 PACC No. 27
A
Masterplanning
HOK Newforma Action Item 00091
LaGuardia Airport Replacement of the East Field Lighting Vault . Contract
LGA-124.223 Work Order No. 102. Dated 1/30/2015 PACC No. 30
A
Masterplanning
HOK Newforma Action Item 00091
LaGuardia Airport Replacement of the East Field Lighting Vault . Contract
LGA-124.223 Work Order No. 102. Dated 1/30/2015 PACC No. 31
A
Masterplanning
HOK Newforma Action Item 00091
LaGuardia Airport Replacement of the East Field Lighting Vault . Contract
LGA-124.223 Work Order No. 102. Dated 1/30/2015 PACC No. 36
A
Masterplanning
HOK Newforma Action Item 00091
LaGuardia Airport Replacement of the East Field Lighting Vault . Contract
LGA-124.223 Work Order No. 102. Dated 1/30/2015 PACC No. 43
A
Masterplanning
HOK Newforma Action Item 00091
LaGuardia Airport Replacement of the East Field Lighting Vault . Contract
LGA-124.223 Work Order No. 102. Dated 1/30/2015 PACC No. 45
A
Masterplanning
HOK Newforma Action Item 00091
LaGuardia Airport Replacement of the East Field Lighting Vault . Contract
LGA-124.223 Work Order No. 102. Dated 1/30/2015 PACC No. 46
A
Masterplanning
HOK Newforma Action Item 00091
Central Terminal Building Updated Hydrant Fuel System Concept Report
A
Masterplanning
HOK Newforma Action Item 00182
EA and FONSI reports on ARFF (Aircraft Rescue and Fire Fighting) Building
A
Masterplanning
HOK Newforma Action Item 00186
LaGuardia Airport Traffic Signal Plan Dated 2/6/2015 including timing
information for the existing permanent traffic signals at Terminals C and D
A
Masterplanning
HOK Newforma Action Item 00194
LGA Communication - Terminals C& D
A
Available in Livelink Folder
(Livelink) PA to Delta / Response to HOK Action Items / Action Item 00202
LaGuardia Airport EarthCam Camera Location Map.
A
Masterplanning
HOK Newforma Action Item 00210
LaGuardia Airport Redevelopment Program ITS Master Plan. Prepared by PANYNJ
Traffic Engineering: April 2013.
A
Masterplanning
HOK Newforma Action Item 00210
LaGuardia Airport Traffic Signal Communication System Deployment - Contract No.
LGA-124.218 Work Order No. 1.
A
Masterplanning
HOK Newforma Action Item 00210
LaGuardia Airport Vehicle and Travel Time Detection System Deployment – Contract
No. LGA-124.218 Work Order No. 3
A
Masterplanning
HOK Newforma Action Item 00210
LaGuardia Airport Vehicle and Travel Time Detection System Deployment – Contract
No. LGA-124.218 Work Order No. 3. Additional ITS Items (Addendum #2).
A
Masterplanning
HOK Newforma Action Item 00210
LaGuardia Airport Replacement of the East Field Lighting Vault . Contract
LGA-124.223 Work Order No. 102. Drawings E105, E324 Dated 1/30/2015
A
Available in Procore Folder
Communication / 03_PA Fiber
LaGuardia Airport Replacement of the East Field Lighting Vault . Contract
LGA-124.223 Work Order No. 102. Drawings E205 (CAD Files)
A
Available in Procore Construction Interfaces
Construction Interface 82
LaGuardia Airport Fiber Optic Network For CCTV Linkage . Contract No. LGA-621.
Excerpt Dated 8/17/1997
A
Available in Procore Folder
Communication / 03_PA Fiber
LaGuardia Airport Security and Pump House Alarms Via Fiber Oprtic Network.
Contract No. LGA-695. Drawings No. E2. Dated 3/25/2003
A
Available in Procore Folder
Communication / 03_PA Fiber
LaGuardia Airport Multi Facility Aviaiton Perimeter Intrusion Detection System
(PIDS) Security Design, Purchase, Construction, Installation, Integration and
On-Site Maintenance Key Plan. Contract MFA-134.308. Final Release Date
12/14/2014. (Including Confidential Section)
A
Available in Procore and Livelink Folder
(Procore) Communication / 03_PA Fiber

(Livelink) PA to Delta / Meetings working

Documents / 00-Security / 00-Presentations
Engineering Department Memorandum. LGA Lot 10E Deck Geotechnical Memo. Date
March 3, 2016
A
Available in Procore Folder
LGA Parking Lot 10E
Engineering Department LaGuardia Airport. Lot 10E Parking Deck and Entry Plaza.
Drawings SL-368 through SL-372. Date April 7, 2016.
A
Available in Procore Folder
LGA Parking Lot 10E
Engineering Department - LaGuardia Airport Redevelopment Program. Lot 10E
Parking Deck Concept Ground Layout. Drawings SK- 01 through SK-03. Date February
9, 2016
A
Available in Procore Folder
LGA Parking Lot 10E



The Port Authority of New York and New Jersey    List of Available Documents
LaGuardia Airport    August 24, 2017
New Terminal C Project    Page 3 of 10






OHSUSA:765698154.37



--------------------------------------------------------------------------------





Exhibit 1 - List of Available Documents
Availability Legend:    A = Provided by the Port Authority
PR = Provided by the Port Authority, upon Request
Originator
Title
Availability
How to Obtain
Location
PANYNJ
LaGuardia Redevelopment Program. Lot 10E Parking Deck Requirements Document.
LGA-124.223 Work Order No. 701. Date February 23, 2016.
A
Available in Procore Folder
LGA Parking Lot 10E
LaGuardia Airport Redevelopment Program Concept of Operations. Stage 1 Final
Submission. Date 4/25/2013
A
Available in Procore Folder
DAL ARP Lease Discussions
PANYNJ Aviation Memorandum - Required Delta Concept of Operations. Date
9/12/2016
A
Available in Procore Folder
DAL ARP Lease Discussions
PANYNJ Central Survey Group - LaGuardia Airport Utilities. CAD files
A
Available in Livelink Folder (Previouslly provided via Masterplanning)
(Livelink) PA to Delta / 00 - PANYNJ Central
Survey Group - Utilities
and HOK Newforma Action Item 00128
PANYNJ - East Field Lighting Vault Generator Proposed Relocation, CAD files
A
Available in Procore Folder
EFLV Generator Relocation
Gas Distribution Main and Branch Piping Layout
A
Available in Procore Construction Interfaces
Construction Interface 4a3
Storm-Water Model files with WO 203B
A
Available in Procore Construction Interfaces
Construction Interface 4b
Proposed Design for the Pump House No. 4 Generator Pad.
A
Available in Procore Construction Interfaces
Construction Interface 24
LaGuardia Airport Emergency Generators at Various locations. Contract
LGA-774.235 Date March 10, 2017 (PDF and CAD files)
A
Available in Procore Construction Interfaces (Previouslly provided via

Masterplanning)
Construction Interface 24 / HOK Newforma

Action Item 00091
LaGuardia Airport Paking P5 Equipment Removal Action-Resposibility Matrix Date
May 19, 2017
A
Available in Procore Construction Interfaces
Construction Interface 57
PANYNJ Rider B Comments to LaGuardia Gateway Partners submittal GR-2167 ITS
System Design
A
Available in Livelink Folder
Construction Interface 69
LaGuardia Airport Rehabilitation of Taxiways A, M and ZA. Contract LGA-124.165
Date December 21, 2012.
A
Available in Procore Construction Interfaces
Construction Interface 73
PANYNJ Letter to memorialize a PANYNJ - City of New York Parks & Recreation
Agreement for LaGuardia Airport Tree Removal Restitution for East End Substation
Duckbanks. Date March 27, 2017
A
Available in Procore Construction Interfaces
Construction Interface 83
LaGuardia Airport East End Substation Building, Equipment and Feeders. Contract
No. LGA-124.198. PACC No. 1
A
Masterplanning
HOK Newforma
LaGuardia Airport East End Substation Building, Equipment and Feeders. Contract
No. LGA-124.198. PACC No. 2
A
Masterplanning
HOK Newforma
LaGuardia Airport East End Substation Building, Equipment and Feeders. Contract
No. LGA-124.198. PACC No. 4
A
Masterplanning
HOK Newforma
LaGuardia Airport East End Substation Building, Equipment and Feeders. Contract
No. LGA-124.198. PACC No. 5
A
Masterplanning
HOK Newforma
LaGuardia Airport East End Substation Building, Equipment and Feeders. Contract
No. LGA-124.198. PACC No. 6
A
Masterplanning
HOK Newforma
LaGuardia Airport East End Substation Building, Equipment and Feeders. Contract
No. LGA-124.198. PACC No. 7
A
Masterplanning
HOK Newforma
LaGuardia Airport East End Substation Building, Equipment and Feeders. Contract
No. LGA-124.198. PACC No. 8
A
Masterplanning
HOK Newforma
LaGuardia Airport East End Substation Building, Equipment and Feeders. Contract
No. LGA-124.198. PACC No. 9
A
Masterplanning
HOK Newforma
LaGuardia Airport East End Substation Building, Equipment and Feeders. Contract
No. LGA-124.198. PACC No. 10
A
Masterplanning
HOK Newforma
LaGuardia Airport East End Substation Building, Equipment and Feeders. Contract
No. LGA-124.198. PACC No. 12
A
Masterplanning
HOK Newforma
LaGuardia Airport East End Substation Building, Equipment and Feeders. Contract
No. LGA-124.198. PACC No. 13
A
Masterplanning
HOK Newforma



The Port Authority of New York and New Jersey    List of Available Documents
LaGuardia Airport    August 24, 2017
New Terminal C Project    Page 4 of 10






OHSUSA:765698154.37



--------------------------------------------------------------------------------





Exhibit 1 - List of Available Documents
Availability Legend:    A = Provided by the Port Authority
PR = Provided by the Port Authority, upon Request
Originator
Title
Availability
How to Obtain
Location
PANYNJ
LaGuardia Airport East End Substation Building, Equipment and Feeders. Contract
No. LGA-124.198. PACC No. 14
A
Masterplanning
HOK Newforma
LaGuardia Airport East End Substation Building, Equipment and Feeders. Contract
No. LGA-124.198. PACC No. 17
A
Masterplanning
HOK Newforma
LaGuardia Airport East End Substation Building, Equipment and Feeders. Contract
No. LGA-124.198. PACC No. 21
A
Masterplanning
HOK Newforma
LaGuardia Airport East End Substation Building, Equipment and Feeders. Contract
No. LGA-124.198. Date September 3, 2013. Drawing SKE100
A
Available in Procore Folder
Construction Interfaces 83
LaGuardia Airport Designand Construction of the East Parking Garage. Contract
No. LGA-124.201. Contract Drwaings dated 11/24/2014.
A
Masterplanning
HOK Newforma
LaGuardia Airport East and West Utility Trunk Line Relocations. Contract No.
LGA-124.223 Work Order No. 103 Dated 4/21/2014.
A
Masterplanning
HOK Newforma
LaGuardia Airport East and West Utility Trunk Line Relocations. Contract No.
LGA-124.223 Work Order No. 103 Addendum No. 1 Dated 9/3/2014.
A
Masterplanning
HOK Newforma
LaGuardia Airport East and West Utility Trunk Line Relocations. Contract No.
LGA-124.223 Work Order No. 103 PACC No. 19 Sketches Dated 3/9/2015.
A
Masterplanning
HOK Newforma
LaGuardia Airport Central Terminal Building Modernization. Geotechnical
Subsurface Data Review and Preliminary Foundation Desing Alternatives Dated
8/6/2010.
A
Masterplanning
HOK Newforma Action Item 00019
LGA CTB Geotechnical Report.
A
Masterplanning
HOK Newforma Action Item 00019
LGA CTB Geotechnical Design Memorandum Revision No. 1 Dated 1/16/2013
A
Masterplanning
HOK Newforma Action Item 00019
LaGuardia Airport Central Terminal Building Modernization. Geotechnical
Subsurface Investigation Report for the East End Substation (EES) and the
Chiller, Heating and Refrigeration Plant (CHRP) Buildings Final Report .
Revision No. 1 Dated 1/29/2013.
A
Masterplanning
HOK Newforma Action Item 00019
LGA East End Substation (EES) Stages I-IV Geotechnical Laboratory Test Data
A
Masterplanning
HOK Newforma Action Item 00019
LGA East End Substation (EES) Stages I-IV Geotechnical Load Test Data
A
Masterplanning
HOK Newforma Action Item 00019
LaGuardia Airport Central Terminal Building Modernization. Geotechnical
Subsurface Investigation Report for the East Garage Building Final Report
Revision No. 1 Dated 1/11/2013
A
Masterplanning
HOK Newforma Action Item 00019
LGA East Garage Stage I Geotechnical Laboratory Test Data
A
Masterplanning
HOK Newforma Action Item 00019
LGA West Garage Stage I Geotechnical Report including Appendices A through E
A
Masterplanning
HOK Newforma Action Item 00019
LGA West Garage Stage I Geotechnical Design Memorandum
A
Masterplanning
HOK Newforma Action Item 00019
LGA West Garage Stage I Geotechnical Laboratory Test Data
A
Masterplanning
HOK Newforma Action Item 00019
Geotechnical Desing memorandum LGA Roadways Package Revision No. 1 Dated
1/29/2013.
A
Masterplanning
HOK Newforma Action Item 00019
LGA Elevated Roadways Stage I Geotechnical. Sticklog Profiles
A
Masterplanning
HOK Newforma Action Item 00019
LGA Demolition of Hangars 2&4 Geotechnical. Laboratory Test Data.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-033 to 035: Rehabilitation, Geologic Profiles.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-048:RehabilitationElevatedRoadwayApproach,GeologicalProfile.
A
Masterplanning
HOK Newforma Action Item 00019



The Port Authority of New York and New Jersey    List of Available Documents
LaGuardia Airport    August 24, 2017
New Terminal C Project    Page 5 of 10






OHSUSA:765698154.37



--------------------------------------------------------------------------------





Exhibit 1 - List of Available Documents
Availability Legend:    A = Provided by the Port Authority
PR = Provided by the Port Authority, upon Request
Originator
Title
Availability
How to Obtain
Location
PANYNJ
LGA-SL-050: Rehabilitation Proposed Parking Deck, Geological Profiles.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-066: Proposed Expansion East End and Storm Sewer Extension, Geologic
Profiles.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-077: Westerly Roadways and Parking Lot No. 1, Geologic Profiles.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-081: Parking Lots No. 3 and No. 4, Toll Booths, Geologic Profiles.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-093: Expansion of Parking Lot No. 5, Geologic Profiles.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-094: Proposed Structural Parking Garage, Location of Borings.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-095 to 098, Proposed Structural Parking Garage, Geological Profiles.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-102: EAL Shuttle Terminal, Geologic Profiles.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-125 to 126: Exit Ramp to Grand Central Pkwy Stage II, Presentation of
Borings.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-126A: Exit Ramp to Grand Central Pkwy Stage III, Presentation of Borings.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-144: East End Roadway Modifications Phase I, Presentation of Borings.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-146 to 147: East End Roadway Modifications Phase II, Presentation of
Borings.
A
Masterplanning
HOK Newforma Action Item 00019
LaGuardia Airport Flow Testing at Hydrants HYD-L16 and HYD-L17
A
Masterplanning
HOK Newforma Action Item 00190
LaGuardia Airport Upgrade Pumps in Pump House #4. Contract No. LGA-124.104 Date
January 16, 2012.
A
Masterplanning
HOK Newforma Action Item 00153
LaGuardia AirportSurvey of Drainage Pits at Pump House #4. Date February 26,
2016
A
Available in Livelink Folder (Previouslly provided via Masterplanning)
(Livelink) PA to Delta /HOK Newforma Action Item 00153
LaGuardia Airport East End Storm Surge Barrier Replacement Contract No.
LGA-110.064. Date August 4, 1987
A
Masterplanning
HOK Newforma Action Item 00184
LGA Existing Communication Cabling Information within the Existing and Proposed
Delta Lease Hold Area
A
Available in Livelink Folder (Previouslly provided via Masterplanning)
(Livelink) PA to Delta /HOK Newforma Action Item 00202
LGA-SL-161: East End Roadway Modification – Phase II, Presentation of Borings.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-169: Electrical Distribution, Presentation of Borings.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-184: CTB Landside Expansion and Modernization Program, Boring Location
Plan
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-184: CTB Landside Expansion and Modernization Program, Boring Location
Plan
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-184: CTB Landside Expansion and Modernization Program, Boring Location
Plan
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-193: CTB Center Section Modernization, Presentation of Borings.
A
Masterplanning
HOK Newforma Action Item 00019



The Port Authority of New York and New Jersey    List of Available Documents
LaGuardia Airport    August 24, 2017
New Terminal C Project    Page 6 of 10






OHSUSA:765698154.37



--------------------------------------------------------------------------------





Exhibit 1 - List of Available Documents
Availability Legend:    A = Provided by the Port Authority
PR = Provided by the Port Authority, upon Request
Originator
Title
Availability
How to Obtain
Location
PANYNJ
LGA-SL-203: East End Roadway Improvements Project, Boring Location Plan.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-204 to 206: East End Roadway Improvements Project, Presentation of
Borings.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-236: East End Roadway Improvements, Site Location Plan, General Notes,
Abbreviations, Soil Classification and Legend.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-237: East End Roadway Improvements, Boring Location Plan.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-238 to 240: East End Roadway Improvements, Presentation of Borings.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-274: N-Train Extension, Project Site Map Location Plan, Legend, General
Notes, Abbreviations and Soil Classification.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-275 to 278: N-Train Extension, Presentation of Borings.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-285: Rehabilitation of Bridges L1 & L2; Project Site Map, Boring Location
Plan, General Notes, Legend Abbreviations & Symbols, Soil Classification.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-286 to 287: Rehabilitation of Bridges L1 and L2, Presentation of Borings.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-290: CTB Modernization Project, Project Site Map, Boring Location Plan,
General Notes, Legend Abbreviations & Symbols.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-291 to 292: CTB Modernization Project, Presentation of Borings.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-291 to 292: CTB Modernization Project, Presentation of Borings.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-294 to 301: CTB Modernization Program for EES & CHRP Buildings,
Presentation of Borings.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-302: CTB Modernization East Garage, Project Site Map, Boring Location
Plan, General Notes, Legend Abbreviations & Symbols, Soil Classifications.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-303 to 312: CTB Modernization East Garage, Presentation of Borings.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-315: West End Garage, Project Site Map, Boring Location Plan, General
Notes, Legend Abbreviations & Symbols, Soil Classifications.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-316 to 323: West End Garage, Presentation of Borings.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-324: Demolition of Hangars 2 & 4, Project Site Map, Boring Location Plan,
General Notes, Legend Abbreviations & Symbols, Soil Classifications.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-325 to 328: Demolition of Hangars 2 & 4, Presentation of Borings.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-329: East Exit Toll Plaza in Parking Lot 4, Project Site Map, Boring
Location Plan, General Notes, Legend Abbreviations & Symbols, Soil
Classifications.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-330 to 331: East Exit Toll Plaza in Parking Lot 4, Presentation of
Borings.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-335: CTB Roadways Package Subsurface Investigation Program (Phase I),
Project Site map, General Notes, Legend Abbreviations & Symbols, Soil
Classsifications.
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-336: CTB Roadways package Subsurface Investigation Program (Phase I),
Boring Location Plan
A
Masterplanning
HOK Newforma Action Item 00019
LGA-SL-337 to 348: CTB Roadway Package Subsurface Investigation Program (Phase
I), Presentation of Borings
A
Masterplanning
HOK Newforma Action Item 00019



The Port Authority of New York and New Jersey    List of Available Documents
LaGuardia Airport    August 24, 2017
New Terminal C Project    Page 7 of 10






OHSUSA:765698154.37



--------------------------------------------------------------------------------





Exhibit 1 - List of Available Documents
Availability Legend:    A = Provided by the Port Authority
PR = Provided by the Port Authority, upon Request
Originator
Title
Availability
How to Obtain
Location
PANYNJ
LaGuardia Airport Restricted Vehicle Service Road and Runway Drive at Runway
4-22 Contract LGA-124.195 Drawing T001 Dated 7/31/2013.
A
Masterplanning
HOK Newforma Action Item 00036
Control Report for the Establishment of RTK Photo Control Points for LaGuardia
International airport (LGA) Facility Mapping Update Flushing, Queens County, New
York. Performed by GEOD Corporation. Dated 6/6/2012.
A
Masterplanning
HOK Newforma Action Item 00045
Central Survey Group sketches containig additional control points information.
A
Masterplanning
HOK Newforma Action Item 00045
Stage 1 (April 25, 2013)
A
Masterplanning
HOK Newforma
Appendix - Studies - Volume 1
Appendix - Studies - Volume 2
Contract Drawing Set - Volume 1
Contract Drawing Set - Volume 1
Contract Drawing Set - Volume 3
Hangar 1 & Building 19 Appendix
Environmental and Demolition for Hangars 1, 2 & 4 Appendix
Geotechnical Appendix
Geotechnical Appendix
P2 Parking Garage Appendix
LGA - LaGuardia Airport Redevelopment Program Flood Mitigation Report (June 20,
2013)
LaGuardia Airport Redevelopment Program Airside, Ramp and Taxiways Hydrant Fuel
System.
LaGuardia Airport Replacement of the East Field Lighting Vault Contract No.
LGA-124.223 Work Order No. 102 Dated 1/30/2015
A
Masterplanning
HOK Newforma Action Item 00091
LaGuardia Airport Replacement of the East Field Lighting Vault Contract No.
LGA-124.223 Work Order No. 102 PACC No. 7
A
Masterplanning
HOK Newforma Action Item 00091
LaGuardia Airport Replacement of the East Field Lighting Vault Contract No.
LGA-124.223 Work Order No. 102 PACC No. 27
A
Masterplanning
HOK Newforma Action Item 00091
LaGuardia Airport Replacement of the East Field Lighting Vault Contract No.
LGA-124.223 Work Order No. 102 PACC No. 30
A
Masterplanning
HOK Newforma Action Item 00091
LaGuardia Airport Replacement of the East Field Lighting Vault Contract No.
LGA-124.223 Work Order No. 102 PACC No. 36
A
Masterplanning
HOK Newforma Action Item 00091
LaGuardia Airport Replacement of the East Field Lighting Vault Contract No.
LGA-124.223 Work Order No. 102 PACC No. 31
A
Masterplanning
HOK Newforma Action Item 00091
LaGuardia Airport Replacement of the East Field Lighting Vault Contract No.
LGA-124.223 Work Order No. 102 PACC No. 43
A
Masterplanning
HOK Newforma Action Item 00091
LaGuardia Airport Replacement of the East Field Lighting Vault Contract No.
LGA-124.223 Work Order No. 102 PACC No. 45
A
Masterplanning
HOK Newforma Action Item 00091



The Port Authority of New York and New Jersey    List of Available Documents
LaGuardia Airport    August 24, 2017
New Terminal C Project    Page 8 of 10






OHSUSA:765698154.37



--------------------------------------------------------------------------------





Exhibit 1 - List of Available Documents
Availability Legend:    A = Provided by the Port Authority
PR = Provided by the Port Authority, upon Request
Originator
Title
Availability
How to Obtain
Location
PANYNJ
LaGuardia Airport Replacement of the East Field Lighting Vault Contract No.
LGA-124.223 Work Order No. 102 PACC No. 46
A
Masterplanning
HOK Newforma Action Item 00091
Aviation Sandy Recovery and Infrastructure Resilience Presentation. Dated
10/7/2013
A
Masterplanning
emailed by L. Pei Wang April 7, 2016
LaGuardia Airport Fire Pump Station Building 23 - Test Data 10/2015
A
Masterplanning
HOK Newforma Action Item 00139
LGA Master Utility Study Storm Drainage Report. Dated June 2004 .
A
Masterplanning
HOK Newforma Action Item 00178
LGA Master Utility Study Storm Drainage Appendix. Dated June 2004
A
Masterplanning
HOK Newforma Action Item 00178
LaGuardia Airport Storm Drainage Rehabilitation Stage III Evaluation Report
LGA-900.518. Prepared by Jacobs. Dated October 21, 2008
A
Masterplanning
HOK Newforma Action Item 00178
LaGuardia Redevelopment Program Airside, Ramp and Taxiways. Hydrat Fuel System
Dated April 25, 2013.
A
Masterplanning
HOK Newforma Action Item 00089
Elevated Roadways. Dated February 23, 1990 (Terminal C Additional Roadways
Drawings)
A
Masterplanning
HOK Newforma Action Item 00048
Mueser Rutledge Consulting Engineers
LaGuardia Airport East Garage, Pile Load Test Program Report. Dated 6/9/2014
A
Masterplanning
HOK Newforma Action Item 00019
Supplemental Geotechnical Report. LaGuardia Airport East Parking Garaage.
1/17/2014
A
Masterplanning
HOK Newforma Action Item 00019
GRL Engineers of New York, Inc. PC
LaGuardia Dynamic Pile Testing Summary for New East End Substation dated
10/23/2013
A
Masterplanning
HOK Newforma Action Item 00019
LaGuardia Dynamic Pile Testing Summary for New East End Substation dated
8/29/2013
A
Masterplanning
HOK Newforma Action Item 00019
LaGuardia Dynamic Pile Testing Summary for New East End Substation dated
4/25/2014 (Two separate Summaries for different test dates)
A
Masterplanning
HOK Newforma Action Item 00019
LaGuardia Dynamic Pile Testing Summary for New East End Substation dated
5/27/2014
A
Masterplanning
HOK Newforma Action Item 00019
LaGuardia Dynamic Pile Testing Summary for East Parking Garage dated 4/1/2014
A
Masterplanning
HOK Newforma Action Item 00019
LaGuardia Dynamic Pile Testing Summary for East Parking Garage dated 4/1/2014
A
Masterplanning
HOK Newforma Action Item 00019
LaGuardia Dynamic Pile Testing Summary for East Parking Garage dated 7/10/2014
A
Masterplanning
HOK Newforma Action Item 00019
LaGuardia Dynamic Pile Testing Summary for East Parking Garage dated 8/3/2014
A
Masterplanning
HOK Newforma Action Item 00019
Yonkers Contracting
Geotechnical Report LaGuardia Airport East Parking garage Queens, New York
-Prepared by Mueser Rutledge Consulting Engineers. Dated 12/3/2013
A
Masterplanning
HOK Newforma Action Item 00019
Supplemental Report - Geotechnical Report LaGuardia Airport East Parking garage
Queens, New York -Prepared by Mueser Rutledge Consulting Engineers. Dated
1/17/2014
A
Masterplanning
HOK Newforma Action Item 00019
Yu & Associates, Inc.
Geotechnical Engineering Study for Central Electrical Substation. Cross-Hole
Seismic Testing at LaGuardia airport, Queens, New York. Dated 5/23/2012.
A
Masterplanning
HOK Newforma Action Item 00019
FAA
LaGuardia Airport Air Traffic Control Tower Cable Installation (Duct Bank
Layout) Plan. Drawing LGA-D-ATCT-C0001A. Dated 11/01/2007
A
Available in Livelink Folder
PA to Delta / Meetings working Documents / 00-Communications / FAA
The Harman Group
More Park Valet Parking Garages. LaGuardia Airport Queens, New York, NY. Design
Narrative Draft. Date March 29, 2016
A
Available in Procore Folder
LGA Parking Lot 10E
Clough Harbour & Associates LLP
LaGuardia Airport Master Utility Study Sanitary Sewer System (Final). Date
November 2003, Revised March 2004, Final May 2005.
A
Available in Procore Folder
Sanitary Sewer



The Port Authority of New York and New Jersey    List of Available Documents
LaGuardia Airport    August 24, 2017
New Terminal C Project    Page 9 of 10






OHSUSA:765698154.37



--------------------------------------------------------------------------------





Exhibit 1 - List of Available Documents
Availability Legend:    A = Provided by the Port Authority
PR = Provided by the Port Authority, upon Request
Originator
Title
Availability
How to Obtain
Location
Clough Harbour & Associates LLP
LaGuardia Airport Rehabilitation of Utilities East of Central Terminal Area. LGA
124.019 Stage 1 Study (Final). Date February 2008.
A
Available in Procore Folder
Water
Edwards and Kelcey
LGA Master Utility Study Storm Drainage Report. Date June 2004.
A
Available in Procore Folder
Storm Drainage
LGA Master Utility Study Storm Drainage Appendix. Date June 2004
A
Available in Procore Folder
Storm Drainage
Dewberry-Goodkind, Inc.
LaGuardia Airport Water Master Urtility Study. Date January 2004.
A
Available in Procore Folder
Water
LaGuardia Gateway Partners
LaGuardia Airport Central Terminal Building Replacement Project. Gas
Distribution Main and Branch Piping Layout. Drawing SK-GDPL Date june 29, 2016.
A
Available in Procore Folder
Construction Interfaces 4a2
Submittal GR-2140 Utility Relocation for Terminals C & D
A
Masterplanning
HOK Newforma Action Item 00111
Submittal GR-2167 ITS System Design
A
Available in Livelink Folder
Construction Interfaces 69
NYC DOT
NYCDOT, PANYNJ, NYC Department of Parks Revocable Consent Agreement to
Construct, Maintain and Use duck banks under and across properties in the
vicinity of LaGuardia Airport, Grand Central Parkway and 23rd Avenue Borough of
Queens New York. Exceuted on April 2014.
A
Available in Procore Folder
Construction Interfaces 83

 
PAGE 10 OF 10

INITIALED:
 
 
FOR THE PORT AUTHORITY
 
The Port Authority of New York and New Jersey

LaGuardia Airport
New Terminal C Project Page 10 of 10
FOR THE LESSEE
List of Available Documents
August 24, 2017





OHSUSA:765698154.37



--------------------------------------------------------------------------------






EXHIBIT 2
EXCLUDED ON-PREMISES O&M RESPONSIBILITIES




This exhibit is a drawing or set of drawings.




    



--------------------------------------------------------------------------------






EXHIBIT 3
NONE


INITIALED: (Page 1 of 1)
                                                    
                                                                    
FOR THE PORT
AUTHORITY                                                                                                                                                                                                                            
FOR THE LESSEE








EXHIBIT 3
PERMANENT RIGHTS OF ACCESS
August 18, 2017


    



--------------------------------------------------------------------------------






EXHIBIT 4
MANDATORY SUBLEASE PROVISIONS
PART A – GENERAL SUBLEASE PROVISIONS
Each Sublease shall contain the following provisions:
(a)
The Sublease shall be subject and subordinate to all of the terms, covenants,
conditions and provisions of (i) the Basic Lease (as defined in the Lease
Agreement) and to any interest superior to that of the Port Authority and
(ii) the Agreement of Lease, dated as of September 13, 2017 (as the same may
hereafter be amended or supplemented, the “Lease Agreement”), by and between The
Port Authority of New York and New Jersey (the “Port Authority”) and Delta Air
Lines, Inc., as lessee (the “Lessee”) and in each case, to the rights and
obligations of the Port Authority thereunder.

(b)
Except for Exempt Subleases, the execution and delivery by all parties of a
Consent to Sublease in form and substance acceptable to the Port Authority shall
be a condition precedent to the effectiveness of the Sublease.

(c)
The Sublessee shall be bound by and subject to all the terms and provisions of
the Lease Agreement as to the Sublessee’s occupancy and use of the Premises (as
defined in the Lease Agreement) or portion thereof, and the Sublessee’s
operations and activities at LaGuardia Airport (the “Airport”), as if the
Sublessee were the Lessee under the Lease Agreement, including without
limitation the obligations of the Lessee under the Lease Agreement with respect
to compliance with all Applicable Laws and Applicable Standards (as defined in
the Lease Agreement), compliance with the Port Authority’s Rules and Regulations
(as defined in the Lease Agreement), the conduct of prohibited activities and
operations, rights of entry and nondiscrimination and restrictions upon
subleasing. The Sublease shall not be modified, discharged, extended, restated
or renewed except as permitted under and in accordance with the provisions of
Sections 32, 33, 34 and 35, as applicable, of the Lease Agreement.

(d)
The rights of the Port Authority in the Premises are those granted to it by the
Basic Lease, and no greater rights are granted or intended to be granted to the
Sublessee than the Port Authority has power thereunder to grant. The Sublessee
shall not use any portion of the Airport for any use other than as permitted
under the Basic Lease and the Lease Agreement. The Sublessee shall exercise the
privileges granted under the Sublease in a manner consistent with the Port
Authority’s obligations under the Basic Lease to the extent applicable to the
Sublessee’s obligations under the Sublease and the related Consent to Sublease.



1



--------------------------------------------------------------------------------





(e)
The Port Authority shall have the right, as a third-party beneficiary,
throughout the term of the Sublease, to enforce directly against the Sublessee
the obligations of the Sublessee under the Sublease.

(f)
The Sublessee shall indemnify the City Insureds (as defined in the Lease
Agreement) with respect to all matters described in Section 31 of the Basic
Lease that arise out of the Sublessee’s operations at the Airport, or arise out
of the acts or omissions of the Sublesssee’s officers, employees, agents,
representatives, contractors, customers, business visitors and guests at the
Airport.

(g)
Without limiting any rights and remedies available to the Port Authority at law
or in equity, the Sublessee shall be obligated to indemnify and hold harmless
the Port Authority Indemnified Parties from and against, and shall reimburse
such Port Authority Indemnified Parties for such Port Authority Indemnified
Parties’ costs and expenses, including legal expenses (including fees of
in-house and outside counsel to the Port Authority), incurred in connection with
the defense of, all claims and demands of third persons (including claims and
demands of the City of New York for indemnification by the Port Authority
arising by operation of law or through agreement of the Port Authority with the
City of New York), including, but not limited to, claims and demands for death
or personal injuries, or for property damages, arising out of: (i) any breach or
default of any term or provision of this Sublease; (ii) the use or occupancy of
the Premises by the Sublessee, or others with the consent of the Sublessee;
(iii) any other acts or omissions of the Sublessee or its guests, invitees or
other persons who are doing business with the Sublessee, in each case, on the
Premises; and (iv) any other acts or omissions of the Sublessee or its officers,
representatives, agents, contractors, employees, members (if the Sublessee is a
limited liability entity), managers (if the Sublessee is a limited liability
entity), and partners (if the Sublessee is a partnership) on any other portion
of the Airport in connection with the Sublease (any such claim or demand,
an “Indemnified Claim” and, collectively, “Indemnified Claims”); provided that
in each case the foregoing indemnity shall not apply to claims and demands
arising solely from the negligence or willful misconduct of any such Port
Authority Indemnified Party.

If so directed by the Port Authority, the Sublessee shall defend, at its own
expense, with counsel satisfactory to the Port Authority Indemnified Party, any
suit based upon any Indemnified Claim (even if such claim or demand is
groundless, false or fraudulent), and in handling such it shall not, without
obtaining express advance permission from the General Counsel of the Port
Authority, raise any defense involving in any way the jurisdiction of the
tribunal over the person of the Port Authority, the immunity of the Port
Authority, its Commissioners, officers, agents or employees, the governmental
nature of the Port Authority, or the provisions of any statutes respecting suits
against the Port Authority. The Port Authority and the Sublessee shall
reasonably cooperate, and the Port Authority shall endeavor to cause the
applicable Port Authority Indemnified Party to reasonably cooperate, in the
defense of any action or proceeding based upon any Indemnified Claim. Other than


2

--------------------------------------------------------------------------------





with respect to the Port Authority in accordance with the conditions set forth
in the immediately following sentence, the Sublessee shall not have the right to
settle any such claim or demand against a Port Authority Indemnified Party
without the prior written consent of such Port Authority Indemnified Party. The
Sublessee shall not have the right to settle any such claim or demand against
the Port Authority without the prior written consent of the Port Authority
unless such settlement (i) does not require a payment from the Port Authority,
(ii) will result in a full release of the Port Authority from any further
liability with respect to such Indemnified Claim and (iii) does not require the
Port Authority to admit any fault or liability on the part of the Port
Authority.
(h)
The Sublease shall terminate and expire as to the Sublessee’s right thereunder
to use and occupy the subleased premises, without notice to the Sublessee, on
the day preceding the Expiration Date (as defined in the Lease Agreement) or the
Early Termination Date (as defined in the Lease Agreement), or on such earlier
date as the Lessee and the Sublessee may agree upon, or on the effective date of
any revocation of the Port Authority’s consent to the Sublease, if any;
provided, however, to the extent not prohibited by Applicable Law, no Sublease
shall terminate or expire in connection with any assignment or foreclosure of
the Lease Agreement, or execution of a New Agreement, in accordance with Section
89 of the Lease Agreement.

(i)
On the termination of the Lease Agreement prior to the Expiration Date or on an
Early Termination Date (as applicable), the Sublessee shall attorn to, or shall
enter into a direct lease on terms identical to its Sublease with, (i) the
Recognized Mortgagee under the Lease (or any designee or nominee of the
Recognized Mortgagee), at the Recognized Mortgagee’s (or designee’s or
nominee’s) option, in connection with any assignment or foreclosure of the Lease
Agreement, or (ii) subject to the rights of the Recognized Mortgagee under
Section 89 of the Lease, the Port Authority, at the Port Authority’s option,
under other circumstances, in each case, for the balance of the unexpired term
of the Sublease.

(j)
The Sublessee shall not sub-sublease, sub-sublicense or assign all or any
portion of the Premises or any of its rights under the Sublease, directly or
indirectly by operation of law or otherwise, without the prior written consent
of the Port Authority and the Lessee.

(k)
Except for security deposits and any other amounts deposited with the Lessee in
connection with the payment of insurance premiums, real property taxes and
assessments and other similar charges and expenses, the Sublessee shall not pay
rent or other sums payable under the Sublease to the Lessee for more than one
(1) month in advance.

(l)
The Lessee and the Sublessee, on termination of the Basic Lease will, at the
option of the City of New York, enter into a direct consent with the City of New
York on terms identical with the Consent to Sublease executed with the Port
Authority.



3

--------------------------------------------------------------------------------





(m)
The Sublessee shall be prohibited from performing any activity or services at
the Airport for which the Port Authority requires the issuance of a Port
Authority permit providing for payment of fees to the Port Authority unless the
Sublessee obtains such a Port Authority-issued permit if so required by and
consistent with Applicable Law, Applicable Standards and/or Port Authority
policy and pays such fees thereunder; provided, however, that if the Sublessee
performs any such activity or services at the Airport without, or prior to,
obtaining a Port Authority-issued permit in contravention of this paragraph
(XX), the Sublessee shall pay any such fees due and payable to the Port
Authority pursuant to such permit for any activity or services at the Airport
performed without, or prior to, obtaining such permit.

(n)
The Sublessee may make arrangements for the performance of services and
functions only by organizations at the Airport authorized by lease, permit,
contract or other Port Authority agreement to perform such services or
functions.

(o)
The Sublessee shall certify that none of (A) Sublessee, any of its Affiliates,
any direct or indirect parent of Sublessee and wholly-owned subsidiary of
Sublessee, (B) to the best knowledge of Sublessee, (and with respect to Airline
Sublessees, based solely on publicly available knowledge), any beneficial owner
of a ten percent (10%) or more interest in, Sublessee, and (C) to the best
knowledge of Sublessee, with respect to clauses (i), (v), (vii), (viii), (ix),
(x) and (xi), each of Sublessee’s chief executive officer, chief operating
officer, chief financial officer, treasurer, general counsel, president and any
other executive management level officer:

(i)
has been convicted of, plead guilty to, or is under indictment for, any felony,
other than as fully disclosed in an attachment to such certification;

(ii)
with respect to Sublessee only, has ever used a name, trade name or abbreviated
name or federal taxpayer identification number other than such names or federal
taxpayer identification number(s) reported to the Lessee by the Sublessee in
connection with the Sublease, other than as fully disclosed in an attachment to
such certification;

(iii)
has been party to an agreement which was terminated by the Port Authority, for
cause, prior to its expiration date (other than any such party with which the
Port Authority has subsequently entered into another agreement relating to
similar subject matter);

(iv)
as of the effective date of the Sublease: (i) is in default beyond any
applicable grace period under any agreement with the Port Authority, or (ii) has
been, within the preceding five (5) years, in default beyond any applicable
grace period under any agreement with the Port Authority, other than as fully
disclosed in an attachment to such certification;



4

--------------------------------------------------------------------------------





(v)
in connection with obtaining the Sublease or performing its rights or
obligations pursuant to the terms thereof, has created any conflict of interest
in violation of the Public Officers Law of the State of New York;

(vi)
has been suspended, debarred, found not responsible or otherwise disqualified
from entering into any contract with any Governmental Agency or been denied a
government contract for failure to meet standards related to integrity;

(vii)
has had a contract terminated by any Governmental Agency for breach of contract
or for any cause based in whole or in part on an indictment or conviction;

(viii)
has had any business or professional license suspended or revoked;

(ix)
has had any sanction imposed as a result of a judicial or administrative
proceeding related to fraud, extortion, bribery, bid rigging, embezzlement,
misrepresentation or anti-trust regardless of the dollar amount of the sanctions
or the date of their imposition, other than as fully disclosed in an attachment
to such certification;

(x)
has been, or is currently, the subject of a criminal investigation by any
federal, state or local prosecuting or investigative agency and/or a civil
antitrust investigation by any federal, state or local prosecuting or
investigative agency (in each case as to which it has been made aware), other
than as fully disclosed in an attachment to such certification;

(xi)
has been indicted or convicted of any crime in any jurisdiction, other than as
fully disclosed in an attachment to such certification; and

(xii)
is a person or entity with whom the Port Authority is restricted from doing
business under the regulations of the Office of Foreign Assets Control (“OFAC”)
of the United States Department of the Treasury (including, without limitation,
those named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order or other regulation relating to national security
or foreign policy (including, without limitation, Executive Order 13224 of
September 23, 2001, Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten To Commit, or Support Terrorism), or other governmental
action related to national security, the violation of which would also
constitute a violation of law.

(p)
Affirmative Action. The Sublessee covenants and agrees that it will undertake an
affirmative action program as required by 14 C.F.R. Part 152, Subpart E, to
insure



5

--------------------------------------------------------------------------------





that no person shall on the grounds of race, religion, color, national origin or
sex be excluded from participating in any employment activities covered in 14
C.F.R. Part 152, Subpart E and shall assure that no person shall be excluded on
these grounds from participating in or receiving the services or benefits of any
program or activity covered by this subpart. The Sublessee covenants and agrees
that it will require that its covered suborganizations provide assurances to the
Sublessee that they similarly will undertake affirmative action programs and
that they will require assurances from the suborganizations, as required by
14 C.F.R. Part 152, Subpart E, to the same effect.
(q)
Non-Discrimination. The Sublessee, for itself, its successors in interest, and
assigns, as a part of the consideration hereof, covenants and agrees as a
covenant running with the land that (i) no person on the ground of race,
religion, color, national origin, sex or disability shall be excluded from
participation in, denied the benefits of, or be otherwise subjected to
discrimination in the use of the Premises, (ii) that in the construction of any
improvements on, over, or under the Premises and furnishing of services thereon,
no person on the ground of race, religion, color, national origin, sex or
disability shall be excluded from participation in, denied the benefits of, or
otherwise be subject to discrimination, (iii) that the Sublessee shall use the
Premises in compliance with all other requirements imposed by or pursuant to
Title 49, Code of Federal Regulations, Department of Transportation, Subtitle A,
Office of the Secretary, Part 21, Non-discrimination in Federally-assisted
programs of the Department of Transportation-Effectuation of Title VI of the
Civil Rights Act of 1964, and as said regulations may be amended, and any other
present or future laws, rules, regulations, orders or directions of the United
States of America with respect thereto which from time to time may be applicable
to the Sublessee’s operations at the Airport, whether by reason of agreement
between the Port Authority and the United States of America or otherwise. The
Port Authority shall have the right to take such action as the United States of
America may direct to enforce such covenant.

(r)
Unjust Discrimination. The Sublessee shall not unjustly discriminate among
Airline sub-sublessees or Aeronautical User sub-sublessees or refuse to offer
any classification, status, or terms of an agreement, to any Airline
sub-sublessee or Aeronautical User sub-sublessee in the Premises that assumes
obligations substantially similar to those already imposed on any other
similarly situated Airline sub-sublessee or Aeronautical User sub-sublessee, as
applicable, in the Premises having such classification status or terms.

(s)
FAA Grants.

(i)    The Port Authority has applied for and received a grant or grants of
money from the Administrator of the FAA pursuant to the Airport and Airways
Development Act of 1970, as the same has been and may hereafter be amended and
supplemented or superseded by similar federal legislation, and under prior
federal statutes which said Act superseded and the Port Authority may in the
future apply


6

--------------------------------------------------------------------------------





for and receive further such grants, and the Port Authority has applied for and
received permission to collect and use Passenger Facility Charges pursuant to An
Act To Revise, Codify, And Enact Without Substantive Change Certain General And
Permanent Laws, Related To Transportation, Pub: Law 103-272, 108 Stat 745 (July
5, 1994), as the same has been and may hereafter be amended and supplemented or
superseded by similar federal legislation, and under prior federal statutes
which said Act superseded, and the Port Authority may in the future apply for
and receive further permission to collect such Passenger Facility Charges. In
connection therewith the Port Authority has undertaken, and may in the future
undertake, certain obligations respecting its operation of the Airport and the
activities of its contractors, lessees and permittees thereon. The performance
by the Sublessee of the covenants, promises and obligations contained in this
Sublease is therefore a special consideration and inducement for the Port
Authority to enter into and execute the applicable Consent to Sublease, and the
Sublessee further covenants and agrees that if the Administrator of the FAA or
any other governmental officer or body having jurisdiction over the enforcement
of the obligations of the Port Authority in connection with the federal airport
aid, shall make any orders or recommendations or suggestions in written form
respecting the performance by the Sublessee of such covenants, promises and
obligations, the Sublessee will promptly comply therewith, at the Sublessee’s
cost and expense, at the time or times when and to the extent that the Port
Authority may direct.
(ii)    The Sublessee covenants and agrees that (A) the Sublessee, at its own
cost and expense, shall comply with any direction issued by the Port Authority
(including any bulletin, directive or other official instruction issued by the
General Manager) to comply with Applicable Law or Applicable Standards, or with
any applicable regulation, order, statement of policy, advisory circular, or
recommendation or suggestion in writing, of the Administrator of the FAA or any
other governmental officer or body having jurisdiction over the enforcement of
the obligations of the Port Authority under Federal law, or arising from the
applications described in this paragraph (XX); provided, that (1) for the
purpose of this paragraph (XX), “governmental officer or body” shall not be
construed to refer to or include the Port Authority, (2) the direction of the
Port Authority made under this paragraph (XX) shall include a direction to the
Sublessee to take an action, to not take an action, or to cease an action,
including, but not limited to the granting of a contract or permission or
directing another person to take an action, refrain from taking an action, or
cease an action, (3) the Port Authority’s interpretation of any such Applicable
Law, order, statement of policy, recommendation or suggestion, including those
of a general nature which do not refer specifically to the Airport or any
specific person, shall be final and determinative; and (4) the Port Authority
may require any permittee, sublessee, subtenant, licensee, contractor or
supplier of the Sublessee who acts for or on behalf of the Sublessee in or
regarding the Premises to perform the obligations imposed by, and be subject to,
the terms of, this paragraph (XX), as if such permittee, sublessee, subtenant,
licensee, contractor or supplier were the Sublessee with respect to the
obligations of the Sublessee set forth in this paragraph (XX).


7

--------------------------------------------------------------------------------





(iii)    The Sublessee agrees to include the statements in this paragraph (XX)
in any subsequent concession agreements that it enters and cause those
businesses similarly to include the statements in further agreements, the
foregoing not to be construed as approval by the Lessee or the Port Authority of
any such agreements as required.
(t)    Insurance. The Sublessee shall procure and maintain insurance satisfying
the requirements set forth in the applicable Consent to Sublease and, if the
insurance requirements set forth in the Sublease are different, then whichever
constitutes the broader or more comprehensive insurance requirements. Each of
the Port Authority and the City Insureds (as such term is defined in the Basic
Lease) shall be named as additional insureds or loss payees, as applicable,
under each policy of insurance procured by the Sublessee pursuant to the terms
of the Sublease and the applicable Consent to Sublease.
(u)    TCAP. The Sublessee agrees that nothing in the Sublease shall be deemed
to imply that the Sublessee has the right to make any alteration, demolition,
installation, addition or improvement to the subleased portion of the Premises,
structural or non-structural, exterior or interior, except pursuant to an
approved alteration application (in accordance with the TCAP Manual).
(v)    Books and Records. The Sublessee shall, and shall cause any affiliate, if
such entity performs services similar to those performed by the Sublessee or if
such affiliate keeps and maintains records and books of account on behalf of the
Sublessee, to:
(i)    keep and maintain in an office or offices in the Port of New York
District, full and complete records and books of account, including, for the
avoidance of doubt, with respect to all matters with the Sublessee is required
to certify to the Port Authority or the Lessee pursuant to this Sublease, as
applicable, in accordance with U.S. generally accepted accounting principles or
any other generally accepted accounting standards that are acceptable to the
Port Authority recording all transactions of the Sublessee at, through, or in
any way connected with its operations at the Premises or elsewhere at the
Airport, and outside the Airport if the order therefor is received at the
Airport, which records and books of account shall be kept at all times within
the Port of New York District and shall separately state and identify each
activity performed at the Airport and off-Airport if the order therefor is
received at the Airport; provided, that the Sublessee (and, if applicable, its
affiliate) shall keep and maintain such books and records during the term of the
Sublease and for seven (7) years after the expiration or earlier termination or
surrender thereof, and for such further period with regard to records and books
of account relating to causes of action or other claims which accrue prior to
the expiration, revocation or termination of the Sublease or which are the
subject of threatened or pending litigation, settlement or other legal process
and until the applicable statute of limitations has expired or, in the case of
litigation, settlement or other legal process, such litigation, settlement or
legal process has been completely disposed of an all time limits for appeal have
expired, whichever is longer;


8

--------------------------------------------------------------------------------





(ii)    permit and/or cause to be permitted in ordinary business hours during
the term of the subletting under the Sublease and for seven (7) years
thereafter, and for the other time periods referenced in subparagraph (i),
above, as applicable, the examination and audit by both the officers, employees
and representatives of both the Port Authority and those of the Lessee of such
records and books of account and also any records and books of account of any
affiliate if said affiliate performs services similar to those performed by the
Sublessee anywhere in the Port of New York District (including without
limitation all corporate records, agreements, source documents and books of
account which the Port Authority in its sole discretion believes may be relevant
for the identification, determination or calculation of all fees, rentals and
other amounts paid or payable to the Port Authority), within twenty (20) days
following any request by the Port Authority from time to time and at any time to
examine and audit said books and records; provided, in the event that, upon
conducting an examination and audit as described in this Section (XX), the Port
Authority determines or estimates that unpaid fees, costs and/or other amounts
thereon are due and payable to the Port Authority, in addition to any other
amounts required by this Section (XX) to be paid by the Sublessee to the Port
Authority, the Sublessee shall pay to the Port Authority a service charge in an
amount equal to five percent (5%) of the amount determined by the Port Authority
to be unpaid. Such service charge shall be payable by the Sublessee upon demand
therefor by the Port Authority and is exclusive of any and all other moneys due
to the Port Authority by the Sublessee under the Sublease or otherwise. No
acceptance by the Port Authority of payment of any unpaid amount or of any
unpaid service charge shall be deemed a waiver of the right of the Port
Authority of payment of any late charge(s) or other service charge(s) payable
under the provisions of this Section (XX) with respect to such unpaid amount.
Each such service charge shall be and become fees, recoverable by the Port
Authority in the same manner and with like remedies as if it were originally a
part of the fees to be paid. Nothing in this Section (XX) is intended to, or
shall be deemed to, affect, alter, modify or diminish in any way (i) any rights
of the Port Authority under the Sublease, including, without limitation, the
Port Authority’s rights to terminate the Sublease or (ii) any obligations of the
Sublessee under the Sublease.
(iii)    in those situations where the books and records have been generated
from electronic data, provide, or cause to be provided, to the Port Authority’s
representative extracts of data files in a computer readable format on data
disks, E-mail with attached files or alternative computer data exchange formats
suitable for the Port Authority in its sole discretion;
(iv)    the Sublessee understands that compliance by it with subparagraphs (i)
and (ii) are of the utmost importance to the Port Authority in having entered
into the arrangement under the Consent to Sublease and in the event of the
failure of the Sublessee to maintain, keep within the Port District or make
available for examination and audit the Sublessee’s books and records of account
in the manner and at the times or locations as provided in this provision, then,
in addition to all


9

--------------------------------------------------------------------------------





and without limiting any other rights and remedies of the Port Authority, the
Port Authority may:
(A)    estimate the amount or Port Authority share of moneys due and payable to
it under the Sublease from the Sublessee on the basis that the Port Authority,
in its sole discretion, shall deem appropriate, and the Sublessee shall pay such
amount to the Port Authority when billed;
(B)    if any such books and records have been maintained outside the Port
District, but within the continental United States of America, then the Port
Authority in its sole discretion may (1) require such records to be produced
within the Port District within thirty (30) days of written request for same or
(2) if the Sublessee (or its affiliate) fails to provide all of such books and
records within the time period stated above (time being of the essence in
connection with such time period and, in addition, such provided books and
records being to the complete and total satisfaction of the Port Authority) the
Port Authority may examine such records at the location at which they have been
maintained and in such event the Sublessee (or its affiliate) shall pay to the
Port Authority when billed all travel costs and related expenses, as determined
by the Port Authority for Port Authority auditors and other representatives,
employees and officers in connection with such examination and audit; and
(C)    if any such books and records have been maintained outside the
continental United States of America then, in addition to the costs specified in
subparagraph (iii), above, the Sublessee shall pay to the Port Authority when
billed all other costs of the examination and audit of such records including,
without limitation, salaries, benefits, travel costs and related expenses,
overhead costs and fees and charges of third party auditors retained by the Port
Authority for the purpose of conducting such audit and examination.
The foregoing auditing costs, expenses and amounts set forth in subparagraphs
(B) and (C), above, shall be deemed fees/rent and charges under the Sublease or
Consent to Sublease, as applicable, payable to the Port Authority with the same
force and effect as all other fees/rent and charges thereunder.
(w)    No Port Authority Obligation. The Sublessee agrees that neither any
assignment by the Lessee to the Port Authority of its interest under the
Sublease, nor the application or payment of security deposits to or for the
benefit of the Port Authority, nor any direction to the Sublessee to pay rent or
other amounts to the Port Authority, nor the payment thereof to and acceptance
thereof by the Port Authority shall constitute or denote an assumption by the
Port Authority of any of the obligations of the Lessee under the Sublease.


10

--------------------------------------------------------------------------------





(x)    Utilities. The Sublessee acknowledges and agrees that, except as may be
specifically and expressly set forth in the Lease Agreement, and subject to the
terms and conditions of the Lease Agreement, the Port Authority shall not be
obligated to perform or furnish any services or utilities whatsoever in
connection with the Sublease or the use and occupancy of the subleased portion
of the Premises thereunder including, without limitation, any obligation to
provide or install or cause to be provided or installed any meters or
sub-meters.
(y)    Sublessee Obligations to Cease Performance. The Sublessee acknowledges
and agrees that the failure of the Sublessee to cease to perform the operations
at the Airport authorized by the Sublease and the applicable Consent to Sublease
from the effective date of the expiration or termination of the Lease Agreement
will or may cause the Port Authority injury, damage or loss. The Sublessee
hereby assumes the risk of such injury, damage or loss and hereby agrees that it
shall be responsible for the same and shall pay the Port Authority for the same
whether such are foreseen or unforeseen, special, direct, consequential or
otherwise. The Sublessee hereby expressly agrees to indemnify and hold the Port
Authority harmless against any such injury, damage or loss. The Sublessee
acknowledges that the Port Authority reserves all its legal and equitable rights
and remedies in the event of such failure by the Sublessee to cease performance
of the authorized operations. The Sublessee and the Lessee each hereby
acknowledges and agrees that, subject to the foregoing, all terms and provisions
of the applicable Consent to Sublease shall be and continue in full force and
effect during any period following such expiration or termination of the Lease
Agreement.
(z)    Minimum Wage Requirements.
(i)    The Port Authority has adopted a minimum wage policy (“Minimum Wage
Policy”) for workers performing under non-trade labor service contracts at all
Port Authority facilities. It has also adopted a rule for implementing the
Minimum Wage Policy. The Sublessee has reviewed the Minimum Wage Policy and the
implementing rule and agrees to comply with the Minimum Wage Policy and
implementing rule, as the same may be amended. The Port Authority reserves the
right to amend the aforesaid policy and rule from time to time. A failure to
comply with this obligation shall constitute a breach of the Sublease and,
accordingly, the Port Authority shall be entitled to all rights and remedies
available to it under law, equity or otherwise in the event of such breach;
provided, that a failure of the Sublessee or any Sublessee Counterparty (as
defined below) to comply with the Minimum Wage Policy (or any future amendment
or modification to the Minimum Wage Policy), or any enforcement thereof with
respect to a particular type of employment matter, shall not constitute a breach
of this Sublease to the extent that the Port Authority has imposed the Minimum
Wage Policy (or such amendment or modification) on, or enforced the Minimum Wage
Policy (or such amendment or modification) against, the Sublessee or such
Sublessee Counterparty, as the case may be (the “Target Entity”) in a manner
that is inconsistent with the manner in which the Minimum Wage Policy (or such
amendment or modification) is imposed on, or enforced against, other entities in
the same category of business as the Target Entity,


11

--------------------------------------------------------------------------------





with respect to the same type of employment matter, at the Airport and the other
airports for which the Port Authority is the airport operator. Further, the
Sublessee acknowledges that the Port Authority has audit rights with respect to
the Sublessee’s operations at the Airport and that such audit rights extend to
the Sublessee’s compliance with its obligations hereunder concerning the Minimum
Wage Policy and the implementing rule. Notwithstanding such audit rights, the
Sublessee acknowledges its obligation to provide to the Port Authority an annual
statement, signed by a responsible officer or authorized representative of the
Sublessee, certifying as to its own compliance with the Minimum Wage Policy and
the implementing rules.
(ii)    The Sublessee further agrees that it shall include in any agreements
entered into by the Sublessee related to Covered Services (as defined in the
Minimum Wage Policy), including, without limitation, subcontracts and subleases
(but excluding agreements with government agencies or authorities) a clause
which states that the party providing such services (the “Sublessee
Counterparty”) to the Sublessee (i) has reviewed the Minimum Wage Policy and the
implementing rule, (ii) agrees to comply with them, as the same may be amended
from time to time, (iii) agrees to provide the Sublessee and the Port Authority
an annual statement, signed by a responsible officer of the Sublessee
Counterparty, certifying as to its own compliance with the obligations described
in this paragraph, and (iv) acknowledges and agrees that the Port Authority
shall be a third party beneficiary of such clause entitled to all rights and
remedies available to it under law, equity or otherwise in the event of a breach
of such clause by the Sublessee Counterparty. For the avoidance of doubt, a
breach by the Sublessee shall be deemed to have occurred regardless of whether
the Sublessee directly fails to comply with the Minimum Wage Policy or the
related implementing rule or whether the Sublessee's contractor/subcontractor,
licensee/sublicensee, tenant/subtenant, etc., as applicable, fails to comply
with the Minimum Wage Policy or related implementing rule.
(iii)    At the request of the Port Authority, the Sublessee further agrees that
it shall terminate any agreements entered into by the Sublessee related to
Covered Services (as defined in the Minimum Wage Policy), including, without
limitation, subcontracts and subleases (but excluding agreements with government
agencies or authorities), with any Sublessee Counterparty which fails to comply
with its contractual obligations related to the Minimum Wage Policy, as set
forth in the foregoing sub-paragraph (ii).
(aa)    Labor Harmony.
(i)    In connection with its operations at the Premises under the Sublease, the
Sublessee shall serve the public interest by promoting labor harmony, it being
acknowledged that strikes, picketing, or boycotts may disrupt the efficient
operation of the Premises. The Sublessee recognizes the essential benefit to
have continued and full operation of the Airport as a whole and the Premises as
a transportation


12

--------------------------------------------------------------------------------





center. The Sublessee shall give notice to the Port Authority (to be followed by
written notice and reports) of any and all impending or existing labor-related
disruptions and the progress thereof as soon as practicable (but in no event
later than five (5) days after the Sublessee becomes aware of such impending or
existing labor-related disruptions).
(ii)    If any type of strike, boycott, picketing or other labor activity is
directed against the Sublessee at the Airport or against any operations pursuant
to the Sublease, which, in the opinion of the Port Authority, adversely affects
or is likely to adversely affect the operation of the Airport, any portion of
the Premises under the Lease Agreement or the relevant concession space, or the
operations of other permittees, lessees or licensees thereat, or presents a
danger to the health and safety of users of the Airport or the Premises under
the Lease Agreement, including persons employed thereat or members of the
public, whether or not the same is due to the fault of the Sublessee, and
whether caused by the employees of the Sublessee or by others, the Port
Authority shall have the right, at any time during the continuance thereof to
take all legal remedies available to it to end or arrange for the cessation of
any such strike, boycott, picketing or other labor activity.
(bb)    Port Authority Reserved Uses. For purposes of the Sublease, “Port
Authority Reserved Uses” or “Reserved Uses” shall refer to the following uses,
operations and installations that the Port Authority has reserved exclusively to
itself and its designees: (i) advertising (which, for the avoidance of doubt,
shall include advertising of goods and services provided by the Lessee’s
co-branding partners that are unrelated to goods and services provided by
Concession Sublessees (defined in the Lease) or aviation services provided by
the Lessee), including static display, interactive display, audio-visual
display, broadcast and other (ii) public telephones (sometimes also referred to
as “pay phones” or “pay telephones”), pre-paid phone cards, facsimile
transmission machines and other communications services and facilities,
including any technology or system that substitutes for, replaces or is used in
conjunction with the technology commonly known as “Wi-Fi” and also including all
Port Authority-owned or operated information and communications technology
infrastructure for common Airport use, (iii) “cellphone”/cellular technology and
any technology or system that substitutes for, replaces or is used in
conjunction with cellphone/cellular technology, (iv) vending machines other than
automated retail machines, (v) concierge services (i.e., a center or location
which offers a variety of services for passengers (including, but not limited
to, hotel reservations, sale of entertainment events tickets and lottery
tickets, luggage storage and delivery, sightseeing tours, business services and
provision of touring information)), (vi) ground transportation, including
vehicle rentals and taxi dispatchers, but excluding Surface Carriers and other
transportation pursuant to Section 25 (Third-Party Contractors and Services) of
the Lease Agreement, (vii) provision of on-airport baggage carts (other than
shopping carts made available free of charge to retail shoppers within the
portions of the Premises designated for retail operations) or other on-airport
baggage-moving devices, and (viii) such further uses, operations or
installations that may arise through any technological development that the Port
Authority may determine at any time during the Term constitute Reserved Uses;
provided, that the Port Authority also


13

--------------------------------------------------------------------------------





hereby reserves to itself and its designees the right (and such right shall be
deemed to be included in the definition of “Reserved Uses”) to implement,
operate and maintain (i) any public or airline passenger-related transit
facility on any portion of the Premises, and (ii) facilities and uses not
currently contemplated or provided for in this Agreement, including hotel
accommodations. The Port Authority is entitled to receive and retain all rents,
fees, profits and other consideration derived from the Reserved Uses, subject to
the provisions of the Lease Agreement. For the avoidance of doubt, screensavers
and interactive displays or programs on iPads or any other electronic device
shall constitute “advertising” for purposes of this Sublease.


PART B – ADDITIONAL SUBLEASE PROVISIONS FOR CONCESSION SUBLEASES
Each Concession Sublease shall contain the following provisions, in addition to
the provisions required under Part A of this Exhibit 4 (Mandatory Sublease
Provisions) above:
(a)General Concession Sublessee Obligations.
(A)    The Concession Sublessee shall:
(i)    use its best efforts in every proper manner to maintain, develop and
increase the business conducted by it under its respective Concession Sublease;
(ii)    not divert, or cause or allow to be diverted, any business from the
Premises or the Airport;
(iii)    install and use such cash registers, sales slips, invoicing machines
and any other equipment and devices, including without limitation computerized
record-keeping systems, for recording orders taken, or services rendered, as may
be appropriate to the Concession Sublessee’s business and necessary or prudent
to keep accurate books and records, and without limiting the generality of the
foregoing, for any activity involving cash sales, install and use cash registers
or other electronic cash control equipment that provides for non-resettable
totals;
(iv)    permit in ordinary business hours the inspection by the officers,
employees and representatives of the Port Authority and those of the Lessee of
any equipment used by the Concession Sublessee, including but not limited to
cash registers and recording tapes;
(v)    furnish on or before the twentieth (20th) day of each month following the
commencement date of the operation a sworn statement of gross receipts arising
out of the operations of the tenant, licensee or permittee, for the preceding
month;


14

--------------------------------------------------------------------------------





(vi)    furnish good, prompt and efficient service hereunder, adequate to meet
all demands therefor at the Premises; furnish said service on a fair, equal and
non-discriminatory basis to all users thereof; and charge fair, reasonable and
non-discriminatory prices for each unit of sale or service; provided, that the
Concession Sublessee may make reasonable and non-discriminatory discounts,
rebates or other similar types of price reductions to volume purchasers;
(vii)    not charge prices to its customers in excess of Street Prices (as
defined in Section 34(h) of the Lease Agreement); and
(viii)    promptly observe, comply with and execute the provisions of any and
all present and future governmental laws, rules, regulations, requirements,
orders and directions which may pertain and apply to its operations or the use
and occupancy of the Premises.
(B)    The Concession Sublease shall be subject to the requirements of the
United States Department of Transportation’s regulations, 49 C.F.R. Part 23. The
Concession Sublessee agrees that it will not discriminate against any business
owner because of the owner’s race, religion, color, national origin or sex in
connection with the award or performance of any concession agreement or any
management contract, or subcontract, purchase or lease agreement or other
agreement covered by 49 C.F.R. Part 23. The Concession Sublessee agrees to
include the above statements in any subsequent concession agreement or contract
covered by 49 C.F.R. Part 23 that it enters and cause those businesses to
similarly include the statements in further agreements. Further, the Concession
Sublessee agrees to comply with the terms and provisions of Exhibit 18 (Airport
Concession Disadvantaged Business Enterprise (ACDBE) Participation) to the Lease
Agreement, attached hereto and hereto made a part hereof.
(C)    The Concession Sublessee shall not, without the prior written consent of
the Port Authority:
(i)    terminate a sub-sublease with a sub-sublessee if such sub-sublessee is an
ACDBE, or terminate any contract or agreement for the sale of goods or services
by an ACDBE to which the Concession Sublessee is a party;
(ii)    refuse to extend or renew a sub-sublease with an ACDBE sub-sublessee if
such sub-sublease contains an express right of extension or renewal and the
conditions thereto have been satisfied by the ACDBE sub-sublessee; or
(iii)    enter into a sub-sublease with a non-ACDBE sub-sublessee for service or
space which had been performed or occupied by an ACDBE sub-sublessee;
provided, that the Port Authority agrees that its consent to any of the
foregoing shall not be withheld if the applicable action of the Concession
Sublessee is (1) based


15

--------------------------------------------------------------------------------





on a non-discriminatory determination by the Concession Sublessee under the
applicable facts, or (2) is otherwise consistent with the requirements of 49
C.F.R. Part 23.
(b)Disallowed Charges. The Concession Sublease shall not, without the prior
written consent of the Port Authority, include any charges payable by the
Concession Sublessee with respect to the Lessee’s costs incurred in connection
with (i) repair, maintenance, lighting, waste management and removal and/or
operation costs of any designated food court area utilized by passengers except
on the food-and-beverage Concession Sublessees actually operating their business
within the designated food court area (on a pass-through basis only with no
added administrative or other up-charge); (ii) the receipt, storage,
transportation or delivery of goods, inventory or equipment of any kind, except
on Concession Sublessees (on a pass-through basis only with no added
administrative or other up-charge) to receive, store, transport and deliver
Concession Sublessees’ goods, inventory and equipment to and from loading docks
and the Concession Sublessees’ concession spaces; (iii) marketing and
advertising, except on Concession Sublessees (on a pass-through basis only with
no added administrative or other up-charge) for charges relating to marketing
the concessions program at the New Terminal Facilities, including for
directories and similar wayfinding devices; and (iv) Utilities, except for
Utilities provided by the Lessee directly to Concession Sublessees (on a
pass-through basis only with no added administrative or other up-charge) in lieu
of such Concession Sublessees making direct payments to utility providers.
(c)Gross Receipts. “Gross Receipts” (or any other term referencing the gross
revenues to be generated by a concession operation) shall mean and include all
monies, or other consideration, paid or payable to the Concession Sublessee for
sales made or services rendered at or from the concession premises, regardless
of when or where the order therefor is received, and outside the concession
premises, if the order therefor is received at the concession premises, and any
other revenues of any type arising out of or in connection with concession
operations at the concession premises; provided that there shall be excluded
from Gross Receipts the following: (a) any sums collected for any federal,
state, county and municipal sales taxes, so-called luxury taxes, use taxes,
consumer excise taxes, gross receipts taxes and other similar taxes now or
hereafter imposed by law upon the sale of merchandise, food & beverage products
or services which are separately stated to and paid by a customer and directly
payable to the taxing authority by the Concession Sublessee, (b) any receipts of
the Concession Sublessee which arise from its operations under any agreement
with the Port Authority (other than the Port Authority consent agreement)
relating to the Concession Sublessee's premises and which are subject to a
percentage fee or percentage rental under that agreement, (c) receipts in the
form of refunds from, or the value of merchandise (including food & beverage
products), services, supplies or equipment returned to, vendors, shippers,
suppliers or manufacturers, including volume discounts received from the
Concession Sublessee’s suppliers or manufacturers (but specifically excluding
retail display allowances or other promotional incentives received from vendors
and suppliers, etc. all of which must be included within Gross Receipts), (d)
gratuities for services performed by employees of the Concession Sublessee which
are paid or given by the Concession Sublessee's customers to such employees at
or serving at the Concession Sublessee's premises, (e) the sale or transfer in
bulk of the inventory of the Concession Sublessee


16

--------------------------------------------------------------------------------





to a purchaser of all or substantially all of the assets of the Concession
Sublessee in a transaction not in the ordinary course of the Concession
Sublessee's business, (f) except with respect to proceeds received for business
interruptions paid on a gross earnings business interruption insurance policy,
proceeds from all other insurance received by the Concession Sublessee as a
result of a loss or casualty, (g) rebates, exchanges or allowance made to
customers of the Concession Sublessee at the Concession Sublessee's premises,
(h) the exchange of merchandise between the stores or warehouses owned by or
affiliated with the Concession Sublessee, if any, where such exchanges of goods
or merchandise are made solely for the convenient operation of the business of
the Concession Sublessee and not for the purpose of consummating a sale which
has theretofore been made at, in, from or upon the Concession Sublessee’s
premises or for the purpose of depriving the Port Authority of the benefit of
the sale which otherwise would be made at, in, from or upon the Concession
Sublessee's premises, (i) customary discounts given by the Concession Sublessee
on sales of merchandise or services to its employees, if separately stated, and
limited in amount to not more than [XX] percent ([XX]%) of Gross Receipts per
monthly period, (j) mandatory discounts equal to [XX] percent ([XX]%) to be
given by the Concession Sublessee pursuant to this Concession Sublease on sales
of merchandise or services to the Lessee’s and the Port Authority's employees,
other Airport airline lessees' employees and other individuals employed at the
Airport, if separately stated, (k) income actually received by the Concession
Sublessee from manufacturers of goods (cosmetics, perfume) displayed for sale at
the Concession Sublessee's premises if the conditions set forth in the
succeeding sentence are fully and strictly satisfied with respect to such
income. The conditions to be satisfied with respect to clause (k) are as
follows: (i) the manufacturer specifically identifies the time period to which
the income relates, (ii) reimbursement from the manufacturer to the Concession
Sublessee occurs in connection with employees (1) who are on Concession
Sublessee's payroll for the operations permitted under this Concession Sublease,
and (2) who are on such payroll during the time period to which the
reimbursement relates, (iii) the manufacturer and the Concession Sublessee have
previously entered into a written agreement that sets forth the material terms
of their arrangement with regard to the reimbursement that is the subject of
this clause (k), and (iv) the Concession Sublessee provides to the Port
Authority written documents and records substantiating the matters listed in
sub-clauses (i) through (iii), (1) proceeds from the sale of gift certificates
or like vouchers until such time as the gift certificates or like vouchers have
been treated as a sale in or from the Concession Sublessee’s premises pursuant
to Concession Sublessee's record keeping system, and (m) sale of trade fixtures,
equipment or property which are not stock in trade and not in the ordinary
course of business.


For the purpose of determining the percentage rentals payable by the Concession
Sublessee, Gross Receipts shall include all orders including, but not limited
to, all orders by means of mail, catalogue, closed circuit television,
electronic, telephonic, video, computer or other technology-based system,
whether now existing or developed in the future, all deposits not refunded to or
otherwise forfeited by customers, all orders taken in and from the Concession
Sublessee’s premises, whether or not such orders are filled elsewhere, the
entire amount of the actual sales price and all other receipts for sales and
services rendered, all insurance proceeds received due to loss of gross earnings
paid under the Concession Sublessee’s business interruption insurance policy
because of business interruptions, and earnings on any exchange or foreign
currency transaction whether for


17

--------------------------------------------------------------------------------





an exchange service or for merchandise, products and/or services. A “sale” shall
be deemed to have been consummated for purposes hereof, and the entire amount of
the sales price shall be included in Gross Receipts and deemed received at the
time of determination of the amount due for each transaction, whether for cash,
credit or otherwise, and not at the time of billing or payment. Each sale made
upon installment or credit shall be treated as a sale for the full price in the
month during which such sale shall be made, irrespective of the time when any
payment is received. No deduction from Gross Receipts shall be allowed for
uncollected or uncollectible credit amounts or "bad" checks. Gross Receipts
shall include retail display allowances, slotting fees, on-premises advertising
and other promotional incentives (collectively referred to as “RDAs”). Gross
Receipts shall include all such sales, revenues or receipts generated by the
Concession Sublessee’s sub-operators/sub-subtenants, if any, or anyone else
conducting business pursuant to an arrangement with the Concession Sublessee.


Without limiting the requirement for Port Authority approval, if the Concession
Sublessee conducts any business or operations through the use of a contractor or
other third party that is not a Port Authority permittee, and if the payments
for any of such business or operations are made to such contractor rather than
to the concessionaire directly, said payments shall be deemed amounts, monies,
revenues, receipts and income paid or payable to the concessionaire for purposes
of determining the Concession Sublessee’s Gross Receipts; provided that the
foregoing shall not grant or be deemed to grant any right or permission to the
concessionaire to use an independent contractor or other third party to conduct
any business or operations or perform any rights or obligations hereunder.
For sales made in exchange for airline miles or awards (if and to the extent
permitted by the Port Authority), or where other consideration is given, Gross
Receipts shall include the full value of the goods sold or services provided as
if cash was received. Moreover, the Concession Sublessee’s electronic cash
control system shall include sales made in exchange for airline miles and
awards.
(d)Cash Registers; Alcoholic Beverages.
(i)    Generally.    Each Concession Sublessee shall be required to provide at
least one cash register or other location within its leasehold where customers
shall have the right to pay for purchases of goods and/or services in the form
of cash. For the avoidance of doubt, each and every food court at the premises
operated by the Concession Sublessee shall have at least one cash register or
other location where customers shall have the right to pay for purchases of
goods and/or services in the form of cash.
(ii)    Alcoholic Beverages Sold Through the Use of iPads and Other Tablets and
Devices Used by Customers at the Premises. Without limiting the generality of
clause (i) above, consistent with the Port Authority Rules and Regulations for
Air Terminals (as the same may be modified from time to time) the Concession
Sublessee shall be authorized to serve, and customers in concession locations
shall be permitted to order, alcoholic beverages for consumption within the area
where such alcoholic beverages are served. In the event orders are placed and
fulfilled through iPads and


18

--------------------------------------------------------------------------------





other tablets and devices, the Concession Sublessee shall comply with a protocol
whereby (1) purchases must be traceable electronically, (2) Concession Sublessee
shall provide adequate on-site staff at the Premises to implement a protocol
that is approved by the Lessee and the New York State Liquor Authority
concerning alcoholic beverage consumption at the Premises, and (3) Concession
Sublessee shall train its staff to properly identify over-consumption of
alcoholic beverages at the Premises and direct such staff to take appropriate
action. The Port Authority shall have no liability vis-a­vis the Concession
Sublessee or the Lessee in connection with the Concession Sublessee’s
implementation of, and compliance with, the pre-approved protocol, described in
this paragraph and the Concession Sublessee and the Lessee shall indemnify and
hold harmless the Port Authority from and against any claims, causes of action
and the like arising out of non-compliance with any of subclauses (1) through
(3), above and non-compliance with the Port Authority Rules and Regulations for
Air Terminals. Nothing in this Concession Sublease or any concession management
agreement shall serve to permit the Concession Sublessee to sell or cause the
sale of alcoholic beverages at locations or in a manner that is inconsistent
with the alcoholic beverage license(s) issued to it by the New York State Liquor
Authority or the rules and regulations governing alcoholic beverages as to which
the New York State Liquor Authority has jurisdiction.”
(e)Late Fees. If the Concession Sublessee should fail to pay any amount required
under this Concession Sublease when due to the Port Authority, including but not
limited to, any payment of fixed rental, percentage rent or any payment of
utility or other charges, then, in such event, the Lessee may impose (by
statement, bill or otherwise) a late charge with respect to each such unpaid
amount for each late charge period herein below described) during the entirety
of which such amount remains unpaid, each such late charge not to exceed an
amount equal to eight-tenths of one percent of such unpaid amount for each late
charge period. There shall be twenty-four late charge periods during each
calendar year; each late charge period shall be for a period of at least fifteen
(15) calendar days except one late charge period each calendar year may be for a
period of less than fifteen (but not less than thirteen) calendar days. Each
late charge shall be payable immediately upon demand made at any time therefor
by the Lessee. No acceptance by the Lessee of payment of any unpaid amount or of
any unpaid late charge amount shall be deemed a waiver of the right of the
Lessee to payment of any late charge or late charges payable under the
provisions of this Section, with respect to such unpaid amount. Each late charge
shall be and become additional rent, recoverable by the Lessee in the same
manner and with like remedies as if it were originally a part of the rental due
under this Concession Sublease. In the event that any late charge imposed
pursuant to this Section shall exceed a legal maximum applicable to such late
charges then, in such event, each such late charge payable under this Concession
Sublease shall be payable instead at such legal maximum.
(f)Concessionaire Marks.
(i)    Concession Sublessee hereby represents, warrants, and covenants to the
Lessee and the Port Authority that (i) Concession Sublessee owns or has
obtained, and will continue to own or maintain at all times during the
Concession


19

--------------------------------------------------------------------------------





Sublease term, the necessary rights to use the trademarks, trade names, trade
dress, service marks, copyrights, and other intellectual property used by
Concession Sublessee in connection with its business operations at the Premises,
including but not limited to, the [“    “ mark], (collectively, “Concessionaire
Marks”); (ii) Concession Sublessee has the right to grant the license for the
Concessionaire Marks, and (iii) none of the Concessionaire Marks infringe on any
third party property rights. In the event that Concession Sublessee operates its
business at the Premises as a franchisee under a franchise agreement with any
third party, Concession Sublessee further represents, warrants, and covenants
that (w) such franchise agreement is in full force and effect as of the date
hereof, and will remain effective with respect to the Premises for the duration
of the Term hereof, (x) Concession Sublessee shall notify the Lessee and the
Port Authority in writing immediately upon the revocation, termination or
expiration of such franchise agreement or its rights thereunder to operate at
the Premises under the [“    “] trade name, (y) Concession Sublessee shall
notify the Lessee and the Port Authority promptly in writing upon receiving any
notice from the franchisor to such franchise agreement alleging that Concession
Sublessee is in breach of the such agreement, and (z) Concession Sublessee shall
cease operating at the Premises as a [“    “] franchisee immediately upon the
termination of its authorization to do so.
(ii)    Upon request of the Lessee or the Port Authority, Concession Sublessee
shall promptly provide evidence reasonably satisfactory to the requesting Lessee
and the Port Authority of Concession Sublessee's compliance with clause (a)
above, including but not limited to complete copies of any franchise agreements,
intellectual property license agreements, or other related documents.
(iii)    The Lessee may list Concession Sublessee in one or more “Sublessee
Directories” to be located within the Lessee’s leased Premises for the
convenience of passengers. The design, layout, location, size, and placement of
any Sublessee Directory and Concession Sublessee's listing therein shall be at
the sole discretion of the Lessee. Concession Sublessee hereby grants the Lessee
and the Port Authority a royalty-free, non-exclusive license to use
Concessionaire Marks; provided that such use shall be limited to the following:
(i) listing Concession Sublessee's name on the Lessee’s website, and (ii)
inclusion of Concession Sublessee's name and logo in such Sublessee Directories
or other marketing or promotional materials describing the Lessee’s leased
Premises and the Lessee or Port Authority generally.
(iv)    This Concession Sublease shall control in the event of any ambiguity or
conflict between the terms of this Concession Sublease and the terms of the
Concession Sublessee's franchise or license agreement, as applicable.
Accordingly, by way of example only, if the franchisor reserves any rights under
the [insert trade name] franchise agreement to directly, or through a successor
franchisee, enter upon, occupy or operate at the Premises in the event of a
breach under or termination of the franchise agreement, such reserved rights
shall not be binding upon, or enforceable against, the Port Authority or the
Lessee and


20

--------------------------------------------------------------------------------





neither party intends to grant the franchisor any third party beneficiary rights
under this Concession Sublease or any Port Authority consent to this Concession
Sublease. In the event of the revocation, termination or expiration of said
franchise agreement or the Concession Sublessee's rights thereunder to operate
at the Premises under the [insert trade name] trade name, the Concession
Sublessee shall not be entitled to operate at the Premises as a franchisee of
another franchisor or under a different [insert trade name] without the prior
written consent of the Port Authority.
(v)    Failure to comply with this Section [XX] shall be an event of default
under this Concession Sublease and the Port Authority consent to this Concession
Sublease, as applicable. Concession Sublessee's obligations to indemnify and
hold harmless the Lessee and the Port Authority and their respective
Commissioners, directors, officers, employees, agents and representatives
hereunder shall include any claims, damages, losses, risks, liabilities and
expenses (including, without limitation, attorney's fees and disbursements)
arising out of, relating to, or in connection with Concession Sublessee's breach
of any of its covenants, representations, and warranties made under this Section
[XX] including, but not limited to, any claim made by, through or under (i) a
franchisor based on, relating to or arising out of Concession Sublessee
operating at the Premises as a franchisee and (ii) a third party claiming rights
by, through or under the Concession Sublessee including, without limitation, any
alleged sub-franchisee or sub­ licensee.




PART C – LABOR HARMONY-RELATED CONCESSION SUBLEASE PROVISIONS
Each Concession Sublease shall also contain, in addition to the provisions
required under Parts A and B of this Exhibit 4 (Mandatory Sublease Provisions),
the following provisions:
(a)    Labor Peace Agreement. The Sublessee represents that, prior to or upon
entering into the Concession Sublease, it has delivered to the Port Authority
evidence of a signed labor peace agreement or a written notification from an
officer of the Concession Sublessee on the Concession Sublessee’s letterhead in
form and substance satisfactory to the Port Authority that no labor organization
(as defined by 29 U.S.C. Section 152(3)) has sought to represent the employees
of the Concession Sublessee at the Airport or of the date of such notification.
(b)    Employee Retention. If the Concession Sublessee’s concession at the
relevant concession space is of the same type (i.e., food, retail, news/gifts or
duty-free concession) as that of the immediately preceding concession operator
at the relevant concession space (the “Predecessor Concession”), the Concession
Sublessee agrees to offer continued employment for a minimum period of ninety
(90) days, unless there is just cause to terminate employment sooner, to
employees of the Predecessor Concession who have been or will be displaced by
cessation of the operations of the Predecessor Concession and


21

--------------------------------------------------------------------------------





who wish to work for the Concession Sublessee at the relevant concession space.
The foregoing requirement shall be subject to the Concession Sublessee’s
commercially reasonable determination that fewer employees are required at the
relevant concession space than were required by the Predecessor Concession;
provided, however, that the Concession Sublessee shall retain such staff as is
deemed commercially reasonable on the basis of seniority with the Predecessor
Concession at the subleased premises. The Port Authority shall have the right to
demand from the Concession Sublessee, upon reasonable notice, documentation of
the name, date of hire, and employment occupation classification of all
employees covered by this provision. In the event the Concession Sublessee fails
to comply with this provision, the Port Authority shall have the right at any
time during the continuance thereof to take such actions as the Port Authority
may deem appropriate, including, without limitation, revocation of its consent
to the Concessionaire Sublease and, accordingly, revocation of the Concession
Sublease.
(c)    Applicability of Provision. The provisions of this Part C of this
Exhibit 4 (Mandatory Sublease Provisions) shall apply to concession operators
which employ ten (10) or more persons at the relevant concession space.


PART D – OTHER REQUIRED CONCESSION SUBLEASE PROVISIONS
Each (x) new Concession Sublease proposed to be entered into by the Lessee
(whether with new Sublessees or Sublessees already operating at the Existing
Terminal Facilities), and (y) amendment to a currently existing Concession
Sublease as of the Effective Date that expands the subleased space, modifies the
rental arrangements thereunder to the Sublessee’s benefit or extends the term
thereof shall also contain, in addition to the provisions required under Parts A
and B of this Exhibit 4 (Mandatory Sublease Provisions) the following
provisions:
No later than twenty (20) days prior to the effective date of (x) any new
Concession Sublease proposed to be entered into by the Lessee (whether with new
Sublessees or Sublessees already operating at the Existing Terminal Facilities),
and (y) any amendment to a currently existing Concession Sublease as of the
Effective Date that expands the subleased space, modifies the rental
arrangements thereunder to the Sublessee’s benefit or extends the term thereof,
the Concession Sublessee shall have delivered to the Lessee the written
certifications signed by an authorized officer of the Sublessee in the form
attached as Exhibit 23 (Form of Concession Sublessee Certification) to the Lease
Agreement. The Concession Sublessee acknowledges and agrees that if the
Sublessee is unable to provide such certifications in a timely manner, or if the
Port Authority, after disclosing all known relevant facts and information to the
Lessee, reasonably determines based on conclusive evidence known to it at the
time, that the Sublessee’s certifications are not accurate in all material
respects, the Port Authority may disapprove and cancel the proposed new
Concession Sublease or amendment to the existing Concession Sublease, as the
case may be, or if the Port Authority’s conclusion is reached after the new
Concession Sublease or amendment to existing Concession Sublease has taken
effect, to terminate such Sublease or amendment, as the case may be, effective
immediately upon notice to the Concession Sublessee and the Lessee. The


22

--------------------------------------------------------------------------------





Port Authority may also conduct an investigation, make inquiries, undergo a
vendor integrity check, require a mitigation plan acceptable to the Port
Authority or commence any legal action or proceeding, as the Port Authority
deems necessary or appropriate, for purposes of verifying compliance with the
applicable certifications.


PART E – OTHER SUBLEASE REQUIREMENTS
If the Sublessee is a joint venture or partnership, the Sublease shall provide
that each and every obligation or undertaking stated to be fulfilled or
performed by the Sublessee pursuant to






the Sublease or related Consent to Sublease shall be the joint and several
obligation of each partner in the joint venture or partnership (other than any
limited partner).








___________________________
 
For the Port Authority


Initialed:
 
 


___________________________
 
For the Lessee





23

--------------------------------------------------------------------------------






EXHIBIT 5
Port Authority of NY & NJ
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LGA Delta Redevelopment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit 5: True-Up Calculation Illustration
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Construction Period
O&M Period
 
2023
2024
2025
2026
2027
2028
2029
2030
2031
2032
2033
2034
2035
2036
ILLUSTRATIVE PORT AUTHORITY CONCESSIONS REVENUE SCENARIO
 
 
 
 
 
 
 
 
 
Baseline Port Authority Concessions Revenues
              7,111
       7,426


       7,793
        8,122
       8,367
       8,619
      8,879
         9,101
      9,284
      9,424
      9,566
      9,710
       9,856
    10,004
    Incremental Revenue To "No Build" Concessions Revenue Assumption
          1,750
     1,825


     1,900
    2,000
    2,200
   2,400
   2,600
     2,800
   3,000
     3,100
   3,200
   3,300
     3,400
   3,500
Actual PA Concessions Revenues [ILLUSTRATIVE]
           6,400
       7,900


        8,100
       8,000
       8,500
      8,800
      8,400
       9,200
      9,300
      8,953
    10,044
     9,807
       8,870
     9,504
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ANNUAL TRUE-UP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Actual PA Concessions Revenues [ILLUSTRATIVE]
           6,400
       7,900


        8,100
       8,000
       8,500
      8,800
      8,400
       9,200
      9,300
      8,953
    10,044
     9,807
       8,870
     9,504
(-) Baseline Port Authority Concessions Revenues
              7,111
       7,426


       7,793
        8,122
       8,367
       8,619
      8,879
         9,101
      9,284
      9,424
      9,566
      9,710
       9,856
    10,004
(=) Annual Variance
               (711)
          474


          307
         (122)
           133
           181
       (479)
             99
             16
         (471)
         478
           97
         (986)
       (500)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
True-Up Balance
               (711)
        (237)


             70
           (49)
             84
         270
        (195)
           (97)
           (81)
        (552)
          (73)
           24
          (961)
     (1,461)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
True-Up Payment
                 711
0


0
             49
0
0
          195
0
0
           471
0
0
            961
         500
True-Up Reconciliation
0
          474


          237
0
             49
0
0
             99
             16
0
         478
           73
0
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Performance vs. Cap
 
 
 
 
 
 
 
 
 
 
 
 
 
 
True-Up Payments
                 711
0


0
             49
0
0
          195
0
0
           471
0
0
            961
         500
True-Up Reconciliations
0
(474
)
        (237)
0
           (49)
0
0
           (99)
           (16)
0
       (478)
         (73)
0
0
(=) Annual Variance
                 711
        (474)


        (237)
             49
           (49)
0
          195
           (99)
           (16)
           471
       (478)
         (73)
            961
         500
PV of Annual Variance
               530
        (337)


         (160)
              31
           (30)
0
          109
           (52)
            (8)
          226
        (219)
         (32)
           399
          198
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cumulative PV of Payments/Reconciliations
      1,718
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------





O&M Period
 
2,037
2038
2039
2040
2041
2042
2043
2044
2045
2046
2047
2048
2049
2050
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Baseline Port Authority Concessions Revenues
10,155


10,308


10,463


10,620


10,780


10,942


11,107


11,274


11,444


11,616


11,791


11,968


12,148


12,331


    Incremental Revenue To "No Build" Concessions Revenue Assumption
3,600


3,800


3,900


4,000


4,100


4,300


4,400


4,500


4,700


4,800


4,900


5,100


5,200


5,400


Actual PA Concessions Revenues [ILLUSTRATIVE]
9,952


9,792


10,672


10,832


10,564


9,848


10,551


10,710


10,871


11,616


12,027


11,729


11,905


12,085


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ANNUAL TRUE-UP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Actual PA Concessions Revenues [ILLUSTRATIVE]
9,952


9,792


10,672


10,832


10,564


9,848


10,551


10,710


10,871


11,616


12,027


11,729


11,905


12,085


(-) Baseline Port Authority Concessions Revenues
10,155


10,308


10,463


10,620


10,780


10,942


11,107


11,274


11,444


11,616


11,791


11,968


12,148


12,331


(=) Annual Variance
(203
)
(516
)
209


212


(216
)
(1,094
)
(556
)
(564
)
(573
)
—


236


(239
)
(243
)
(246
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
True-Up Balance
(1,664
)
(2,179
)
(1,970
)
(1,758
)
(1,974
)
(3,068
)
(3,624
)
(4,188
)
(4,760
)
(4,760
)
(4,524
)
(4,763
)
(5,006
)
(5,253
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
True-Up Payment
203


516


—


—


216


1,094


556


564


573


—


—


239


243


246


True-Up Reconciliation
—


—


209


212


—


—


—


—


—


—


236


—


—


—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Performance vs. Cap
 
 
 
 
 
 
 
 
 
 
 
 
 
 
True-Up Payments
203


516


—


—


216


1,094


556


564


573


—


—


239


243


246


True-Up Reconciliations
—


—


(209
)
(212
)
—


—


—


—


—


—


(236
)
—


—


—


(=) Annual Variance
203


516


(209
)
(212
)
216


1,094


556


564


573


—


(236
)
239


243


246


PV of Annual Variance
76


185


(72
)
(69
)
67


323


156


151


146


—


(55
)
53


51


49


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
For the Port Authority
 
 
 
 
 
 
 
 
 
 
Initialed:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
For the Lessee
 





--------------------------------------------------------------------------------






EXHIBIT 6
DELTA LEASEHOLD




This exhibit is a drawing or set of drawings.






--------------------------------------------------------------------------------






EXHIBIT 7
ADDITIONAL PREMISES






This exhibit is a drawing or set of drawings.






--------------------------------------------------------------------------------






EXHIBIT 8
RPW EFFECTIVE DATE CONDITIONS PRECEDENT


1.
Safety Management Plan (pursuant to Section 2.12.1 of the “Operational
Requirements” portion of the Operations and Maintenance Requirements)

2.
Airside Snow and Ice Operations Manual (pursuant to Section 4.3.9 of the
“Operational Requirements” portion of the Operations and Maintenance
Requirements)

3.
FOD Prevention Manual (pursuant to Section 4.3.10.1 of the “Operational
Requirements” portion of the Operations and Maintenance Requirements)

4.
Design Plan (pursuant to Section 2.3.1 of the “Design and Construction
Requirements for New Terminal” portion of the Design and Construction
Requirements)

a. BIM Implementation Plan (to be included in the Design Plan pursuant to
Section 2.3.1 of the “Design and Construction Requirements for New Terminal”
portion of the Design and Construction Requirements)
5.
Design Quality Control Plan (pursuant to Section 5.1 of the “Design and
Construction Requirements for New Terminal” portion of the Design and
Construction Requirements)

6.
Groundwater Treatment System Design* (pursuant to Section 6.8.2 of the “Design
and Construction Requirements for New Terminal” portion of the Design and
Construction Requirements)

7.
Soil Erosion and Sediment Control Plan* (pursuant to Section 6.8.5 of the
“Design and Construction Requirements for New Terminal” portion of the Design
and Construction Requirements)

8.
Certified Drawings (to be Signed and Sealed by the Surveyor together with
complete AutoDesk Revit files pursuant to Section 8.3 of the “Design and
Construction Requirements for New Terminal” portion of the Design and
Construction Requirements)

*Note: Lessee may submit under other applicable submittal package (ex.
Stormwater Pollution Prevention Plan (SWPPP), State Pollutant Discharge
Elimination System (SPDES), or Environmental Management Plan (EMP) )
INITIALED:
FOR THE PORT AUTHORITY














1 of 1    




--------------------------------------------------------------------------------






EXHIBIT 9
FORM OF LESSEE CERTIFICATION


CERTIFICATION


The Port Authority of New York and New Jersey (the “Port Authority”) and Delta
Air Lines, Inc. (the “Lessee”) propose to enter into that certain Amended and
Restated Agreement of Lease, to be dated as of September 13, 2017, by and
between the Port Authority and the Lessee (the “Amended and Restated Lease”). In
connection therewith, the Lessee hereby certifies (this “Certification”) as
follows:
(a)Neither the Lessee, nor any officer, director, other senior executive,
lobbyist or other agent thereof (collectively, the “Parties”), has made any
offers or agreements, or given or agreed to give anything of value or taken any
other action with respect to any Port Authority Commissioner, officer or
employee, or any public official, public appointee or public employee, political
candidate, party or party official, or any person formerly in any such position,
or immediate family member thereof, in each case in connection with obtaining
the Amended and Restated Lease and any of the transactions contemplated therein,
and which would constitute a breach of ethical standards under the public
officers laws of the State of New York or the Port Authority Code of Ethics and
Financial Disclosure dated as of April 11, 1996, nor does the Lessee have any
knowledge of any act on the part of any of the aforementioned persons relating
to the Amended and Restated Lease and any of the transactions contemplated
therein which would constitute a breach of said ethical standards.


(b)Lessee has not offered, promised or given, demanded or accepted, any improper
inducement, directly or indirectly, to or from a Port Authority Commissioner,
officer or employee, or any public official, public appointee or public
employee, political candidate, party or party official in connection with
obtaining the Amended and Restated Lease or any of the transactions contemplated
therein.


(c)The Amended and Restated Lease, including all related exhibits, schedules and
attachments thereto and all agreements and documents expressly referenced
therein and executed in connection with the transactions expressly contemplated
thereby, contain all of the promises, agreements, conditions, inducements and
understandings of the Lessee relating to the subject matter therein, and there
are no promises, agreements, conditions, understandings or inducements, oral or
written, express or implied, by or for the benefit of the Lessee relating to
such subject matter other than as expressly set forth therein or as may be
expressly contained in any enforceable written agreements or instruments
executed by and enforceable against the Lessee in connection with the
transactions expressly contemplated by the Amended and Restated Lease. In
connection with the Amended and Restated Lease, the Lessee has not relied on any
statement, promise, solicitation, representation, warranty or agreement of any
other party or of any other person on such other party’s behalf or otherwise,
whether written or oral, express or implied, relating to the subject matter in
the Amended and Restated Lease, and the Lessee is not aware to the best of its
knowledge of any such statement, promise, solicitation, representation, warranty
or agreement, except those expressly contained in the Amended and Restated
Lease.


Exhibit 9 - 1

--------------------------------------------------------------------------------





This Certification shall be deemed to have been made by the Lessee with full
knowledge that it will become a part of the records of the Port Authority and
that the Port Authority will rely on its truth and accuracy in entering into the
Amended and Restated Lease.  In the event that the Port Authority should
determine at any time that the Lessee has knowingly falsely certified as to any
material item in this Certification, or has not fully and accurately represented
any circumstance with respect to any material item in this Certification
required to be disclosed, the Port Authority may, in addition to any rights or
remedies available to it at law or in equity, exercise any rights or remedies as
provided in Section 46 of the Amended and Restated Lease.


The Lessee is advised that knowingly providing a false certification or
statement pursuant hereto may be the basis for prosecution for offering a false
instrument for filing (see e.g., New York Penal Law, Section 175.30 et seq.).




(remainder of page intentionally left blank)




Exhibit 9 - 2

--------------------------------------------------------------------------------





The Lessee has caused its duly authorized representative to sign, in his/her
capacity as an agent of the Lessee and not in his/her individual capacity, this
Certification as of the date written below
                                                  
Dated: ______________________


DELTA AIR LINES, INC.




By: __________________________
            Name: ________________________
            Title: ________________________


















___________________________
 
For the Port Authority


Initialed:
 
 


___________________________
 
For the Lessee





Exhibit 9 - 3

--------------------------------------------------------------------------------






EXHIBIT 10
D&C WORK SCOPE DOCUMENT








This exhibit is a drawing or set of drawings.






--------------------------------------------------------------------------------






EXHIBIT 11
TEMPORARY RIGHTS OF ACCESS






This exhibit is a drawing or set of drawings.






--------------------------------------------------------------------------------






EXHIBIT 12
UTILITY O&M RESPONSIBILITIES






This exhibit is a drawing or set of drawings.






--------------------------------------------------------------------------------






EXHIBIT 13
PAYMENT AND MILESTONE SCHEDULE
 
PANYNJ/Delta Milestone Values
 
Milestone Schedule
 
Rev. 03; Jul 10 2017
 
Milestone Value
PA Portion for Soft Costs
June 15, 2017 Baseline Schedule - Target Substantial Completion Date
 
Milestone Payments
 
 
 
 
1


Temp Parking
 
$
23,000,000


3,000,000


7-Mar-23
2.1


East Garage Expansion (West)
 
$
17,000,000


2,000,000


7-Mar-23
2.2


East Garage Expansion (South)
 
$
25,000,000


1,500,000


2-Aug-19
3


Pedestrian Bridge (E-W connecting HH to East Garage)
 
 
 
 
5


Temp Works
 
 
 
 
6


New Roadways (Total)
 
 
 
 
6.1


New Roadways (on-leasehold)
 
$
14,000,000


1,000,000


20-Oct-20
6.2


New Roadways (off-leasehold)
 
$
114,000,000


7,800,000


20-Oct-20
6.3


Taxi/FHV Deck (off-leasehold)
 
$
16,000,000


1,000,000


13-Jul-20
7


Concourse D (Bldg)
 
$
25,000,000


1,500,000


30-Mar-26
8


Concourse D (Demo & Civil)
 
 
 
16-Dec-25
9


Concourse E (Bldg)
 
$
35,000,000


1,700,000


22-Oct-21
10


Concourse E (Demo & Civil)
 
 
 
24-Aug-21
11


Concourse F (Bldg)
 
$
35,000,000


1,700,000


29-Mar-24
12


Concourse F (Demo & Civil)
 
 
 
4-Mar-24
13


Concourse G (Bldg)
 
$
23,000,000


1,000,000


9-Sep-19
14


Concourse G (Demo & Civil)
 
 
 
9-Sep-19
15


Headhouse
 
$
68,000,000


3,500,000


9-Mar-21
16


Baggage Handling System (HH & Conc. E)
 
 
 
-
17


Hydrant Fuel
 
 
 
-
18


Systems/IT/Systems Mgmt/FF&E/ORAT
 
 
 
-
19


12 MW Rooftop Substation
 
$
80,000,000


4,000,000


9-Sep-19
20


Unifying Roof/Canopy
 
 
 
 
20.1


Unifying Roof/Canopy (Eastern & Western Thirds)
 
$
90,000,000


5,600,000


7-Nov-19
20.2


Unifying Roof/Canopy (Middle Third above East Garage)
 
$
10,000,000


2,800,000


7-Mar-23
21


Landside Pedestrian Bridge (over 102nd St.)
 
$
25,000,000


1,900,000


7-Nov-19
 
Sub-Total
 
$
600,000,000


40,000,000


 
 
 
 
 
 
 
 
 
 
 
 
 
PAGE 1 OF 1
 
 
 
 
INITIALED:
 
 
 
 
 
 
 
 
 
 
FOR THE PORT AUTHORITY
 
 
 
 
 
 
 
 
 
 
FOR THE LESSEE
 
 
 
 





--------------------------------------------------------------------------------






EXHIBIT 14-1
FORM OF CONTRACTOR’S CONDITIONAL LIEN WAIVER
LIEN WAIVER – CONTRACTOR
For the period ending: ____________, 20___
Request for Payment No. _________ (the “Request for Payment”)


STATE OF NEW YORK         )
:
COUNTY OF         )


TO WHOM IT MAY CONCERN:


The undersigned is [___title___] of [__name of Contractor__], a [_________],
(the “Contractor”), which has entered into that certain [___describe
contract___] dated [____] (the “Agreement”), with Delta Air Lines, Inc., a
Delaware corporation (the “Lessee”), to furnish certain work in connection with
the redevelopment of Terminals C & D at LaGuardia Airport (the “Premises”) in
accordance with that certain Amended and Restated Agreement of Lease, dated as
of September 13, 2017 (the “Lease”), entered into by and between the Lessee and
The Port Authority of New York and New Jersey (the “Port Authority”) (the
“Project”).
Effective upon the Contractor’s receipt of the payment of $___________, the
undersigned, on behalf of the Contractor and its successors and assigns, DOES,
TO THE EXTENT OF SUCH PAYMENT, HEREBY WAIVE AND RELEASE:
any and all rights, claims, liens, demands, security interests or encumbrances
in the nature of mechanics’, labor or materialmen’s liens or otherwise, with
respect to or on the Lease, the Project, the Premises and any and all interests
and estates therein, and all improvements and materials placed on the Premises,
any Rights of Access or O&M Access Areas (each, as defined in the Lease) and the
moneys, funds or other consideration due or to become due from the Lessee, in
each case on account of labor, services, improvements, materials, fixtures,
apparatus or machinery furnished to the date hereof by or on behalf of the
Contractor with respect to the Project; and represents that it has paid for all
labor, materials and equipment contained in the Request for Payment or will do
so promptly upon receipt of the funds from the Lessee covered by such Request
for Payment;


and DOES HEREBY CERTIFY THAT:
There are no liens, claims, security interests or encumbrances in the nature of
mechanics', labor or materialmen's liens or otherwise, arising out of or in
connection with the performance


1



--------------------------------------------------------------------------------





by the Contractor or any of its subcontractors of the work performed under the
Agreement, for which the period to assert under the Contract or by Applicable
Law has expired and are known to exist at the date of this certification, except
claims for retainage or other claims specifically listed below; all bills due
and payable with respect to the work performed to the date hereof under the
Agreement have been paid or will be paid from the payment reflected in this
Waiver and there is no known basis for filing of any such liens, claims,
security interests or encumbrances, except as specifically listed below; and
releases and waivers from all subcontractors that would otherwise have had the
right to make a claim or place a lien or encumbrance with respect to and on the
Lease, the Project or the Premises and any and all interests and estates
therein, and all improvements and materials placed on the Premises, any Rights
of Access or O&M Access Areas (each, as defined in the Lease) for all work or
services done and materials furnished to the date hereof, have been obtained in
such a form as to constitute an effective defense against the assertion of all
such liens, claims, security interests and encumbrances under the laws of the
State of New York.


Claims specifically excepted from this release:
_____________________________________________________________________________________________________________________________________________
The Port Authority may rely on this waiver and release as a third-party
beneficiary thereof.
[Remainder of this page intentionally left blank. Signature follows.]


2



--------------------------------------------------------------------------------





Signed this __ day of __________20___.
                        
[CONTRACTOR]




By:    __________________________
Name:
Title:






                        
 
___________________________
 
For the Port Authority
Initialed:
 
 

___________________________
 
For the Lessee





3



--------------------------------------------------------------------------------






EXHIBIT 14-2
FORM OF CONTRACTOR’S UNCONDITIONAL LIEN WAIVER


LIEN WAIVER – CONTRACTOR
For the period ending: ____________, 20___
Request for Payment No. _________(the “Request for Payment”)


STATE OF NEW YORK         )
:
COUNTY OF         )


TO WHOM IT MAY CONCERN:


The undersigned is [___title___] of [__name of Contractor__], a [_________],
(the “Contractor”), which has entered into that certain [___describe
contract___] dated [____] (the “Agreement”), with Delta Air Lines, Inc., a
Delaware corporation (the “Lessee”), to furnish certain work in connection with
the redevelopment of Terminals C & D at LaGuardia Airport (the “Premises”) in
accordance with that certain Amended and Restated Agreement of Lease, dated as
of September 13, 2017 (the “Lease”), entered into by and between the Lessee and
The Port Authority of New York and New Jersey (the “Port Authority”) (the
“Project”).


For and in consideration of the Contractor’s receipt of the payment of
$___________ (the receipt of which is hereby confirmed), the undersigned, on
behalf of the Contractor and its successors and assigns, DOES, TO THE EXTENT OF
SUCH PAYMENT, HEREBY WAIVE AND RELEASE:
any and all rights, claims, liens, demands, security interests or encumbrances
in the nature of mechanics’, labor or materialmen’s liens or otherwise, with
respect to or on the Lease, the Project, the Premises and any and all interests
and estates therein, and all improvements and materials placed on the Premises,
any Rights of Access or O&M Access Areas (each, as defined in the Lease) and the
moneys, funds or other consideration due or to become due from the Lessee, in
each case on account of labor, services, improvements, materials, fixtures,
apparatus or machinery furnished to the date hereof by or on behalf of the
Contractor with respect to the Project; and represents that it has paid for all
labor, materials and equipment contained in the aforementioned Request for
Payment.


and DOES HEREBY CERTIFY THAT:


There are no liens, claims, security interests or encumbrances in the nature of
mechanics', labor or materialmen's liens or otherwise, arising out of or in
connection with the performance by the Contractor or any of its subcontractors
of the work performed under the Agreement,


1



--------------------------------------------------------------------------------





known to exist at the date of this certification; all bills due and payable with
respect to the work performed to the date hereof under the Agreement have been
paid and there is no known basis for filing of any such liens, claims, security
interests or encumbrances; and releases and waivers from all subcontractors that
would otherwise have had the right to make a claim or place a lien or
encumbrance with respect to and on the Lease, the Project or the Premises and
any and all interests and estates therein, and all improvements and materials
placed on the Premises, any Rights of Access or O&M Access Areas (each, as
defined in the Lease) for all work or services done and materials furnished to
the date hereof, have been obtained in such a form as to constitute an effective
defense against the assertion of all such liens, claims, security interests and
encumbrances under the laws of the State of New York.


        
The Port Authority may rely on this waiver and release as a third-party
beneficiary thereof.


[Remainder of this page intentionally left blank. Signature follows.]


2



--------------------------------------------------------------------------------





Signed this __ day of __________20___.
                        
[CONTRACTOR]








By:    __________________________
Name:
Title:
































 
___________________________
 
For the Port Authority


Initialed:
 
 


___________________________
 
For the Lessee





3



--------------------------------------------------------------------------------






EXHIBIT 15
SCHEDULE OF BASIC RENTAL ADJUSTMENT
 
 
Date
Building Rental Abatement
 
 
September 2017
$953,724
October 2017
$476,862
November 2017
$476,862
December 2017
$476,862
January 2018
$608,603
February 2018
$608,603
March 2018
$608,603
April 2018
$608,603
May 2018
$608,603
June 2018
$608,603
July 2018
$608,603
August 2018
$608,603
September 2018
$608,603
October 2018
$608,603
November 2018
$608,603
December 2018
$608,603
January 2019
$626,861
February 2019
$626,861
March 2019
$626,861
April 2019
$626,861
May 2019
$626,861
June 2019
$626,861
July 2019
$626,861
August 2019
$626,861
September 2019
$626,861
October 2019
$626,861
November 2019
$626,861
December 2019
$626,861
January 2020
$645,667
February 2020
$645,667
March 2020
$645,667
April 2020
$645,667
May 2020
$437,388
June 2020
$437,388



Exhibit 15 - 1

--------------------------------------------------------------------------------





July 2020
$437,388
August 2020
$437,388
September 2020
$437,388
October 2020
$437,388
November 2020
$437,388
December 2020
$437,388
January 2021
$450,509
February 2021
$450,509
March 2021
$429,056
April 2021
$429,056
May 2021
$429,056
June 2021
$429,056
July 2021
$429,056
August 2021
$429,056
September 2021
$429,056
October 2021
$429,056
November 2021
$429,056
December 2021
$364,698
January 2022
$375,639
February 2022
$375,639
March 2022
$375,639
April 2022
$375,639
May 2022
$375,639
June 2022
$375,639
July 2022
$375,639
August 2022
$375,639
September 2022
$375,639
October 2022
$375,639
November 2022
$375,639
December 2022
$375,639
January 2023
$386,908
February 2023
$386,908
March 2023
$386,908
April 2023
$386,908
May 2023
$386,908
June 2023
$68,278
July 2023
$68,278
August 2023
$68,278
September 2023
$68,278
October 2023
$68,278
November 2023
$68,278
December 2023
$68,278
January 2024
$70,326



Exhibit 15 - 2

--------------------------------------------------------------------------------





February 2024
$70,326
March 2024
$70,326
April 2024
$70,326
May 2024
$70,326
June 2024
$70,326
July 2024
$70,326
August 2024
$70,326
September 2024
$70,326
October 2024
$70,326
November 2024
$70,326
December 2024
$70,326
January 2025
$72,436
February 2025
$72,436
March 2025
$72,436
April 2025
$72,436
May 2025
$72,436
June 2025
$72,436
July 2025
$72,436
 
 
 
 
 
 
 
 
 
 



 
___________________________
 
For the Port Authority
Initialed:
 
 
___________________________
 
For the Lessee







Exhibit 15 - 3

--------------------------------------------------------------------------------






EXHIBIT 16
RENTABLE GATE REPLACEMENT DATES AND GATES
Replacement Gate
1st DBO
2nd DBO
3rd DBO
4th DBO
5th DBO
 
1st
May 1, 2020
 
 
 
 
 
2nd
May 1, 2020
 
 
 
 
 
3rd
May 1, 2020
 
 
 
 
 
4th
May 1, 2020
 
 
 
 
 
5th
May 1, 2020
 
 
 
 
 
6th
May 1, 2020
 
 
 
 
 
7th
May 1, 2020
 
 
 
 
 
8th
May 1, 2020
 
 
 
 
 
9th
May 1, 2020
 
 
 
 
 
10th
May 1, 2020
 
 
 
 
 
11th
 
March 1, 2021
 
 
 
 
12th
 
 
December 1, 2021
 
 
 
13th
 
 
December 1, 2021
 
 
 
14th
 
 
December 1, 2021
 
 
 
15th
 
 
 
June 1, 2023
 
 
16th
 
 
 
June 1, 2023
 
 
17th
 
 
 
June 1, 2023
 
 
18th
 
 
 
June 1, 2023
 
 
19th
 
 
 
June 1, 2023
 
 
20th
 
 
 
June 1, 2023
 
 
21st
 
 
 
June 1, 2023
 
 
22nd
 
 
 
June 1, 2023
 
 
23rd
 
 
 
June 1, 2023
 
 
24th
 
 
 
June 1, 2023
 
 
25th
 
 
 
June 1, 2023
 
 
26th
 
 
 
June 1, 2023
 
 



Exhibit 16 - 1

--------------------------------------------------------------------------------





27th
 
 
 
June 1, 2023
 
 
28th
 
 
 
June 1, 2023
 
 
29th
 
 
 
 
August 1, 2025
 
30th
 
 
 
 
August 1, 2025
 
31st
 
 
 
 
August 1, 2025
 
Total Gates
10
1
3
14
3
31

 
___________________________
 
For the Port Authority


Initialed:
 
 


___________________________
 
For the Lessee







--------------------------------------------------------------------------------






EXHIBIT 17
BASELINE PORT AUTHORITY CONCESSIONS REVENUES


Year
Baseline Projected
Port Authority
Concession Share
 
 
2023
$7,110,886
2024
$7,425,955
2025
$7,793,176
2026
$8,122,192
2027
$8,366,873
2028
$8,618,925
2029
$8,878,570
2030
$9,101,422
2031
$9,284,133
2032
$9,423,860
2033
$9,565,689
2034
$9,709,652
2035
$9,855,782
2036
$10,004,112
2037
$10,154,674
2038
$10,307,502
2039
$10,462,630
2040
$10,620,092
2041
$10,779,925
2042
$10,942,162
2043
$11,106,842
2044
$11,274,000
2045
$11,443,674
2046
$11,615,901
2047
$11,790,720
2048
$11,968,171
2049
$12,148,292
2050
$12,331,123





___________________________
 
For the Port Authority


Initialed:
 
 


___________________________
 
For the Lessee





--------------------------------------------------------------------------------






EXHIBIT 18
AIRPORT CONCESSION DISADVANTAGED BUSINESS ENTERPRISE (ACDBE) PARTICIPATION
In accordance with regulations of the US Department of Transportation 49 C.F.R.
Part 23, the Port Authority has implemented an Airport Concession Disadvantaged
Business Enterprise (ACDBE) program under which qualified firms may have the
opportunity to operate an airport business. An airport concession is a
for-profit business enterprise, located on an airport, which is subject to the
Code of Federal Regulations 49 Part 23, subpart F, that is engaged in the sale
of consumer goods or services to the public under an agreement with the Lessee
or another Concession Sublessee. The Port Authority has established an ACDBE
participation goal, as measured by the total estimated annual gross receipts for
the overall concession program. The goal is seventeen percent (17%) or such
other goal as may be set by the Port Authority from time to time and posted on
the Port Authority’s website: www.panynj.gov.
The overall ACDBE goal is a key element of the Port Authority’s concession
program and Lessee shall take all necessary and reasonable steps to comply with
the requirements of the Port Authority’s ACDBE program. The Lessee commits to
making good faith efforts to achieve the ACDBE goal. Pursuant to 49 C.F.R.
23.25(f), ACDBE participation must be, to the greatest extent practicable, in
the form of direct ownership, management and operation of the concession or the
ownership, management and operation of specific concession locations through
subleases. The Port Authority will also consider participation (a) through joint
ventures in which ACDBEs control a distinct portion of the joint venture
business, and/or (b) purchase of goods and services from ACDBEs. In connection
with the aforesaid good faith efforts, as to those matters contracted out by the
Lessee in its performance of this Agreement, the Lessee shall use, to the
maximum extent feasible and consistent with the Lessee’s exercise of good
business judgment including without limit the consideration of cost
competitiveness, a good faith effort to meet the Port Authority’s goals.
Information regarding specific good faith steps can be found in the Port
Authority’s ACDBE program located on its above-referenced website. In addition,
the Lessee shall keep such records and provide such information to the Port
Authority as shall enable the Port Authority to comply with its obligations
under 49 C.F.R. Part 23 regarding efforts to offer opportunities to ACDBEs.
Qualification as an ACDBE
To qualify as an ACDBE, the firm must meet the definition set forth below and be
certified by the New York State or New Jersey State Uniform Certification
Program (UCP). The New York State UCP directory is available on-line at
www.nysucp.net and the New Jersey State UCP at www.njucp.net.
An ACDBE must be a small business concern whose average annual receipts for the
preceding three (3) fiscal years does not exceed the amount defined in 49 C.F.R.
Part 23.33 as the same shall be modified pursuant to periodic Federal update. It
must be (a) at least fifty-one percent (51%) owned and controlled by one or more
socially and economically disadvantaged individuals, or in the case of any
publicly owned business, at least fifty-one percent (51%) of the stock is owned
by one or more socially and economically disadvantaged individuals; and (b)
whose management and daily business operations are controlled by one or more of
the socially or economically disadvantaged individuals who own it. Further, the
ACDBE must meet the personal net worth standard established pursuant to 49
C.F.R. Part 23.35 as the same shall also be modified subject to periodic Federal
update. The ACDBE may, if other qualifications are met, be a franchisee of a
franchisor.


Exhibit 18 - 1

--------------------------------------------------------------------------------





The Port Authority makes a rebuttable presumption that individuals in the
following groups who are citizens of the United States of America or lawful
permanent residents are “socially disadvantaged”:
a.    Women;
b.    Black Americans which includes persons having origins in any of the Black
racial groups of Africa;
c.    Hispanic Americans which includes persons of Mexican, Puerto Rican, Cuban,
Central or South American, or other Spanish or Portuguese culture or origin,
regardless of race;
d.    Native Americans which includes persons who are American Indians, Eskimos,
Aleuts or Native Hawaiians;
e.    Asian-Pacific Americans which includes persons whose origins are from
Japan, China, Taiwan, Korea, Burma (Myanmar), Vietnam, Laos, Cambodia
(Kampuchea), Thailand, Malaysia, Indonesia, the Philippines, Brunei, Samoa,
Guam, the U.S. Trust Territories of the Pacific Islands (Republic of Palau), the
Commonwealth Northern Marianas Islands, Macao, Fiji, Tonga, Kiribati, Juvalu,
Nauru, Federated States of Micronesia or Hong Kong;
f.    Asian-Indian Americans which includes persons whose origins are from
India, Pakistan, Bangladesh, Bhutan, Maldives Islands, Nepal or Sri Lanka; and
g.    Members of other groups, or other individuals, found to be economically
and socially disadvantaged by the Small Business Administration under Section
8(a) of the Small Business Act, as amended (15 U.S.C. Section 637(a)).
Other individuals may be found to be socially and economically disadvantaged on
a case-by-case basis. For example, a disabled Vietnam veteran, an Appalachian
white male, or another person may claim to be disadvantaged. If such individual
requests that his or her firm be certified as ACDBE, the Port Authority, as a
certifying partner in the New York State and New Jersey State UCPs, will
determine whether the individual is socially or economically disadvantaged under
the criteria established by the Federal government. These owners must
demonstrate that their disadvantaged status arose from individual circumstances,
rather than by virtue of membership in a group.
Certification of ACDBEs hereunder shall be made by the New York State or New
Jersey State UCP. If Lessee wishes to utilize a firm not listed in the UCP
directories but which the Lessee believes should be certified as an ACDBE, that
firm shall submit to the Port Authority a written request for a determination
that the firm is eligible for certification. This shall be done by completing
and forwarding such forms as may be required under 49 C.F.R. Part 23. All such
requests shall be in writing, addressed to the Director, Office of Business
Diversity and Civil Rights, The Port Authority of New York and New Jersey, 2
Montgomery Street, 2nd Floor, Jersey City, NJ 07302 or such other address as the
Port Authority may designate from time to time. Contact certhelp@panynj.gov for
inquiries or assistance.


 
___________________________
 
For the Port Authority


Initialed:
 
 


___________________________
 
For the Lessee



Exhibit 18 - 2

--------------------------------------------------------------------------------






EXHIBIT 19
AFFIRMATIVE ACTION, EQUAL OPPORTUNITY, MINORITY BUSINESS ENTERPRISE AND
WOMEN-OWNED BUSINESS ENTERPRISE REQUIREMENTS
PART I.    Employment - Affirmative Action Guidelines - Equal Employment
Opportunity
I.    As a matter of policy the Port Authority hereby requires the Lessee and
the Lessee shall require its Contractors to comply with the provisions set forth
hereinafter in Part I of this Exhibit 19 (Affirmative Action, Equal Opportunity,
Minority Business Enterprise, Women-Owned Business Enterprise Requirements) and
in Section 5(n) (Affirmative Action) of this Agreement.
The Lessee as well as each Contractor of the Lessee must fully comply with the
following conditions set forth herein as to each construction trade to be used
in the performance of the D&C Work or any portion thereof (said conditions being
herein called the “Conditions”). The Lessee hereby commits itself to the goals
for minority and female utilization set forth below and all other requirements,
terms and conditions of the Conditions. The Lessee shall likewise require the
Contractor to commit themselves to the said goals for minority and female
utilization set forth below and all other requirements, terms and conditions of
the Conditions.
II.    The Lessee and each of the Contractors shall each appoint an executive of
its company to assume the responsibility for the implementation of the
requirements, terms and conditions of the following Conditions:
(a)    The goals for minority and female participation expressed in percentage
terms for the Contractor’s aggregate workforce in each trade performing D&C Work
involving any construction trade are as follows:
(1)    Minority participation
Minority, except laborers        30%
Minority, laborers            40%
(2)    Female participation
Female, except laborers        6.9%
Female, laborers            6.9%
The Contractor’s specific affirmative action obligations required herein of
minority and female employment and training must be substantially uniform
throughout the length of the Contract, and in each trade, and the Contractor
shall make good faith efforts to employ minorities and women evenly on each of
its projects. The transfer of minority or female employees or trainees from
contractor to contractor or from project to project for the sole purpose of
meeting the Contractor’s


Exhibit 19 - 1

--------------------------------------------------------------------------------





goals shall be a violation of the contract. Compliance with the goals will be
measured against the total work hours performed.
(b)    The Contractor shall provide written notification to the Lessee and the
Lessee shall provide written notification to the Port Authority’s Aviation
Department and Office of Business Diversity and Civil Rights within ten (10)
working days of award of any Contract in excess of $10,000 at any tier for D&C
Work. The notification shall list the name, address and telephone number of the
subcontractor; employer identification number; estimated starting and completion
dates of the subcontract; and the geographical area in which the subcontract is
to be performed.
(c)    As used in these specifications:
(1)    “Employer identification number” means the Federal Social Security number
used on the Employer’s Quarterly Federal Tax Return, U.S. Treasury Department
Form 941:
(2)    “Minority” includes:
(i)    Black (all persons having origins in any of the Black African racial
groups not of Hispanic origin);
(ii)    Hispanic (all persons of Mexican, Puerto Rican, Dominican, Cuban,
Central or South American culture or origin, regardless of race);
(iii)    Asian and Pacific Islander (all persons having origins in any of the
original peoples of the Far East, Southeast Asia, the Indian Subcontinent, or
the Pacific Islands); and
(iv)    American Indian or Alaskan Native (all persons having origins in any of
the original peoples of North America and maintaining identifiable tribal
affiliations through membership and participation or community identification).
(d)    Whenever the Contractor subcontracts a portion of the D&C Work involving
any construction trade, it shall physically include in each Contract in excess
of $10,000 those provisions which include the applicable goals for minority and
female participation.
(e)    The Contractor shall implement the specific affirmative action standards
provided in subparagraphs (1) through (16) of paragraph (h) below. The goals set
forth above are expressed as percentages of the total hours of employment and
training of minority and female utilization the Contractor should reasonably be
able to achieve in each construction trade in which it has employees in the
Premises, the areas subject to the Rights of Access or O&M Access Areas on which
the Lessee will perform the D&C Work. The Contractor is expected to make
substantially uniform progress toward its goals in each craft during the period
specified.
(f)    Neither the provisions of any collective bargaining agreement, nor the
failure by a union with whom the Contractor has a collective bargaining
agreement, to refer either minorities or women shall excuse the Contractor’s
obligations hereunder.


Exhibit 19 - 2

--------------------------------------------------------------------------------





(g)    In order for the nonworking training hours of apprentices and trainees to
be counted in meeting the goals, such apprentices and trainees must be employed
by the Contractor during the training period, and the Contractor must have made
a commitment to employ the apprentices and trainees at the completion of their
training subject to the availability of employment opportunities. Trainees must
be trained pursuant to training programs approved by the U.S. Department of
Labor.
(h)    The Contractor shall take specific affirmative actions to ensure equal
employment opportunity (“EEO”).
The evaluation of the Contractor’s compliance with these provisions shall be
based upon its good faith efforts to achieve maximum results from its actions.
The Contractor shall document these efforts fully, and shall implement
affirmative action steps at least as extensive as the following:
(1)    Ensure and maintain a working environment free of harassment,
intimidation, and coercion at all sites, and in all facilities at which the
Contractor’s employees are assigned to Work. The Contractor, where possible,
will assign two or more women to each phase of the D&C Work, as applicable. The
Contractor shall specifically ensure that all foremen, superintendents, and
other supervisory personnel at the Premises, the areas subject to the Rights of
Access and O&M Access Areas are aware of and carry out the Contractor’s
obligation to maintain such a working environment, with specific attention to
minority or female individuals working at the Premises, the areas subject to the
Rights of Access and O&M Access Areas.
(2)    Establish and maintain a current list of minority and female recruitment
sources, provide written notification to minority and female recruitment sources
and to community organizations when the Contractor or its unions have employment
opportunities available, and maintain a record of the organizations’ responses.
(3)    Maintain a current file of the names, addresses and telephone numbers of
each minority and female off-the-street applicant and minority or female
referral from a union, a recruitment source or community organization and of
what action was taken with respect to each such individual. If such individual
was sent to the union hiring hall for referral and was not referred back to the
Contractor by the union or, if referred, not employed by the Contractor, this
shall be documented in the file with the reason therefor, along with whatever
additional actions the Contractor may have taken.
(4)    Provide immediate written notification to the Lessee when the union or
unions with which the Contractor has a collective bargaining agreement has not
referred to the Contractor a minority person or woman sent by the Contractor, or
when the Contractor has other information that the union referral process has
impeded the Contractor’s efforts to meet its obligations.
(5)    Develop on-the-job training opportunities and/or participate in training
programs for the area which expressly include minorities and women, including
upgrading programs and apprenticeship and training programs relevant to the
Contractor’s employment needs,


Exhibit 19 - 3

--------------------------------------------------------------------------------





especially those programs funded or approved by the Department of Labor. The
Contractor shall provide notice of these programs to the sources compiled under
subparagraph (2) above.


(6)    Disseminate the Contractor’s EEO policy by (A) providing notice of the
policy to unions and training programs and requesting their cooperation in
assisting the Contractor in meeting its EEO obligations; (B) including it in any
policy manual and collective bargaining agreement; (C) publicizing it in the
Contractor’s newspaper, annual report, etc.; (D) specific review of the policy
with all management personnel and with all minority and female employees at
least once a year; and (E) posting the Contractor’s EEO policy on bulletin
boards accessible to all employees at each location where the D&C Work is
performed.
(7)    Review, at least every six months, the Contractor’s EEO policy and
affirmative action obligations hereunder with all employees having any
responsibility for hiring, assignment, layoff, termination or other employment
decision including specific review of these items with on-terminal supervisory
personnel such as Superintendents, General Foremen, etc., prior to the
initiation of the D&C Work at the Premises, the areas subject to the Rights of
Access or O&M Access Areas. A written record shall be made and maintained
identifying the time and place of these meetings, persons attending, subject
matter discussed, and disposition of the subject matter.
(8)    Disseminate the Contractor’s EEO policy externally by including it in any
advertising in the news media, specifically including minority and female news
media, and providing written notification to and discussing the Contractor’s EEO
policy with other Contractors with whom the Contractor does or anticipates doing
business.
(9)    Direct its recruitment efforts, both oral and written, to minority,
female and community organizations, to schools with minority and female students
and to minority and female recruitment and training organizations and to
State-certified minority referral agencies serving the Contractor’s recruitment
area and employment needs. Not later than one month prior to the date for the
acceptance of applications for apprenticeship or other training by any
recruitment source, the Contractor shall send written notification to
organizations such as the above, describing the openings, screening procedures,
and tests to be used in the selection process.
(10)    Encourage present minority and female employees to recruit other
minority persons and women and, where reasonable, provide after school, summer
and vacation employment to minority and female youth both on the Premises, the
areas subject to the Rights of Access, the O&M Access Areas and in areas of a
Contractor’s workforce.
(11)    Tests and other selecting requirements shall comply with 41 C.F.R. Part
60-3.
(12)    Conduct, at least every six months, an inventory and evaluation of all
minority and female personnel for promotional opportunities and encourage these
employees to seek or to prepare for, through appropriate training, etc., such
opportunities.


Exhibit 19 - 4

--------------------------------------------------------------------------------





(13)    Ensure that seniority practices, job classifications, work assignments
and other personnel practices, do not have a discriminatory effect by
continually monitoring all personnel and employment related activities to ensure
that the EEO policy and the Contractor’s obligations hereunder are being carried
out.


(14)    Ensure that all facilities and company activities are non-segregated
except that separate or single-user toilet and necessary changing facilities
shall be provided to assure privacy between the sexes.
(15)    Document and maintain a record of all solicitations of offers for
subcontracts from minority and female construction contractors and suppliers,
including circulation of solicitations to minority and female contractor
associations and other business associations.
(16)    Conduct a review, at least every six months, of all supervisors’
adherence to and performance under the Contractors’ EEO policies and affirmative
action obligations.
(i)    Contractors are encouraged to participate in voluntary associations which
assist in fulfilling one or more of their affirmative action obligations
(subparagraphs (1)-(16) of paragraph (h) above). The efforts of a contractor
association, joint contractor-union, contractor-community, or other similar
group of which the Contractor is a member and participant, may be asserted as
fulfilling any one or more of its obligations under paragraph (h) above;
provided, that the Contractor actively participates in the group, makes good
faith efforts to assure that the group has a positive impact on the employment
of minorities and women in the industry, ensures that the concrete benefits of
the program are reflected in the Contractor’s minority and female workforce
participation, makes good faith efforts to meet its individual goals and
timetables, and can provide access to documentation which demonstrates the
effectiveness of actions taken on behalf of the Contractor. The obligation to
comply, however, is the Contractor’s failure of such a group to fulfill an
obligation shall not be a defense for the Contractor’s non-compliance.
(j)    Goals for minorities and for women have been established respectively.
The Contractor, however, is required to provide equal opportunity and to take
affirmative action for all minority groups, both male and female, and all women,
both minority and non-minority. Consequently, the Contractor may be in violation
hereof if a particular group is employed in a substantially disparate manner
(for example, even though the Contractor has achieved its goals for women
generally, the Contractor may be in violation hereof if a specific minority
group of women is underutilized).
(k)    The Contractor shall not use the goals and timetables or affirmative
action standards to discriminate against any person because of race, color,
religion, sex or national origin.
(l)    The Contractor shall not enter into any subcontract with any Person or
firm debarred from Government contracts pursuant to Executive Order 11246.


Exhibit 19 - 5

--------------------------------------------------------------------------------





(m)    The Contractor shall carry out such sanctions and penalties for violation
of this clause including suspension, termination and cancellation of existing
subcontracts as may be imposed or ordered by the Lessee. Any Contractor who
fails to carry out such sanctions and penalties shall be in violation hereof.
(n)    The Contractor, in fulfilling its obligations hereunder shall implement
specific affirmative action steps, at least as extensive as those standards
prescribed in paragraph (h) hereof so as to achieve maximum results from its
efforts to ensure equal employment opportunity. If the Contractor fails to
comply with the requirements of these provisions, the Lessee shall proceed
accordingly.
(o)    The Contractor shall designate a responsible official to monitor all
employment related activity to ensure that the company EEO policy is being
carried out, to submit reports relating to the provisions hereof as may be
required and to keep records. Records shall at least include for each employee
the name, address, telephone numbers, construction trade, union affiliation if
any, employee identification number when assigned, social security number, race,
sex, status (e.g. mechanical apprentice, trainee, helper, or laborer), dates of
changes in status, hours worked per week in the indicated trade, rate of pay,
and location at which the work is performed. Records shall be maintained in an
easily understandable and retrievable form; however, to the degree that existing
records satisfy this requirement, contractors shall not be required to maintain
separate records.
(p)    Without limiting any other obligation, term or provision under the this
Agreement, the Contractor shall cooperate with all Federal, state or local
agencies established for the purpose of implementing affirmative action
compliance programs and shall comply with all procedures and guidelines
established or which may be established by the Port Authority.




PART II.    Minority Business Enterprises and Women-owned Business Enterprises
The Lessee acknowledges that one of the top-priority initiatives of the Port
Authority is to encourage meaningful opportunities for Minority Business
Enterprises (MBEs) and Women-owned Business Enterprises (WBEs) across the full
spectrum of infrastructure projects and related activities in the region. As a
matter of policy, the Port Authority requires the Lessee to require that any
Contractor utilized by the Lessee to perform Work on the Premises, the areas
subject to the Rights of Access or O&M Access Areas, use every “good faith
effort”, as that term is described in this Part II of Exhibit 19 (Affirmative
Action, Equal Opportunity, Minority Business Enterprise, Women-owned Business
Enterprise Requirements), to provide for meaningful participation by MBEs and
WBEs in any portion of the Work that is sub-contracted by them pursuant to the
provisions of this Part II of Exhibit 19 (Affirmative Action, Equal Opportunity,
Minority Business Enterprise, Women-owned Business Enterprise Requirements);
provided that, for the avoidance of doubt, such requirement of the Lessee set
forth in the immediately preceding sentence shall not apply to Operations and
Maintenance Work performed by any employees of the Lessee or of its
subsidiaries. In recognition


Exhibit 19 - 6

--------------------------------------------------------------------------------





of these efforts in support of minority- and women-owned firms, the Port
Authority has set goals of: (i) thirty percent (30%) combined MBE and WBE
participation of the total value of the D&C Work and (ii) thirty percent (30%)
combined MBE and WBE participation per annum of the total cost of Operations and
Maintenance Work performed in the relevant year for which Lessee utilizes
Contractors hired to perform the Operations and Maintenance Work (clauses (i)
and (ii), as applicable, the “Participation Goal”). For the avoidance of doubt,
the goal set forth in clause (ii) above shall not apply to Operations and
Maintenance Work performed by any employees of the Lessee or of its
subsidiaries.
With respect to the D&C Work, as of the Effective Date, the Port Authority and
the Lessee shall have cooperated and coordinated with each other in good faith
and agreed to a mutually satisfactory MBE/WBE Participation Plan (as modified by
mutual agreement from time to time, the “D&C Plan”) for the D&C Work, which D&C
Plan shall set forth the Lessee’s implementation strategy to engage MBEs and
WBEs consistent with the Participation Goal for the D&C Work.
By no later than the first (1st) anniversary of the Completion Date, the Parties
shall have cooperated and coordinated with each other in good faith and agreed
to mutually satisfactory modifications to a Plan for Operations and Maintenance
(the “O&M Plan”) that incorporates the Lessee’s implementation strategy to
engage MBEs and WBEs consistent with the Participation Goal with respect to the
Operations and Maintenance Work, including identification of specific
categories, values and streams of Operations and Maintenance Work to which the
Participation Goal will be applied. Recognizing that conditions may exist that
make the Participation Goal difficult to achieve for certain aspects of the
Operations and Maintenance Work, such modifications to the O&M Plan shall take
into due consideration market capacity and feasibility, regional labor
conditions, existing contractual obligations and other factors, as well as
contract analysis that may be performed by the Port Authority. From the
Effective Date to such time as the Parties agree in the modified O&M Plan to
apply the Participation Goal to the Operations and Maintenance Work, the Lessee
shall use good faith efforts to achieve an interim goal of twelve percent (12%)
MBE and five percent (5%) WBE per annum of the total cost of Operations and
Maintenance Work performed in such year for which Lessee utilizes Contractors
hired to perform the Operations and Maintenance Work, taking into account the
same considerations noted in the immediately preceding sentence; provided that,
for the avoidance of doubt, such goals set forth in the immediately preceding
sentence shall not apply to Operations and Maintenance Work performed by any
employees of the Lessee or of its subsidiaries.
The D&C Plan and O&M Plan shall be reviewed from time to time by the Parties and
revised as appropriate as set forth above. For the avoidance of doubt, a failure
by the Lessee to satisfy the Participation Goal at any time shall not constitute
a breach of this Agreement nor shall such failure, in and of itself, give rise
to an Event of Default, unless it is demonstrated that the Lessee consistently
and materially failed to exercise all good faith efforts to comply with the
terms of this Part II of Exhibit 19 (Affirmative Action, Equal Opportunity,
Minority Business Enterprise, Women-owned Business Enterprise Requirements), and
following receipt of written notice as provided in Section 46(a) of this
Agreement.




Exhibit 19 - 7

--------------------------------------------------------------------------------





For the purposes hereof, the following defined terms have the meanings set forth
below:
“Minority Business Enterprise” or “MBE” shall mean any business enterprise which
is at least fifty-one percent (51%) owned by, or in the case of a publicly held
corporation, at least fifty-one percent (51%) of the ownership interest of which
is owned by one or more members of one or more minority groups and whose
management and daily business operations are controlled by one or more members
of one or more minority groups who are citizens or permanent resident aliens.
“Women-owned Business Enterprise” or “WBE” shall mean any business enterprise
which is at least fifty-one percent (51%) owned by, or in the case of a publicly
held corporation, at least fifty-one percent (51%) of the ownership interest of
which is owned by one or more women, and whose management and daily business
operations are controlled by one or more women who are citizens or permanent
resident aliens.
“Minority” shall have the meaning set forth in paragraph II(c) of Part I of this
Exhibit 19 (Affirmative Action, Equal Opportunity, Minority Business Enterprise,
Women-Owned Business Enterprise Requirements).
The Lessee shall use and document every good faith effort to comply with the
plan submitted by or on behalf of the Lessee to comply with the participation
goals set forth in this Part II (the “MBE/WBE Participation Plan”), and to
permit its MBE/WBE subcontractors to perform. Participation percentages shall be
monitored throughout the performance of this Agreement.
Good faith efforts to include meaningful participation by MBEs and WBEs shall
include at least the following:
(a)    Attendance at pre-bid meetings, if any, scheduled by the Port Authority;
(b)    Utilizing the Port Authority’s Directory of certified MBE/WBEs available
on-line at http://www.panynj.gov/supplierdiversity and/or proposing for
certification other MBE/WBEs which appear to meet the Port Authority’s criteria
for MBE/WBE certification and which are technically competent to perform the
Work which the bidder plans to subcontract;
(c)    Active and affirmative solicitation of bids for Contracts from MBE/WBEs
including circulation of solicitations to minority and women-owned contractor
associations. The Contractor shall maintain records detailing the efforts made
to provide for meaningful MBE and WBE participation in the work, including the
names and addresses of all MBEs and WBEs contacted and, if any such MBE or WBE
is not selected as a joint venture or subcontractor, the reason for such
decision;
(d)    Advertisement in general circulation media, trade association
publications and minority-focused media for a reasonable period before
commencement of the D&C Work or the Operations and Maintenance Work, as the case
may be;


Exhibit 19 - 8

--------------------------------------------------------------------------------





(e)    Dividing the Work to be subcontracted into smaller portions or
encouraging the formation of joint ventures, partnerships or similar
arrangements among subcontractors in order to increase the likelihood of
achieving the MBE/WBE goals;
(f)    Providing a sufficient supply of drawings and specifications of
prospective work to MBE/WBEs and providing appropriate materials to each in
sufficient time to review; and
(g)    Utilizing the services of available minority and women's community
organizations; contractors' groups; local, State and Federal business
assistance/development offices and other organizations that provide assistance
to MBE/WBEs.
(h)    Ensuring that progress payments are made in a timely fashion in
accordance with the requirements of the relevant Contract;
(i)    Where appropriate, not requiring bonds from and/or providing bonds and
insurance for Contractors;
(j)    Soliciting specific recommendations on methods for enhancing MBE/WBE
participation from Port Authority staff responsible for such participation; and
(k)    Nominating Contractors for participation in business assistance programs
sponsored by the Port Authority or the Regional Alliance of Small Contractors
such as the Loaned Executive Assistance Program (L.E.A.P.).
The MBE/WBE Participation Plan may be modified only with the written approval of
the Port Authority’s Authorized Representative.
Certification of MBEs and WBEs hereunder shall be made by the Office of Business
Diversity and Civil Rights of The Port Authority of New York and New Jersey (the
“OBDCR”) or by the Empire State Development’s Division of Minority and Women’s
Owned Business Development (“DMWBD”). If the Lessee wishes to utilize a firm not
already certified by the OBDCR or the DMWBD, the Lessee shall submit to the
OBDCR a written request for a determination that the proposed firm is eligible
for certification. This shall be done by completing and forwarding such form as
may be then required by the OBDCR. All such requests shall be in writing
addressed to the Office of Business Diversity and Civil Rights, The Port
Authority of New York and New Jersey, 2 Montgomery – 3rd Floor, Jersey City, New
Jersey, 07302 or such other address as the Port Authority may specify by notice
to the Lessee. Certification shall be effective only if made in writing by the
Director in charge of the OBDCR. The determination of the OBDCR shall be final
and binding.
Each of the Port Authority and Empire State Development have compiled and made
available on-line a MBE/WBE Directory which sets forth the firms that the Port
Authority and/or Empire State Development have determined to be (1) MBEs/WBEs
and (2) experienced in performing work in the trades and contract dollar ranges
indicated in the Directories. The Directories can be accessed at
http://www.panynj.gov/supplierdiversity and
https://ny.newnycontracts.com/FrontEnd/VendorSearchPublic.asp?TN=ny&XID=4687.
The Port Authority makes no representation as to


Exhibit 19 - 9

--------------------------------------------------------------------------------





the financial responsibility of such firms or their ability to perform Work
required under this Agreement.
Only MBE’s and WBE’s certified by the OBDCR and/or DMWBD will count toward the
MBE and WBE goals.
Please note that only sixty percent (60%) of expenditures to MBE or WBE
suppliers will count towards meeting the MBE and WBE goals for the D&C Work.
However, expenditures to MBE or WBE manufacturer’s (i.e., suppliers that produce
goods from raw materials or substantially alter them before resale) are counted
dollar for dollar.
The Lessee shall ensure that all approved MBE/WBE Contractors maintain a regular
on site presence at the Premises, the areas subject to the Rights of Access and
O&M Access Areas, as applicable, for the portions of the Work they are
subcontracted to perform and that they exercise financial and operation
management and control of such portions of the Work.
        
For the Port Authority
Initialed:
                                                                                For
the Lessee




Exhibit 19 - 10

--------------------------------------------------------------------------------






EXHIBIT 20
LOCAL BUSINESS ENTERPRISE AND EMPLOYMENT OPPORTUNITY
As a matter of policy the Port Authority hereby requires the Lessee, and the
Lessee shall require any Contractor or Supplier utilized by the Lessee to
perform Work on the Premises or the areas subject to the Rights of Access or O&M
Access Areas, to comply with the provisions set forth hereinafter in this
Exhibit 20 (Local Business Enterprise and Employment Opportunity). For purposes
of this Exhibit 20 (Local Business Enterprise and Employment Opportunity),
“Supplier” means any Person not performing work at or on the Premises or the
areas subject to the Rights of Access or O&M Access Areas who supplies
machinery, equipment, materials, hardware, software, systems or any other
appurtenance to the Premises or the areas subject to the Rights of Access or O&M
Access Areas to the Lessee or to any Contractor in connection with the
performance of the Work. Persons who merely transport, pick up, deliver or carry
materials, personnel, parts or equipment or any other items or persons to or
from the Premises or the areas subject to the Rights of Access or O&M Access
Areas shall not be deemed to be performing Work on the Premises or the areas
subject to the Rights of Access or O&M Access Areas.
PART I.    Local Business Enterprise
The Lessee and each Contractor and Supplier shall use every good faith effort to
maximize the participation of Local Business Enterprises (LBEs) in the Work on
the Premises. By accessing the link below the Lessee can obtain information on
Air Services Development Office (ASDO) LBE Programs, LBE Vendor Profiles, access
ASDO’s on-line vendor retrieval system (BASIS) and information about any
meetings on LBEs scheduled by the Port Authority. The Port Authority has not
checked the references, capabilities or financial background of the firms listed
in the directory, but is making such information available solely for the
purpose of advising the bidders of LBEs who may be interested in providing
services and/or materials to the Lessee.
http://www.asdoonline.com
Good faith efforts to include LBEs in the Work shall include at least the
following:
A.
Dividing the Work to be subcontracted and services and materials to be procured
into small portions, where feasible.



B.
Soliciting bids on portions of the Work to be subcontracted and services and
materials to be procured from firms listed with ASDO and such other LBEs as the
Lessee deems appropriate.

It is specifically understood and agreed that the requirements set forth herein
for the participation of LBEs shall not alter, limit, diminish, or modify any of
the obligations under this Agreement including the obligation to comply with the
Affirmative Action-Equal Opportunity and Minority and Women-Owned Business
Enterprises provisions set forth in Exhibit 19 (Affirmative Action, Equal
Opportunity, Minority Business Enterprise and Women-Owned Business Enterprise
Requirements) hereof.


Exhibit 20 - 1

--------------------------------------------------------------------------------





Local Business Enterprise shall mean a business entity located within the County
of Queens in the State of New York.
PART II.    Local Employment Opportunity
The Port Authority is committed to making employment opportunities available to
local residents and expects that the Lessee and its Contractors and Suppliers
will work with the Council for Airport Opportunity (CAO) to utilize the labor
talent available from local communities surrounding LGA Airport. Information
regarding Council for Airport Opportunity programs can be accessed at the
following website:
http://www.caony.com
A local resident is defined as a natural person residing within the County of
Queens in the State of New York.
        
For the Port Authority
Initialed:
                                                                                For
the Lessee






--------------------------------------------------------------------------------






EXHIBIT 21
BASELINE ENVIRONMENTAL ASSESSMENT
[See attached]


OHSUSA:765698154.37



--------------------------------------------------------------------------------






EXHIBIT 22
FORM OF LESSEE ASSIGNMENT AND ASSUMPTION AGREEMENT
[Date]


To    The Port Authority of New York & New Jersey
    [l]
Copied to:    [l]
From:    [Substitute]
LAGUARDIA AIRPORT TERMINAL C&D
LESSEE ASSIGNMENT AND ASSUMPTION AGREEMENT
Ladies and Gentlemen:
Reference is made to the Amended and Restated Agreement of Lease, dated as of
September 13, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Lease Agreement”), between the Port Authority
of New York and New Jersey (the “Port Authority”) and Delta Air Lines, Inc. (the
“Lessee”).
Capitalized terms defined in the Lease Agreement and not otherwise defined
herein shall have the same meaning given to them in the Lease Agreement.
1.
We hereby confirm that we are a Qualified Terminal Operator pursuant to Section
89(f) (Foreclosure) of the Lease Agreement.

2.
We acknowledge and agree that, upon and by reason of our execution of this
Lessee Assignment and Assumption Agreement, we will become a party to the Lease
Agreement and, accordingly, shall have the rights and powers and assume the
obligations of Lessee under the Lease Agreement in accordance with the terms of
the Lease Agreement.

3.
Our address, fax and telephone number and address for electronic mail for the
purpose of receiving notices are as follows:

[contact details of Qualified Terminal Operator]
4.
This Lessee Assignment and Assumption Agreement shall be governed by, and
construed in accordance with, the law of the State of New York. [Venue for any
legal action arising out of this Agreement shall lie in any New York State or
Federal court sitting in the City and County of New York.]



Exhibit 22 - 1

--------------------------------------------------------------------------------





The terms set forth herein are hereby agreed to:
[Substitute]


By:    ________________________
Name:
Title:


Agreed for and on behalf of:
the Port Authority of New York and New Jersey


By:    ________________________
Name:
Title:


[Provided under separate cover]


 
___________________________
 
For the Port Authority


Initialed:
 
 


___________________________
 
For the Lessee







--------------------------------------------------------------------------------






EXHIBIT 23
FORM OF CONCESSION SUBLESSEE CERTIFICATION
In connection with that certain [insert name of new Sublease or amendment to
existing Sublease] (the [“New Sublease”] [“Sublease Amendment”]) proposed to be
entered into between Delta Air Lines, Inc. (the “Lessee”) and [insert name of
new proposed Concession Sublessee] (the “Sublessee”), the Sublessee hereby
certifies the following:
    
(a) Neither the Sublessee nor any officer, director, other senior executive,
lobbyist or other agent thereof has made any offers or agreements, or given or
agreed to give anything of value or taken any other action with respect to any
Port Authority Commissioner, officer or employee, or any public official, public
appointee or public employee, political candidate, party or party official, or
any person formerly in any such position, or immediate family member thereof, in
each case in connection with obtaining the [New Sublease] [Sublease Amendment]
and which would constitute a breach of ethical standards under the public
officers laws of the State of New York or the State of New Jersey or the Port
Authority Code of Ethics and Financial Disclosure dated as of April 11, 1996,
nor does the Sublessee have any knowledge of any act which would constitute a
breach of said ethical standards.
(b) The Sublessee has not offered, promised or given, demanded or accepted, any
improper inducement, directly or indirectly, to or from a Port Authority
Commissioner, officer or employee, or any public official, public appointee or
public employee, political candidate, party or party official, in connection
with obtaining the [New Sublease] [Sublease Amendment].


The foregoing certifications shall be deemed to have been made by the Sublessee
as follows: if the Sublessee is a corporation, such certification shall be
deemed to have been made not only with respect to the Sublessee itself, but also
with respect to each parent, affiliate, director and officer of the Sublessee,
as well as, to the best of the certifier’s knowledge and belief, each
stockholder of the Sublessee with an ownership interest in excess of 10%; if the
Sublessee is a partnership, such certification shall be deemed to have been made
not only with respect to the Sublessee itself, but also with respect to each
partner. Moreover, the foregoing certification, if made by a corporation, shall
be deemed to have been authorized by the Board of Directors of the corporation.
The foregoing certifications shall be deemed to have been made by the Sublessee
with full knowledge that it will become a part of the records of the Port
Authority and that the Port Authority will rely on its truth and accuracy. In
the event that the Port Authority should determine at any time prior or
subsequent to the execution of the Sublease that the Sublessee has falsely
certified as to any material item in the foregoing certification, or has not
fully and accurately represented any circumstance with respect to any item in
the foregoing certification required to be disclosed, the Port Authority may
exercise any rights or remedies as provided in Section 32(b)(ii) of the Lease
Agreement.






Exhibit 23 - 1

--------------------------------------------------------------------------------





The Sublessee is advised that knowingly providing a false certification or
statement pursuant hereto may be the basis for prosecution for offering a false
instrument for filing (see e.g., New York Penal Law, Section 175.30 et seq.).




Dated: ______________________
                        
[SUBLESSEE]




By: __________________________
Name: ________________________
Title: _________________________






















___________________________
 
For the Port Authority


Initialed:
 
 


___________________________
 
For the Lessee







